Exhibit 10.4

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION

 

     §    In re:    §    Chapter 11    §    SAEXPLORATION HOLDINGS, INC., et
al.,    §    Case No. 20-34306 (MI)    §    Debtors.1    §    (Jointly
Administered)      §   

THIRD AMENDED DISCLOSURE STATEMENT FOR THE

DEBTORS’ SECOND AMENDED CHAPTER 11 PLAN OF REORGANIZATION

 

 

 

PORTER HEDGES LLP

 

John F. Higgins (TX 09597500)

Eric M. English (TX 24062714)

M. Shane Johnson (TX 24083263)

Megan Young-John (TX 24088700)

1000 Main Street, 36th Floor

Houston, Texas 77002

 

ATTORNEYS FOR THE DEBTORS

 

Dated: November 1, 2020

 

THIS IS NOT A SOLICITATION OF AN ACCEPTANCE OR REJECTION OF THE PLAN.
ACCEPTANCES OR REJECTIONS MAY NOT BE SOLICITED UNTIL THIS DISCLOSURE STATEMENT
HAS BEEN CONDITIONALLY APPROVED BY THE COURT. THIS DISCLOSURE STATEMENT IS BEING
SUBMITTED FOR APPROVAL BUT HAS NOT BEEN CONDITIONALLY APPROVED BY THE COURT FOR
PURPOSES OF SOLICITATION. THE INFORMATION IN THIS DISCLOSURE STATEMENT IS
SUBJECT TO CHANGE. THIS DISCLOSURE STATEMENT IS NOT AN OFFER TO SELL ANY
SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY ANY SECURITIES.

 

1 

The Debtors in these chapter 11 cases, along with the last four digits of each
Debtor’s federal tax identification number, as applicable, are as follows:
SAExploration Holdings, Inc. (7100), SAExploration Sub, Inc. (8859),
SAExploration, Inc. (9022), SAExploration Seismic Services (US), LLC (5057), and
NES, LLC. The Debtors’ mailing address is: 13645 N. Promenade Blvd., Stafford,
TX 77477.



--------------------------------------------------------------------------------

THE DEBTORS ARE PROVIDING THE INFORMATION IN THIS DISCLOSURE STATEMENT TO
HOLDERS OF CLAIMS FOR PURPOSES OF SOLICITING VOTES TO ACCEPT OR REJECT THE
DEBTORS’ CHAPTER 11 PLAN OF REORGANIZATION ATTACHED HERETO AS EXHIBIT A. NOTHING
IN THIS DISCLOSURE STATEMENT MAY BE RELIED UPON OR USED BY ANY ENTITY FOR ANY
OTHER PURPOSE. PRIOR TO DECIDING WHETHER AND HOW TO VOTE ON THE PLAN, EACH
HOLDER ENTITLED TO VOTE SHOULD CAREFULLY CONSIDER ALL OF THE INFORMATION IN THIS
DISCLOSURE STATEMENT, INCLUDING THE RISK FACTORS DESCRIBED IN ARTICLE VIII
HEREIN.

THE PLAN IS SUPPORTED BY THE DEBTORS, CONSENTING CREDIT AGREEMENT LENDERS,
CONSENTING TERM LOAN LENDERS, AND CONSENTING CONVERTIBLE NOTEHOLDERS PURSUANT TO
THE RESTRUCTURING SUPPORT AGREEMENT, AND ALL SUCH PARTIES URGE HOLDERS OF CLAIMS
WHOSE VOTES ARE BEING SOLICITED TO ACCEPT THE PLAN.

HOLDERS OF CLAIMS SHOULD NOT CONSTRUE THE CONTENTS OF THIS DISCLOSURE STATEMENT
AS PROVIDING ANY LEGAL, BUSINESS, FINANCIAL, SECURITIES, OR TAX ADVICE AND
SHOULD CONSULT WITH THEIR OWN ADVISORS BEFORE VOTING ON THE PLAN.

THIS DISCLOSURE STATEMENT CONTAINS, AMONG OTHER THINGS, SUMMARIES OF THE PLAN,
CERTAIN STATUTORY PROVISIONS, AND CERTAIN ANTICIPATED EVENTS IN THE DEBTORS’
CHAPTER 11 CASES. ALTHOUGH THE DEBTORS BELIEVE THAT THESE SUMMARIES ARE FAIR AND
ACCURATE, THESE SUMMARIES ARE QUALIFIED IN THEIR ENTIRETY TO THE EXTENT THAT
THEY DO NOT SET FORTH THE ENTIRE TEXT OF SUCH DOCUMENTS OR STATUTORY PROVISIONS
OR EVERY DETAIL OF SUCH ANTICIPATED EVENTS. IN THE EVENT OF ANY INCONSISTENCY OR
DISCREPANCY BETWEEN A DESCRIPTION IN THIS DISCLOSURE STATEMENT AND THE TERMS AND
PROVISIONS OF THE PLAN OR ANY OTHER DOCUMENTS INCORPORATED HEREIN BY REFERENCE,
THE PLAN OR SUCH OTHER DOCUMENTS WILL GOVERN FOR ALL PURPOSES. FACTUAL
INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT HAS BEEN PROVIDED BY THE
DEBTORS’ MANAGEMENT EXCEPT WHERE OTHERWISE SPECIFICALLY NOTED. THE DEBTORS DO
NOT REPRESENT OR WARRANT THAT THE INFORMATION CONTAINED HEREIN OR ATTACHED
HERETO IS WITHOUT ANY MATERIAL INACCURACY OR OMISSION.

THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE WITH SECTION 1125 OF
THE BANKRUPTCY CODE AND BANKRUPTCY RULE 3016(B) AND IS NOT NECESSARILY PREPARED
IN ACCORDANCE WITH FEDERAL OR STATE SECURITIES LAWS OR OTHER SIMILAR LAWS.

UPON CONFIRMATION OF THE PLAN, THE NEW EQUITY DESCRIBED IN THIS DISCLOSURE
STATEMENT WILL BE ISSUED WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, TOGETHER WITH THE RULES AND REGULATIONS PROMULGATED THEREUNDER (THE
“SECURITIES ACT”), OR SIMILAR U.S. FEDERAL, STATE OR LOCAL LAWS TO PERSONS
RESIDENT OR OTHERWISE LOCATED IN THE UNITED STATES IN RELIANCE ON THE EXEMPTION
SET FORTH IN SECTION 1145 OF THE BANKRUPTCY CODE. THE DEBTORS WILL RELY ON
SECTION 1145(a) OF THE BANKRUPTCY CODE TO EXEMPT FROM REGISTRATION UNDER THE
SECURITIES ACT AND BLUE SKY LAWS THE OFFER, ISSUANCE, AND DISTRIBUTION OF NEW
EQUITY UNDER THE PLAN.



--------------------------------------------------------------------------------

THE NEW EQUITY UNDERLYING THE MANAGEMENT INCENTIVE PLAN, THE NEW EQUITY ISSUED
PURSUANT TO THE RIGHTS OFFERING AND THE NEW EQUITY ISSUED PURSUANT TO THE FIRST
LIEN EXIT FACILITY PUT OPTION PREMIUM WILL BE ISSUED PURSUANT TO AN AVAILABLE
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND U.S. AND APPLICABLE
STATE AND LOCAL SECURITIES LAWS AND THE LAWS OF FOREIGN JURISDICTIONS, AS
APPLICABLE. TO THE EXTENT EXEMPTIONS FROM REGISTRATION UNDER SECTION 1145 OF THE
BANKRUPTCY CODE DO NOT APPLY, THOSE SECURITIES MAY NOT BE OFFERED OR ISSUED TO
PERSONS RESIDENT OR OTHERWISE LOCATED IN THE UNITED STATES EXCEPT PURSUANT TO
(A) AN EFFECTIVE REGISTRATION STATEMENT OR (B) AN EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

THIS DISCLOSURE STATEMENT WAS NOT FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR ANY STATE AUTHORITY AND NEITHER THE SECURITIES AND EXCHANGE
COMMISSION NOR ANY STATE AUTHORITY HAS PASSED UPON THE ACCURACY OR ADEQUACY OF
THIS DISCLOSURE STATEMENT OR UPON THE MERITS OF THE PLAN. ANY REPRESENTATION TO
THE CONTRARY IS A CRIMINAL OFFENSE.

NEITHER THE SOLICITATION NOR THIS DISCLOSURE STATEMENT CONSTITUTES AN OFFER TO
SELL OR THE SOLICITATION OF AN OFFER TO BUY SECURITIES IN ANY STATE OR
JURISDICTION IN WHICH SUCH OFFER OR SOLICITATION IS NOT AUTHORIZED.

CERTAIN STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT, INCLUDING STATEMENTS
INCORPORATED BY REFERENCE, PROJECTED FINANCIAL INFORMATION, AND OTHER
FORWARD-LOOKING STATEMENTS, ARE BASED ON ESTIMATES AND ASSUMPTIONS. THERE CAN BE
NO ASSURANCE THAT SUCH STATEMENTS WILL BE REFLECTIVE OF ACTUAL OUTCOMES. THIS
DISCLOSURE STATEMENT CONTAINS FORWARD-LOOKING STATEMENTS WITHIN THE SAFE HARBOR
ESTABLISHED UNDER THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995 AND THESE
STATEMENTS, INCLUDING THOSE RELATING TO THE INTENT, BELIEFS, PLANS OR
EXPECTATIONS OF THE DEBTORS ARE BASED UPON CURRENT EXPECTATIONS AND ARE SUBJECT
TO A NUMBER OF RISKS, UNCERTAINTIES AND ASSUMPTIONS DESCRIBED HEREIN.

FURTHER, READERS ARE CAUTIONED THAT ANY FORWARD-LOOKING STATEMENTS HEREIN ARE
BASED ON ASSUMPTIONS THAT ARE BELIEVED TO BE REASONABLE, BUT ARE SUBJECT TO A
WIDE RANGE OF RISKS IDENTIFIED IN THIS DISCLOSURE STATEMENT. DUE TO THESE
UNCERTAINTIES, READERS CANNOT BE ASSURED THAT ANY FORWARD-LOOKING STATEMENTS
WILL PROVE TO BE CORRECT. THE DEBTORS ARE UNDER NO OBLIGATION TO (AND EXPRESSLY
DISCLAIM ANY OBLIGATION TO) UPDATE OR ALTER ANY FORWARD-LOOKING STATEMENTS
WHETHER AS A RESULT OF NEW INFORMATION, FUTURE EVENTS, OR OTHERWISE, UNLESS
INSTRUCTED TO DO SO BY THE UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN
DISTRICT OF TEXAS (THE “COURT”).



--------------------------------------------------------------------------------

NO INDEPENDENT AUDITOR OR ACCOUNTANT HAS REVIEWED OR APPROVED THE FINANCIAL
PROJECTIONS OR THE LIQUIDATION ANALYSIS HEREIN. THE DEBTORS HAVE NOT AUTHORIZED
ANY PERSON TO GIVE ANY INFORMATION OR ADVICE, OR TO MAKE ANY REPRESENTATION, IN
CONNECTION WITH THE PLAN OR THIS DISCLOSURE STATEMENT.

THIS DISCLOSURE STATEMENT DOES NOT CONSTITUTE, AND MAY NOT BE CONSTRUED AS, AN
ADMISSION OF FACT, LIABILITY, STIPULATION, OR WAIVER. THE DEBTORS MAY SEEK TO
INVESTIGATE, FILE, AND PROSECUTE CLAIMS AND MAY OBJECT TO CLAIMS AFTER THE
CONFIRMATION OR EFFECTIVE DATE OF THE PLAN IRRESPECTIVE OF WHETHER THIS
DISCLOSURE STATEMENT IDENTIFIES ANY SUCH CLAIMS OR OBJECTIONS TO CLAIMS.

THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE MADE AS OF THE DATE
HEREOF UNLESS OTHERWISE SPECIFIED. THE TERMS OF THE PLAN GOVERN IN THE EVENT OF
ANY INCONSISTENCY WITH THE SUMMARIES IN THIS DISCLOSURE STATEMENT.

THE INFORMATION IN THIS DISCLOSURE STATEMENT IS BEING PROVIDED SOLELY FOR
PURPOSES OF VOTING TO ACCEPT OR REJECT THE PLAN OR OBJECTING TO CONFIRMATION.
NOTHING IN THIS DISCLOSURE STATEMENT MAY BE USED BY ANY PARTY FOR ANY OTHER
PURPOSE. ALL EXHIBITS TO THE DISCLOSURE STATEMENT ARE INCORPORATED INTO AND ARE
A PART OF THIS DISCLOSURE STATEMENT AS IF SET FORTH IN FULL HEREIN.

IF THE PLAN IS CONFIRMED BY THE COURT AND THE EFFECTIVE DATE OCCURS, ALL HOLDERS
OF CLAIMS AND INTERESTS (INCLUDING THOSE HOLDERS OF CLAIMS WHO DO NOT SUBMIT
BALLOTS (AS DEFINED BELOW) TO ACCEPT OR REJECT THE PLAN, OR WHO ARE NOT ENTITLED
TO VOTE ON THE PLAN) WILL BE BOUND BY THE TERMS OF THE PLAN AND THE
RESTRUCTURING TRANSACTION CONTEMPLATED THEREBY.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page   I.  

INTRODUCTION

     1   II.  

OVERVIEW OF THE DEBTORS’ OPERATIONS

     6     A.  

The Debtors’ Business

     6     B.  

The Debtors’ History

     7     C.  

The Debtors’ Corporate Structure

     8     D.  

Directors and Officers

     9     E.  

The Debtors’ Capital Structure

     10     F.  

The Debtors’ Alaska Tax Credits

     13   III.  

KEY EVENTS LEADING TO CHAPTER 11 CASES

     14     A.  

Restructuring Negotiations

     16     B.  

The Restructuring Support Agreement

     16   IV.  

DEVELOPMENTS AND ANTICIPATED EVENTS DURING THE CHAPTER 11 CASES

     18     A.  

First Day Pleadings

     18     B.  

Other Administrative Motions and Retention Applications

     19     C.  

Claims Bar Date

     20     D.  

Assumption and Rejection of Executory Contracts and Unexpired Leases

     20     E.  

Legal Matters

     20   V.  

SUMMARY OF THE PLAN

     23     A.  

Administrative Claims, Professional Fee Claims, and Priority Claims

     23     B.  

Classification and Treatment of Claims and Interests

     25     C.  

Treatment of Claims and Interests

     26     D.  

Means for Implementation of the Plan

     32     E.  

Treatment of Executory Contracts and Unexpired Leases

     41     F.  

Provisions Governing Distributions

     43     G.  

Procedures for Resolving Contingent, Unliquidated, and Disputed Claims

     47     H.  

Settlement, Release, Injunction, and Related Provisions

     49     I.  

Conditions Precedent to Confirmation and Consummation of the Plan

     55     J.  

Modification, Revocation, or Withdrawal of the Plan

     57     K.  

Retention of Jurisdiction

     58     L.  

Miscellaneous Provisions

     60   VI.  

TRANSFER RESTRICTIONS AND CONSEQUENCES UNDER FEDERAL SECURITIES LAWS

     63   VII.  

CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN

     66     A.  

Introduction

     66     B.  

Certain U.S. Federal Income Tax Consequences of the Plan to the Debtors

     67     C.  

U.S. Federal Income Tax Consequences to Holders of Allowed Credit Agreement
Claims

     70     D.  

Certain U.S. Federal Income Tax Consequences to U.S. Holders of Allowed Term
Loans

     71  



--------------------------------------------------------------------------------

  E.  

Certain Common U.S. Federal Income Tax Consequences to U.S. Holders of Claims

     72     F.  

Certain U.S. Federal Income Tax Consequences to Certain Non-U.S. Holders of
Claims

     75     G.  

Compliance and Reporting

     80   VIII.  

CERTAIN RISK FACTORS TO BE CONSIDERED

     81     A.  

Certain Bankruptcy Law Considerations

     81     B.  

Additional Factors Affecting the Value of the Reorganized Debtors and Recoveries
Under the Plan

     84     C.  

Risks Relating to the Debtors’ Business and Financial Condition

     85     D.  

Factors Relating to Securities to Be Issued Under the Plan

     88     E.  

Additional Factors

     89   IX.  

VOTING PROCEDURES AND REQUIREMENTS

     90     A.  

Parties Entitled to Vote

     90     B.  

Voting Procedures

     91     C.  

Voting Deadline

     91     D.  

Waivers of Defects and Irregularities

     93   X.  

CONFIRMATION OF THE PLAN

     94     A.  

Confirmation Hearing

     94     B.  

Objections to Confirmation

     94     C.  

Requirements for Confirmation of the Plan

     95     D.  

Best Interests Test/Liquidation Analysis

     96     E.  

Feasibility

     97     F.  

Acceptance by Impaired Classes

     98     G.  

Additional Requirements for Nonconsensual Confirmation

     98     H.  

Valuation of the Debtors

     99   XI.  

ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN

     99     A.  

Alternative Plan of Reorganization

     99     B.  

Sale Under Section 363 of the Bankruptcy Code

     99     C.  

Liquidation Under Chapter 7 or Applicable Non-Bankruptcy Law

     99   XII.  

CONCLUSION AND RECOMMENDATION

     100  

 

ii



--------------------------------------------------------------------------------

EXHIBITS

 

EXHIBIT A    Plan of Reorganization EXHIBIT B    Restructuring Support Agreement
EXHIBIT C    Liquidation Analysis EXHIBIT D    Financial Projections EXHIBIT E
   Valuation Analysis EXHIBIT F    Rights Offering Procedures

 

iii



--------------------------------------------------------------------------------

I.

INTRODUCTION

SAExploration Holdings, Inc. (“SAE Holdings”) and its debtor affiliates, as
debtors and debtors in possession (collectively, the “Debtors”), submit this
disclosure statement (the “Disclosure Statement”) pursuant to section 1125 of
the Bankruptcy Code in connection with the solicitation of votes on the Debtors’
Second Amended Chapter 11 Plan of Reorganization, dated November 1, 2020 (the
“Plan,” attached hereto as Exhibit A).2 The Plan constitutes a separate chapter
11 plan for SAE Holdings and each of the other Debtors. To the extent any
inconsistencies exist between this Disclosure Statement and the Plan, the Plan
governs.

The Debtors are commencing this solicitation after extensive discussions over
the past several months among the Debtors and certain of their key creditor
constituencies, including the holders of the fulcrum security, the Prepetition
Convertible Noteholders. As a result of these negotiations, certain creditors
holding approximately 95% of the Debtors’ Credit Agreement Claims, approximately
77% of the Debtors’ Term Loan Claims and approximately 95% of the Debtors’
Convertible Notes Claims entered into a restructuring support agreement (the
“Restructuring Support Agreement”) with the Debtors, a copy of which is attached
hereto as Exhibit B. Under the terms of the Restructuring Support Agreement, the
Prepetition Credit Agreement Lenders, the Prepetition Term Loan Lenders and the
Prepetition Convertible Noteholders who are, or later become, signatories to the
Restructuring Support Agreement have agreed to a deleveraging transaction that
would restructure the existing debt obligations of the Debtors in chapter 11
through the Plan (the “Restructuring”).

WHO IS ENTITLED TO VOTE: Under the Bankruptcy Code, only Holders of Claims or
Interests in “impaired” Classes are entitled to vote on the Plan (unless, for
reasons discussed in more detail below, such Holders are deemed to accept the
Plan pursuant to section 1126(f) of the Bankruptcy Code or are deemed to reject
the Plan pursuant to section 1126(g) of the Bankruptcy Code). Under section 1124
of the Bankruptcy Code, a Class of Claims or Interests is deemed to be
“impaired” under the Plan unless (i) the Plan leaves unaltered the legal,
equitable, and contractual rights to which such Claim or Interest entitles the
Holder thereof or (ii) notwithstanding any legal right to an accelerated payment
of such Claim or Interest, the Plan, among other things, cures all existing
defaults (other than defaults resulting from the initiation of these Chapter 11
Cases) and reinstates the maturity of such Claim or Interest as it existed
before the default.

The following table summarizes: (i) the treatment of Claims and Interests under
the Plan, (ii) which Classes are Impaired by the Plan, (iii) which Classes are
entitled to vote on the Plan, and (iv) the estimated recoveries for Holders of
Claims and Interests. The table is qualified in its entirety by reference to the
full text of the Plan. For a more detailed summary of the terms and provisions
of the Plan, see Section V—Summary of the Plan below.

 

 

2 

Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to such terms in the Plan.



--------------------------------------------------------------------------------

Class    Claim or
Equity Interest    Treatment    Impaired or
Unimpaired    Entitled to
Vote   

Approx.

%

Recovery

1    Other Priority Claims    In full and final satisfaction, compromise,
settlement, release, and discharge of and in exchange for each Allowed Other
Priority Claim, each Holder thereof shall receive (i) payment in full, in Cash,
of the unpaid portion of its Allowed Other Priority Claim or (ii) such other
treatment as may otherwise be agreed to by such Holder, the Debtors, and the
Requisite Creditors.    Unimpaired    No (Deemed to Accept)    100% 2    Other
Secured Claims    Except to the extent that a Holder of an Allowed Other Secured
Claim agrees to a less favorable treatment, in full and final satisfaction,
compromise, settlement, release, and discharge of and in exchange for its
Allowed Other Secured Claim, each such Holder shall receive, at the Debtors’
election with the consent of the Requisite Creditors, either (i) Cash equal to
the full Allowed amount of its Claim, (ii) Reinstatement of such Holder’s
Allowed Other Secured Claim, or (iii) the return or abandonment of the
collateral securing such Allowed Other Secured Claim to such Holder.   
Unimpaired    No (Deemed to Accept)    100% 3    Secured Tax Claims    Except to
the extent that a Holder of an Allowed Secured Tax Claim agrees to a less
favorable treatment, in full and final satisfaction, compromise, settlement,
release, and discharge of and in exchange for its Allowed Secured Tax Claim,
each such Holder shall receive, at the Debtors’ election with the consent of the
Requisite Creditors, either (i) Cash equal to the full Allowed amount of its
Claim, (ii) Reinstatement of such Holder’s Allowed Secured Tax Claim, or
(iii) the return or abandonment of the collateral securing such Allowed Secured
Tax Claim to such Holder.    Unimpaired    No (Deemed to Accept)    100% 4   
Credit Agreement Claims    Except to the extent that a Holder of an Allowed
Credit Agreement Claim agrees to a less favorable treatment, in full and final
satisfaction, compromise, settlement, release, and discharge of and in exchange
for its Allowed Credit Agreement Claim, each such Holder shall receive (i) its
Pro Rata share (measured by reference to the aggregate amount of Allowed Credit
Agreement Claims) of participation in the Second Lien Exit Facility in an amount
equal to such Allowed Credit Agreement Claim; (ii) the right to purchase
pursuant to the Rights Offering up to its Pro Rata share (measured by reference
to the aggregate amount of Allowed Credit Agreement Claims and the aggregate
amount of Allowed Term Loan Claims) and (B) the New First Lien Exit Facility
Equity; and (iii) the payment in full in Cash on the Effective Date of all
Accrued Interest as of the Effective Date.    Impaired    Yes    65% – 70%

 

2



--------------------------------------------------------------------------------

Class    Claim or
Equity Interest    Treatment    Impaired or
Unimpaired    Entitled to
Vote   

Approx.

%

Recovery

5    Term Loan Claims    Except to the extent that a Holder of an Allowed Term
Loan Claim agrees to a less favorable treatment, in full and final satisfaction,
compromise, settlement, release, and discharge of and in exchange for its
Allowed Term Loan Claim, each such Holder shall receive (i) its Pro Rata share
(measured by reference to the aggregate amount of Allowed Term Loan Claims) of
100% of the New Equity under the Plan, subject to dilution by the (a) New First
Lien Exit Facility Equity, (b) New Equity issued pursuant to the First Lien Exit
Facility Put Option Premium, and (c) awards related to the New Equity issued
under the Management Incentive Plan, and (ii) the right to purchase pursuant to
the Rights Offering up to its Pro Rata share (measured by reference to the
aggregate amount of Allowed Term Loan Claims and the aggregate amount of Allowed
Credit Agreement Claims) of (A) the term loans under the First Lien Exit
Facility and (B) the New First Lien Exit Facility Equity.    Impaired    Yes   
1.6% – 3.8% 6    Convertible Notes Claims    Convertible Notes Claims shall be
discharged, canceled, released, and extinguished as of the Effective Date, and
shall be of no further force or effect, and Holders of Convertible Notes Claims
shall not receive any distribution on account of such Convertible Notes Claims.
   Impaired    No (Deemed to Reject)    0%             7    PPP Loan Claim   
Except to the extent that a Holder of an Allowed PPP Loan Claim agrees to a less
favorable treatment, in full and final satisfaction, compromise, settlement,
release, and discharge of each Allowed PPP Loan Claim and in exchange for each
Allowed PPP Loan Claim, the Allowed PPP Loan Claims shall be Reinstated as of
the Effective Date.    Unimpaired    No    N/A

 

3



--------------------------------------------------------------------------------

Class    Claim or
Equity Interest    Treatment    Impaired or
Unimpaired    Entitled to
Vote   

Approx.

%

Recovery

            8    General Unsecured Claims    General Unsecured Claims shall be
discharged, canceled, released, and extinguished as of the Effective Date, and
shall be of no further force or effect, and Holders of General Unsecured Claims
shall not receive any distribution on account of such General Unsecured Claims.
   Impaired    No (Deemed to Reject)    0%             9    Section 510(b)
Claims3    Section 510(b) Claims, if any, shall be discharged, canceled,
released, and extinguished as of the Effective Date, and shall be of no further
force or effect, and Holders of Section 510(b) Claims shall not receive any
distribution on account of such Section 510(b) Claims.    Impaired    No (Deemed
to Reject)    0%             10    Intercompany
Claims    Intercompany Claims shall be Reinstated as of the Effective Date or,
at the Reorganized Debtors’ option, shall be cancelled. No distribution shall be
made on account of any Intercompany Claims other than in the ordinary course of
business of the Reorganized Debtors, as applicable. For the avoidance of doubt,
Intercompany Claims that are Reinstated as of the Effective Date, if any, shall
be subordinate in all respects to the First Lien Exit Facility and the Second
Lien Exit Facility.    Unimpaired / Impaired    No (Deemed to Either Accept or
Reject)    N/A

 

 

3 

Class 9 (Section 510(b) Claims) includes the Class Action Claims (as defined
below).

 

4



--------------------------------------------------------------------------------

Class    Claim or
Equity Interest    Treatment    Impaired or
Unimpaired    Entitled to
Vote   

Approx.

%

Recovery

            11    Intercompany
Interests   

Intercompany Interests shall be Reinstated as of the Effective Date or, at the
Reorganized Debtors’ option, shall be cancelled. No distribution shall be made
on account of any Intercompany Interests.

No distributions on account of Intercompany Interests are being made to the
Holders of such Intercompany Interests. Instead, to the extent Intercompany
Interests are Reinstated under the Plan, such Reinstatement is solely for the
purposes of administrative convenience, for the ultimate benefit of the Holders
of the New Equity, and in exchange for the Debtors’ and Reorganized Debtors’
agreement under the Plan to make certain distributions to the Holders of Allowed
Claims. For the avoidance of doubt, to the extent Reinstated pursuant to the
Plan, on and after the Effective Date, all Intercompany Interests shall continue
to be owned by the Reorganized Debtor that corresponds to the Debtor that owned
such Intercompany Interests prior to the Effective Date.

   Unimpaired / Impaired    No (Deemed to Either Accept or Reject)    N/A      
      12    SAE Holdings Interests    On the Effective Date, or as soon
thereafter as reasonably practicable, all SAE Holdings Interests will be
extinguished and the Holders of SAE Holdings Interests shall not receive or
retain any distribution, property, or other value on account of their SAE
Holdings Interests.    Impaired    No (Deemed to Reject)    0%

WHERE TO FIND ADDITIONAL INFORMATION: SAE Holdings currently files annual,
quarterly and current reports, proxy statements, and other information with the
SEC. Copies of any document filed with the SEC may be obtained by visiting the
SEC website at http://www.sec.gov and performing a search under the “Company
Filings” link. Information including, but not limited to, that in the following
filings incorporated by reference is deemed to be part of this Disclosure
Statement, except for any information superseded or modified by information
contained expressly in this Disclosure Statement. You should not assume that the
information in this Disclosure Statement is current as of any date other than
the date on the first page of the Disclosure Statement. Any information SAE
Holdings files under Section 13(a), 13(c), 14 or 15(d) of the Securities Act
that updates information in the filings incorporated by reference will update
and supersede that information:

 

  •  

Annual Report on Form 10-K for the fiscal year ended December 31, 2019, filed on
April 14, 2020 and amended on May 13, 2020;

 

  •  

Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2020,
filed on August 14, 2020;

 

  •  

Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2020,
filed on May 13, 2020; and

 

  •  

Current Reports on Form 8-K and Form 8-K/A filed on September 22,
2020, September 16, 2020, September 15, 2020, August 28, 2020, July 28,
2020, June 30, 2020, June 17, 2020, May 29, 2020, May 5, 2020, May 1,
2020, April 29, 2020, April 22, 2020, April 14, 2020, April 6, 2020, April 3,
2020, April 3, 2020 (two filings), March 30, 2020, March 2, 2020, February 27,
2020, February 19, 2020, February 14, 2020, February 7, 2020, January 27,
2020, January 13, 2020 and January 2, 2020.

DECIDING HOW TO VOTE ON THE PLAN: All Holders of Claims are encouraged to read
this Disclosure Statement, its exhibits, and the Plan carefully and in their
entirety before, if applicable, deciding to vote either to accept or to reject
the Plan. This Disclosure Statement contains important information about the
Plan, considerations pertinent to acceptance or rejection of the Plan and
developments concerning the Chapter 11 Cases.

 

5



--------------------------------------------------------------------------------

IN ORDER FOR YOUR VOTE TO BE COUNTED, YOUR VOTE MUST BE RECEIVED BY THE VOTING
AGENT AT THE ADDRESS SET FORTH BELOW ON OR BEFORE THE VOTING DEADLINE OF 5:00
P.M., PREVAILING CENTRAL TIME, ON [DECEMBER 4], 2020, UNLESS EXTENDED BY THE
DEBTORS.

EACH BALLOT ADVISES THAT CREDITORS WHO (A) VOTE TO ACCEPT THE PLAN OR (B) DO NOT
VOTE OR VOTE TO REJECT THE PLAN AND DO NOT ELECT TO OPT OUT OF THE RELEASE
PROVISIONS CONTAINED IN ARTICLE VIII OF THE PLAN SHALL BE DEEMED TO HAVE
CONSENTED TO THE RELEASE, INJUNCTION, AND EXCULPATION PROVISIONS SET FORTH IN
ARTICLE VIII OF THE PLAN AND UNCONDITIONALLY, IRREVOCABLY, AND FOREVER RELEASED
AND DISCHARGED THE RELEASED PARTIES FROM ANY AND ALL CAUSES OF ACTION. CREDITORS
WHO DO NOT GRANT THE RELEASES CONTAINED IN ARTICLE VIII OF THE PLAN WILL NOT
RECEIVE THE BENEFIT OF THE RELEASES SET FORTH IN ARTICLE VIII OF THE PLAN.

ARTICLE IX OF THIS DISCLOSURE STATEMENT PROVIDES ADDITIONAL DETAILS AND
IMPORTANT INFORMATION REGARDING VOTING PROCEDURES AND REQUIREMENTS. PLEASE READ
ARTICLE IX OF THIS DISCLOSURE STATEMENT CAREFULLY BEFORE VOTING TO ACCEPT OR
REJECT THE PLAN.

 

THE DEBTORS STRONGLY RECOMMEND THAT YOU VOTE TO ACCEPT THE PLAN. THE DEBTORS AND
THE CONSENTING CREDITORS BELIEVE THAT THE PLAN MAXIMIZES THE VALUE OF THE
DEBTORS’ ESTATES AND REPRESENTS THE BEST AVAILABLE ALTERNATIVE FOR COMPLETING
THE CHAPTER 11 CASES.

 

II.

OVERVIEW OF THE DEBTORS’ OPERATIONS

 

  A.

The Debtors’ Business

The Debtors are a full–service global provider of seismic data acquisition,
logistical support and processing services to customers in the oil and natural
gas industry. In addition to the acquisition of 2D, 3D, time–lapse 4D and
multi–component seismic data on land, in transition zones between land and
water, and offshore in depths reaching 3,000 meters, the Debtors offer a
full–suite of logistical support and data processing services utilizing their
proprietary, patent–protected software. The Debtors operate crews around the
world that are currently supported by over 160,000 owned land channels of
seismic data acquisition equipment and other leased equipment as needed to
complete particular projects. Seismic data is used by the Debtors’ customers,
including major integrated oil companies, national oil companies and independent
oil and gas exploration and production companies, to identify and analyze
drilling prospects and maximize successful drilling. While the results of the
seismic surveys the Debtors conduct generally belong to their customers and are
proprietary in nature, Alaskan Seismic Ventures, LLC (“ASV”), a related party
variable interest entity, currently maintains a multiclient seismic data library
of approximately 440 square kilometers in certain basins in Alaska which is
available for future sale or license. Combined the Debtors and their non-debtor
affiliates currently employ 132 full-time employees. The Debtors and their
non-debtor affiliates also employ hourly and day-rate employees, but that number
can fluctuate depending on: the time of year and the size and number of projects
at the time.

The Debtors specialize in the acquisition of seismic data in logistically
complex and challenging environments and delicate ecosystems, including jungle,
mountain, arctic and subaquatic terrains. The

 

6



--------------------------------------------------------------------------------

Debtors have extensive experience in deploying personnel and equipment in remote
locations, while maintaining a strong quality, health, safety and environmental
track record and building positive community relations in the locations where we
operate. The Debtors employ highly specialized crews made up of personnel with
the training and skills required to prepare for and execute each project and,
over time, train and employ large numbers of people from the local communities
where they conduct their surveys. The Debtors’ personnel are equipped with the
technology necessary to meet the specific needs of the particular project and to
manage the challenges presented by sensitive environments.

As of the Petition Date, the Debtors had approximately $65.3 million of backlog
under contract, in addition to approximately $977.6 million of bids
outstanding. Of the $65.3 million of backlog under contract, the Debtors expect
$2.0 million to be completed in 2020. The Debtors’ backlog estimates represent
those projects for which a customer has executed a contract or signed a binding
letter of award, which can vary significantly from time to time, particularly if
the backlog is made up of multi–year contracts with some of the Debtors’ more
significant customers.

 

  B.

The Debtors’ History

The Debtors’ business was started in 2006 in Peru as Exploración Sudamericana
(South American Exploration), where their operations were focused until their
expansion into Colombia in 2008. In 2010, the Debtors further expanded with the
establishment of operations in Papua New Guinea and the opening of offices in
Port Moresby, Papua New Guinea and Brisbane, Australia. In 2011, South American
Exploration changed its name to SAExploration, incorporated in Delaware, and, in
the same year, established seismic operations in North America with the
acquisitions of Datum Exploration in Calgary, Canada and Northern Exploration
Services in Anchorage, Alaska. In 2013, a business combination with a blank
check company under the name Trio Merger Corp. was consummated in which SAE
Holdings became a publicly listed company on the NASDAQ Capital Market.

The Debtors’ most recent material acquisitions and divestitures are highlighted
below.

 

  1.

Geokinetics Assets

On July 2018, the Debtors acquired certain assets, including accounts
receivable, equipment, certain contracts, certain tax assets, inventory, certain
intellectual property, and other assets related to the Debtors’ geophysical
services business specializing in acquiring and processing seismic data from
Geokinetics, Inc. and certain of its subsidiaries in a transaction effected in
Geokinetics’ bankruptcy proceedings (Case No. 18-33410 (DRJ), Bankr. S.D. Tex.)
for aggregate cash consideration of $20 million.

 

  2.

Australia Assets

In November 2019, SAE Holdings and certain of its non-domestic subsidiaries sold
substantially all of the assets associated with their business located in
Australia to Terrex Pty Ltd. for (i) $6,000,000 (AUD) paid in cash on the
closing date, (ii) $600,000 (AUD) payable no later than 30 business days after
the closing date, and (iii) earn-out payments (the “Australia Earn-Out Amount”)
based on the utilization of certain of the sold assets following the closing
date in an amount of up to $3,000,000 (AUD). The Australia Earn-Out Amount will
be paid over a two year period, capped at $1,500,000 (AUD) in each such year.
Subject to certain conditions, the sellers will receive a minimum earn-out
payment equal to $750,000 (AUD) in each earn-out year.

 

7



--------------------------------------------------------------------------------

  3.

Alaska Survey Data

In January 2020, SAE Holdings, SAExploration, Inc. (“SAE Inc.”) and ASV sold
seismic data and related assets for the Aklaq, Kuukpik and CRD Surveys to
TGS-NOPEC Geophysical Company ASA (“TGS”) for $14.5 million at closing and
earn-out payments of up to $5 million. In connection with the entry into the
agreements with TGS to sell the seismic data, the sellers entered into an
agreement pursuant to which ASV agreed that SAE Inc. will receive all of the
proceeds paid or payable by TGS in consideration for the seismic data, which
proceeds were credited by SAE Inc. towards outstanding amounts owed to it by
ASV.

 

  4.

The Debtors’ Business Operations

The Debtors provide a full range of seismic data acquisition services, including
in–field data processing and related logistics services. The Debtors currently
provide their services on a proprietary basis to their customers and the seismic
data acquired is owned by their customers once acquired, other than the
multiclient seismic data library maintained by ASV. Their seismic data
acquisition and logistics services include, (a) Program Design, Planning and
Permitting, (b) Camp Services, (c) Survey and Drilling, (d) Recording, and
(e) In-Field Data Processing.

The Debtors provide a full suite of onshore and offshore proprietary seismic
data processing services. Seismic data are processed to produce an accurate
image of the earth’s subsurface using proprietary computer software and
internally developed technologies. Advanced signal processing of 2D, 3D,
time–lapse 4D and multi–component seismic data acquired by the Debtors and other
industry contractors, as well as reprocessing of previously acquired legacy
data, provides clients with detailed subsurface information essential to
reducing risk in their exploration and production activities.

ASV currently maintains a multiclient seismic data library of approximately 440
square kilometers of certain basins in Alaska which is available for future sale
or license.

Due to the significant uncertainty in the outlook for oil and natural gas
development as a result of the significant decline in oil prices since the
beginning of 2020 due to the COVID–19 coronavirus pandemic and its impact on the
worldwide economy and global demand for oil, the Debtors’ project visibility has
continued to deteriorate as certain of their scheduled and anticipated projects
have recently been cancelled or delayed and there is no assurance as to when
they may be reinitiated or awarded, if at all. For example, on April 3, 2020,
SAE Holdings was notified that its previously disclosed contracts for two joint
3D/4D Ocean Bottom Node Seismic Programs offshore West Africa have been
terminated by the operator, and on June 11, 2020, SAE Holdings was notified that
the second year of a three-year contract for onshore data acquisition services
to be performed on the North Slope of Alaska was cancelled by the operator. The
Debtors are unable to predict when market conditions may improve and worsening
overall market conditions could result in additional reductions of backlog and
bids outstanding.

 

  C.

The Debtors’ Corporate Structure

All of the Debtors other than SAE Holdings are direct or indirect subsidiaries
of SAE Holdings. The following depicts the Debtors’ full corporate organization
structure (the Debtors are highlighted in yellow):

 

8



--------------------------------------------------------------------------------

LOGO [g85997dsp_236.jpg]

SAExploration Holdings is the publicly traded parent holding company of the
Debtors. SAExploration Sub, Inc. (“SAE Sub”) is 100% owned by SAE and is a
holding company that owns 100% of SAE Inc. and was formerly SAExploration
Holdings, Inc., which was the original entity that was acquired in 2013. SAE
Inc. is the primary operating company of the Debtors. SAExploration Seismic
Services (US), LLC (“Seismic Services”) is owned 100% by SAE Inc. and is the
company that performs all land seismic acquisition services in the contiguous
United States. NES, LLC (“NES”) is the entity that conducts the Debtors’
operations in Alaska. The non-Debtor entities are non-U.S. holding companies and
operating entities.

In addition to the general operations and the separate entities owned by SAE
Inc., SAE Inc. has four distinct “branches” within the SAE Inc. entity for its
operations in Bolivia, Colombia, United Arab Emirates, and India (individually,
as a “Branch” and collectively as, the “Branches”). The Branches are not
separate legal entities, but the Debtors treat them as separate, in part, by
maintaining separate bank accounts, identifying employees as employees of a
certain Branch, and keeping separate books and records for each Branch, among
other area.

 

  D.

Directors and Officers

SAE Holdings’ current Board is composed of Michael Faust, L. Melvin Cooper, Gary
Dalton, Alan Menkes and Jacob Mercer. With the exception of Mr. Faust, each
member of the Board has been determined to be an independent director under
NASDAQ standards.

 

9



--------------------------------------------------------------------------------

SAE Holdings’ current executive management team is composed of Michael
Faust—Chief Executive Officer and President; John Simmons—Vice President and
Chief Financial Officer; Darin Silvernagle—Senior Vice President Marine; and
David A. Rassin—Vice President, General Counsel, Secretary and Chief Compliance
Officer.

The composition of the board of directors and identity of the officers of each
Reorganized Debtor, as well as the nature of any compensation to be paid to any
director or officer who is an Insider, will be disclosed in the Plan Supplement
in accordance with section 1129(a)(5) of the Bankruptcy Code.

 

  E.

The Debtors’ Capital Structure

 

  1.

Prepetition Secured Indebtedness

 

  (a)

Prepetition Credit Agreement

SAE Inc. is the borrower under that certain Third Amended and Restated Credit
and Security Agreement dated as of September 26, 2018 (as further amended, the
“Prepetition Credit Agreement”) among SAE Holdings, SAE Sub, NES, Seismic
Services, and SAExploration Acquisitions (U.S.), LLC, which was subsequently
merged out of existence, as guarantors, Cantor Fitzgerald Securities as the
administrative agent and the collateral agent, and the lenders party thereto.
Borrowings under the Prepetition Credit Agreement are secured primarily by
substantially all of the Debtors’ assets located in the United States, subject
to certain exclusions. The Debtors may use borrowings under the Prepetition
Credit Agreement for working capital purposes and general corporate purposes.
The Prepetition Credit Agreement matures on August 1, 2021.

As of the Petition Date, $20.5 million in principal is outstanding under the
Prepetition Credit Agreement and interest payments are due on the last day of
each month. The interest rate for borrowings under the Prepetition Credit
Agreement is 11.75% through and including August 2020 and 12.75% thereafter (the
“Prepetition Credit Interest Rate”); however, pursuant to the Prepetition Credit
Agreement and the ABL Forbearance Agreement (as defined below), while the
Debtors are in default, the interest rate is two percentage points above the
Prepetition Credit Interest Rate.

On April 13, 2020, the Debtors entered into a forbearance agreement with certain
of the lenders of approximately 98% of the outstanding principal amount of the
loans under the Prepetition Credit Agreement (the “ABL Forbearance Agreement”),
pursuant to which the lenders agreed to refrain from exercising their rights and
remedies under the Prepetition Credit Agreement with respect to certain existing
defaults and other events of default that have occurred and are continuing. The
ABL Forbearance Agreement was originally effective until the earlier to occur of
(i) 5:00 p.m. (New York City time) on May 31, 2020 and (ii) the date the ABL
Forbearance Agreement otherwise terminates in accordance with its terms. The
May 31, 2020 deadline was ultimately extended to August 31, 2020. The ABL
Forbearance Agreement terminated on the commencement of the Chapter 11 Cases.

As a result of existing events of default, the Debtors are unable to borrow
additional amounts under the Prepetition Credit Agreement without the requisite
approval of the lenders under the Prepetition Credit Agreement.

 

  (b)

Prepetition Term Loan

On June 29, 2016, SAE Holdings entered into that certain Term Loan and Security
Agreement (as amended or otherwise modified from time to time, the “Prepetition
Term Loan Agreement”), among SAE Inc., SAE Sub, NES, and Seismic Services as
guarantors, the lenders party thereto (the “Prepetition Term

 

10



--------------------------------------------------------------------------------

Loan Lenders”) and Delaware Trust Company, as the collateral agent and as the
administrative agent. Borrowings under the Prepetition Term Loan Agreement are
secured primarily by substantially all of the collateral securing the
obligations under the Prepetition Credit Agreement, subject to certain
exclusions. Pursuant to the terms of the Prepetition Term Loan Agreement, the
Debtors were able to draw upon $30 million at closing. The security interest in
the collateral under the Prepetition Loan Agreement is junior to the security
interest in the collateral securing the obligations under the Prepetition Credit
Agreement, which priority is governed by the intercreditor agreements among the
lenders.

As of the Petition Date, $29 million in principal is outstanding under the
Prepetition Term Loan Agreement and interest payments are due on the last day of
each month. Borrowings under the Prepetition Term Loan Agreement bear interest
at a rate of 12.50% (the “Prepetition Term Loan Interest Rate”); however,
pursuant to the Prepetition Term Loan Agreement and the Term Loan Forbearance
Agreement (as defined below), while the Debtors are in default, the interest
rate is two percentage points above the Prepetition Term Loan Interest Rate.

The Prepetition Term Loan Agreement matures in January 2021 and, to date, the
Debtors have been unable to negotiate an extension of the maturity date with the
Prepetition Term Loan Lenders. Absent the Restructuring, the Debtors would
likely be unable to repay the Prepetition Term Loan when due in January 2021.

On April 13, 2020, the Debtors entered into a forbearance agreement with certain
of the Prepetition Term Loan Lenders of approximately 82% of the outstanding
principal amount of the term loans under the Prepetition Term Loan Agreement
(the “Term Loan Forbearance Agreement”), pursuant to which the Prepetition Term
Loan Lenders agreed to refrain from exercising their rights and remedies under
the Prepetition Term Loan Agreement with respect to certain existing defaults
and other events of default that have occurred and are continuing. The Term Loan
Forbearance Agreement was originally effective until the earlier to occur of
(i) 5:00 p.m. (New York City time) on May 31, 2020 and (ii) the date the Term
Loan Forbearance Agreement otherwise terminates in accordance with its terms.
The May 31, 2020 deadline was ultimately extended to August 31, 2020. The Term
Loan Forbearance Agreement terminated on the commencement of the Chapter 11
Cases.

 

  (c)

Prepetition Convertible Notes

On September 26, 2018, SAE Holdings issued $60 million in aggregate principal
amount of 6.00% Senior Secured Convertible Notes due 2023 (the “Prepetition
Convertible Notes”). The Prepetition Convertible Notes were issued under that
certain Indenture dated as of September 26, 2018 (as amended, supplemented or
otherwise modified from time to time, collectively the “Prepetition Indenture”),
among SAE Holdings, as issuer, SAE Inc., SAE Sub, Seismic Services, NES and
SAExploration Acquisitions (U.S.), LLC (which was subsequently merged out of
existence), as guarantors, and Wilmington Savings Funds Society, FSB, as Trustee
and Collateral Trustee thereunder. The Prepetition Convertible Notes are secured
primarily by substantially all of the collateral securing the obligations under
the Prepetition Credit Agreement, subject to certain exceptions. The security
interest in the collateral under the Prepetition Indenture is junior to the
security interest in the collateral securing the obligations under the
Prepetition Credit Agreement and the Prepetition Term Loan Agreement.

As of the Petition Date, the outstanding principal on the Prepetition
Convertible Notes was $60 million. Interest under the Prepetition Indenture is
payable quarterly in arrears on March 15, June 15, September 15, and December 15
of each year. In 2018 and 2019, the Debtors recorded interest expense of $1.6
million and $6.2 million, respectively, related to the Prepetition Convertible
Notes, of which $1.0 million and $2.6 million, respectively, related to
contractual interest expense.

 

11



--------------------------------------------------------------------------------

On April 13, 2020, the Debtors entered into a forbearance agreement with certain
holders of approximately 98% of the outstanding principal amount of the
Prepetition Convertible Notes (the “Notes Forbearance Agreement”), pursuant to
which the holders of the Prepetition Convertible Notes agreed to refrain from
exercising their rights and remedies under the Prepetition Indenture with
respect to certain existing defaults and other events of default that have
occurred and are continuing. The Notes Forbearance Agreement was originally
effective until the earlier to occur of (i) 5:00 p.m. (New York City time) on
May 31, 2020 and (ii) the date the Term Loan Forbearance Agreement otherwise
terminates in accordance with its terms. The May 31, 2020 deadline was
ultimately extended to August 31, 2020. The Notes Forbearance Agreement
terminated on the commencement of the Chapter 11 cases.

 

  (d)

Equity Pledge

Under the Prepetition Credit Agreement, Prepetition Term Loan Agreement, and the
Prepetition Convertible Notes and subject to an intercreditor agreement, SAE
pledged 65% of its equity interests in the following non-debtor affiliates:
(a) SAExploration Mexico S. de R.L. de C.V.; (b) SAExploration (Australia) Pty.
Ltd.; (c) SAExploration (Malaysia) Sdn. Bhd.; (d) Southeast Asian Exploration
Pte. Ltd.; (e) Calgary Finance Company, Ltd.; (f) 1623739 Alberta Ltd.;
(g) SAExploration (Brasil) Servicos Sismicos Ltda.; and (h) SAExploration Global
Holdings (UK) Ltd. In addition, under the Prepetition Credit Agreement SAE
Holdings pledged its 49% equity interest in the Kuukpik/SAExploration LLC joint
venture.

 

  (e)

GTC Equipment Loan

On November 18, 2019, SAE Inc. financed the purchase of a 30,000 single channel
GCL system and certain related equipment from GTC, Inc. (“GTC”) pursuant to a
secured promissory note payable to GTC in the original principal amount of
$9,973,730 (the “GTC Equipment Loan”). The GTC Equipment Loan bears interest at
a fixed rate equal to 7.0% per annum and matures on January 1, 2023. Principal
and interest is due and payable in equal monthly payments of $307,959.83. As of
the Petition Date, the outstanding principal balance of the GTC Equipment Loan
is $8.2 million.

The GTC Equipment Loan is secured by a purchase money lien on and security
interest in the 30,000 single channel GCL system and related equipment acquired
by SAE Inc.

 

  2.

Prepetition Unsecured Indebtedness

 

  (a)

PPP Loan

On May 11, 2020, SAE Inc. received an unsecured loan in the principal amount of
approximately $6.8 million pursuant to the Paycheck Protection Program (the
“PPP”) under the Coronavirus Aid, Relief, and Economic Security Act (the “CARES
Act”). The PPP loan matures in May 2022 and bears interest at a rate of 1.0% per
annum. Principal and interest are payable monthly beginning seven months from
the date of the PPP loan and may be prepaid at any time prior to maturity with
no prepayment penalties.

Under the term of the CARES Act, PPP loan recipients can apply for and be
granted forgiveness for all or a portion of the loan. Such forgiveness will be
determined, subject to limitations, based on the use of loan proceeds for
payment of payroll costs and any covered payments of mortgage interest, rent,
and utilities. In the event the loan, or any portion thereof, is forgiven
pursuant to the PPP, the amount forgiven is applied to outstanding principal.
SAE Inc. intends to use the proceeds of the PPP Loan to maintain payroll and
make lease, rent and utility payments. As of the Petition Date, approximately
$6.8 million remains outstanding under the PPP loan and to the extent not
forgiven, the PPP loan will be treated in Class 7 (PPP Loan Claims) under the
Plan.

 

12



--------------------------------------------------------------------------------

  (b)

Trade Creditors

As of the Claims Bar Date, claimants had Filed unsecured claims in the total
amount of approximately $2.2 million.

 

  3.

Equity Ownership

As of the Petition Date, SAE Holdings has 6,612,332 outstanding shares of common
stock, par value $0.0001 per share. Since 2012, the common stock of SAE Holdings
had been traded on the NASDAQ Capital Market (the “NASDAQ”). On June 15, 2020,
the Debtors received written notice from the Listing Qualifications Department
of the NASDAQ Stock Market that its staff had determined to suspend trading in
the common stock of SAE Holdings at the opening of business on June 17, 2020 and
to complete the delisting of the common stock of SAE Holdings by filing a Form
25-NSE with the SEC. The NASDAQ Stock Market reached its decision to delist SAE
Holdings’ common stock from the NASDAQ pursuant to Listing Rule 5550(b)(1)
because SAE Holdings had not complied with the minimum $2.5 million
stockholders’ equity requirement for continued listing on the NASDAQ. Following
the suspension of trading in SAE Holding’s common stock on the NASDAQ, the
common stock of SAE Holdings began trading on electronic bulletin boards
established for unlisted securities such as the OTC Bulletin Board or OTC
Markets Pink Open Market.

As of the Petition Date, SAE Holdings had approximately 35.4 million warrants
outstanding, which are potentially exercisable into approximately 2.3 million
shares of common stock of SAE Holdings. The Prepetition Convertible Notes also
currently have the right to convert to common stock of SAE Holdings.

 

  F.

The Debtors’ Alaska Tax Credits

As of June 30, 2020, the Debtors had a $2.7 million tax credits receivable, net
of an allowance of $27.7 million, related to the tax credits earned by ASV. The
Debtors established the allowance due to the uncertainty of the future
monetization of the tax credits and the potential for the Alaska Department of
Revenue (the “DOR”) to disallow the tax credits as the Debtors’ management has
determined that the costs submitted to the DOR by ASV did not reflect the
affiliate status of ASV. The Debtors have classified this receivable as
long–term because of the length of time the Debtors expect it will take to
collect on it.

Falling oil prices have substantially reduced Alaska’s revenue from production
taxes and other petroleum sources, resulting in appropriations to the oil and
gas tax credit fund for purchase of tax credit certificates in the last several
fiscal years at or below the amounts indicated by a statutory formula rather
than amounts needed to pay for all the tax credit certificates in the queue for
purchase. The Alaska budgets that passed in 2019 for fiscal year 2020, which
ended June 30, 2020, and in 2020 for fiscal year 2021, which started July 1,
2020, had no appropriations to the oil and gas tax credit fund, but did include
appropriations of an estimated $700 million for purchases of tax credit
certificates through a bond program that would have authorized Alaska to issue
bonds to finance the purchase of tax credit certificates. According to
statements made by the DOR officials, that amount would have been enough to pay
for the outstanding tax credit certificates awaiting purchase by the State of
Alaska. However, the constitutionality of the legislation that set forth the
bond program was challenged in Alaska state court, and on September 4, 2020 the
Alaska Supreme Court ruled that the legislation violated the limitation placed
on contracting debt under article IX, section 8 of the Alaska Constitution.
Accordingly, the bond program would need to be approved by the people of Alaska
either through a bond referendum or a constitutional amendment, and the Debtors
do not believe that either is likely to happen, particularly in the current
fiscal environment.

 

13



--------------------------------------------------------------------------------

While the Debtors have continued to pursue other options to monetize the tax
credit certificates, at this time the Debtors believe that the most likely path
to monetize the tax credit certificates may be through appropriations to the oil
and gas tax credit fund made by the Alaska Legislature as part of the budget
process. However, there is great uncertainty as to if and when the Alaska
Legislature will make such appropriations and how much those appropriations may
be. Although the statute that governs purchase of tax credit certificates has a
formula appropriation based on production tax revenues and oil prices, the funds
remain subject to appropriation, the Alaska Legislature has not followed the
formula for the last three years, and at least in recent years there has not
been full consensus within the Legislature as to how the formula should be
calculated. In addition, by statute, tax credit certificates submitted for
purchase before 2017 will be purchased before tax credit certificates submitted
for purchase in later years. The result is that approximately $290 million in
tax credit certificates would need to be purchased before any payments will
start being made on ASV’s tax credit certificates. Based on the DOR’s Spring
2020 Revenue Forecast, if the Alaska Legislature followed the DOR’s calculation,
ASV would not receive any payments for a number of years — the annual formula
appropriation would be in the range of $36-48 million for fiscal years
2021-2027, $61 million in fiscal year 2028 and $78 million in 2029. The next
regular session of the Alaska Legislature will start in mid-January 2021.

In addition, the DOR is conducting an investigation with respect to the Debtors’
determination that ASV is a variable interest entity and related tax credit
certificates. On October 27, 2020, the DOR filed a notice with the Court [Docket
No. 263] notifying debtor, creditors, court, and others that the tax credits
held by the Debtors in the Chapter 11 Cases may be valueless based on
allegations of criminal fraud in obtaining the credits and that it is highly
likely that the DOR will determine that the tax credits are valueless. The
Debtors have been cooperating, and intend to continue to cooperate, with the
DOR. The Debtors are currently unable to predict the eventual scope, duration or
outcome with the DOR.

As a result of the above, the Debtors face several risks regarding the
monetization of the tax credits, including uncertainty related to the DOR
investigation, the appropriations to the oil and gas tax credit fund made by the
Alaska Legislature and the timing of receipt of proceeds. While the Debtors
believe that they will get paid some amount of the tax credits, they cannot
predict when that will occur or how much, and accordingly the Liquidation
Analysis attached hereto as Exhibit C and the Valuation Analysis attached hereto
as Exhibit E do not attribute any value to the tax credits.

III. KEY EVENTS LEADING TO CHAPTER 11 CASES

From 2018 to 2020, the Debtors took the following actions, among others, to
increase liquidity, reduce debt levels, and extend debt maturities:

 

  •  

Consummated an exchange offer and consent solicitation pursuant to which the
majority of the then outstanding amount of SAE Holding’s 10% Senior Secured
Notes due 2019 and 10% Senior Notes due 2019 were exchanged for a combination of
common stock, preferred stock and warrants, which reduced cash interest expense
and the amount due at maturity;

 

  •  

Entered into the Prepetition Credit Agreement and issued the Prepetition
Convertible Notes;

 

  •  

Sold the assets related to the Debtors’ Australia business for (i) $6,000,000
(AUD) paid in cash on the closing date, (ii) $600,000 (AUD) payable no later
than 30 business days after the closing date, and (iii) earn-out payments based
on the utilization of certain of the sold assets following the closing date in
an amount of up to $3,000,000 (AUD), with a minimum earn-out payment of $750,000
(AUD) in each of the two earn-out years;

 

  •  

Sold the seismic data and related assets for the Aklaq, Kuukpik and CRD Surveys
for $15 million and repaid $14.5 million of the amount due under the Prepetition
Credit Agreement with the proceeds received from the sale of the seismic data;

 

14



--------------------------------------------------------------------------------

  •  

Reduced full-time employees by 30% since year-end 2019; and

 

  •  

Applied for and received the approximately $6.8 million unsecured PPP Loan
pursuant to the CARES Act.

Although the Debtors generated net income and cash from operating activities in
the first six months of 2020, they have reported recurring losses from
operations and have not generated cash from operating activities for the six
years ended December 31, 2019, and as of June 30, 2020, the Debtors had a
stockholders’ deficit of $33.6 million. The Debtors anticipate negative cash
flows from operating activities to begin to occur again in the second half of
2020 and continue for the foreseeable future due to, among other things, the
significant uncertainty in the outlook for oil and natural gas development as a
result of the significant decline in oil prices since the beginning of 2020 due
to the COVID–19 coronavirus pandemic and its impact on the worldwide economy and
global demand for oil. Due to these market conditions, certain of the Debtors’
scheduled or anticipated projects have been cancelled or delayed and there is no
assurance as to when they may resume, if at all. For example, on April 3, 2020,
SAE Holdings was notified that its previously disclosed contracts for two joint
3D/4D Ocean Bottom Node Seismic Programs offshore West Africa have been
terminated by the operator, and on June 11, 2020, SAE Holdings was notified that
the second year of a three-year contract for onshore data acquisition services
to be performed on the North Slope of Alaska was cancelled by the operator.

As of the Petition Date, the Debtors had approximately $17.2 million of cash on
hand and approximately $124.8 million aggregate principal amount of total debt
(including finance leases) of which $115.3 million is classified as the current
portion of long term debt. As of July 31, 2020, the Debtors’ assets total $68.1
million whereas the total current liabilities amount to $112 million.

Prior to the Petition Date, the Debtors were already in default under the
Prepetition Credit Agreement, Prepetition Term Loan Agreement, and Prepetition
Convertible Notes and had negotiated forbearance agreements with certain of the
lenders under the Prepetition Credit Agreement and the Prepetition Term Loan
Agreement, and certain of the holders of the Prepetition Convertible Notes. As a
result of existing events of default occurring thereunder, the Debtors were
unable to borrow additional amounts under the Prepetition Credit Agreement
without the requisite approval of the lenders under the Prepetition Credit
Agreement, which limited the Debtors’ ability to utilize the Prepetition Credit
Agreement to fund continuing operations.

The Debtors’ Prepetition Term Loan Agreement matures in January 2021 and the
Debtors were unable to negotiate an extension of the maturity date with the debt
holders. As a result, the Debtors were unlikely to be able to repay the
Prepetition Term Loan Agreement when due in January 2021.

As discussed above, SAE Holdings’ common stock was suspended from trading on the
NASDAQ, which event constitutes a “fundamental change” under the terms of the
Prepetition Indenture. Upon notice of such fundamental change to the holders of
the Prepetition Convertible Notes, such holders would have the option to require
SAE Holdings to repurchase for cash all of their Prepetition Convertible Notes
at a repurchase price equal to 100% of the principal amount thereof, plus
accrued and unpaid interest thereon to, but excluding, the repurchase date. On
June 16, 2020, the Debtors and holders of 100% in aggregate face amount of the
Prepetition Convertible Notes entered into a supplemental indenture to the
Prepetition Indenture, which provided that a fundamental change resulting from
the failure of SAE Holdings’ common stock to be listed or quoted on any of the
NYSE American, The New York Stock Exchange, The NASDAQ Global Select Market, The
NASDAQ Global Market, The NASDAQ Capital Market, the OTCQX Market or the OTCQB
Market (or any of their respective successors) would not be deemed to have
occurred as a result of such failure until the earlier of (i) August 31, 2020 or
(ii) the termination date of the forbearance period set forth in the Notes
Forbearance Agreement. The Debtors were unable to obtain a waiver of this
fundamental change from the holders of the Prepetition Convertible Notes and,
the Debtors did not expect that they would have sufficient funds to make any
required repurchases of the Prepetition Convertible Notes.

 

15



--------------------------------------------------------------------------------

Management, along with its legal and financial advisors, explored various
strategic alternatives to address the Debtors’ capital structure. The Debtors
also attempted to manage operating costs by actively reducing costs related to
office leases, payroll, travel, and board fees and actively pursuing other
cost-cutting measures, including costs related to office leases, maintaining
servers, and travel, to maximize liquidity consistent with current industry
market expectations. However, the Debtors were unable to negotiate an extension
of the January 2021 maturity date of the Prepetition Term Loan Agreement or
waivers of the events of default under the Prepetition Credit Agreement and the
Prepetition Term Loan Agreement, and a cross default under the indenture
governing the Prepetition Convertible Notes. As a result of such events of
default, the Debtors were unable to borrow additional amounts under the
Prepetition Credit Agreement without the requisite approval of the lenders under
such credit facility. The Debtors were also unable to obtain additional
financing.

Pursuant to the Plan negotiated with the Consenting Creditors, the Prepetition
Credit Agreement Lenders will (i) exchange their debt for $20.5 million of the
principal amount of the Second Lien Exit Facility, (ii) have the option to
purchase pursuant to the Rights Offering up to their Pro Rata share (measured by
reference to the aggregate amount of Allowed Credit Agreement Claims and the
aggregate amount of Allowed Term Loan Claims) of (a) the principal amount of the
term loans under the First Lien Exit Facility and (b) the New First Lien Exit
Facility Equity, and (iii) the payment in full in Cash on the Effective Date of
all Accrued Interest as of the Effective Date. The Prepetition Term Loan Lenders
will exchange their debt for 100% of the New Equity in New Parent, subject
to dilution by the New First Lien Exit Facility Equity, the New Equity issued
pursuant to the First Lien Exit Facility Put Option Premium and the awards
related to New Equity issued under the Management Incentive Plan, and, the
option to purchase their Pro Rata share (measured by reference to the aggregate
amount of Allowed Credit Agreement Claims and the aggregate amount of Allowed
Term Loan Claims) of the principal amount of loans issued under the First Lien
Exit Facility and the New First Lien Exit Facility Equity. If approved by this
Court, the Debtors’ restructuring will significantly reduce the Debtors’ debt
load and associated cash interest expense, and provide them with additional
liquidity to fund the Debtors’ continued operations.

 

  A.

Restructuring Negotiations

Given the uncertainty regarding the impact of the COVID-19 coronavirus pandemic
and the Debtors’ unsustainable capital structure, the Board determined to retain
Imperial Capital, LLC (“Imperial”) in April 2020 to analyze and evaluate various
strategic alternatives to address its capital structure and to position the
Debtors for future success.

 

  B.

The Restructuring Support Agreement

After extensive good faith, arm’s-length negotiations, the Debtors, certain of
the Prepetition Credit Agreement Lenders, Prepetition Term Loan Lenders, and
Prepetition Convertible Noteholders were able to agree on the terms of a
comprehensive restructuring transaction. The key terms of this transaction are
embodied in the Plan attached as an exhibit to the Restructuring Support
Agreement attached hereto as Exhibit B, which was signed on August 27, 2020, as
amended on November 1, 2020 by the Debtors, Prepetition Credit Agreement Lenders
holding approximately 95% of the face value of the Prepetition Credit Agreement
Claims, certain Prepetition Term Loan Lenders holding approximately 77% of the
face value of the Prepetition Term Loans, and Prepetition Convertible
Noteholders holding approximately 95% of the face value of the Prepetition
Convertible Notes.

 

16



--------------------------------------------------------------------------------

The Debtors entered into the Restructuring Support Agreement only after a robust
review process by the members of the Board. Based upon regular updates to the
Board regarding the status of negotiations between the parties in the period
leading up to the commencement of the Chapter 11 Cases, and upon rigorous review
and negotiation of the Restructuring Support Agreement and the Plan by the
Board, the Debtors determined that the terms of the Restructuring Support
Agreement and the Plan represent the best transaction available and will
maximize value to all stakeholders.

The Restructuring Support Agreement contemplates that certain restructuring
transactions will be implemented in accordance with terms consistent with the
Plan. The key elements of the Plan include:

 

  •  

Prepetition Credit Agreement Lenders, Prepetition Term Loan Lenders and
Prepetition Convertible Noteholders receive the New Equity, First Lien Exit
Facility and Second Lien Exit Facility. The Prepetition Credit Agreement Lenders
will exchange their debt for $20.5 million for (i) their Pro Rata share
(measured by reference to the aggregate amount of Allowed Credit Agreement
Claims) of participation in the Second Lien Exit Facility in an amount equal to
such Allowed Credit Agreement Claim; (ii) the right to purchase pursuant to the
Rights Offering up to their Pro Rata share (measured by reference to the
aggregate amount of Allowed Credit Agreement Claims and the aggregate amount of
Allowed Term Loan Claims) of (A) the term loans under the First Lien Exit
Facility and (B) the New First Lien Exit Facility Equity; and (iii) the payment
in full in Cash on the Effective Date of all Accrued Interest as of the
Effective Date. The Prepetition Term Loan Lenders will exchange their debt for
(i) their Pro Rata share (measured by reference to the aggregate amount of
Allowed Term Loan Claims) of 100% of the New Equity under the Plan, subject to
dilution by the (a) New First Lien Exit Facility Equity, (b) New Equity issued
pursuant to the First Lien Exit Facility Put Option Premium, and (c) awards
related to the New Equity issued under the Management Incentive Plan, and
(ii) the right to purchase pursuant to the Rights Offering up to their Pro Rata
share (measured by reference to the aggregate amount of Allowed Term Loan Claims
and the aggregate amount of Allowed Credit Agreement Claims) of (A) the term
loans under the First Lien Exit Facility and (B) the New First Lien Exit
Facility Equity. The Prepetition Convertible Noteholders Claims shall be
discharged, canceled, and released, and extinguished as of the Effective Date
and shall be of no further force or effect, and Holders of Convertible Notes
Claims shall not receive any distribution on account of such Convertible Notes
Claims. If approved by this Court, the Debtors’ restructuring will significantly
reduce the Debtors’ debt load and associated cash interest expense, and provide
them with additional liquidity to fund the Debtors’ continued operations.

 

  •  

Releases and Exculpation. The Plan includes mutual releases in favor of (a) the
Debtors and certain of their related persons, professionals, and entities, and
(b) the Consenting Creditors and their related persons, professionals, and
entities. The Plan will also provide for the exculpation of the Debtors and
certain of their related persons, professionals, and entities.

The Restructuring Support Agreement includes the following key milestones that
the Debtors have not met:

 

  (a)

if, by December 17, 2020, the Confirmation Order has not been entered by the
Court; and

 

  (b)

if, by December 31, 2020, the Effective Date shall not have occurred.

 

17



--------------------------------------------------------------------------------

It is important to note that the Debtors maintain a broad “fiduciary out” under
the Restructuring Support Agreement. Specifically, Section 5(b)(ii) of the
Restructuring Support Agreement provides that each Debtor may terminate its
obligations thereunder if its board of directors (or board of managers, as
applicable) determines that proceeding with the contemplated restructuring
transactions “would be inconsistent with the exercise of its fiduciary duties.”

IV. DEVELOPMENTS AND ANTICIPATED EVENTS DURING THE CHAPTER 11 CASES

Under the Restructuring Support Agreement, the Debtors agreed to commence the
Chapter 11 Cases no later than August 27, 2020 (the “Petition Date”).

 

  A.

First Day Pleadings

On the Petition Date, along with their voluntary petitions for relief under
chapter 11 of the Bankruptcy Code, the Debtors Filed several motions (the “First
Day Pleadings”) designed to facilitate the administration of the Chapter 11
Cases and minimize disruption to the Debtors’ operations, by, among other
things, easing the strain on the Debtors’ relationships with employees, vendors,
insurers, and taxing authorities, among others, following the commencement of
the Chapter 11 Cases. On August 28, 2020, the Debtors Filed the following First
Day Pleadings:

 

  •  

Debtors’ Emergency Motion for Joint Administration of These Chapter 11 Cases;

 

  •  

Debtors’ Notice of Designation as Complex Chapter 11 Bankruptcy Cases;

 

  •  

Debtors’ Emergency Motion to (I) Extend the Time to File Rule 2015.3 Financial
Reports, (II) Authorize the Debtors to File a Consolidated List of Their 30
Largest Unsecured Creditors, (III) Waive the Requirement that Each Debtor File a
List of Creditors, and (IV) Modifying the Requirement to File a List of Equity
Security Holders, and (V) Granting Related Relief;

 

  •  

Debtors’ Emergency Application for Order Appointing Epiq Corporate
Restructuring, LLC as Claims Noticing, Solicitation and Administrative Agent;

 

  •  

Debtors’ Emergency Motion for Interim and Final Orders Authorizing the Debtors
to (I) Continue Operating Their Cash Management System, (II) Honor Certain
Prepetition Obligations, (III) Maintain Existing Bank Accounts and Business
Forms, and (IV) Granting Related Relief;

 

  •  

Debtors’ Emergency Motion for Entry of an Order (I) Authorizing Debtors to
(A) Maintain Existing Insurance Policies and Pay All Insurance Obligations
Thereunder, (B) Renew, Revise, Extend, Supplement, Change, or Enter into New
Insurance Policies, (C) Maintain Existing Surety Bonds and Pay All Surety Bond
Obligations thereunder, and (D) Renew, Revise, Extend, Supplement, Change, or
Enter into New Surety Bonds, and (II) Directing Financial Institutions to Honor
All Related Payment Requests;

 

  •  

Debtors’ Emergency Motion for Interim and Final Orders (I) Authorizing Use of
Cash Collateral, (II) Granting Adequate Protection to the Prepetition Secured
Parties, and (III) Modifying the Automatic Stay;

 

  •  

Debtors’ Emergency Motion for Interim and Final Orders (I) Authorizing the
Payment of Claims of Critical Vendors, Foreign Vendors, 503(B)(9) Claimants,
Statutory Lien Vendors and HSE Vendors, (II) Confirming Administrative Expense
Priority of Outstanding Orders, and (III) Granting Related Relief;

 

18



--------------------------------------------------------------------------------

  •  

Debtors’ Emergency Motion for an Order Authorizing (I) the Debtors to Pay
Certain Prepetition Taxes and Related Obligations, and (II) Authorizing
Financial Institutions to Receive, Process, Honor, and Pay All Checks Presented
for Payment and to Honor all Funds Transfer Requests Related to Such
Obligations;

 

  •  

Debtors’ Emergency Motion for Interim and Final Orders (I) Authorizing, but not
Directing, the Debtors to Pay Prepetition Workforce Obligations;
(II) Authorizing, but not Directing, the Debtors to Continue Certain Workforce
Benefit Programs; and (III) Authorizing, but not Directing, Applicable Banks and
Financial Institutions to Honor Prepetition Checks for Payment of the
Prepetition Workforce Obligations;

 

  •  

Debtors’ Emergency Motion to (I) Approve Adequate Assurance of Payment to
Utility Companies, (II) Establish Procedures to Resolve Objections by Utility
Companies, and (III) Prohibit Utility Companies from Altering, Refusing, or
Discontinuing Service; and

 

  •  

Debtors’ Emergency Motion for Entry of Interim and Final Orders Establishing
Certain Notice and Hearing Procedures for Transfers of, and Declarations of
Worthlessness with Respect to Certain Equity Interests of SAExploration
Holdings, Inc. Nunc Pro Tunc to the Petition Date.

 

  •  

Debtors’ Emergency Motion for an Order (I) Authorizing the Debtors’ to Assume
the Backstop Agreement and Obligations thereunder, and (II) Granting Related
Relief.

 

  •  

Debtors’ Emergency Motion for Entry of an Order (I) Conditionally Approving
Disclosure Statement, (II) Approving Procedures for Solicitation and Tabulation
of Votes to Accept or Reject Plan, (III) Approving Notices; (IV) Approving
Rights Offering Procedures; and (V) Granting Related Relief.

The Court entered final orders on the First Day Pleadings on August 28,
2020, September 15, 2020, and September 17, 2020.

 

  B.

Other Administrative Motions and Retention Applications

The Court has approved the retention of the following professionals to assist
the Debtors in the Chapter 11 Cases:

 

  •  

Porter Hedges LLP;

 

  •  

Imperial; and

 

  •  

Winter Harbor LLC.

The Debtors also intend to File an application to employ Sidley Austin LLP under
section 327(e) of the Bankruptcy Code to assist with matters related to the SEC.

 

19



--------------------------------------------------------------------------------

  C.

Claims Bar Date

The Court entered the Order (I) Setting Bar Dates for Filing Proofs of Claim,
including Requests for Payment under Section 503(b)(9), (II) Establishing
Amended Schedules Bar Date and Rejection Damages Bar Date, (III) Approving the
Form of and Manner for Filing Proofs of Claim, including Section 503(b)(9)
Requests, and (IV) Approving Notice of Bar Dates [Docket No. 166]. The order
established procedures for Filing Proofs of Claim and set a Claims Bar Date of
October 14, 2020 at 11:59 p.m. and is intended to streamline the claims process
and eliminate the need for certain creditors to File Proofs of Claim.

 

  D.

Assumption and Rejection of Executory Contracts and Unexpired Leases

Prior to the Petition Date and in the ordinary course of business, the Debtors
entered into approximately 230 Executory Contracts and Unexpired Leases. The
Debtors, with the assistance of their advisors, have reviewed and will continue
to review the Executory Contracts and Unexpired Leases to identify contracts and
leases to either assume or reject pursuant to sections 365 or 1123 of the
Bankruptcy Code.

The Debtors will include information in the Plan Supplement regarding the
assumption or rejection of their Executory Contracts and Unexpired Leases to be
carried out as of the Effective Date, but may also elect to File additional
discrete motions seeking to assume or reject various of the Debtors’ Executory
Contracts and Unexpired Leases before such time.

 

  E.

Legal Matters

 

  1.

Litigation

The Debtors are involved in litigation relating to a putative class action
lawsuit against SAE Holdings and certain of its former and current executive
officers and directors named therein (the “Class Action Defendants”) in the U.S.
District Court for the Southern District of Texas captioned Amrit Kumar and Tony
Tep, Individually and on behalf of all others similarly situated v.
SAExploration Holdings, Inc., et al. Case No. 4:19–cv–03089 (the “Class Action
Lawsuit”). The plaintiffs seek to represent a class of stockholders who
purchased or otherwise acquired publicly traded securities of SAE Holdings from
March 15, 2016 through February 7, 2020 (the “Covered Period”). The complaint
generally alleges that the Class Action Defendants violated Sections 10(b) and
20(a) of the Exchange Act and SEC Rule 10b–5 by making false and misleading
statements in the periodic reports of SAE Holdings filed with the SEC during the
Covered Period. The complaint requests damages, including interest, and an award
of reasonable costs and expenses, including counsel and expert fees.

On September 6, 2019, a purported stockholder, M. Shane Hamilton (the “Derivate
Plaintiff”), filed a stockholder derivative lawsuit against certain of the
former and current officers and directors of SAE Holdings named therein (the
“Derivative Defendants”) in the U.S. District Court for the District of Delaware
captioned M. Shane Hamilton, derivatively on behalf of SAExploration Holdings,
Inc., v. Jeff Hastings, et al. The derivative complaint generally alleges
(i) breaches by the Derivative Defendants of their fiduciary duties as directors
and/or officers of SAE Holdings, (ii) unjust enrichment, (iii) waste of
corporate assets, and (iv) violations of Section 14(a) of the Exchange Act. The
derivative complaint seeks, among other things, relief (i) directing SAE
Holdings and the Derivative Defendants to take actions to reform and improve
corporate governance and internal procedures of SAE Holdings, (ii) awarding SAE
Holdings restitution from the Derivative Defendants, and (iii) awarding the
Derivative Plaintiff’s costs and attorneys’ and experts’ fees.

 

20



--------------------------------------------------------------------------------

On October 8, 2020, the Securities and Exchange Commission (the “SEC”) filed a
complaint against SAE Holdings and its former executive officers Jeffrey
Hastings, Brent Whiteley, Brian Beatty, and Michael Scott (the “Former
Executives”) in the U.S. District Court for the Southern District of New York
captioned U.S. Securities and Exchange Commission, v. SAExploration Holdings,
Inc. et al. Civil Action No. 1:20-CV-8423 (the “SEC Lawsuit”) arising out of the
actions of the Former Executives. The SEC Lawsuit charges all of the defendants
with violating Section 17(a)(1) and (3) of the Securities Act and Section 10(b)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
Rule 10b-5(a) and (c) thereunder. It further charges SAE Holdings with violating
Securities Act Section 17(a)(2) and Exchange Act Sections 13(a), 13(b)(2)(A),
and 13(b)(2)(B), and Rules 10b-5(b), 12b-20, 13a-1, 13a-11, 13a-13 thereunder,
and that the Former Executives aided and abetted those violations. Additionally,
the SEC Lawsuit charges the Former Executives with violating Exchange Act
Section 13(b)(5) and Rule 13b2-1 thereunder, and Messrs. Hastings, Whiteley, and
Beatty with also violating Exchange Act Rules 10b-5(b), 13a-14, and 13b2-2. The
SEC seeks a permanent injunction against violations of the aforementioned
provisions against SAE Holdings and does not seek any monetary relief. From the
Former Executives, the SEC also seeks permanent injunctions as well as civil
penalties, disgorgement of allegedly ill-gotten gains with prejudgment interest,
and officer-and-director bars against each of them. Additionally, the SEC seeks
to have Messrs. Hastings, Whiteley, and Beatty reimburse SAE Holdings for
incentive-based compensation pursuant to Section 304(a) of the Sarbanes-Oxley
Act of 2002. The Department of Justice, U.S. Attorney’s Office for the Southern
District of New York (the “DOJ”) also announced criminal charges against
Mr. Hastings in a parallel action. We have an agreement-in-principle to resolve
the SEC Lawsuit as to SAE Holdings in which we would agree to the requested
injunctions not to violate any of the above provisions.

 

  2.

Investigations

The actions taken by the SEC and the DOJ described above are based upon their
investigation of certain matters, including with respect to revenue recognition,
accounts receivable, and tax credits. The Debtors have been cooperating and
intend to continue to cooperate with the SEC and DOJ in their litigations and/or
investigations. The DOR is conducting an investigation with respect to the
determination that ASV is a variable interest entity and related Alaska tax
credit certificates. On October 27, 2020, the DOR filed a notice with the Court
[Docket No. 263] notifying debtor, creditors, court, and others that the tax
credits held by the Debtors in the Chapter 11 Cases may be valueless based on
allegations of criminal fraud in obtaining the credits and that it is highly
likely that the DOR will determine that the tax credits are valueless. The
Debtors have been cooperating and intend to continue to cooperate with the DOR
in its investigation. The Debtors are currently unable to predict the eventual
scope, duration or outcome of with the SEC, DOJ and DOR or whether it could have
a material impact on our financial condition, results of operations, or cash
flow.

On August 5, 2019, the board of directors (the “Board”) of SAE Holdings
established a special committee (the “Special Committee”) of independent
directors to oversee an internal investigation with respect to the SEC
investigation and any related matters. Also in August 2019, the audit committee
(the “Audit Committee”) of the Board undertook an assessment of the accuracy of
the Debtors’ historical financial statements and related disclosures that were
contained in previously filed periodic reports.

On August 14, 2019, the Audit Committee and the Board concluded that certain of
the Debtors’ previously issued consolidated financial statements and financial
information contained errors, should no longer be relied upon and should be
restated. This decision arose from the Debtors’ re–evaluation of their
relationship with ASV, which had not been consolidated into their financial
statements. In August 2019, the Debtors determined that ASV is a variable
interest entity, that the Debtors had a controlling financial interest in ASV,
and that the Debtors are the primary beneficiary of ASV, which, among other
factors, required the Debtors to consolidate ASV in accordance with GAAP.

 

21



--------------------------------------------------------------------------------

The Special Committee’s investigation identified that Global Equipment Solutions
LLC (“Global Equipment”), one of SAE Holdings’ vendors in 2015 and 2016, was
formed by Mr. Whiteley, the Debtors’ former Chief Financial Officer and General
Counsel, and controlled by Mr. Whiteley and/or Mr. Hastings, the Debtors’ former
Chief Executive Officer. In 2015 and 2016, the Debtors paid an aggregate of
approximately $12.0 million to Global Equipment pursuant to the following
agreements. In August 2011, the Debtors entered into an agreement (the “Transfer
Agreement”) with NES, LLC (“NES”), pursuant to which NES retained a transfer fee
(the “Transfer Fee”) in connection with the transfer of a customer contract from
NES to the Debtors. NES is a legal entity that was previously owned and/or
controlled by Mr. Hastings that the Debtors subsequently acquired in October
2011. The Transfer Fee was assigned to a separate legal entity controlled by
Mr. Hastings prior to the Debtors’ acquisition of NES in October 2011 and was
subsequently assigned to Global Equipment. The authenticity of the Transfer
Agreement and the subsequent assignments of the Transfer Fee have not been
confirmed. Furthermore, the foregoing agreements and the obligation to pay the
Transfer Fee to NES, Global Equipment and/or Mr. Hastings was not disclosed. The
payments made to Global Equipment in satisfaction of the purported Transfer Fee
were previously recorded as rental expense in 2015 and 2016. These amounts have
now been reclassified in the Debtors’ consolidated statement of operations as
loss from misappropriation of funds in 2015 and 2016.

Of the approximately $12.0 million paid to Global Equipment, approximately $5.9
million was transferred through entities formed and/or controlled by
Mr. Hastings and Mr. Whiteley to ASV as capital contributions in December 2015.
This investment in ASV was not disclosed. ASV was formed as a seismic data
library company in 2015, and the Debtors’ previously reported revenue from ASV
of approximately $57.3 million in 2016 and approximately $83.8 million in 2015.
The remaining approximately $6.1 million paid to Global Equipment was
transferred to Mr. Hastings and Mr. Whiteley and/or to entities formed and/or
controlled by them. These payments were not disclosed.

The Special Committee’s investigation also identified the misappropriation of
approximately $4.1 million by Mr. Whiteley from 2012 to 2019, which amount has
been reclassified in the Debtors’ consolidated statement of operations as a loss
from a misappropriation of funds for such periods. A portion of these funds were
paid to RVI Consulting, Inc. (“RVI”), a legal entity owned and/or controlled by
Mr. Whiteley. The payments made to RVI were not disclosed. The majority of the
payments to RVI were previously recorded as legal and professional expenses in
the prior periods.

The Special Committee’s investigation also identified the misappropriation of
approximately $0.5 million by Mr. Hastings during 2013 related to a
reimbursement of Mr. Hastings’ individual tax liability, which has been
corrected in the Debtors’ consolidated statement of operations during the year
ended December 31, 2014 as a reduction to income tax expense.

On February 7, 2020, the Debtors filed an amended Annual Report on Form 10–K/A
for the year ended December 31, 2018 and an amended Quarterly Report on Form
10-Q/A for the quarterly period ended March 31, 2019 to restate certain of the
Debtors’ previously issued consolidated financial statements and financial
information. The Debtors also filed delayed Quarterly Reports on Form 10-Q for
the quarterly periods ended June 30, 2019 and September 30, 2019. For additional
information about the restatement, see the “Explanatory Note”, “Item 6. Selected
Financial Data”, “Item 9A. Controls and Procedures” and “Note 3. Restatement of
Previously Reported Consolidated Financial Statements” and “Note 24. Quarterly
Data” to the Debtors’ consolidated financial statements included in “Item 8.
Financial Statements and Supplementary Data” of the Debtors’ amended Annual
Report on Form 10–K/A for the year ended December 31, 2018 that was filed with
the SEC on February 7, 2020, as well as the Debtors’ subsequent filing with the
SEC.

The Debtors learned that on September 11, 2020, Mr. Hastings was arrested and
charged in a complaint filed by the U.S. Attorney’s Office for the Southern
District of New York, with among other

 

22



--------------------------------------------------------------------------------

claims, securities fraud, wire fraud, and conspiracies to commit the same.
Mr. Hastings resigned from all positions with the Debtors in November 2019. The
Debtors’ former Vice President, Finance also resigned from all positions with
the Debtors in December 2019. In addition, Mr. Whiteley and the Debtors’ former
Chief Operating Officer were terminated in August 2019 and December 2019,
respectively. On September 14, 2020, Mr. Scott, the Debtors’ former Executive
Vice President Operations, resigned from all positions with the Debtors.

 

V.

SUMMARY OF THE PLAN

This section of the Disclosure Statement summarizes the Plan, a copy of which is
annexed hereto as Exhibit A. This summary is qualified in its entirety by
reference to the Plan.

 

  A.

Administrative Claims, Professional Fee Claims, and Priority Claims

In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative
Claims and Priority Tax Claims have not been classified and, thus, are excluded
from the Classes of Claims and Interests set forth in Article III hereof.

 

  1.

Administrative Claims

Except with respect to Administrative Claims that are Professional Fee Claims,
and except to the extent that an Administrative Claim has already been paid
during the Chapter 11 Cases or a Holder of an Allowed Administrative Claim and
the applicable Debtor(s) agree to less favorable treatment, each Holder of an
Allowed Administrative Claim shall be paid in full in Cash on the latest of:
(a) on or as soon as reasonably practicable after the Effective Date if such
Administrative Claim is Allowed as of the Effective Date; (b) on or as soon as
reasonably practicable after the date such Administrative Claim is Allowed, if
not Allowed as of the Effective Date; and (c) the date such Allowed
Administrative Claim becomes due and payable, or as soon thereafter as is
reasonably practicable; provided that Allowed Administrative Claims that arise
in the ordinary course of the Debtors’ businesses shall be paid in the ordinary
course of business in accordance with the terms and subject to the conditions of
any agreements governing, instruments evidencing, or other documents relating to
such transactions.

Except as otherwise provided in Article II.A of the Plan and except with respect
to Administrative Claims that are Professional Fee Claims, requests for payment
of Administrative Claims arising between the Petition Date and the Effective
Date must be Filed and served on the Reorganized Debtors pursuant to the
procedures specified in the Confirmation Order and the notice of entry of the
Confirmation Order no later than the Administrative Claims Bar Date. Holders of
Administrative Claims that are required to, but do not, File and serve a request
for payment of such Administrative Claims by such dates shall be forever barred,
estopped, and enjoined from asserting such Administrative Claims against the
Debtors or their property and such Administrative Claims shall be deemed
discharged as of the Effective Date. Objections to such requests, if any, must
be Filed and served on the Reorganized Debtors and the requesting party no later
than 30 days after the Effective Date or such other date fixed by the Court.
Notwithstanding the foregoing, no request for payment of an Administrative Claim
need be Filed with respect to an Administrative Claim previously Allowed.

For the avoidance of doubt, Claims for fees and expenses of advisors to the
Debtors and the Creditors’ Committee shall constitute Professional Fee Claims.

 

23



--------------------------------------------------------------------------------

  2.

Professional Compensation

 

  (a)

Final Fee Applications

All final requests for payment of Professional Fee Claims, including the
Professional Fee Claims incurred during the period from the Petition Date
through the Effective Date, must be Filed and served on the Reorganized Debtors
no later than 45 days after the Effective Date. All such final requests will be
subject to approval by the Court after notice and a hearing in accordance with
the procedures established by the Bankruptcy Code and prior orders of the Court
in the Chapter 11 Cases, including the Interim Compensation Order, and once
approved by the Court, will be promptly paid from the Professional Fee Escrow
Account in the full Allowed amount of each such Professional Fee Claim. If the
Professional Fee Escrow Account is insufficient to fund the full Allowed amounts
of Professional Fee Claims, remaining unpaid Allowed Professional Fee Claims
will be promptly paid by the Reorganized Debtors without any further action or
order of the Court.

 

  (b)

Professional Fee Escrow Account

On the Effective Date, the Reorganized Debtors shall establish and fund the
Professional Fee Escrow Account with Cash equal to the Professional Fee Reserve
Amount. The Professional Fee Escrow Account shall not be subject to any Lien and
shall be maintained in trust solely for the benefit of the Professionals. The
funds in the Professional Fee Escrow Account shall not be considered property of
the Estates or of the Reorganized Debtors. When all Allowed amounts owing to
Professionals have been paid in full, any remaining amount in the Professional
Fee Escrow Account shall promptly be turned over to the Reorganized Debtors
without any further action or order of the Court. For the avoidance of doubt,
the Restructuring Expenses shall not be paid into the Professional Fee Escrow
Account, and shall be payable in full in accordance with Article IV.P of the
Plan.

 

  (c)

Professional Fee Reserve Amount

Professionals shall reasonably estimate their unpaid Professional Fee Claims
before and as of the Effective Date, and shall deliver such estimate to the
Debtors no later than five (5) Business Days before the Effective Date,
provided, however, that such estimate shall not be deemed to limit the amount of
the fees and expenses that are the subject of the Professional’s final request
for payment of Professional Fee Claims. If a Professional does not provide an
estimate, the Debtors or Reorganized Debtors may estimate the unpaid and
unbilled fees and expenses of such Professional.

 

  (d)

Post-Effective Date Fees and Expenses

Except as otherwise specifically provided in the Plan, from and after the
Effective Date, the Debtors or Reorganized Debtors shall, in the ordinary course
of business and without any further notice or application to or action, order,
or approval of the Court, pay in Cash the reasonable, actual, and documented
legal, professional, or other fees and expenses related to implementation of the
Plan and Consummation incurred on or after the Effective Date by the
Professionals. Upon the Effective Date, any requirement that Professionals
comply with sections 327 through 331, 363, and 1103 of the Bankruptcy Code in
seeking retention or compensation for services rendered after such date shall
terminate, and the Debtors or Reorganized Debtors may employ and pay any
Professional for fees and expenses incurred after the Effective Date in the
ordinary course of business without any further notice to or action, order, or
approval of the Court.

 

24



--------------------------------------------------------------------------------

  3.

Priority Tax Claims

Except to the extent that a Holder of an Allowed Priority Tax Claim agrees to a
less favorable treatment, in full and final satisfaction, settlement, release,
and discharge of and in exchange for each Allowed Priority Tax Claim, each
Holder of such Allowed Priority Tax Claim shall be treated in accordance with
the terms set forth in section 1129(a)(9)(C) of the Bankruptcy Code. In the
event an Allowed Priority Tax Claim is also a Secured Tax Claim, such Claim
shall, to the extent it is Allowed, be treated as an Other Secured Claim if such
Claim is not otherwise paid in full.

 

  4.

Statutory Fees

All fees payable pursuant to 28 U.S.C. § 1930(a) shall be paid by the Debtors or
Reorganized Debtors, as applicable, for each quarter (including any fraction
thereof) until the Chapter 11 Cases are converted, dismissed or closed,
whichever occurs first. The Reorganized Debtors shall continue to File
quarterly-post confirmation operating reports in accordance with the U.S.
Trustee’s Region 7 Guidelines for Debtors-in-Possession.

 

  B.

Classification and Treatment of Claims and Interests

 

  1.

Summary of Classification

Claims and Interests, except for Administrative Claims, Professional Fee Claims,
Cure Claims, and Priority Tax Claims, are classified in the Classes set forth in
Article III of the Plan. A Claim or Interest is classified in a particular
Class only to the extent that the Claim or Interest qualifies within the
description of that Class and is classified in other Classes to the extent that
any portion of the Claim or Interest qualifies within the description of such
other Classes. A Claim or Interest also is classified in a particular Class for
the purpose of receiving distributions pursuant to the Plan only to the extent
that such Claim is an Allowed Claim in that Class and has not been paid,
released, or otherwise satisfied prior to the Effective Date. The Plan
constitutes a separate chapter 11 plan of reorganization for each Debtor and the
classifications set forth in Classes 1 through 11 shall be deemed to apply to
each Debtor. For all purposes under the Plan, each Class will contain
sub-Classes for each of the Debtors (i.e., there will be 11 Classes for each
Debtor); provided that any Class that is vacant as to a particular Debtor will
be treated in accordance with Article III.E of the Plan.

 

25



--------------------------------------------------------------------------------

Class Identification

The classification of Claims and Interests against each Debtor (as applicable)
pursuant to the Plan is as follows:

 

Class

  

Claim or Interest

  

Status

  

Entitled to Vote

1

  

Other Priority Claims

  

Unimpaired

  

No (Deemed to Accept)

2

  

Other Secured Claims

  

Unimpaired

  

No (Deemed to Accept)

3

  

Secured Tax Claims

  

Unimpaired

  

No (Deemed to Accept)

4

  

Credit Agreement Claims

  

Impaired

  

Yes

5

  

Term Loan Claims

  

Impaired

  

Yes

6

7

  

Convertible Notes Claims

PPP Loan Claim

  

Impaired

Unimpaired

  

No (Deemed to Reject)

No (Deemed to Accept)

8

  

General Unsecured Claims

  

Impaired

  

No (Deemed to Reject)

9

  

Section 510(b) Claims

  

Impaired

  

No (Deemed to Reject)

10

  

Intercompany Claims

  

Unimpaired/Impaired

  

No (Deemed to Either Accept or Reject)

11

  

Intercompany Interests

  

Unimpaired/Impaired

  

No (Deemed to Either Accept or Reject)

12

  

SAE Holdings Interests

  

Impaired

  

No (Deemed to Reject)

 

  C.

Treatment of Claims and Interests

 

  1.

Class 1: Other Priority Claims

 

  (a)

Classification: Class 1 consists of Other Priority Claims.

 

  (b)

Treatment: In full and final satisfaction, compromise, settlement, release, and
discharge of and in exchange for each Allowed Other Priority Claim, each Holder
thereof shall receive (i) payment in full, in Cash, of the unpaid portion of its
Allowed Other Priority Claim or (ii) such other treatment as may otherwise be
agreed to by such Holder, the Debtors, and the Requisite Creditors.

 

  (c)

Voting: Class 1 is Unimpaired under the Plan. Each Holder of an Other Priority
Claim will be conclusively deemed to have accepted the Plan pursuant to section
1126(f) of the Bankruptcy Code. Therefore, the Holders of Other Priority Claims
will not be entitled to vote to accept or reject the Plan.

 

26



--------------------------------------------------------------------------------

  2.

Class 2: Other Secured Claims

 

  (a)

Classification: Class 2 consists of Other Secured Claims.

 

  (b)

Treatment: Except to the extent that a Holder of an Allowed Other Secured Claim
agrees to a less favorable treatment, in full and final satisfaction,
compromise, settlement, release, and discharge of and in exchange for its
Allowed Other Secured Claim, each such Holder shall receive, at the Debtors’
election with the consent of the Requisite Creditors, either (i) Cash equal to
the full Allowed amount of its Claim, (ii) Reinstatement of such Holder’s
Allowed Other Secured Claim, or (iii) the return or abandonment of the
collateral securing such Allowed Other Secured Claim to such Holder.

 

  (c)

Voting: Class 2 is Unimpaired under the Plan. Each Holder of an Other Secured
Claim will be conclusively deemed to have accepted the Plan pursuant to section
1126(f) of the Bankruptcy Code. Therefore, the Holders of Other Secured Claims
will not be entitled to vote to accept or reject the Plan.

 

  3.

Class 3: Secured Tax Claims

 

  (a)

Classification: Class 3 consists of Secured Tax Claims.

 

  (b)

Treatment: Except to the extent that a Holder of an Allowed Secured Tax Claim
agrees to a less favorable treatment, in full and final satisfaction,
compromise, settlement, release, and discharge of and in exchange for its
Allowed Secured Tax Claim, each such Holder shall receive, at the Debtors’
election with the consent of the Requisite Creditors, either (i) Cash equal to
the full Allowed amount of its Claim, (ii) Reinstatement of such Holder’s
Allowed Secured Tax Claim, or (iii) the return or abandonment of the collateral
securing such Allowed Secured Tax Claim to such Holder.

 

  (c)

Voting: Class 3 is Unimpaired under the Plan. Each Holder of a Secured Claim Tax
will be conclusively deemed to have accepted the Plan pursuant to section
1126(f) of the Bankruptcy Code. Therefore, Holders of Secured Tax Claims will
not be entitled to vote to accept or reject the Plan.

 

  4.

Class 4: Credit Agreement Claims

 

  (a)

Classification: Class 4 consists of the Credit Agreement Claims.

 

  (b)

Allowance: The Credit Agreement Claims shall be Allowed in the aggregate
principal amount of $20,500,000.00 (the “Allowed Credit Agreement Claims”), plus
any accrued and unpaid prepetition and postpetition interest thereon (the
“Accrued Interest”).

 

  (c)

Treatment: Except to the extent that a Holder of an Allowed Credit Agreement
Claim agrees to a less favorable treatment, in full and final satisfaction,
compromise, settlement, release, and discharge of and in

 

27



--------------------------------------------------------------------------------

  exchange for its Allowed Credit Agreement Claim, each such Holder shall
receive (i) its Pro Rata share (measured by reference to the aggregate amount of
Allowed Credit Agreement Claims) of participation in the Second Lien Exit
Facility in an amount equal to such Allowed Credit Agreement Claim; (ii) the
right to purchase pursuant to the Rights Offering up to its Pro Rata share
(measured by reference to the aggregate amount of Allowed Credit Agreement
Claims and the aggregate amount of Allowed Term Loan Claims) of (A) the term
loans under the First Lien Exit Facility and (B) the New First Lien Exit
Facility Equity; and (iii) the payment in full in Cash on the Effective Date of
all Accrued Interest as of the Effective Date.

 

  (d)

Voting: Class 4 is Impaired under the Plan. Each Holder of an Allowed Credit
Agreement Claim will be entitled to vote to accept or reject the Plan.

 

  5.

Class 5: Term Loan Claims

 

  (a)

Classification: Class 5 consists of all Term Loan Claims.

 

  (b)

Allowance: The Term Loan Claims shall be Allowed in the aggregate principal
amount of $29,000,000.00 plus any accrued and unpaid interest thereon, fees,
expenses, and all other obligations arising under the Prepetition Term Loan
Documents payable through the Petition Date.

 

  (c)

Treatment: Except to the extent that a Holder of an Allowed Term Loan Claim
agrees to a less favorable treatment, in full and final satisfaction,
compromise, settlement, release, and discharge of and in exchange for its
Allowed Term Loan Claim, each such Holder shall receive (i) its Pro Rata share
(measured by reference to the aggregate amount of Allowed Term Loan Claims) of
100% of the New Equity under the Plan, subject to dilution by the (a) New First
Lien Exit Facility Equity, (b) New Equity issued pursuant to the First Lien Exit
Facility Put Option Premium, and (c) awards related to the New Equity issued
under the Management Incentive Plan, and (ii) the right to purchase pursuant to
the Rights Offering up to its Pro Rata share (measured by reference to the
aggregate amount of Allowed Term Loan Claims and the aggregate amount of Allowed
Credit Agreement Claims) of (A) the term loans under the First Lien Exit
Facility and (B) the New First Lien Exit Facility Equity.

 

  (d)

Voting: Class 5 is Impaired under the Plan. Each Holder of an Allowed Term Loan
Claim will be entitled to vote to accept or reject the Plan.

 

  6.

Class 6: Convertible Notes Claims

 

  (a)

Classification: Class 6 consists of all Convertible Notes Claims.

 

  (b)

Treatment: Convertible Notes Claims shall be discharged, canceled, released, and
extinguished as of the Effective Date, and shall be of no further force or
effect, and Holders of Convertible Notes Claims shall not receive any
distribution on account of such Convertible Notes Claims.

 

28



--------------------------------------------------------------------------------

  (c)

Voting: Class 6 is Impaired under the Plan. Each Holder of a Convertible Notes
Claim will be conclusively deemed to have rejected the Plan pursuant to section
1126(g) of the Bankruptcy Code. Therefore, the Holders of Convertible Notes
Claims will not be entitled to vote to accept or reject the Plan.

 

  7.

Class 7: PPP Loan Claims

 

  (a)

Classification: Class 7 consists of the PPP Loan Claims.

 

  (b)

Treatment: Except to the extent that a Holder of an Allowed PPP Loan Claim
agrees to a less favorable treatment, in full and final satisfaction,
compromise, settlement, release, and discharge of each Allowed PPP Loan Claim
and in exchange for each Allowed PPP Loan Claim, the Allowed PPP Loan Claims
shall be Reinstated as of the Effective Date.

 

  (c)

Voting: Class 7 is Unimpaired under the Plan. Each Holder of an Allowed PPP Loan
Claim will be conclusively deemed to have accepted the Plan pursuant to section
1126(f) of the Bankruptcy Code. Therefore, Holders of an Allowed PPP Loan Claim
will not be entitled to vote to accept or reject the Plan.

 

  8.

Class 8: General Unsecured Claims

 

  (a)

Classification: Class 8 consists of all General Unsecured Claims.

 

  (b)

Treatment: General Unsecured Claims shall be discharged, canceled, released, and
extinguished as of the Effective Date, and shall be of no further force or
effect, and Holders of General Unsecured Claims shall not receive any
distribution on account of such General Unsecured Claims.

 

  (c)

Voting: Class 8 is Impaired under the Plan. Each Holder of a General Unsecured
Claim will be conclusively deemed to have rejected the Plan pursuant to section
1126(g) of the Bankruptcy Code. Therefore, the Holders of General Unsecured
Claims will not be entitled to vote to accept or reject the Plan.

 

  9.

Class 9: Section 510(b) Claims

 

  (a)

Classification: Class 9 consists of all Section 510(b) Claims.

 

  (b)

Treatment: Section 510(b) Claims, if any, shall be discharged, canceled,
released, and extinguished as of the Effective Date, and shall be of no further
force or effect, and Holders of Section 510(b) Claims shall not receive any
distribution on account of such Section 510(b) Claims.

 

  (c)

Voting: Class 9 is Impaired under the Plan. Each Holder of a Section 510(b)
Claim will be conclusively deemed to have rejected the Plan pursuant to section
1126(g) of the Bankruptcy Code. Therefore, the Holders of Section 510(b) Claims
will not be entitled to vote to accept or reject the Plan.

 

29



--------------------------------------------------------------------------------

  10.

Class 10: Intercompany Claims

 

  (a)

Classification: Class 10 consists of all Intercompany Claims.

 

  (b)

Treatment: Intercompany Claims shall be Reinstated as of the Effective Date or,
at the Reorganized Debtors’ option, shall be cancelled. No distribution shall be
made on account of any Intercompany Claims other than in the ordinary course of
business of the Reorganized Debtors, as applicable. For the avoidance of doubt,
Intercompany Claims that are Reinstated as of the Effective Date, if any, shall
be subordinate in all respects to the First Lien Exit Facility and the Second
Lien Exit Facility.

 

  (c)

Voting: Intercompany Claims are either Unimpaired, in which case the Holders of
such Intercompany Claims will be conclusively deemed to have accepted the Plan
pursuant to section 1126(f) of the Bankruptcy Code, or Impaired and not
receiving any distribution under the Plan, in which case the Holders of such
Intercompany Claims will be conclusively deemed to have rejected the Plan
pursuant to section 1126(g) of the Bankruptcy Code. Therefore, the Holders of
Intercompany Claims will not be entitled to vote to accept or reject the Plan.

 

  11.

Class 11: Intercompany Interests

 

  (a)

Classification: Class 11 consists of all Intercompany Interests.

 

  (b)

Treatment: Intercompany Interests shall be Reinstated as of the Effective Date
or, at the Reorganized Debtors’ option, shall be cancelled. No distribution
shall be made on account of any Intercompany Interests.

No distributions on account of Intercompany Interests are being made to the
Holders of such Intercompany Interests. Instead, to the extent Intercompany
Interests are Reinstated under the Plan, such Reinstatement is solely for the
purposes of administrative convenience, for the ultimate benefit of the Holders
of the New Equity, and in exchange for the Debtors’ and Reorganized Debtors’
agreement under the Plan to make certain distributions to the Holders of Allowed
Claims. For the avoidance of doubt, to the extent Reinstated pursuant to the
Plan, on and after the Effective Date, all Intercompany Interests shall continue
to be owned by the Reorganized Debtor that corresponds to the Debtor that owned
such Intercompany Interests prior to the Effective Date.

 

  (c)

Voting: Intercompany Interests are either Unimpaired, in which case the Holders
of such Intercompany Interests will be conclusively deemed to have accepted the
Plan pursuant to section 1126(f) of the Bankruptcy Code, or Impaired, in which
case the Holders of such Intercompany Interests will be conclusively deemed to
have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
Therefore, the Holders of Intercompany Interests will not be entitled to vote to
accept or reject the Plan.

 

30



--------------------------------------------------------------------------------

  12.

Class 12: SAE Holdings Interests

 

  (a)

Classification: Class 12 consists of all SAE Holdings Interests.

 

  (b)

Treatment: On the Effective Date, or as soon thereafter as reasonably
practicable, all SAE Holdings Interests will be extinguished and the Holders of
SAE Holdings Interests shall not receive or retain any distribution, property,
or other value on account of their SAE Holdings Interests.

 

  (c)

Voting: Class 12 is Impaired under the Plan. Each Holder of an SAE Holdings
Interest will be conclusively deemed to have rejected the Plan pursuant to
section 1126(g) of the Bankruptcy Code. Therefore, the Holders of SAE Holdings
Interests will not be entitled to vote to accept or reject the Plan.

 

  13.

Special Provision Governing Unimpaired Claims

Nothing under the Plan shall affect the Debtors’ or the Reorganized Debtors’
rights in respect of any Unimpaired Claims, including all rights in respect of
legal and equitable defenses to or setoffs or recoupment against any such
Unimpaired Claims.

 

  14.

Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code

The Debtors reserve the right to seek Confirmation of the Plan pursuant to
section 1129(b) of the Bankruptcy Code with respect to any rejecting Class of
Claims or Interests, and the Filing of the Plan shall constitute a motion for
such relief.

 

  15.

Elimination of Vacant Classes

Any Class of Claims that does not contain an Allowed Claim or a Claim
temporarily Allowed by the Court as of the date of the Confirmation Hearing
shall be deemed eliminated from the Plan for purposes of voting to accept or
reject the Plan and for purposes of determining acceptance or rejection of the
Plan by such Class pursuant to section 1129(a)(8) of the Bankruptcy Code.

 

  16.

Voting Classes; Deemed Acceptance by Non-Voting Classes

If a Class contains Claims eligible to vote and no Holder of Claims eligible to
vote in such Class votes to accept or reject the Plan, the Plan shall be deemed
accepted by such Class.

 

  17.

Subordinated Claims

Except as may be the result of the settlement described in Article VIII.A of the
Plan, the allowance, classification, and treatment of all Claims and Interests
and the respective distributions and treatments under the Plan take into account
and conform to the relative priority and rights of the Claims and Interests in
each Class in connection with any contractual, legal, and equitable
subordination rights relating thereto, whether arising under general principles
of equitable subordination, section 510(b) of the Bankruptcy Code, or otherwise.
Pursuant to section 510 of the Bankruptcy Code, the Debtors or Reorganized
Debtors reserve the right to re-classify any Claim or Interest in accordance
with any contractual, legal, or equitable subordination relating thereto.

 

31



--------------------------------------------------------------------------------

  18.

Subordination of Class Action Claims

The Plan proposes to subordinate claims related to the Class Action Lawsuit (the
“Class Action Claims”) pursuant to section 510(b) of the Bankruptcy Code, which
provides that:

For the purpose of distribution under this title, a claim arising from
rescission of a purchase or sale of a security of the debtor or of an affiliate
of the debtor, for damages arising from the purchase or sale of such a security,
or for reimbursement or contribution allowed under section 502 on account of a
such a claim, shall be subordinated to all claims or interests that are senior
to or equal the claim or interest represented by such security, except that if
such security is common stock, such claim has the same priority as common stock.

11 U.S.C. § 510(b)

Accordingly, the Class Action Claims have been placed in Class 8 (Section 510(b)
Claims) and shall be subordinated to General Unsecured Claims pursuant to
section 510(b) of the Bankruptcy Code.

 

  D.

Means for Implementation of the Plan

 

  1.

Restructuring Transactions

On the Effective Date, or as soon as reasonably practicable thereafter, the
Debtors or the Reorganized Debtors (as applicable), with the consent of the
Requisite Creditors, shall undertake the Restructuring Transactions, including:
(1) the execution and delivery of any appropriate agreements or other documents
of merger, consolidation, restructuring, conversion, disposition, transfer,
dissolution, or liquidation containing terms that are consistent with the terms
of the Plan, and that satisfy the requirements of applicable law and any other
terms to which the applicable Entities may agree; (2) the execution and delivery
of appropriate instruments of transfer, assignment, assumption, or delegation of
any asset, property, right, liability, debt, or obligation on terms consistent
with the terms of the Plan and having other terms for which the applicable
Entities agree; (3) the filing of appropriate certificates or articles of
incorporation, reincorporation, merger, consolidation, conversion, or
dissolution pursuant to applicable state law; (4) all transactions necessary to
provide for the purchase of some or substantially all of the assets of or
Interests in any of the Debtors, which transactions shall be structured in the
most tax efficient manner, including in whole or in part as a taxable
transaction for United States federal income tax purposes, as determined by the
Debtors and the Requisite Creditors; (5) the execution and delivery of the First
Lien Exit Facility Documents and the Second Lien Exit Facility Documents;
(6) the execution and delivery of Definitive Documentation not otherwise
included in the foregoing, if any; (7) the consummation of the Rights Offering;
and (8) all other actions that the Debtors, the Reorganized Debtors, or the
Requisite Creditors determine to be necessary or appropriate, including making
filings or recordings that may be required by applicable law.

 

32



--------------------------------------------------------------------------------

  2.

Sources of Consideration for Plan Distributions

The Reorganized Debtors shall fund distributions under the Plan as follows:

 

  (a)

Issuance and Distribution of New Equity

The New Equity, including the New First Lien Exit Facility Equity, the First
Lien Exit Facility Put Option Premium, and options, or other equity awards, if
any, reserved under the Management Incentive Plan, shall be authorized on the
Effective Date without the need for any further corporate action and without any
further action by the Debtors, the Reorganized Debtors, or Holders of Claims or
Interests.

All of the shares of New Equity issued pursuant to the Rights Offering, the
Backstop Agreement, and the Plan shall be duly authorized, validly issued, fully
paid, and non-assessable. Each distribution and issuance of the New Equity under
the Rights Offering, the Backstop Agreement, and the Plan shall be governed by
the terms and conditions set forth in the Rights Offering, the Backstop
Agreement, and the Plan applicable to such distribution or issuance and by the
terms and conditions of the instruments evidencing or relating to such
distribution or issuance, which terms and conditions shall bind each Entity
receiving such distribution or issuance.

 

  (b)

First Lien Exit Facility

On the Effective Date, the Reorganized Debtors shall enter into the First Lien
Exit Facility, the terms of which will be set forth in the First Lien Exit
Facility Documents. The First Lien Exit Facility shall take the form of a first
lien term loan facility in an aggregate principal amount outstanding equal to
$15 million on the Effective Date. Each lender under the First Lien Exit
Facility, in consideration for the aggregate purchase price paid by such lender
pursuant to the Rights Offering and the Backstop Agreement, as applicable, shall
receive (a) loans under the First Lien Exit Facility in an aggregate principal
amount equal to such purchase price, and (b) its Pro Rata share (measured by
reference to such purchase price in relation to $15 million) of the New First
Lien Exit Facility Equity.

To the extent applicable, Confirmation of the Plan shall be deemed (a) approval
of the First Lien Exit Facility (including the transactions contemplated
thereby, and all actions to be taken, undertakings to be made, and obligations
to be incurred and fees paid by the Debtors or the Reorganized Debtors, as
applicable, in connection therewith) to the extent not approved by the Court
previously, and (b) authorization for the Debtors or the Reorganized Debtors, as
applicable, to, without further notice to or order of the Court, (i) execute and
deliver those documents necessary or appropriate to obtain the First Lien Exit
Facility, including the First Lien Exit Facility Documents, (ii) act or take
action under applicable law, regulation, order, or rule or vote, consent,
authorization, or approval of any Person, as (A) the Debtors, with the consent
of the Requisite Creditors or (B) the Reorganized Debtors (the foregoing (A) or
(B) as applicable), may deem to be necessary to consummate the First Lien Exit
Facility, (iii) grant the Liens on and security interests in all assets of each
Reorganized Debtor securing such Reorganized Debtors’ indebtedness, liabilities,
and obligations under the First Lien Exit Facility Documents, and (iv) pay all
fees, indemnities, and expenses provided for in the First Lien Exit Facility
Documents.

On the Effective Date, all of the Liens and security interests to be granted in
accordance with the First Lien Exit Facility Documents (a) shall be deemed to be
granted in good faith, for legitimate business purposes, and for reasonably
equivalent value, (b) shall be legal, binding, and enforceable Liens on, and
security interests in, the collateral granted thereunder in accordance with the
terms of the First Lien Exit Facility Documents, (c) shall be deemed perfected
on the Effective Date automatically, without the necessity of filing or
recording any financing statement, assignment, pledge, notice of lien or any
similar document or instrument or taking any action (including taking control or
possession of any such collateral), but the First Lien Exit Facility Agent or
the requisite lenders under the First Lien Exit Facility, in their discretion,
shall be authorized to make any such recording or filing or to take any such
action, and in such event the Reorganized Debtors shall cooperate with and
assist the First Lien Exit Facility Agent, and (d) shall not be subject to
avoidance, recharacterization, or equitable subordination for any purposes

 

33



--------------------------------------------------------------------------------

whatsoever and shall not constitute preferential transfers, fraudulent
transfers, or fraudulent conveyances under the Bankruptcy Code or any applicable
non-bankruptcy law. In establishing the register of lenders, commitments, and
loans for the First Lien Exit Facility, the First Lien Exit Facility Agent shall
be entitled to conclusively rely upon (without further inquiry) any certificate,
schedule, register, list, or other document provided by the Debtors, the
Reorganized Debtors and/or the Disbursing Agent.

 

  (c)

Second Lien Exit Facility

On the Effective Date, the Reorganized Debtors shall enter into the Second Lien
Exit Facility, the terms of which will be set forth in the Second Lien Exit
Facility Documents. The Second Lien Exit Facility shall take the form of a
second lien term loan facility in an aggregate amount outstanding equal to the
Allowed Credit Agreement Claims on the Effective Date.

To the extent applicable, Confirmation of the Plan shall be deemed (a) approval
of the Second Lien Exit Facility (including the transactions contemplated
thereby, and all actions to be taken, undertakings to be made, and obligations
to be incurred and fees paid by the Debtors or the Reorganized Debtors, as
applicable, in connection therewith) to the extent not approved by the Court
previously, and (b) authorization for the Debtors or the Reorganized Debtors, as
applicable, to, without further notice to or order of the Court, (i) execute and
deliver those documents necessary or appropriate to obtain the Second Lien Exit
Facility, including the Second Lien Exit Facility Documents, (ii) act or take
action under applicable law, regulation, order, or rule or vote, consent,
authorization, or approval of any Person, as (A) the Debtors, with the consent
of the Requisite Creditors or (B) the Reorganized Debtors (the foregoing (A) or
(B) as applicable), may deem to be necessary to consummate the Second Lien Exit
Facility, (iii) grant the Liens on and security interests in all assets of each
Reorganized Debtor securing such Reorganized Debtors’ indebtedness, liabilities,
and obligations under the Second Lien Exit Facility Documents, and (iv) pay all
fees, indemnities, and expenses provided for in the Second Lien Exit Facility
Documents.

On the Effective Date, all of the Liens and security interests to be granted in
accordance with the Second Lien Exit Facility Documents (a) shall be deemed to
be granted in good faith, for legitimate business purposes, and for reasonably
equivalent value, (b) shall be legal, binding, and enforceable Liens on, and
security interests in, the collateral granted thereunder in accordance with the
terms of the Second Lien Exit Facility Documents, (c) shall be deemed perfected
on the Effective Date automatically, without the necessity of filing or
recording any financing statement, assignment, pledge, notice of lien or any
similar document or instrument or taking any action (including taking control or
possession of any such collateral), but the Second Lien Exit Facility Agent or
the requisite lenders under the Second Lien Exit Facility, in their discretion,
shall be authorized to make any such recording or filing or to take any such
action, and in such event the Reorganized Debtors shall cooperate with and
assist the Second Lien Exit Facility Agent, and (d) shall not be subject to
avoidance, recharacterization or equitable subordination for any purposes
whatsoever and shall not constitute preferential transfers, fraudulent
transfers, or fraudulent conveyances under the Bankruptcy Code or any applicable
non-bankruptcy law. In establishing the register of lenders, commitments, and
loans for the Second Lien Exit Facility, the Second Lien Exit Facility Agent
shall be entitled to conclusively rely upon (without further inquiry) any
certificate, schedule, register, list, or other document provided by the
Debtors, the Reorganized Debtors and/or the Disbursing Agent.

 

  3.

Corporate Existence

Except as otherwise provided in the Plan, the Plan Supplement, or any agreement,
instrument, or other document incorporated in the Plan or the Plan Supplement,
each Debtor shall continue to exist on and after the Effective Date as a
separate corporation, limited liability company, partnership, or other form of
entity, as the case may be, with all the powers of a corporation, limited
liability company, partnership, or other form of entity, as the case may be,
pursuant to the New Organizational Documents and the applicable

 

34



--------------------------------------------------------------------------------

law in the jurisdiction in which each applicable Debtor is incorporated or
formed and pursuant to the respective certificate of incorporation and bylaws
(or other analogous formation, constituent, or governance documents) in effect
before the Effective Date, except to the extent such certificate of
incorporation or bylaws (or other analogous formation, constituent, or
governance documents) is amended by the Plan or otherwise, and to the extent any
such document is amended, such document is deemed to be amended pursuant to the
Plan and requires no further action or approval (other than any requisite
filings required under applicable state or federal law).

 

  4.

Vesting of Assets in the Reorganized Debtors

Except as otherwise provided in the Plan, the Plan Supplement, or any agreement,
instrument, or other document incorporated in the Plan or the Plan Supplement,
on the Effective Date, all property in each Estate, including all Causes of
Action, and any property acquired by any of the Debtors shall vest in each
applicable Reorganized Debtor, free and clear of all Liens, Claims, charges, or
other encumbrances. On and after the Effective Date, except as otherwise
provided in the Plan, each Reorganized Debtor may operate its business and may
use, acquire, or dispose of property, and compromise or settle any Claims,
Interests, or Causes of Action without supervision or approval by the Court and
free of any restrictions of the Bankruptcy Code or Bankruptcy Rules.

To the extent that any Holder of a Secured Claim that has been satisfied or
discharged in full pursuant to the Plan, or any agent for such Holder, has filed
or recorded publicly any Liens and/or security interests to secure such Holder’s
Secured Claim, as soon as practicable on or after the Effective Date, such
Holder (or the agent for such Holder) shall, at the expense of the Debtors or
the Reorganized Debtors, take any and all steps requested by the Debtors, the
Reorganized Debtors or any administrative agent or collateral agent under the
First Lien Exit Facility Documents or the Second Lien Exit Facility Documents
that are necessary to cancel and/or extinguish such Liens and/or security
interests.

After the Effective Date, the Reorganized Debtors may present Court order(s) or
assignment(s) suitable for filing in the records of every county or governmental
agency where the property vested in accordance with the foregoing paragraph is
or was located, which provide that such property is conveyed to and vested in
the Reorganized Debtors. The Court order(s) or assignment(s) may designate all
Liens, Claims, encumbrances, or other interests which appear of record and/or of
which the property is being transferred, assigned and/or vested free and clear.
The Plan shall be conclusively deemed to be adequate notice that such Lien,
Claim, encumbrance, or other interest is being extinguished and no notice, other
than by this Plan, shall be given prior to the presentation of such Court
order(s) or assignment(s). Any Person having a Lien, Claim, encumbrance, or
other interest against any of the property vested in accordance with the
foregoing paragraph shall be conclusively deemed to have consented to the
transfer, assignment, and vesting of such property to or in the Reorganized
Debtors free and clear of all Liens, Claims, charges, or other encumbrances by
failing to object to confirmation of this Plan, except as otherwise provided in
the Plan.

 

  5.

Cancellation of Existing Securities

Except for the purpose of evidencing a right to distribution under the Plan and
except as otherwise provided in the Plan, on the Effective Date: (i) the
obligations of the Debtors under the Prepetition Agreements, and each
certificate, share, note, bond, indenture, purchase right, option, warrant, or
other instrument or document, directly or indirectly, evidencing or creating any
indebtedness or obligation of, or ownership interest in, the Debtors or giving
rise to any Claim or Interest, shall be cancelled or extinguished and the
Debtors and the Reorganized Debtors shall not have any continuing obligations
thereunder; and (ii) the obligations of the Debtors pursuant, relating, or
pertaining to any agreements, indentures, certificates of designation, bylaws,
or certificate or articles of incorporation or similar documents governing the
shares, certificates, notes, bonds, purchase rights, options, warrants, or other
instruments or documents evidencing or creating any indebtedness or obligation
of the Debtors shall be released and discharged.

 

35



--------------------------------------------------------------------------------

On and after the Effective Date, all duties and responsibilities of the
Prepetition Credit Agreement Agent under the Prepetition Credit Agreement,
Prepetition Term Loan Agent under the Prepetition Term Loan Documents and the
Prepetition Trustee under the Prepetition Indenture shall be fully discharged
unless otherwise specifically set forth in or provided for under the Plan, the
Plan Supplement, or the Confirmation Order. Notwithstanding the foregoing, the
Prepetition Credit Agreement, the Prepetition Term Loan Documents and the
Prepetition Indenture shall continue in effect solely for the purposes of, as
applicable, (a) allowing Holders of Allowed Credit Agreement Claims and Allowed
Term Loan Claims to receive distributions under the Plan and (b) allowing and
preserving the rights of the Prepetition Credit Agreement Agent, Prepetition
Term Loan Agent and Prepetition Trustee to (i) make distributions in
satisfaction of Allowed Credit Agreement Claims and Allowed Term Loan Claims, as
applicable, (ii) maintain and exercise their respective charging liens or
priority of payment under the terms of the Prepetition Credit Agreement,
Prepetition Term Loan Documents and Prepetition Indenture or any related or
ancillary document, instrument, agreement, or principle of law against Holders
of Allowed Credit Agreement Claims and Allowed Term Loan Claims, as applicable,
and distributions thereto, (iii) seek compensation and reimbursement for any
reasonable and documented out of pocket fees and expenses incurred in making
such distributions, (iv) maintain and enforce any right to indemnification,
expense reimbursement, contribution, or subrogation or any other claim or
entitlement that the Prepetition Credit Agreement Agent, Prepetition Term Loan
Agent and Prepetition Trustee may have under the Prepetition Credit Agreement,
Prepetition Term Loan Documents and Prepetition Indenture, (v) exercise their
rights and obligations relating to the interests of their Holders pursuant to
the Prepetition Credit Agreement, Prepetition Term Loan Documents and
Prepetition Indenture, (vi) maintain all exculpations of the Prepetition Credit
Agreement Agent, Prepetition Term Loan Agent and Prepetition Trustee,
(vii) enforce any rights and obligations owed to the Prepetition Credit
Agreement Agent, Prepetition Term Loan Agent and Prepetition Trustee under the
Cash Collateral Orders, this Plan, or the Confirmation Order, (viii) appear in
these Chapter 11 Cases, and (ix) perform any functions that are necessary to
effectuate any of the foregoing. For the avoidance of doubt, all indemnification
obligations and expense reimbursement obligations of the Debtors arising under
the Prepetition Credit Agreement, Prepetition Term Loan Documents and
Prepetition Indenture in favor of the Prepetition Credit Agreement Agent,
Prepetition Term Loan Agent and Prepetition Trustee, and each of their
respective directors, officers, employees, agents, affiliates, controlling
persons, and legal and financial advisors shall survive, remain in full force
and effect, and be enforceable on and after the Effective Date and shall be
enforceable through the exercise of the applicable charging lien or priority of
payment against the Holders of Allowed Credit Agreement Claims and Allowed Term
Loan Claims, as applicable, and distributions thereto.

If the record Holder of any SAE Holdings Interests is DTC or its nominee or
another securities depository or custodian thereof, and such Interest is
represented by a global security held by or on behalf of DTC or such other
securities depository or custodian, then each beneficial owner of such Interest
shall be deemed to have surrendered its Interest upon surrender of such global
security by DTC or such other securities depository or custodian thereof.

 

  6.

Corporate Action

Upon the Effective Date, all actions (whether to occur before, on, or after the
Effective Date) contemplated by the Plan shall be deemed authorized and approved
by the Court in all respects without any further corporate or equityholder
action, including, as applicable: (1) the adoption and/or filing of the New
Organizational Documents; (2) the authorization, issuance, and distribution of
the New Equity; (3) appointment of the directors and officers for New Parent and
the other Reorganized Debtors; (4) the Management Incentive Plan on the terms
and conditions set forth in the MIP Term Sheet;

 

36



--------------------------------------------------------------------------------

(5) implementation of the Restructuring Transactions; and (6) all other actions
contemplated by the Plan. Upon the Effective Date, all matters provided for in
the Plan involving the corporate structure of New Parent and the other
Reorganized Debtors, and any corporate action required by the Debtors, New
Parent, or the other Reorganized Debtors in connection with the Plan (including
any items listed in the first sentence of this paragraph) shall be deemed to
have occurred and shall be in effect, without any requirement of further action
by the security holders, directors, or officers of the Debtors, New Parent or
the other Reorganized Debtors, as applicable. On or (as applicable) before the
Effective Date, the appropriate officers of the Debtors, New Parent, or the
other Reorganized Debtors shall be authorized and directed to issue, execute,
and deliver the agreements, documents, securities, and instruments contemplated
by the Plan (or necessary or desirable to effectuate the transactions
contemplated by the Plan) in the name of and on behalf of New Parent and the
other Reorganized Debtors, including the First Lien Exit Facility Documents, the
Second Lien Exit Facility Documents, the New Organizational Documents, and any
and all other agreements, documents, securities, and instruments relating to the
foregoing, to the extent not previously authorized by the Court. The
authorizations and approvals contemplated by Article IV.F of the Plan shall be
effective notwithstanding any requirements under non-bankruptcy law or contract,
including for any vote of shareholders or equityholders.

 

  7.

New Organizational Documents

To the extent required under the Plan or applicable non-bankruptcy law, New
Parent and the other Reorganized Debtors will, on or as soon as practicable
after the Effective Date, file their respective New Organizational Documents
with the applicable Secretaries of State and/or other applicable authorities in
their respective states, provinces, or countries of incorporation in accordance
with the corporate laws of the respective states, provinces, or countries of
incorporation. Pursuant to and only to the extent required by section 1123(a)(6)
of the Bankruptcy Code, the New Organizational Documents of the Reorganized
Debtors will prohibit the issuance of non-voting equity securities and will
comply with all other applicable provisions of section 1123(a)(6) of the
Bankruptcy Code regarding the distribution of power among, and dividends to be
paid to, different classes of voting securities. From and after the Effective
Date, New Parent and the other Reorganized Debtors, as applicable, may amend and
restate their respective New Organizational Documents and other constituent
documents, as permitted by the laws of their respective states, provinces, or
countries of incorporation and their respective New Organizational Documents.

On the Effective Date, the New Organizational Documents, substantially in the
forms set forth in the Plan Supplement, shall be deemed to be valid, binding,
and enforceable in accordance with their terms and provisions.

 

  8.

Directors and Officers of the Reorganized Debtors

As of the Effective Date, the term of the current members of the board of
directors, members or managers of each of the Debtors shall expire
automatically, and the New Boards and the officers of each of the Reorganized
Debtors shall be appointed in accordance with this Plan, the New Organizational
Documents, and other constituent documents of each Reorganized Debtor. To the
extent known, the initial New Parent Board shall be disclosed in the Plan
Supplement.

Pursuant to section 1129(a)(5) of the Bankruptcy Code, the Debtors will, to the
extent known, disclose in advance of the Confirmation Hearing the identity and
affiliations of any Person proposed to serve on the initial New Boards, as well
as those Persons that will serve as an officer of New Parent or any of the
Reorganized Debtors. To the extent any such director, member, manager or officer
is an Insider, the nature of any compensation to be paid to such director,
member, manager or officer will also be disclosed. Each such director, member,
manager and officer shall serve from and after the Effective Date pursuant to
the terms of the New Organizational Documents and other constituent documents of
New Parent and each of the other Reorganized Debtors.

 

37



--------------------------------------------------------------------------------

  9.

Rights Offering

The Rights Offering shall be conducted by the Debtors and consummated on the
terms and subject to the conditions set forth in the Rights Offering Procedures,
the Backstop Agreement, and the Plan. To facilitate the Rights Offering, the
First Lien Exit Facility Commitment Parties have, severally but not jointly,
agreed to backstop the Rights Offering, subject to the terms and conditions set
forth in the Backstop Agreement. The First Lien Exit Facility Commitment
Parties’ obligation to consummate their backstop commitments shall be contingent
upon all conditions set forth in the Backstop Agreement being satisfied or
otherwise waived in accordance with the Backstop Agreement. Confirmation shall
constitute Court approval of the Rights Offering (including the transactions
contemplated thereby, and all actions to be undertaken, undertakings to be made,
and obligations to be incurred by the Reorganized Debtors in connection
therewith).

In consideration for their commitments under the Backstop Agreement, the First
Lien Exit Facility Commitment Parties shall each receive their Pro Rata share
(measured by reference to the aggregate commitments of the First Lien Exit
Facility Commitment Parties) of the First Lien Exit Facility Put Option Premium
in accordance with the Backstop Agreement. The First Lien Exit Facility
Commitment Parties’ commitments under the Backstop Agreement shall be treated as
a put option, and the First Lien Exit Facility Put Option Premium shall be
treated as remuneration for agreeing to enter into such put option, in each case
for U.S. federal and applicable state and local income tax purposes. Upon the
Effective Date, the First Lien Exit Facility Put Option Premium shall be
immediately and automatically payable and issued.

After the Petition Date, (a) each Eligible Holder of a Credit Agreement Claim
shall receive rights to subscribe for its Pro Rata share (measured by reference
to the aggregate amount of Allowed Credit Agreement Claims and the aggregate
amount of Allowed Term Loan Claims) of the term loans under the First Lien Exit
Facility and of the New First Lien Exit Facility Equity; and (b) each Eligible
Holder of a Term Loan Claim shall receive rights to subscribe for its Pro Rata
share (measured by reference to the aggregate amount of Allowed Credit Agreement
Claims and the aggregate amount of Allowed Term Loan Claims) of the term loans
under the First Lien Exit Facility and of the New First Lien Exit Facility
Equity. On the Effective Date, the Debtors shall consummate the Rights Offering.

 

  10.

Effectuating Documents; Further Transactions

On and after the Effective Date, New Parent and each of the other Reorganized
Debtors, the Reorganized Debtors’ officers, and the members of the New Boards
are authorized to and may issue, execute, deliver, file, or record such
contracts, Securities, instruments, releases, and other agreements or documents
and take such actions as may be necessary or appropriate to effectuate,
implement, and further evidence the terms and conditions of the Plan and the
Securities issued pursuant to the Plan, including the New Equity, in the name of
and on behalf of New Parent or the other Reorganized Debtors, without the need
for any approvals, authorization, or consents except those expressly required
pursuant to the Plan and the Restructuring Support Agreement.

 

  11.

Exemption from Certain Taxes and Fees

Pursuant to, and to the fullest extent permitted by, section 1146(a) of the
Bankruptcy Code, any issuance, transfer, or exchange of a Security (including,
without limitation, of the New Equity) or transfer of property, in each case,
pursuant to, in contemplation of, or in connection with, the Plan shall not be
subject to any document recording tax, stamp tax, conveyance fee, intangibles or
similar tax, mortgage tax,

 

38



--------------------------------------------------------------------------------

stamp act, real estate transfer tax, sale or use tax, mortgage recording tax, or
other similar tax or governmental assessment, and upon entry of the Confirmation
Order, the appropriate state or local governmental officials or agents shall
forgo the collection of any such tax or governmental assessment and accept for
filing and recordation any instruments of transfer or other relevant documents
without the payment of any such tax, recordation fee, or governmental
assessment.

 

  12.

Preservation of Causes of Action

In accordance with section 1123(b) of the Bankruptcy Code, but subject in all
respects to Article VIII of the Plan, the Reorganized Debtors shall retain and
may enforce all rights to commence and pursue, as appropriate, any and all
Causes of Action, whether arising before or after the Petition Date, including
any actions specifically enumerated in the Plan Supplement, and such rights to
commence, prosecute, or settle such Causes of Action shall be preserved
notwithstanding the occurrence of the Effective Date. The Reorganized Debtors
may pursue such Causes of Action, as appropriate, in accordance with the best
interests of the Reorganized Debtors. A schedule of the Causes of Action known
by the Debtors to be retained by the Reorganized Debtors will be included as
part of the Plan Supplement. No Entity may rely on the absence of a specific
reference in the Plan, the Plan Supplement, or the Disclosure Statement to any
Causes of Action against it as any indication that the Debtors or the
Reorganized Debtors will not pursue any and all available Causes of Action
against it. The Debtors or the Reorganized Debtors, as applicable, expressly
reserve all rights to prosecute any and all Causes of Action against any Entity,
except as otherwise expressly provided in the Plan. Unless any Causes of Action
against an Entity are expressly waived, relinquished, exculpated, released,
compromised, or settled in the Plan or a Court order, including, without
limitation, pursuant to Article VIII of the Plan, the Debtors or Reorganized
Debtors, as applicable, expressly reserve all Causes of Action for later
adjudication, and, therefore, no preclusion doctrine, including the doctrines of
res judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel
(judicial, equitable, or otherwise), or laches, shall apply to such Causes of
Action upon, after, or as a consequence of the Confirmation or Consummation. For
the avoidance of doubt, in no instance will any Cause of Action preserved
pursuant to Article IV.L of the Plan include any claim or Cause of Action with
respect to, or against, a Released Party that is released pursuant to Article
VIII.E or VIII.F of the Plan or exculpated pursuant to Article VIII.G of the
Plan.

In accordance with section 1123(b)(3) of the Bankruptcy Code, except as
otherwise provided herein, any Causes of Action that a Debtor may hold against
any Entity shall vest in the applicable Reorganized Debtor. The applicable
Reorganized Debtors, through their authorized agents or representatives, shall
retain and may exclusively enforce any and all such Causes of Action. The
Reorganized Debtors shall have the exclusive right, authority, and discretion to
determine and to initiate, file, prosecute, enforce, abandon, settle,
compromise, release, withdraw, or litigate to judgment any such Causes of
Action, and to decline to do any of the foregoing without the consent or
approval of any third party or further notice to or action, order, or approval
of the Court.

 

  13.

Director and Officer Liability Insurance

Notwithstanding anything in the Plan to the contrary, all of the Debtors’ D&O
Liability Insurance Policies are treated as and deemed to be Executory Contracts
under the Plan, and effective as of the Effective Date, the Reorganized Debtors
shall be deemed to have assumed all D&O Liability Insurance Policies pursuant to
section 365(a) of the Bankruptcy Code. Entry of the Confirmation Order will
constitute the Court’s approval of the Reorganized Debtors’ assumption of such
D&O Liability Insurance Policies. Notwithstanding anything to the contrary
contained in the Plan, Confirmation of the Plan shall not discharge, impair, or
otherwise modify any Indemnification Obligations, and each Indemnification
Obligation will be deemed and treated as an Executory Contract that has been
assumed by the Reorganized Debtors under the Plan as to which no Proof of Claim
need be Filed, and shall survive the Effective Date; provided, however, that
effective as of the Effective Date, the Debtors shall be deemed to reject any
Indemnification Obligations to Entities identified on the Schedule of
Non-Released Entities.

 

39



--------------------------------------------------------------------------------

  14.

Management Incentive Plan

On the Effective Date, the Management Incentive Plan shall become effective and
shall be implemented in accordance with the terms set forth in the MIP Term
Sheet. All awards issued under the Management Incentive Plan, once converted,
will be dilutive of all other New Equity issued pursuant to the Plan.

 

  15.

Employee Benefits

Except as otherwise provided in the Plan or the Plan Supplement, subject to the
consent of the Requisite Creditors all written employment, severance,
retirement, and other similar employee-related agreements or arrangements in
place as of the Effective Date with the Debtors, including any key employee
incentive plans and/or key employee retention plans that may be approved by the
Court in the Chapter 11 Cases and any items approved as part of the Confirmation
Order, retirement income plans and welfare benefit plans, or discretionary bonus
plans or variable incentive plans regarding payment of a percentage of annual
salary based on performance goals and financial targets for certain employees,
may be assumed by the Reorganized Debtors. All such agreements and arrangements
that are assumed with the consent of the Requisite Creditors shall remain in
place after the Effective Date, as may be amended by agreement between the
beneficiaries of such agreements, plans, or arrangements, on the one hand, and
the Debtors, with the consent of the Requisite Creditors, on the other hand, or,
after the Effective Date, by agreement with the Reorganized Debtors, and the
Reorganized Debtors will continue to honor such agreements, arrangements,
programs, and plans; provided that the foregoing shall not apply to any
equity-based compensation, agreement, or arrangement existing as of the Petition
Date. All such agreements and arrangements that are not assumed with the consent
of the Requisite Creditors on or before the Effective Date shall be deemed
rejected by the Debtors. Nothing in the Plan shall limit, diminish, or otherwise
alter the Reorganized Debtors’ defenses, claims, Causes of Action, or other
rights with respect to any such contracts, agreements, policies, programs, and
plans.

 

  16.

Restructuring Expenses

The outstanding Restructuring Expenses incurred, or estimated to be incurred, up
to and including the Effective Date (whether incurred prepetition or
postpetition) shall be paid in full in Cash on the Effective Date (to the extent
not previously paid during the course of the Chapter 11 Cases, including
pursuant to the Cash Collateral Orders or another order of the Court) in
accordance with, and subject to the terms of, the Restructuring Support
Agreement, the Backstop Agreement, and the Cash Collateral Orders, as
applicable, and without the need for any further notice or approval by the Court
or otherwise. All Restructuring Expenses to be paid on the Effective Date shall
be estimated prior to and as of the Effective Date, and such estimates shall be
delivered to the Debtors at least five (5) Business Days prior to the
anticipated Effective Date (or such shorter period as the Debtors may agree);
provided, that such estimate shall not be considered an admission or limitation
with respect to such Restructuring Expenses. Promptly following the Effective
Date, final invoices for all Restructuring Expenses shall be submitted to the
Reorganized Debtors, and either (i) any remaining unpaid Restructuring Expenses
shall be paid by the Reorganized Debtors or (ii) the Consenting Creditors shall
return any excess fees to the Reorganized Debtors. For the avoidance of doubt,
the Restructuring Expenses shall not be paid into the Professional Fee Escrow
Account, and shall be payable in full in accordance with this paragraph.

 

40



--------------------------------------------------------------------------------

  E.

Treatment of Executory Contracts and Unexpired Leases

 

  1.

Assumption and Rejection of Executory Contracts and Unexpired Leases

On the Effective Date, except as otherwise provided herein, all Executory
Contracts or Unexpired Leases will be deemed assumed and assigned to the
Reorganized Debtors or their designated assignee in accordance with the
provisions and requirements of sections 365 and 1123 of the Bankruptcy Code,
regardless of whether such Executory Contract or Unexpired Lease is set forth on
the Schedule of Assumed Executory Contracts and Unexpired Leases, other than (in
each case with the consent of the Requisite Creditors): (1) those that are
identified on the Schedule of Rejected Executory Contracts and Unexpired Leases;
(2) those that have been previously rejected by a Final Order; (3) those that
are the subject of a motion to reject Executory Contracts or Unexpired Leases
that is pending on the Effective Date; or (4) those that are subject to a motion
to reject an Executory Contract or Unexpired Lease pursuant to which the
requested effective date of such rejection is after the Effective Date.

Entry of the Confirmation Order shall constitute the Court’s order approving the
assumptions, assumptions and assignments, or rejections, as applicable, of
Executory Contracts or Unexpired Leases as set forth in the Plan or in the
Schedule of Rejected Executory Contracts and Unexpired Leases and the Schedule
of Assumed Executory Contracts and Unexpired Leases, pursuant to sections 365(a)
and 1123 of the Bankruptcy Code. Unless otherwise indicated, assumptions,
assumptions and assignments, or rejections of Executory Contracts and Unexpired
Leases pursuant to the Plan are effective as of the Effective Date. Each
Executory Contract or Unexpired Lease assumed pursuant to the Plan but not
assigned to a third party before the Effective Date shall re-vest in and be
fully enforceable by the applicable Reorganized Debtor in accordance with its
terms, except as such terms may have been modified by the provisions of the Plan
or any order of the Court. Any motions to assume Executory Contracts or
Unexpired Leases pending on the Effective Date shall be subject to approval by
the Court on or after the Effective Date. Notwithstanding anything to the
contrary in the Plan, the Debtors, with the consent of the Requisite Creditors,
reserve the right to alter, amend, modify, or supplement the Schedule of
Rejected Executory Contracts and Unexpired Leases at any time prior to the
Effective Date on no less than three (3) days’ notice to the applicable
non-Debtor counterparties.

 

  2.

Claims Based on Rejection of Executory Contracts or Unexpired Leases

Counterparties to Executory Contracts or Unexpired Leases listed on the Schedule
of Rejected Executory Contracts and Unexpired Leases shall be promptly served
with a notice of rejection of Executory Contracts and Unexpired Leases. Proofs
of Claim with respect to Claims arising from the rejection of Executory
Contracts or Unexpired Leases, if any, must be Filed with the Court within the
earliest to occur of (1) thirty (30) days after the date of entry of an order of
the Court (including the Confirmation Order) approving such rejection or
(2) thirty (30) days after notice of any rejection that occurs after the
Effective Date. Any Claims arising from the rejection of an Executory Contract
or Unexpired Lease that are not Filed within such time will be automatically
Disallowed, forever barred from assertion, and shall not be enforceable against,
as applicable, the Debtors, the Reorganized Debtors, the Estates, or property of
the foregoing parties, without the need for any objection by the Debtors or the
Reorganized Debtors or further notice to, or action, order, or approval of the
Court or any other Entity, and any Claim arising out of the rejection of the
Executory Contract or Unexpired Lease shall be deemed fully satisfied, released,
and discharged, notwithstanding anything in the Schedules or any Proof of Claim
to the contrary. Claims arising from the rejection of the Executory Contracts or
Unexpired Leases shall be classified as General Unsecured Claims and shall be
treated in accordance with Article III.B.7 of the Plan.

 

41



--------------------------------------------------------------------------------

  3.

Cure of Defaults for Assumed Executory Contracts and Unexpired Leases

At least fourteen (14) days before the Confirmation Hearing, in consultation
with the Consenting Creditors, the Debtors shall distribute, or cause to be
distributed, Cure Notices of proposed assumption or assumption and assignment
and proposed amounts of Cure Claims to the applicable counterparties and the
Requisite Creditors. Any objection by a counterparty to an Executory Contract or
Unexpired Lease to the proposed assumption or assumption and assignment or
related Cure Claim must be Filed, served and actually received by the Debtors
and the Requisite Creditors at least seven (7) days before the Confirmation
Hearing. In the event that, in consultation with the Consenting Creditors, any
Executory Contract or Unexpired Lease is removed from the Schedule of Rejected
Executory Contracts and Unexpired Leases after such time as the Cure Notices
referred to above have been distributed, a separate Cure Notice of proposed
assumption or assumption and assignment and the proposed amount of the Cure
Claim with respect to such Executory Contract or Unexpired Lease will be sent
promptly to the counterparty thereof and a hearing will be set to consider
whether such Executory Contract or Unexpired Lease can be assumed or assumed and
assigned.

Any counterparty to an Executory Contract or Unexpired Lease that fails to
object timely to the proposed assumption or assumption and assignment or the
proposed Cure Claim will be deemed to have assented to such assumption or
assumption and assignment and the Cure Claim. Payment in Cash, on the Effective
Date or as soon as reasonably practicable thereafter, to such counterparty of
the amount set forth on the applicable Cure Notice shall, as a matter of law,
satisfy any and all monetary defaults under the applicable Executory Contract or
Unexpired Lease. In the event of a dispute regarding (1) the amount of any
payments to cure such a default, (2) the ability of the Reorganized Debtors or
any assignee, to provide “adequate assurance of future performance” (within the
meaning of section 365 of the Bankruptcy Code) under the Executory Contract or
Unexpired Lease to be assumed, or (3) any other matter pertaining to assumption
or assumption and assignment, such dispute shall be resolved by a Final Order of
the Court.

In any case, if the Court determines that the Allowed Cure Claim with respect to
any Executory Contract or Unexpired Lease is greater than the amount set forth
in the applicable Cure Notice, the Debtors or the Reorganized Debtors, as
applicable, with the consent of the Requisite Creditors, will have the right to
add such Executory Contract or Unexpired Lease to the Schedule of Rejected
Executory Contracts and Unexpired Leases, in which case such Executory Contract
or Unexpired Lease will be deemed rejected as of the Effective Date. After such
Executory Contract or Unexpired Lease is added to the Schedule of Rejected
Executory Contracts and Unexpired Leases, the applicable counterparty shall be
served with a notice of rejection of its Executory Contract or Unexpired Lease.

Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or
otherwise shall result in the full release and satisfaction of any Claims or
defaults, whether monetary or nonmonetary, including defaults of provisions
restricting the change in control or ownership interest composition or other
bankruptcy-related defaults, arising under any assumed Executory Contract or
Unexpired Lease at any time before the date that the Debtors assume such
Executory Contract or Unexpired Lease. Any Proofs of Claim Filed with respect to
an Executory Contract or Unexpired Lease that has been assumed shall be deemed
Disallowed and expunged, without further notice to or action, order, or approval
of the Court.

 

  4.

Insurance Policies

Without limiting Article IV.M of the Plan, all of the Debtors’ insurance
policies and any agreements, documents, or instruments relating thereto, are
treated as and deemed to be Executory Contracts under the Plan. On the Effective
Date, the Debtors shall be deemed to have assumed all insurance policies and any
agreements, documents, and instruments related thereto.

 

42



--------------------------------------------------------------------------------

  5.

Modifications, Amendments, Supplements, Restatements, or Other Agreements

Unless otherwise provided in the Plan, each Executory Contract or Unexpired
Lease that is assumed or assumed and assigned shall include all modifications,
amendments, supplements, restatements, or other agreements that in any manner
affect such Executory Contract or Unexpired Lease, and Executory Contracts and
Unexpired Leases related thereto, if any, including easements, licenses,
permits, rights, privileges, immunities, options, rights of first refusal, and
any other interests, unless any of the foregoing agreements has been previously
rejected or repudiated or is rejected or repudiated under the Plan.

Modifications, amendments, supplements, and restatements to prepetition
Executory Contracts and Unexpired Leases that have been executed by the Debtors
during the Chapter 11 Cases, shall not be deemed to alter the prepetition nature
of the Executory Contract or Unexpired Lease, or the validity, priority, or
amount of any Claims that may arise in connection therewith.

 

  6.

Reservation of Rights

Neither the exclusion nor inclusion of any Executory Contract or Unexpired Lease
on the Schedule of Rejected Executory Contracts and Unexpired Leases, nor
anything contained in the Plan, shall constitute an admission by the Debtors
that any such contract or lease is in fact an Executory Contract or Unexpired
Lease or that any Reorganized Debtor has any liability thereunder. If there is a
dispute regarding whether a contract or lease is or was executory or unexpired
at the time of assumption or rejection, the Debtors, or, after the Effective
Date, the Reorganized Debtors, in each case with the consent of the Requisite
Creditors, shall have thirty (30) days following entry of a Final Order
resolving such dispute to alter the treatment of such contract or lease.

 

  7.

Nonoccurrence of Effective Date

In the event that the Effective Date does not occur, the Court shall retain
jurisdiction with respect to any request to extend the deadline for assuming or
rejecting Unexpired Leases pursuant to section 365(d)(4) of the Bankruptcy Code.

 

  8.

Contracts and Leases Entered into After the Petition Date

Contracts and leases entered into after the Petition Date by any Debtor will be
performed by the applicable Debtor or Reorganized Debtor liable thereunder in
the ordinary course of its business. Accordingly, such contracts and leases that
have not been rejected as of the date of Confirmation will survive and remain
unaffected by entry of the Confirmation Order.

 

  F.

Provisions Governing Distributions

 

  1.

Timing and Calculation of Amounts to Be Distributed

Unless otherwise provided in the Plan, on the Effective Date or as soon as
reasonably practicable thereafter (or, if a Claim is not an Allowed Claim on the
Effective Date, on the date that such Claim becomes Allowed or as soon as
reasonably practicable thereafter), each Holder of an Allowed Claim (or such
Holder’s affiliate), including any portion of a Claim that is an Allowed Claim
notwithstanding that other portions of such Claim are a Disputed Claim, shall
receive the full amount of the distributions that the Plan provides for Allowed
Claims in each applicable Class. In the event that any payment or act under the
Plan is required to be made or performed on a date that is not a Business Day,
then the making of such payment or the performance of such act may be completed
on the next succeeding Business Day, but shall be deemed to have been completed
as of the required date. If and to the extent that there are Disputed Claims,

 

43



--------------------------------------------------------------------------------

distributions on account of any such Disputed Claims shall be made pursuant to
the provisions set forth in Article VII of the Plan. Except as otherwise
provided in the Plan, Holders of Claims shall not be entitled to interest,
dividends, or accruals on the distributions provided for in the Plan, regardless
of whether such distributions are delivered on or at any time after the
Effective Date.

 

  2.

Delivery of Distributions and Undeliverable or Unclaimed Distributions

 

  (a)

Delivery of Distributions

 

  1)

Distribution Record Date

As of the close of business on the Distribution Record Date, the various
transfer registers and loan registers for each of the Classes of Claims and
Interests maintained by the Debtors, the Prepetition Credit Agreement Agent and
the Prepetition Term Loan Agent, or their respective agents, shall be deemed
closed, and the Debtors, the Reorganized Debtors, the Disbursing Agent, the
Prepetition Credit Agreement Agent, and the Prepetition Term Loan Agent, as
applicable, shall not be required to make any further changes in the record
Holders of any of the Claims and Interests. The Debtors, the Reorganized
Debtors, the Disbursing Agent, the Prepetition Credit Agreement Agent, and the
Prepetition Term Loan Agent, as applicable, shall have no obligation to
recognize any transfer of the Claims or Interests occurring on or after the
Distribution Record Date, provided that subject to the requirements included in
the Restructuring Support Agreement and the Rights Offering Procedures, any
Holder of a Credit Agreement Claim or a Term Loan Claim may designate a
Designated Affiliate to receive the distributions to be provided for hereunder
to such Holder on account of such Claim so long as notice thereof is provided to
the Disbursing Agent at least two (2) Business Days prior to the Effective Date.

 

  2)

Delivery of Distributions in General

Except as otherwise provided herein, distributions to Holders of Allowed Claims
shall be made to the Holders of record as of the Distribution Record Date by the
Reorganized Debtors or the Disbursing Agent for all Claims entitled to receive a
distribution under the Plan, as follows: (1) to the signatory at the address set
forth on the last Proof of Claim Filed by such Holder or other representative
identified therein (or at the last known addresses of such Holder if the Debtors
have been notified in writing of a change of address); (2) at the address set
forth in any written notice of address changes delivered to the Reorganized
Debtors after the Effective Date; (3) at the address reflected in the Schedules
if no Proof of Claim has been Filed and the Reorganized Debtors have not
received a written notice of a change of address; or (4) to any counsel that has
appeared in the Chapter 11 Cases on the Holder’s behalf. Subject to this
Article VI, distributions under the Plan on account of Allowed Claims shall not
be subject to levy, garnishment, attachment, or like legal process, so that each
Holder of an Allowed Claim shall have and receive the benefit of the
distributions in the manner set forth in the Plan. The Debtors and the
Reorganized Debtors shall not incur any liability whatsoever on account of any
distributions under the Plan except for gross negligence or willful misconduct.

 

  3)

Delivery of Distributions to Prepetition Credit Agreement Lenders

Any and all distributions to Holders of Credit Agreement Claims as of the
Distribution Record Date shall be governed by the Prepetition Credit Agreement.
The Prepetition Credit Agreement Agent shall cooperate with the Debtors and the
Reorganized Debtors (including the Disbursing Agent), at the sole expense of the
Debtors or the Reorganized Debtors, as applicable, to enable the Debtors or the
Reorganized Debtors (through the Disbursing Agent) to make such distributions,
including providing, within three (3) Business Days following the Distribution
Record Date, the Debtors or the Reorganized Debtors (including

 

44



--------------------------------------------------------------------------------

the Disbursing Agent) with a list of all Holders of Credit Agreement Claims as
of the Distribution Record Date, including the address at which each such Holder
is authorized to receive its distribution under the Plan and the amount of
Credit Agreement Claims held by each such Holder, provided that subject to the
requirements included in the Restructuring Support Agreement and the Rights
Offering Procedures, any Holder of a Credit Agreement Claim may designate a
Designated Affiliate to receive the distributions to be provided for hereunder
to such Holder on account of such Claim so long as notice thereof is provided to
the Disbursing Agent at least two (2) Business Days prior to the Effective Date.

 

  4)

Delivery of Distributions to Prepetition Term Loan Lenders

Any and all distributions to Holders of Term Loan Claims as of the Distribution
Record Date shall be governed by the Prepetition Term Loan Agreement. The
Prepetition Term Loan Agent shall cooperate with the Debtors and the Reorganized
Debtors (including the Disbursing Agent) to enable the Debtors or the
Reorganized Debtors (through the Disbursing Agent) to make such distributions
directly to such Holders, including providing, within three (3) Business Days
following the Distribution Record Date, the Debtors or the Reorganized Debtors
(including the Disbursing Agent) with a list of all Holders of Term Loan Claims
as of the Distribution Record Date, including the address at which each such
Holder is authorized to receive its distribution under the Plan and the
principal amount of Term Loan Claims held by each such Holder (and the
Prepetition Term Loan Agent is hereby authorized to provide such information to
the Debtors, the Reorganized Debtors and the Disbursing Agent), provided that
subject to the requirements included in the Restructuring Support Agreement and
the Rights Offering Procedures, any Holder of a Term Loan Claim may designate a
Designated Affiliate to receive the distributions to be provided for hereunder
to such Holder on account of such Claim so long as notice thereof is provided to
the Disbursing Agent at least two (2) Business Days prior to the Effective Date.
The Prepetition Term Loan Agent shall not be required to act as Disbursing Agent
with respect to any distributions of New Equity, rights under the Rights
Offering, loans under the First Lien Exit Facility, or any other distributions
under the Plan and shall have no responsibility or liability for such
distributions.

 

  (b)

Minimum Distributions

No fractional shares of New Equity shall be distributed, and no Cash shall be
distributed in lieu of such fractional shares of New Equity. When any
distribution pursuant to the Plan on account of an Allowed Claim would otherwise
result in a fractional share of New Equity, the actual issuance shall reflect a
rounding as follows: (a) fractions of one-half or greater shall be rounded to
the next higher whole number, and (b) fractions of less than one-half shall be
rounded to the next lower whole number with no further payment therefor. The
total number of authorized shares of New Equity to be distributed pursuant to
the Plan shall be adjusted as necessary to account for the foregoing rounding.

Holders of Allowed Claims entitled to distributions of $50.00 or less shall not
receive distributions, and each Claim to which this limitation applies shall be
discharged pursuant to Article VIII of the Plan and its Holder shall be forever
barred pursuant to Article VIII of the Plan from asserting that Claim against
the Reorganized Debtors or their property.

 

  (c)

Undeliverable Distributions and Unclaimed Property

In the event that any distribution to any Holder is returned as undeliverable,
no distribution to such Holder shall be made unless and until the Debtors or the
Reorganized Debtors (including the Disbursing Agent) as applicable shall have
determined the then-current address of such Holder, at which time such
distribution shall be made to such Holder without interest; provided that such
distributions shall be deemed unclaimed property under section 347(b) of the
Bankruptcy Code at the expiration of one year from the Effective Date. After
such date, all unclaimed property or interests in property shall be property of
the Reorganized Debtors without need for a further order by the Court
(notwithstanding any applicable federal, provincial, or state escheat,
abandoned, or unclaimed property laws to the contrary), and the Claim of any
Holder to such property or Interest in property shall be discharged and forever
barred.

 

45



--------------------------------------------------------------------------------

  3.

Securities Registration Exemption

All shares of New Equity issued under the Plan will be issued to the fullest
extent permitted by section 1145 of the Bankruptcy Code without registration
under the Securities Act and any other applicable securities laws. Subject to
any restrictions in the New Organizational Documents, these Securities may be
resold without registration under the Securities Act or other federal securities
laws pursuant to the exemption provided by section 4(a)(1) of the Securities
Act, subject to certain exceptions if the Holder is an “underwriter” with
respect to such Securities, as such term is defined in section 1145(b) of the
Bankruptcy Code. In addition, Securities that are exempt pursuant to section
1145 of the Bankruptcy Code generally may be resold without registration under
state securities laws pursuant to various exemptions provided by the respective
laws of the several states. The New Equity underlying the Management Incentive
Plan, the New Equity issued pursuant to the Rights Offering and the New Equity
issued pursuant to the First Lien Exit Facility Put Option Premium will be
issued pursuant to an available exemption from registration under the Securities
Act and other applicable law. The New Equity underlying the Management Incentive
Plan will be exempt from the registration requirements of the Securities Act
pursuant to section 4(a)(2) of the Securities Act and Rule 506 of Regulation D
promulgated thereunder (if available) and/or Rule 701 of the Securities Act, and
will be “restricted securities” subject to resale restrictions under applicable
securities laws, and may not be resold, exchanged, assigned or otherwise
transferred except pursuant to registration, or an applicable exemption from
registration, under the Securities Act and other applicable law, subject to any
restrictions in the New Organizational Documents. The New Equity issued pursuant
to the Rights Offering and the New Equity issued pursuant to the First Lien Exit
Facility Put Option Premium will be exempt from the registration requirements of
the Securities Act pursuant to section 4(a)(2) of the Securities Act and Rule
506 of Regulation D promulgated thereunder (if available) and will be
“restricted securities” subject to resale restrictions under applicable
securities laws, and may not be resold, exchanged, assigned or otherwise
transferred except pursuant to registration, or an applicable exemption from
registration, under the Securities Act and other applicable law, subject to any
restrictions in the New Organizational Documents. Any Persons receiving
“restricted securities” under the Plan should consult with their own counsel
concerning the availability of an exemption from registration for resale of
these securities under the Securities Act and other applicable law.

Should the Reorganized Debtors elect on or after the Effective Date to reflect
any ownership of the New Equity through the facilities of DTC, and presuming DTC
agrees to such request, the Reorganized Debtors need not provide any further
evidence other than the Plan or the Confirmation Order with respect to the
treatment of the New Equity under applicable securities laws.

Notwithstanding anything to the contrary in the Plan, no entity (including, for
the avoidance of doubt, DTC) may require a legal opinion regarding the validity
of any transaction contemplated by the Plan, including, for the avoidance of
doubt, whether the New Equity issued under the Plan is exempt from registration
and/or eligible for book-entry delivery, settlement, and depository services.

 

  4.

Compliance with Tax Requirements

In connection with the Plan, to the extent applicable, the Debtors or the
Reorganized Debtors, as applicable, shall comply with all tax withholding and
reporting requirements imposed on them by any Governmental Unit, and all
distributions pursuant to the Plan shall be subject to such withholding and
reporting requirements. Notwithstanding any provision in the Plan to the
contrary, the Debtors or the Reorganized Debtors, as applicable, shall be
authorized to take all actions necessary or appropriate to

 

46



--------------------------------------------------------------------------------

comply with such withholding and reporting requirements, including liquidating a
portion of the distribution to be made under the Plan to generate sufficient
funds to pay applicable withholding taxes, withholding distributions pending
receipt of information necessary to facilitate such distributions, or
establishing any other mechanisms they believe are reasonable and appropriate.
The Debtors or the Reorganized Debtors, as applicable, reserve the right to
allocate all distributions made under the Plan in compliance with applicable
wage garnishments, alimony, child support, and other spousal awards, liens, and
encumbrances.

 

  5.

Allocations

A Holder’s Pro Rata share of consideration distributed under the Plan (Cash or
value) shall, to the extent permitted by applicable law, be allocated for income
tax purposes to the principal amount of the Allowed Claim first and then, to the
extent that the consideration exceeds the principal amount of the Allowed Claim,
to the portion of such Allowed Claim representing accrued but unpaid interest.

 

  6.

No Postpetition Interest on Claims

Unless otherwise specifically provided for in an order of the Court, the Plan,
or the Confirmation Order, or required by applicable bankruptcy law,
postpetition interest shall not accrue or be paid on any Claims or Interests and
no Holder of a Claim or Interest shall be entitled to interest accruing on or
after the Petition Date on any such Claim.

 

  7.

Setoffs and Recoupment

The Debtors or the Reorganized Debtors, as applicable, may, but shall not be
required to, set off against, or recoup from, any Claim against a Debtor of any
nature whatsoever that the applicable Debtor may have against the claimant, but
neither the failure to do so nor the allowance of any Claim against a Debtor
hereunder shall constitute a waiver or release by the applicable Debtor of any
such Claim it may have against the Holder of such Allowed Claim.

 

  G.

Procedures for Resolving Contingent, Unliquidated, and Disputed Claims

 

  1.

Allowance of Claims

On or after the Effective Date, the Reorganized Debtors shall have any and all
rights and defenses the Debtors had with respect to any Claim immediately prior
to the Effective Date. Except as expressly provided in the Plan or in any order
entered in the Chapter 11 Cases before the Effective Date (including the
Confirmation Order), no Claim shall become an Allowed Claim unless and until
such Claim is deemed Allowed under the Plan or the Bankruptcy Code, or the Court
has entered a Final Order, including the Confirmation Order (when it becomes a
Final Order), in the Chapter 11 Cases allowing such Claim.

 

  2.

Claims and Interests Administration Responsibilities

Except as otherwise specifically provided in the Plan and notwithstanding any
requirements that may be imposed pursuant to Bankruptcy Rule 9019, after the
Effective Date, the Reorganized Debtors, by order of the Court, shall have the
sole authority: (1) to File, withdraw, or litigate to judgment objections to
Claims; (2) to settle or compromise any Disputed Claim without any further
notice to or action, order, or approval by the Court; and (3) to administer and
adjust the Claims Register to reflect any such settlements or compromises
without any further notice to or action, order, or approval by the Court.

 

47



--------------------------------------------------------------------------------

  3.

Estimation of Claims

Before or after the Effective Date, and in consultation with the Consenting
Creditors, the Debtors or the Reorganized Debtors, as applicable, may (but are
not required to) at any time request that the Court estimate any Disputed Claim
pursuant to section 502(c) of the Bankruptcy Code, regardless of whether any
party previously has objected to such Claim, and the Court shall retain
jurisdiction to estimate any such Claim, including during the litigation of any
objection to any Claim or during any appeal relating to such objection. In the
event that the Court estimates any Disputed Claim, that estimated amount shall
constitute a maximum limitation on such Claim for all purposes under the Plan
(including for purposes of distributions), and the Debtors or the Reorganized
Debtors, as applicable, may elect to pursue any supplemental proceedings to
object to any ultimate distribution on such Claim. Notwithstanding section
502(j) of the Bankruptcy Code, in no event shall any Holder of a Claim that has
been estimated pursuant to section 502(c) of the Bankruptcy Code or otherwise be
entitled to seek reconsideration of such estimation unless such Holder has Filed
a motion requesting the right to seek such reconsideration on or before
twenty-one (21) days after the date on which such Claim is estimated. All of the
aforementioned Claims and objection, estimation, and resolution procedures are
cumulative and not exclusive of one another. Claims may be estimated and
subsequently compromised, settled, withdrawn, or resolved by any mechanism
approved by the Court.

 

  4.

Adjustment to Claims Without Objection

Any Claim that has been paid or satisfied, or any Claim that has been amended or
superseded, may be adjusted or expunged on the Claims Register without a Claims
objection having to be Filed and without any further notice to or action, order,
or approval of the Court.

 

  5.

Disputed Claims Reserve

On or prior to the Effective Date, the Debtors or the Reorganized Debtors, as
applicable, shall be authorized, in consultation with the Consenting Creditors
and the Creditors’ Committee, to establish one or more Disputed Claims Reserves,
which Disputed Claims Reserve(s) shall be administered by the Reorganized
Debtors.

The Reorganized Debtors or the Disbursing Agent may, in their sole discretion,
hold Cash in a Disputed Claims Reserve in trust for the benefit of the Holders
of Claims ultimately determined to be Allowed after the Effective Date. The
Reorganized Debtors shall distribute such amounts (net of any expenses,
including any taxes relating thereto), as provided herein, as such Disputed
Claims are resolved by a Final Order or agreed to by settlement, and such
amounts will be distributable on account of such Disputed Claims as such amounts
would have been distributable had such Disputed Claims been Allowed Claims as of
the Effective Date.

 

  6.

Time to File Objections to Claims

Subject to Article VII.B. of the Plan, any objections to Claims, which, prior to
the Effective Date, may be Filed by any party, shall be Filed on or before the
Claims Objection Deadline.

 

  7.

Disallowance of Claims

Any Claims held by Entities from which property is recoverable under section
542, 543, 550, or 553 of the Bankruptcy Code or that is a transferee of a
transfer avoidable under section 522(f), 522(h), 544, 545, 547, 548, 549, or
724(a) of the Bankruptcy Code, shall be deemed Disallowed pursuant to section
502(d) of the Bankruptcy Code, and Holders of such Claims may not receive any
distributions on account of such Claims, until such time as such Causes of
Action against that Entity have been settled or a Court order with respect
thereto has been entered and all sums due, if any, to the Debtors by that Entity
have been turned over or paid to the Debtors or the Reorganized Debtors, as
applicable.

 

48



--------------------------------------------------------------------------------

Except as provided herein (including with respect to any counterparties to
rejected Executory Contracts or Unexpired Leases who are required to File Proofs
of Claim after the rejection of their contracts or leases), any and all Proofs
of Claim or requests for payment of Administrative Claims, as applicable, Filed
after the applicable Claims Bar Date, Administrative Claims Bar Date,
Governmental Bar Date, and applicable deadline for Filing Proofs of Claim based
on the Debtors’ rejection of Executory Contracts or Unexpired Leases, as
applicable, shall be deemed Disallowed and expunged as of the Effective Date
without any further notice to or action, order, or approval of the Court, and
Holders of such Claims may not receive any distributions on account of such
Claims, unless on or before the Confirmation Hearing such late Filed Claim has
been deemed timely Filed by a Final Order.

 

  8.

Amendments to Claims

After the Claims Bar Date, except as provided in the Plan or the Confirmation
Order, a Claim may not be Filed or amended without the prior authorization of
the Court and any such new or amended Claim Filed shall be deemed Disallowed in
full and expunged without any further action, order, or approval of the Court.

 

  9.

No Distributions Pending Allowance

No payment or distribution provided under the Plan shall be made to the extent
that any Claim is a Disputed Claim, including if an objection to a Claim or
portion thereof is Filed as set forth in Article VII of the Plan, unless and
until such Disputed Claim becomes an Allowed Claim; provided that any portion of
a Claim that is an Allowed Claim shall receive the payment or distribution
provided under the Plan thereon notwithstanding that any other portion of such
Claim is a Disputed Claim.

 

  10.

Distributions After Allowance

To the extent that a Disputed Claim ultimately becomes an Allowed Claim,
distributions (if any) shall be made to the Holder of such Allowed Claim in
accordance with the provisions of the Plan. As soon as reasonably practicable
after the date that the order or judgment of the Court allowing any Disputed
Claim becomes a Final Order, the distribution (if any) to which such Holder is
entitled under the Plan as of the Effective Date, without any interest,
dividends, or accruals shall be paid to the Holder of such Allowed Claim on
account of such Allowed Claim unless required under applicable bankruptcy law or
as otherwise provided in herein.

 

  H.

Settlement, Release, Injunction, and Related Provisions

 

  1.

Compromise and Settlement of Claims, Interests, and Controversies

As discussed in detail in this Disclosure Statement and as otherwise provided in
the Plan, pursuant to sections 363 and 1123 of the Bankruptcy Code and
Bankruptcy Rule 9019 and in consideration for the distributions and other
benefits provided pursuant to the Plan, which distributions and other benefits
shall be irrevocable and not subject to challenge upon the Effective Date, the
provisions of the Plan, and the distributions and other benefits provided
hereunder, shall constitute a good-faith compromise and settlement of all issues
in respect of the Chapter 11 Cases (collectively, the “Settled Issues”),
including, without limitation:

 

49



--------------------------------------------------------------------------------

1. the valuation of the Reorganized Debtors’ enterprise, including the value of
any unencumbered assets;

2. any dispute regarding the application of the equities of the case exception
under section 552(b) of the Bankruptcy Code or surcharge under section 506(c) of
the Bankruptcy Code in respect of the Credit Agreement Claims, Term Loan Claims
and the Convertible Notes Claims;

3. the amount of the Credit Agreement Claims, Term Loan Claims and the
Convertible Notes Claims and such Holders’ Allowed Claims, and the validity and
enforceability of the Liens securing such Claims;

4. the amount of adequate protection claims held by the Prepetition Credit
Agreement Lenders, Prepetition Term Loan Lenders and the Prepetition Convertible
Noteholders under the Cash Collateral Orders;

5. any challenges to Cash transfers;

6. any challenges to transfers made by the Debtors to any related Entities or to
any Holders of Credit Agreement Claims, Term Loan Claims, or Convertible Notes
Claims;

7. the releases, exculpations, and injunctions provided in the Plan; and

8. any claims for payment of administrative expenses as a substantial
contribution under section 503 of the Bankruptcy Code.

The Plan shall be deemed a motion to approve the good-faith compromise and
settlement of all such Claims, Interests, and controversies pursuant to
Bankruptcy Rule 9019, and the entry of the Confirmation Order shall constitute
the Court’s approval of the compromise and settlement of all such Claims,
Interests, and controversies, as well as a finding by the Court that all such
compromises and settlements are in the best interests of the Debtors, their
Estates, and Holders of Claims and Interests and are fair, equitable, and
reasonable. In accordance with the provisions of the Plan, pursuant to
Bankruptcy Rule 9019, without any further notice to or action, order, or
approval of the Court, after the Effective Date, the Reorganized Debtors may
compromise and settle Claims against, and Interests in, the Debtors and their
Estates and Causes of Action against other Entities.

 

  9.

Discharge of Claims and Termination of Interests

Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise
specifically provided in the Plan and the Plan Supplement, or in any contract,
instrument, or other agreement or document created pursuant to the Plan and the
Plan Supplement, the distributions, rights, and treatment that are provided in
the Plan shall be in complete satisfaction, discharge, and release, effective as
of the Effective Date, of Claims (including any Intercompany Claims resolved or
compromised after the Effective Date by the Reorganized Debtors), Interests, and
Causes of Action of any nature whatsoever, including any interest accrued on
Claims or Interests from and after the Petition Date, whether known or unknown,
against, liabilities of, liens on, obligations of, rights against, and interests
in, the Debtors or any of their assets or properties, regardless of whether any
property shall have been distributed or retained pursuant to the Plan on account
of such Claims and Interests, including demands, liabilities, and Causes of
Action that arose before the Effective Date, any contingent or non-contingent
liability on account of representations or warranties issued on or before the
Effective Date, and all debts of the kind specified in section 502(g), 502(h),
or 502(i) of the Bankruptcy Code, in each case whether or not: (a) a Proof of
Claim based upon such debt or right is Filed or deemed Filed pursuant to section
501 of the Bankruptcy Code; (b) a Claim or

 

50



--------------------------------------------------------------------------------

Interest based upon such debt, right, or Interest is Allowed pursuant to section
502 of the Bankruptcy Code; or (c) the Holder of such a Claim or Interest has
accepted the Plan. Any default or “event of default” by the Debtors or
Affiliates with respect to any Claim or Interest that existed immediately before
or on account of the Filing of the Chapter 11 Cases shall be deemed cured (and
no longer continuing) as of the Effective Date. The Confirmation Order shall be
a judicial determination of the discharge of all Claims and Interests subject to
the Effective Date occurring.

 

  10.

Term of Injunctions or Stays

Unless otherwise provided herein or in a Final Order, all injunctions or stays
arising under or entered during the Chapter 11 Cases under section 362 of the
Bankruptcy Code or otherwise and in existence on the Confirmation Date, shall
remain in full force and effect until the later of the Effective Date and the
date set forth in the order providing for such injunction or stay.

 

  11.

Release of Liens

Except as otherwise specifically provided in the Plan, or in any other contract,
instrument, agreement or document created pursuant to the Plan, on the Effective
Date and concurrently with the applicable distributions or other treatment made
pursuant to the Plan, all mortgages, deeds of trust, Liens, pledges, or other
security interests against any property of the Estates shall be fully released
and discharged, and all of the right, title, and interest of any Holder of such
mortgages, deeds of trust, Liens, pledges, or other security interests shall
revert to the Reorganized Debtors and their successors and assigns, in each
case, without any further approval or order of the Court and without any action
or Filing being required to be made by the Debtors or the Reorganized Debtors.
In addition, at the Debtors’ or Reorganized Debtors’ sole expense, the
Prepetition Credit Agreement Agent, the Prepetition Term Loan Agent and the
Prepetition Trustee shall execute and deliver all documents reasonably requested
by the Reorganized Debtors, or the administrative agent or collateral agent for
the First Lien Exit Facility or Second Lien Exit Facility to evidence the
release of such mortgages, deeds of trust, Liens, pledges, and other security
interests and shall authorize the Reorganized Debtors to file UCC-3 termination
statements and other release documentation (to the extent applicable) with
respect thereto.

 

  12.

Releases by the Debtors

Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable
consideration, on and after the Effective Date, each Released Party is deemed
released and discharged by the Debtors, their Estates, and the Reorganized
Debtors from any and all Claims, Causes of Action, obligations, suits,
judgments, damages, demands, losses, or liabilities whatsoever, whether known or
unknown, foreseen or unforeseen, existing or hereinafter arising, in law,
equity, or otherwise, that such Entity would have been legally entitled to
assert (whether individually or collectively), including any derivative claims,
asserted on behalf of the Debtors, that the Debtors, their Estates or
Affiliates, or the Reorganized Debtors or their Affiliates, would have been
legally entitled to assert in their own right (whether individually or
collectively) or on behalf of the Holder of any Claim or Interest or other
Entity, based on or relating to, or in any manner arising from, in whole or in
part, the Debtors (including the management, ownership or operation thereof),
the Debtors’ in- or out-of-court restructuring efforts, the Debtors’
intercompany transactions (including dividends paid), transactions pursuant
and/or related to the Prepetition Credit Agreement, Prepetition Term Loan
Documents, the Prepetition Indenture, the Prepetition Convertible Notes, the
Cash Collateral Orders (and any payments or transfers in connection therewith),
any Avoidance Actions, the purchase, sale, or rescission of the purchase or sale
of any Security of the Debtors or the Reorganized Debtors, the subject matter
of, or the transactions or events giving rise to, any Claim or Interest that is
treated in

 

51



--------------------------------------------------------------------------------

this Plan, the business or contractual arrangements between any Debtor and any
Released Party, the formulation, preparation, dissemination, negotiation, or
Filing of the Restructuring Support Agreement, the Restructuring Support
Agreement, the restructuring of any Claim or Interest before or during the
Chapter 11 Cases, or any Restructuring Transaction, contract, instrument,
document, release, or other agreement or document (including any legal opinion
regarding any such transaction, contract, instrument, document, release, or
other agreement or the reliance by any Released Party on the Plan or the
Confirmation Order in lieu of such legal opinion) created or entered into in
connection with the Restructuring Support Agreement, the Restructuring Support
Agreement, the Disclosure Statement, the Plan, the related agreements,
instruments, and other documents (including the Definitive Documentation), the
Chapter 11 Cases, the filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, the solicitation of votes with
respect to this Plan, the administration and implementation of the Plan,
including the issuance or distribution of Securities or other property pursuant
to the Plan, the Definitive Documentation, or upon any other act or omission,
transaction, agreement, event, or other occurrence taking place on or before the
Effective Date related or relating to the foregoing. Notwithstanding anything to
the contrary in the foregoing, (i) the releases set forth herein do not release
any post-Effective Date obligations of any party or Entity under the Plan
(including the documents contemplated by the Plan Supplement) or any of the
Definitive Documentation, and (ii) nothing in this provision shall, nor shall it
be deemed to, release any Released Party from any Claims or Causes of Action
that are found, pursuant to a Final Order, to be the result of such Released
Party’s gross negligence, actual fraud, or willful misconduct.

Entry of the Confirmation Order shall constitute the Court’s approval, pursuant
to Bankruptcy Rule 9019, of the releases by the Debtors set forth in Article
VIII.E of the Plan, which includes by reference each of the related provisions
and definitions contained herein, and, further, shall constitute the Court’s
finding that such releases are: (1) in exchange for the good and valuable
consideration provided by the Released Parties; (2) a good faith settlement and
compromise of the claims released by such releases; (3) in the best interests of
the Debtors and their Estates; (4) fair, equitable and reasonable; (5) given and
made after due notice and opportunity for hearing; (6) an essential component of
the Plan and the Restructuring Transactions; and (7) a bar to any of the Debtors
or their Estates asserting any claim or cause of action released pursuant to
such releases.

 

  13.

Releases by Holders of Claims and Interests

As of the Effective Date, to the fullest extent of the law, each Releasing Party
is deemed to have released and discharged each Released Party from any and all
Claims, Causes of Action, obligations, suits, judgments, damages, demands,
losses, or liabilities whatsoever, whether known or unknown, foreseen or
unforeseen, existing or hereinafter arising, in law, equity, or otherwise, that
such Entity would have been legally entitled to assert (whether individually or
collectively), including any derivative claims, asserted on behalf of the
Debtors, that the Debtors, their Estates or Affiliates, or the Reorganized
Debtors or their Affiliates would have been legally entitled to assert in their
own right (whether individually or collectively) or on behalf of the Holder of
any Claim or Interest or other Entity, based on or relating to, or in any manner
arising from, in whole or in part, the Debtors (including the management,
ownership or operation thereof), the Debtors’ in- or out-of-court restructuring
efforts, the Debtors’ intercompany transactions (including dividends paid),
transactions pursuant and/or related to the Prepetition Credit Agreement, the
Prepetition Term Loan Documents, the Prepetition Indenture, the Prepetition
Convertible Notes, the Cash Collateral Orders (and any payments or transfers in
connection therewith), any Avoidance Actions, the purchase, sale, or rescission
of the purchase or sale of any Security of the Debtors or the Reorganized
Debtors, the subject matter of, or the transactions or events giving rise to,
any Claim or Interest that is treated in this Plan, the business or contractual
arrangements between any Debtor and any Releasing Party, the formulation,
preparation, dissemination, negotiation, or Filing of the

 

52



--------------------------------------------------------------------------------

Restructuring Support Agreement, the Restructuring Support Agreement, the
restructuring of any Claim or Interest before or during the Chapter 11 Cases, or
any Restructuring Transaction, contract, instrument, document, release, or other
agreement or document (including any legal opinion regarding any such
transaction, contract, instrument, document, release, or other agreement or the
reliance by any Releasing Party on the Plan or the Confirmation Order in lieu of
such legal opinion) created or entered into in connection with the Restructuring
Support Agreement, the Restructuring Support Agreement, the Disclosure
Statement, the Plan, the related agreements, instruments, and other documents
(including the Definitive Documentation), the Chapter 11 Cases, the filing of
the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation,
the solicitation of votes with respect to this Plan, the administration and
implementation of the Plan, including the issuance or distribution of Securities
or other property pursuant to the Plan, the Definitive Documentation, or upon
any other act or omission, transaction, agreement, event, or other occurrence
taking place on or before the Effective Date related or relating to the
foregoing. Notwithstanding anything to the contrary in the foregoing, (i) the
releases set forth herein do not release any post-Effective Date obligations of
any party or Entity under the Plan (including the documents contemplated by the
Plan Supplement) or any of the Definitive Documentation, and (ii) nothing in
this provision shall, nor shall it be deemed to, release any Released Party from
any Claims or Causes of Action that are found, pursuant to a Final Order, to be
the result of such Released Party’s gross negligence, actual fraud, or willful
misconduct.

Entry of the Confirmation Order shall constitute the Court’s approval, pursuant
to Bankruptcy Rule 9019, of the releases by Holders of Claims and Interests set
forth in Article VIII.F of the Plan, which includes by reference each of the
related provisions and definitions contained herein, and, further, shall
constitute the Court’s finding that such releases are: (1) in exchange for the
good and valuable consideration provided by the Released Parties; (2) a good
faith settlement and compromise of the claims released by such releases; (3) in
the best interests of the Debtors and their Estates; (4) fair, equitable and
reasonable; (5) given and made after due notice and opportunity for hearing;
(6) an essential component of the Plan and the Restructuring Transactions; and
(7) a bar to any of the Releasing Parties asserting any claim or cause of action
released pursuant to such releases.

 

  14.

Exculpation

Except as otherwise specifically provided in the Plan, no Exculpated Party shall
have or incur liability for, and each Exculpated Party is hereby released and
exculpated from, any Claim, Cause of Action, obligation, suit, judgment, damage,
demand, loss, or liability for any claim related to any act or omission in
connection with, relating to, or arising out of, the Chapter 11 Cases, the
formulation, preparation, dissemination, negotiation, Filing, or termination of
the Restructuring Support Agreement and related prepetition transactions, the
Restructuring Support Agreement, the Disclosure Statement, the Plan, the related
agreements, instruments, and other documents (including the Definitive
Documentation), the solicitation of votes with respect to this Plan, or any
Restructuring Transaction, contract, instrument, release or other agreement or
document (including providing any legal opinion requested by any Entity
regarding any transaction, contract, instrument, document, or other agreement
contemplated by the Plan or the reliance by any Exculpated Party on the Plan or
the Confirmation Order in lieu of such legal opinion) created or entered into in
connection with the Debtors’ in or out-of-court restructuring efforts, the
Disclosure Statement, the Plan, the Restructuring Support Agreement, the related
agreements, instruments, and other documents (including the Definitive
Documentation), the Filing of the Chapter 11 Cases, the pursuit of Confirmation,
the pursuit of Consummation, the administration and implementation of the Plan,
including the issuance of Securities pursuant to the Plan, or the distribution
of property under the Plan, the related agreements, instruments, and other
documents (including the Definitive Documentation), or any other related
agreement, except for claims related to any act or omission that

 

53



--------------------------------------------------------------------------------

is determined in a Final Order to have constituted gross negligence, actual
fraud, or willful misconduct, but in all respects such Entities shall be
entitled to reasonably rely upon the advice of counsel with respect to their
duties and responsibilities pursuant to the Plan. The Exculpated Parties (to the
extent applicable) have, and upon completion of the Plan shall be deemed to
have, participated in good faith and in compliance with the applicable laws with
regard to the solicitation of, and distribution of, consideration pursuant to
the Plan and, therefore, are not, and on account of such distributions shall not
be, liable at any time for the violation of any applicable law, rule, or
regulation governing the solicitation of acceptances or rejections of the Plan
or such distributions made pursuant to the Plan.

 

  15.

Injunction

Except as otherwise expressly provided in the Plan or for obligations issued or
required to be paid pursuant to the Plan or Confirmation Order, all Entities who
have held, hold, or may hold Claims or Interests that have been released
pursuant to Article VIII.E or Article VIII.F of the Plan, discharged pursuant to
Article VIII.B of the Plan, or are subject to exculpation pursuant to Article
VIII.G of the Plan, are permanently enjoined, from and after the Effective Date,
from taking any of the following actions against, as applicable, the Debtors,
the Reorganized Debtors, the Released Parties, or the Exculpated Parties:
(a) commencing or continuing in any manner any action or other proceeding of any
kind on account of or in connection with or with respect to any such Claims or
Interests; (b) enforcing, attaching, collecting, or recovering by any manner or
means any judgment, award, decree, or order against such Entities on account of
or in connection with or with respect to any such Claims or Interests;
(c) creating, perfecting, or enforcing any Lien or encumbrance of any kind
against such Entities or the property or the estates of such Entities on account
of or in connection with or with respect to any such Claims or Interests;
(d) asserting any right of setoff, subrogation, or recoupment of any kind
against any obligation due from such Entities or against the property of such
Entities on account of or in connection with or with respect to any such Claims
or Interests; and (e) commencing or continuing in any manner any action or other
proceeding of any kind on account of or in connection with or with respect to
any such Claims or Interests released or settled pursuant to the Plan.
Notwithstanding anything to the contrary in the foregoing, the injunction does
not enjoin any party under the Plan or under any document, instrument, or
agreement (including those attached to the Disclosure Statement or set forth in
the Plan Supplement, to the extent finalized) executed to implement the Plan
from bringing an action to enforce the terms of the Plan or such document,
instrument, or agreement (including those attached to the Disclosure Statement
or set forth in the Plan Supplement, to the extent finalized) executed to
implement the Plan.

 

  16.

Protection Against Discriminatory Treatment

Consistent with section 525 of the Bankruptcy Code and the Supremacy Clause of
the U.S. Constitution, all Entities, including Governmental Units, shall not
discriminate against the Reorganized Debtors or deny, revoke, suspend, or refuse
to renew a license, permit, charter, franchise, or other similar grant to,
condition such a grant to, or discriminate with respect to such a grant against,
the Reorganized Debtors, or another Entity with whom the Reorganized Debtors
have been associated, solely because each Debtor has been a debtor under chapter
11 of the Bankruptcy Code, has been insolvent before the commencement of the
Chapter 11 Cases (or during the Chapter 11 Cases but before the Debtors are
granted or denied a discharge), or has not paid a debt that is dischargeable in
the Chapter 11 Cases

 

  17.

Recoupment

In no event shall any Holder of an Allowed Claim be entitled to recoup against
any Claim, right, or Cause of Action of the Debtors or the Reorganized Debtors,
as applicable, unless such Holder actually has performed such recoupment and
provided notice thereof in writing to the Debtors on or before the Confirmation
Date, notwithstanding any indication in any Proof of Claim or otherwise that
such Holder asserts, has, or intends to preserve any right of recoupment.

 

54



--------------------------------------------------------------------------------

  18.

Subordination Rights

Any distributions under the Plan shall be received and retained free from any
obligations to hold or transfer the same to any other Holder and shall not be
subject to levy, garnishment, attachment, or other legal process by any Holder
by reason of claimed contractual subordination rights. Any such subordination
rights shall be waived, and the Confirmation Order shall constitute an
injunction enjoining any Entity from enforcing or attempting to enforce any
contractual, legal, or equitable subordination rights to property distributed
under the Plan, in each case other than as provided in the Plan.

 

  19.

Reimbursement or Contribution

If the Court disallows a Claim for reimbursement or contribution of an Entity
pursuant to section 502(e)(1)(B) of the Bankruptcy Code, then to the extent that
such Claim is contingent as of the time of disallowance, such Claim shall be
forever Disallowed and expunged notwithstanding section 502(j) of the Bankruptcy
Code, unless prior to the Confirmation Date: (1) such Claim has been adjudicated
as non-contingent; or (2) the relevant Holder of a Claim has Filed a
non-contingent Proof of Claim on account of such Claim and a Final Order has
been entered prior to the Confirmation Date determining such Claim as no longer
contingent.

 

  I.

Conditions Precedent to Confirmation and Consummation of the Plan

 

  1.

Conditions Precedent to the Confirmation Date

It shall be a condition to Confirmation of the Plan that the following
conditions shall have been satisfied (or waived pursuant to the provisions of
Article IX.C of the Plan):

 

  •  

The Court shall have approved in all material respects the compromise and
settlement of all the Settled Issues, which approval shall be expressly included
in the Confirmation Order;

 

  •  

The Restructuring Support Agreement shall be in full force and effect and shall
not have been terminated;

 

  •  

The Plan, including any exhibits, schedules, amendments, modifications, or
supplements thereto, shall be consistent with the Restructuring Support
Agreement and shall have been Filed subject to the terms of the Plan;

 

  •  

The Plan Supplement, including any exhibits, schedules, amendments,
modifications, or supplements thereto, shall be consistent with the
Restructuring Support Agreement and shall have been Filed subject to the terms
of the Plan; and

 

  •  

The Confirmation Order shall have been entered by the Court.

 

55



--------------------------------------------------------------------------------

  2.

Conditions Precedent to the Effective Date

It shall be a condition to Consummation of the Plan that the following
conditions shall have been satisfied (or waived pursuant to the provisions of
Article IX.C of the Plan):

 

  •  

Entry of the Confirmation Order in a form and substance acceptable to the
Requisite Creditors, and such order shall have become a Final Order that has not
been stayed, modified, or vacated on appeal;

 

  •  

The Debtors shall have complied in all material respects with their obligations
under the Plan that are to be performed on or prior to the Effective Date;

 

  •  

All estimated Restructuring Expenses shall have been paid in full in Cash in
accordance with Article IV.P of the Plan;

 

  •  

All fees ordered to be paid pursuant to the Cash Collateral Orders, including
the Consenting Creditors’ reasonable and documented professional fees and
expenses, shall have been paid or will be paid prior to or contemporaneously
with the Effective Date in accordance with the terms of the Plan and the Cash
Collateral Orders;

 

  •  

The Plan, including any exhibits, schedules, amendments, modifications, or
supplements thereto, and inclusive of any amendments, modifications, or
supplements made after the Confirmation Date but prior to the Effective Date,
shall be in form and substance acceptable in all respects to the Debtors and the
Requisite Creditors;

 

  •  

The Plan Supplement, including any exhibits, schedules, amendments,
modifications, or supplements thereto, and inclusive of any amendments,
modifications, or supplements made after the Confirmation Date but prior to the
Effective Date, shall be in form and substance acceptable in all respects to the
Debtors and the Requisite Creditors;

 

  •  

The First Lien Exit Facility Documents shall have been executed and delivered by
all of the Entities that are parties thereto, and all conditions precedent
(other than any conditions related to the occurrence of the Effective Date) to
the consummation of the First Lien Exit Facility shall have been waived or
satisfied in accordance with the terms thereof, and the closing and funding of
the First Lien Exit Facility shall have occurred concurrently with the
occurrence of the Effective Date;

 

  •  

The Second Lien Exit Facility Documents shall have been executed and delivered
by all of the Entities that are parties thereto, and all conditions precedent
(other than any conditions related to the occurrence of the Effective Date) to
the consummation of the Second Lien Exit Facility shall have been waived or
satisfied in accordance with the terms thereof, and the closing of the Exit
Facility shall be deemed to occur concurrently with the occurrence of the Second
Lien Effective Date;

 

  •  

All other Definitive Documentation shall be acceptable in all respects to the
Requisite Creditors and executed in accordance with the terms of the Plan;

 

  •  

The Rights Offering shall have been conducted in accordance in all material
respects with the Rights Offering Procedures and the Backstop Agreement;

 

  •  

All conditions precedent to the issuance of the New Equity, other than any
conditions related to the occurrence of the Effective Date, shall have occurred;

 

  •  

The New Organizational Documents shall be in form and substance acceptable in
all respects to the Debtors and the Requisite Creditors and shall have been duly
filed with the applicable authorities in the relevant jurisdictions;

 

56



--------------------------------------------------------------------------------

  •  

All governmental and third-party approvals and consents, including Court
approval, necessary in connection with the transactions provided for in the Plan
shall have been obtained, shall not be subject to unfulfilled conditions, and
shall be in full force and effect, and all applicable waiting periods shall have
expired without any action having been taken by any competent authority that
would restrain or prevent such transactions;

 

  •  

All documents and agreements necessary to implement the Plan, including any
revised employment agreements, shall (a) have been tendered for delivery,
(b) have been effected or executed by all Entities party thereto, and all
conditions precedent to the effectiveness of such documents and agreements
(other than any conditions related to the occurrence of the Effective Date)
shall have been satisfied or waived pursuant to the terms of such documents or
agreements (including, without limitation, the First Lien Exit Facility
Documents and the Second Lien Exit Facility Documents), and (c) satisfy the
consent requirements of the Backstop Agreement and the Restructuring Support
Agreement, as applicable; and

 

  •  

All Allowed Professional Fee Claims approved by the Court shall have been paid
in full and the Professional Fee Escrow Account shall have been funded in the
Professional Fee Reserve Amount.

 

  3.

Waiver of Conditions

The conditions precedent to Confirmation of the Plan and to the Effective Date
of the Plan set forth in Article IX of the Plan may be waived only by consent of
the Debtors and the Requisite Creditors without notice, leave, or order of the
Court or any formal action other than proceedings to confirm or consummate the
Plan.

 

  4.

Substantial Consummation

“Substantial Consummation” of the Plan, as defined in section 1101(2) of the
Bankruptcy Code, shall be deemed to occur on the Effective Date.

 

  5.

Effect of Non-Occurrence of Conditions to the Confirmation Date or the Effective
Date

If the Confirmation Date and/or the Effective Date do(es) not occur prior to
termination of the Restructuring Support Agreement, the Plan shall be null and
void in all respects and nothing contained in the Plan, the Disclosure
Statement, or the Restructuring Support Agreement shall: (1) constitute a waiver
or release of any Claims by or Claims against or Interests in the Debtors;
(2) prejudice in any manner the rights of the Debtors, any Holders of a Claim or
Interest or any other Entity; or (3) constitute an admission, acknowledgment,
offer, or undertaking by the Debtors, any Holders of Claims or Interests, or any
other Entity in any respect.

 

  J.

Modification, Revocation, or Withdrawal of the Plan

 

  1.

Modification and Amendments

Subject to the limitations contained herein and the terms of the Restructuring
Support Agreement, the Debtors reserve the right to modify the Plan and seek
Confirmation consistent with the Bankruptcy Code and, as appropriate, not
resolicit votes on such modified Plan. Subject to certain restrictions and
requirements set forth in section 1127 of the Bankruptcy Code and Bankruptcy
Rule 3019, those restrictions

 

57



--------------------------------------------------------------------------------

on modifications set forth in the Plan, and the terms of the Restructuring
Support Agreement, the Debtors expressly reserve their right to alter, amend, or
modify materially the Plan, one or more times, after Confirmation, and, to the
extent necessary, may initiate proceedings in the Court to so alter, amend, or
modify the Plan, or remedy any defect or omission, or reconcile any
inconsistencies in the Plan, the Disclosure Statement, or the Confirmation
Order, in such matters as may be necessary to carry out the purposes and intent
of the Plan.

 

  2.

Effect of Confirmation on Modifications

Entry of the Confirmation Order shall mean that all modifications or amendments
to the Plan occurring after the solicitation thereof are approved pursuant to
section 1127(a) of the Bankruptcy Code and do not require additional disclosure
or resolicitation under Bankruptcy Rule 3019.

 

  3.

Revocation or Withdrawal of the Plan

The Debtors, with the consent of the Requisite Creditors, reserve the right to
revoke or withdraw the Plan with respect to any or all Debtors prior to the
Confirmation Date and to File subsequent plans of reorganization. If the
Debtors, with the consent of the Requisite Creditors, revoke or withdraw the
Plan, or if Confirmation and Consummation does not occur prior to the
termination of the Restructuring Support Agreement, then: (1) the Plan shall be
null and void in all respects; (2) any settlement or compromise embodied in the
Plan (including the fixing or limiting to an amount certain of any Claim or
Interest or Class of Claims or Interests), assumption or rejection of Executory
Contracts or Unexpired Leases effected by the Plan, and any document or
agreement executed pursuant to the Plan, shall be deemed null and void; and
(3) nothing contained in the Plan shall: (i) constitute a waiver or release of
any Claims or Interests; (ii) prejudice in any manner the rights of the Debtors
or any other Entity, including the Holders of Claims; or (iii) constitute an
admission, acknowledgement, offer, or undertaking of any sort by the Debtors or
any other Entity.

 

  K.

Retention of Jurisdiction

Notwithstanding the entry of the Confirmation Order and the occurrence of the
Effective Date, on and after the Effective Date, the Court shall retain
jurisdiction over the Chapter 11 Cases and all matters, arising out of, or
related to, the Chapter 11 Cases and the Plan to the fullest extent allowed by
applicable law, including jurisdiction to:

1. Allow, Disallow, determine, liquidate, classify, estimate, or establish the
priority, Secured or Unsecured status, or amount of any Claim against a Debtor,
including the resolution of any request for payment of any Administrative Claim
and the resolution of any and all objections relating to any of the foregoing;

2. decide and resolve all matters related to the granting and denying, in whole
or in part, any applications for allowance of compensation or reimbursement of
expenses to Professionals;

3. resolve any matters related to: (a) the assumption, assignment, or rejection
of any Executory Contract or Unexpired Lease and to hear, determine, and, if
necessary, liquidate, any Claims arising therefrom, including Claims related to
the rejection of an Executory Contract or Unexpired Lease, any Cure Claims, or
any other matter related to such Executory Contract or Unexpired Lease; (b) the
Debtors or the Reorganized Debtors, as applicable, amending, modifying, or
supplementing, pursuant to Article V of the Plan, the Schedule of Assumed
Executory Contracts and Unexpired Leases or the Schedule of Rejected Executory
Contracts and Unexpired Leases; and (c) any dispute regarding whether a contract
or lease is or was an Executory Contract or Unexpired Lease;

 

58



--------------------------------------------------------------------------------

4. ensure that distributions to Holders of Allowed Claims are accomplished
pursuant to the provisions of the Plan;

5. adjudicate, decide, or resolve any motions, adversary proceedings, contested,
or litigated matters, and grant or deny any applications involving a Debtor that
may be pending on the Effective Date;

6. adjudicate, decide, or resolve any and all matters related to Causes of
Action by or against a Debtor;

7. adjudicate, decide, or resolve any and all matters related to sections 1141,
1145, and 1146 of the Bankruptcy Code;

8. enter and implement such orders as may be necessary or appropriate to
execute, implement, or consummate the provisions of the Plan, the Restructuring
Support Agreement, and the Backstop Agreement, and all contracts, instruments,
releases, indentures, and other agreements or documents created in connection
with the Plan, the Restructuring Support Agreement, or the Backstop Agreement;

9. enter and enforce any order for the sale of property pursuant to section 363
or 1123 of the Bankruptcy Code;

10. resolve any cases, controversies, suits, disputes, or Causes of Action that
may arise in connection with the Consummation, interpretation, or enforcement of
the Plan or any Entity’s obligations incurred in connection with the Plan or the
Restructuring Support Agreement;

11. issue injunctions, enter and implement other orders, or take such other
actions as may be necessary or appropriate to restrain interference by any
Entity with Consummation or enforcement of the Plan;

12. resolve any cases, controversies, suits, disputes, or Causes of Action with
respect to the settlements, compromises, discharges, releases, injunctions,
exculpations, and other provisions contained in Article VIII of the Plan and
enter such orders as may be necessary or appropriate to implement such releases,
injunctions, and other provisions;

13. enter and implement such orders as are necessary or appropriate if the
Confirmation Order is for any reason modified, stayed, reversed, revoked, or
vacated;

14. determine any other matters that may arise in connection with or relate to
the Restructuring Support Agreement, the Backstop Agreement, the Plan, the
Disclosure Statement, the Confirmation Order, or the Plan Supplement;

15. adjudicate any and all disputes arising from or relating to distributions
under the Plan or any transactions contemplated therein, including any
Restructuring Transactions;

16. consider any modifications of the Plan, to cure any defect or omission, or
to reconcile any inconsistency in any Court order, including the Confirmation
Order;

17. determine requests for the payment of Claims entitled to priority pursuant
to section 507 of the Bankruptcy Code;

18. hear and determine matters concerning state, local, and federal taxes in
accordance with sections 346, 505, and 1146 of the Bankruptcy Code;

 

59



--------------------------------------------------------------------------------

19. hear and determine all disputes involving the existence, nature, or scope of
the release provisions set forth in the Plan, including any dispute relating to
any liability arising out of the termination of employment or the termination of
any employee or retiree benefit program, regardless of whether such termination
occurred prior to or after the Effective Date;

20. enforce all orders previously entered by the Court;

21. hear any other matter not inconsistent with the Bankruptcy Code;

22. enter an order concluding or closing the Chapter 11 Cases; and

23. enforce the injunction, release, and exculpation provisions set forth in
Article VIII of the Plan;

provided, however, that the Court shall not retain jurisdiction over disputes
concerning documents contained in the Plan Supplement that have a
jurisdictional, forum selection or dispute resolution clause that refers
disputes to a different court and any disputes concerning documents contained in
the Plan Supplement that contain such clauses shall be governed in accordance
with the provisions of such documents.

 

  L.

Miscellaneous Provisions

 

  1.

Immediate Binding Effect

Subject to Article IX.A of the Plan and notwithstanding Bankruptcy Rule 3020(e),
6004(h), or 7062 or otherwise, upon the occurrence of the Effective Date, the
terms of the Plan, the final versions of the documents contained in the Plan
Supplement, and the Confirmation Order shall be immediately effective and
enforceable and deemed binding upon the Debtors or the Reorganized Debtors, as
applicable, and any and all Holders of Claims or Interests (regardless of
whether the Holders of such Claims or Interests are deemed to have accepted or
rejected the Plan), all Entities that are parties to or are subject to the
settlements, compromises, releases, and injunctions provided for in the Plan,
each Entity acquiring property under the Plan or the Confirmation Order, and any
and all non-Debtor parties to Executory Contracts and Unexpired Leases. All
Claims, Interests, and debts shall be as fixed, adjusted, or compromised, as
applicable, pursuant to the Plan regardless of whether any Holder of a Claim,
Interest, or debt has voted on the Plan.

 

  2.

Additional Documents

On or before the Effective Date, with the consent of the Requisite Creditors and
in accordance with the terms and conditions set forth in the Restructuring
Support Agreement, the Debtors may File with the Court such agreements and other
documents, in form and substance acceptable to the Requisite Creditors, as may
be necessary or appropriate to effectuate and further evidence the terms and
conditions of the Plan. The Debtors, with the consent of the Requisite
Creditors, and all Holders of Claims or Interests receiving distributions
pursuant to the Plan and all other parties in interest shall, from time to time,
prepare, execute, and deliver any agreements or documents and take any other
actions as may be necessary or advisable to effectuate the provisions and intent
of the Plan.

 

  3.

Dissolution of the Creditors’ Committee

On the Effective Date, the Creditors’ Committee shall dissolve automatically,
and the respective members thereof shall be released and discharged from all
rights and duties arising from, or related to, the Chapter 11 Cases; provided
that such dissolution shall not affect the standing of Professionals for the

 

60



--------------------------------------------------------------------------------

Creditors’ Committee to submit and prosecute requests for payment of
Professional Fee Claims and any appeals thereof. The Reorganized Debtors shall
no longer be responsible for paying any fees or expenses incurred by the
Creditors’ Committee after the Effective Date other than Allowed Professional
Fee Claims, whenever incurred including, without limitation, those incurred
after the Effective Date in connection with the consummation and implementation
of the Plan.

 

  4.

Reservation of Rights

Prior to the Effective Date, neither the Plan, any statement or provision
contained in the Plan, nor any action taken or not taken by any Debtor with
respect to the Plan, the Disclosure Statement, the Confirmation Order, or the
Plan Supplement shall be or shall be deemed to be an admission or waiver of any
rights of any Debtor with respect to the Holders of Claims or Interests.

Prior to the Effective Date, neither the Plan, any statement or provision
contained in the Plan, nor any action taken or not taken by any Holder of any
Claim with respect to the Plan, the Disclosure Statement, the Confirmation
Order, or the Plan Supplement shall be or shall be deemed to be an admission or
waiver of any rights of any claimant with respect to any Claims or Interests.

 

  5.

Successors and Assigns

The rights, benefits, and obligations of any Entity named or referred to in the
Plan or the Confirmation Order shall be binding on, and shall inure to the
benefit of any heir, executor, administrator, successor or assign, affiliate,
officer, director, manager, agent, representative, attorney, beneficiaries, or
guardian, if any, of each Entity.

 

  6.

Service of Documents

Any pleading, notice, or other document required by the Plan to be served on or
delivered to the Debtors or Reorganized Debtors shall be served on:

 

Reorganized Debtors    SAExploration Holdings, Inc.
13645 N. Promenade Blvd.
Stafford, Texas 77477
Attn:Michael J. Faust Attorneys to the Debtors   

Porter Hedges LLP
1000 Main Street
Houston, Texas 77002
Attn:John F. Higgins

E. James Cowen

United States Trustee    Office of the United States Trustee
for the Southern District of Texas
515 Rusk Street, Suite 3516
Houston, Texas 77002
Attn:Hector Duran Counsel to Certain of the Consenting Creditors and First Lien
Exit Facility Commitment Parties   

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Attn: Andrew N. Rosenberg

Brian Bolin

Teresa Lii

 

61



--------------------------------------------------------------------------------

  7.

Term of Injunctions or Stays

Unless otherwise provided in the Plan or in the Confirmation Order, all
injunctions or stays in effect in the Chapter 11 Cases pursuant to section 105
or 362 of the Bankruptcy Code or any order of the Court, and extant on the
Confirmation Date (excluding any injunctions or stays contained in the Plan or
the Confirmation Order) shall remain in full force and effect until the
Effective Date. All injunctions or stays contained in the Plan or the
Confirmation Order shall remain in full force and effect in accordance with
their terms.

 

  8.

Entire Agreement

Except as otherwise indicated, the Plan, the Confirmation Order, the Plan
Supplement, the Restructuring Support Agreement, the First Lien Exit Facility
Documents, and the Second Lien Exit Facility Documents supersede all previous
and contemporaneous negotiations, promises, covenants, agreements,
understandings, and representations on such subjects, all of which have become
merged and integrated into the Plan.

 

  9.

Exhibits

All exhibits and documents included in the Plan Supplement are incorporated into
and are a part of the Plan as if set forth in full in the Plan. After the
exhibits and documents are Filed, copies of such exhibits and documents shall be
available upon written request to the Debtors’ counsel at the address above or
by downloading such exhibits and documents from the Debtors’ restructuring
website at https://dm.epiq11.com/SAExploration or the Court’s website at
www.txs.uscourts.gov.

 

  10.

Nonseverability of Plan Provisions

If, prior to Confirmation, any term or provision of the Plan is held by the
Court to be invalid, void, or unenforceable, the Court shall have the power to
alter and interpret such term or provision to make it valid or enforceable to
the maximum extent practicable, consistent with the original purpose of the term
or provision held to be invalid, void, or unenforceable, and such terms or
provision shall then be applicable as altered or interpreted, provided that any
such alteration or interpretation shall be acceptable to the Debtors and the
Requisite Creditors. The Confirmation Order shall constitute a judicial
determination and shall provide that each term and provision of the Plan, as it
may have been altered or interpreted in accordance with the foregoing, is:
(1) valid and enforceable pursuant to its terms; (2) integral to the Plan and
may not be deleted or modified without the Debtors’ and the Requisite Creditors’
consent; and (3) nonseverable and mutually dependent.

 

  11.

Votes Solicited in Good Faith

Upon entry of the Confirmation Order, the Debtors will be deemed to have
solicited votes on the Plan in good faith and in compliance with the Bankruptcy
Code, and pursuant to section 1125(e) of the Bankruptcy Code, the Debtors, the
Consenting Creditors, the First Lien Exit Facility Commitment Parties, and each
of the respective Affiliates, agents, representatives, members, principals,
shareholders, officers, directors, employees, advisors, and attorneys of any of
the foregoing will be deemed to have participated in good faith and in
compliance with the Bankruptcy Code in the offer, issuance, sale, and purchase
of Securities offered and sold under the Plan and any previous plan, and,
therefore, none of such parties or individuals or the Reorganized Debtors will
have any liability for the violation of any applicable law, rule, or regulation
governing the solicitation of votes on the Plan or the offer, issuance, sale, or
purchase of the Securities offered and sold under the Plan and any previous
plan.

 

62



--------------------------------------------------------------------------------

  12.

Closing of Chapter 11 Cases

The Reorganized Debtors shall, promptly after the full administration of the
Chapter 11 Cases, File with the Court all documents required by Bankruptcy Rule
3022 and any applicable order of the Court to close the Chapter 11 Cases.

 

  13.

Waiver or Estoppel

Each Holder of a Claim shall be deemed to have waived any right to assert any
argument, including the right to argue that its Claim should be Allowed in a
certain amount, in a certain priority, Secured or not subordinated by virtue of
an agreement made with the Debtors or their counsel, or any other Entity, if
such agreement or the Debtors or Reorganized Debtors’ right to enter into
settlements was not disclosed in the Plan, the Disclosure Statement, or papers
Filed with the Court or the Notice and Claims Agent prior to the Confirmation
Date.

 

VI.

TRANSFER RESTRICTIONS AND CONSEQUENCES UNDER FEDERAL SECURITIES LAWS

The issuance and the distribution under the Plan of New Equity will be exempt
from registration under the Securities Act and any other applicable securities
laws to the fullest extent permitted by section 1145 of the Bankruptcy Code. The
Plan provides for the distribution of New Equity to the Holders of Term Loan
Claims and additional New Equity in connection with the Management Incentive
Plan, and pursuant to the Rights Offering and the First Lien Exit Facility Put
Option Premium. The New Equity distributed to the Holders of Term Loan Claims
may be resold without registration under the Securities Act or federal
securities laws pursuant to the exemption provided by Section 4(a)(1) of the
Securities Act, unless the Holder is an “underwriter” with respect to such
securities, as that term is defined in section 1145(b) of the Bankruptcy Code.
In addition, such section 1145 exempt securities generally may be resold without
registration under state securities laws pursuant to various exemptions provided
by the respective laws of the several states.

Section 1145 of the Bankruptcy Code generally exempts from registration under
the Securities Act the offer or sale under a chapter 11 plan of a security of
the debtor, of an Affiliate participating in a joint plan with the debtor, or of
a successor to the debtor under a plan, if such securities are offered or sold
in exchange for a claim against, or an interest in, the debtor or such
Affiliate, or principally in such exchange and partly for cash or property.
Section 1145(b)(1) of the Bankruptcy Code defines “underwriter” for purposes of
the Securities Act as one who, except with respect to ordinary trading
transactions of an entity that is not an issuer, (a) purchases a claim with a
view to distribution of any security to be received in exchange for the claim,
(b) offers to sell securities issued under a plan for the holders of such
securities, or (c) offers to buy securities issued under a plan for persons
receiving such securities, if the offer to buy is made with a view to
distribution, or (d) is an issuer, as used in Section 2(a)(11) of the Securities
Act, with respect to such securities, which includes control persons of the
issuer.

The definition of an “issuer” for purposes of whether a Person is an underwriter
under section 1145(b)(1)(D) of the Bankruptcy Code, by reference to
Section 2(a)(11) of the Securities Act, includes as “statutory underwriters” all
“affiliates,” which are all Persons who, directly or indirectly, through one or
more intermediaries, control, are controlled by, or are under common control
with, an issuer of securities. The reference to “issuer,” as used in the
definition of “underwriter” contained in Section 2(a)(11) of the

 

63



--------------------------------------------------------------------------------

Securities Act, is intended to cover “Controlling Persons” of the issuer of the
securities. “Control,” as defined in Rule 405 of the Securities Act, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract, or otherwise. Accordingly, an
officer or director of a reorganized debtor or its successor under a plan of
reorganization may be deemed to be a “Controlling Person” of the debtor or
successor, particularly if the management position or directorship is coupled
with ownership of a significant percentage of the reorganized debtor’s or its
successor’s voting securities. In addition, the legislative history of section
1145 of the Bankruptcy Code suggests that a creditor who owns 10% or more of a
class of securities of a reorganized debtor may be presumed to be a “Controlling
Person” and, therefore, an underwriter.

Under certain circumstances, Holders of New Equity who are deemed to be
“underwriters” may be entitled to resell their New Equity pursuant to the
limited safe harbor resale provisions of Rule 144 of the Securities Act. Whether
any particular Person would be deemed to be an “underwriter” (including whether
the Person is a “Controlling Person”) with respect to the New Equity would
depend upon various facts and circumstances applicable to that Person.
Accordingly, the Debtors express no view as to whether any Person would be
deemed an “underwriter” with respect to the New Equity or that such securities
vis-à-vis such Person are “control” securities and, in turn, whether any Person
may freely resell New Equity.

The New Equity underlying the Management Incentive Plan and the New Equity
issued pursuant to the Rights Offering and the First Lien Exit Facility Put
Option Premium will be issued pursuant to an available exemption from
registration under the Securities Act and other applicable law. Section 4(a)(2)
of the Securities Act provides that the issuance of securities by an issuer in
transactions not involving a public offering are exempt from registration under
the Securities Act. Regulation D (if available) is a non-exclusive safe harbor
from registration promulgated by the SEC under the Securities Act.

The New Equity underlying the Management Incentive Plan and the New Equity
issued pursuant to the Rights Offering and the First Lien Exit Facility Put
Option Premium will be “restricted securities” subject to resale restrictions
under applicable securities laws, and may not be resold, exchanged, assigned or
otherwise transferred except pursuant to registration, or an applicable
exemption from registration, under the Securities Act and other applicable law,
subject to any restrictions in the New Organizational Documents.

Rule 144 provides a limited safe harbor for the public resale of restricted
securities if certain conditions are met. These conditions vary depending on
whether the holder of the restricted securities is an “affiliate” of the issuer.
Rule 144 defines an affiliate as “a person that directly, or indirectly through
one or more intermediaries, controls, or is controlled by, or is under common
control with, such issuer.” A non-affiliate of an issuer that is not subject to
the reporting requirements of Section 13 or 15(d) of the Exchange Act and who
has not been an affiliate of the issuer during the ninety (90) days preceding
such sale may resell restricted securities, such as the New Equity underlying
the Management Incentive Plan, the New Equity issued pursuant to the Rights
Offering and the New Equity issued pursuant to the First Lien Exit Facility Put
Option Premium after a one-year holding period whether or not there is current
public information regarding the issuer.

An affiliate of an issuer that is not subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act may resell restricted securities after
the one-year holding period if at the time of the sale certain current public
information regarding the issuer is available. An affiliate must also comply
with the volume, manner of sale and notice requirements of Rule 144.

 

64



--------------------------------------------------------------------------------

The Debtors believe that the Rule 144 exemption will not be available with
respect to the New Equity underlying the Management Incentive Plan or the New
Equity issued pursuant to the Rights Offering and the First Lien Exit Facility
Put Option Premium (whether held by non-affiliates or affiliates) until at least
one year after the Effective Date. Accordingly, unless transferred pursuant to
an effective registration statement or another available exemption from the
registration requirements of the Securities Act, non-affiliate Holders of the
New Equity underlying the Management Incentive Plan and the New Equity issued
pursuant to the Rights Offering and the First Lien Exit Facility Put Option
Premium will be required to hold their securities for at least one year and,
thereafter, to sell them only in accordance with the applicable requirements of
Rule 144, pursuant to an effective registration statement or pursuant to another
available exemption from the registration requirements of applicable securities
laws.

Each certificate representing, or issued in exchange for or upon the transfer,
sale or assignment of, the New Equity underlying the Management Incentive Plan
and the New Equity issued pursuant to the Rights Offering and the First Lien
Exit Facility Put Option Premium shall, upon issuance, be stamped or otherwise
imprinted with a restrictive legend substantially consistent with the following
form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON [DATE
OF ISSUANCE], HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE STATE SECURITIES LAWS, AND
MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR AN AVAILABLE EXEMPTION FROM REGISTRATION THEREUNDER.”

New Parent reserves the right to require certification, legal opinions or other
evidence of compliance with Rule 144 as a condition to the removal of such
legend or to any resale of the New Equity underlying the Management Incentive
Plan and the New Equity issued pursuant to the Rights Offering and the First
Lien Exit Facility Put Option Premium. New Parent also reserves the right to
stop the transfer of any New Equity underlying the Management Incentive Plan and
the New Equity issued pursuant to the Rights Offering and the First Lien Exit
Facility Put Option Premium if such transfer is not in compliance with Rule 144,
pursuant to an effective registration statement or pursuant to another available
exemption from the registration requirements of applicable securities laws. All
persons who receive New Equity underlying the Management Incentive Plan and New
Equity pursuant to the Rights Offering and the First Lien Exit Facility Put
Option Premium will be required to acknowledge and agree that (a) they will not
offer, sell or otherwise transfer any 4(a)(2) Securities except in accordance
with an exemption from registration, including under Rule 144 under the
Securities Act, if and when available, or pursuant to an effective registration
statement, and (b) the 4(a)(2) Securities will be subject to the other
restrictions described above.

Any Persons receiving restricted securities under the Plan should consult with
their own counsel concerning the availability of an exemption from registration
for resale of these securities under the Securities Act and other applicable
law.

BECAUSE OF THE COMPLEX, SUBJECTIVE NATURE OF THE QUESTION OF WHETHER A
PARTICULAR PERSON MAY BE AN UNDERWRITER OR AN AFFILIATE AND THE HIGHLY
FACT-SPECIFIC NATURE OF THE AVAILABILITY OF EXEMPTIONS FROM REGISTRATION UNDER
THE SECURITIES ACT, INCLUDING THE EXEMPTIONS AVAILABLE UNDER SECTION 1145 OF THE
BANKRUPTCY CODE AND RULE 144 UNDER THE SECURITIES ACT, NONE OF THE DEBTORS MAKE
ANY REPRESENTATION CONCERNING THE ABILITY OF ANY PERSON TO DISPOSE OF THE
SECURITIES TO BE ISSUED UNDER OR OTHERWISE ACQUIRED PURSUANT TO THE PLAN. THE
DEBTORS RECOMMEND THAT POTENTIAL RECIPIENTS OF THE SECURITIES TO BE ISSUED UNDER
OR OTHERWISE ACQUIRED PURSUANT TO THE PLAN CONSULT THEIR OWN COUNSEL CONCERNING
WHETHER THEY MAY FREELY TRADE SUCH SECURITIES AND THE CIRCUMSTANCES UNDER WHICH
THEY MAY RESELL SUCH SECURITIES.

 

65



--------------------------------------------------------------------------------

In any case, recipients of New Equity issued under the Plan are advised to
consult with their own legal advisors as to the availability of any such
exemption from registration under state law in any given instance and as to any
applicable requirements or conditions to such availability.

 

VII.

CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN

 

  A.

Introduction

The following discussion summarizes certain U.S. federal income tax consequences
of the Plan to the Debtors and to the Holders of Allowed Credit Agreement Claims
and Allowed Term Loan Claims.

This discussion is provided for informational purposes only and is based on the
Internal Revenue Code of 1986, as amended (the “Tax Code”), the U.S. Treasury
regulations promulgated thereunder, judicial authority and current
administrative rulings and practice, all as in effect as of the date hereof and
all of which are subject to change, possibly with retroactive effect. Events
subsequent to the date of this Disclosure Statement, such as the enactment of
additional tax legislation, court decisions or administrative changes, could
affect the U.S. federal income tax consequences of the Plan and the transactions
contemplated thereunder. The Debtors will not seek a ruling from the Internal
Revenue Service (the “IRS”) and have not obtained an opinion of counsel
regarding any tax consequences of the Plan to the Debtors or any Holder of
Claims. No assurances can be given that the IRS would not assert, or that a
court would not sustain, a different position from any discussed herein. This
discussion only addresses U.S. federal income tax consequences and does not
address any other U.S. federal tax consequences (such as estate and gift tax
consequences), or the tax consequences arising under the laws of any foreign,
state, local or other jurisdiction or any income tax treaty.

This discussion does not apply to Holders of Claims that are otherwise subject
to special treatment under the Tax Code, such as: financial institutions; banks;
broker-dealers; insurance companies; tax-exempt organizations; retirement plans
or other tax-deferred accounts; mutual funds; real estate investment trusts;
traders in securities that elect mark-to-market treatment; persons subject to
the alternative minimum tax; certain former U.S. citizens or long-term
residents; persons who hold Claims as part of a hedge, straddle, constructive
sale, conversion or other integrated transaction; persons that have a functional
currency other than the U.S. dollar; persons subject to the applicable financial
statements rules under section 451 of the Tax Code; governments or governmental
organizations; partnerships or other pass-through entities or holders of
interests therein; persons who received their Claims upon exercise of employee
stock options or otherwise as compensation; and Holders not entitled to vote on
the Plan. The following discussion assumes that Holders of Claims hold only a
single class of Claims and hold their Claims as “capital assets” (as defined in
section 1221 of the Tax Code).

If a partnership (or other entity or arrangement treated as a partnership for
U.S. federal income tax purposes) is a beneficial owner of Claims, the tax
treatment of a partner in the partnership will depend on the status of the
partner, the activities of the partnership and certain determinations made at
the partner level. Accordingly, partnerships holding Claims and the partners in
such partnerships should consult their own tax advisors regarding the U.S.
federal income tax consequences of participating in the Plan and the ownership
of the New Equity, Subscription Rights (defined below), First Lien Exit
Facility, and Second Lien Exit Facility.

 

66



--------------------------------------------------------------------------------

For purposes of this discussion, a “U.S. Holder” is a beneficial owner of a
Credit Agreement Claim or a Term Loan Claim that is, for U.S. federal income tax
purposes:

 

  •  

an individual who is a U.S. citizen or U.S. resident alien;

 

  •  

a corporation, or other entity taxable as a corporation for U.S. federal income
tax purposes, that was created or organized in or under the laws of the United
States, any state thereof or the District of Columbia;

 

  •  

an estate the income of which is subject to U.S. federal income taxation
regardless of its source; or

 

  •  

a trust (i) the administration of which is subject to the primary supervision of
a U.S. court and that has one or more United States persons that have the
authority to control all substantial decisions of the trust or (ii) that has
made a valid election under applicable U.S. Treasury regulations to be treated
as a United States person.

A “Non-U.S. Holder” is a beneficial owner of a Credit Agreement Claim or a Term
Loan Claim that is an individual, corporation, estate or trust that is not a
U.S. Holder.

THE FOLLOWING DISCUSSION OF CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES IS FOR
INFORMATIONAL PURPOSES ONLY AND IS NOT A SUBSTITUTE FOR ADVICE BASED UPON THE
INDIVIDUAL CIRCUMSTANCES PERTAINING TO A HOLDER. ALL HOLDERS OF CLAIMS ARE URGED
TO CONSULT THEIR OWN TAX ADVISORS FOR THE FEDERAL, STATE, LOCAL AND NON-U.S. TAX
CONSEQUENCES OF THE PLAN.

 

  B.

Certain U.S. Federal Income Tax Consequences of the Plan to the Debtors

 

  1.

Cancellation of Debt and Reduction of Tax Attributes

It is anticipated that the Plan will result in cancellation of a significant
portion of the Debtors’ outstanding indebtedness. Absent an exception, the
Debtors would generally recognize cancellation of indebtedness income (“CODI”)
upon satisfaction of their outstanding indebtedness for total consideration less
than the amount of such indebtedness. The amount of CODI, in general, is the
excess of (i) the adjusted issue price of the indebtedness satisfied, over
(ii) the sum of (A) the amount of cash paid, (B) the issue price of any new
indebtedness of the debtor issued, and (C) the fair market value of any other
consideration (including stock of the debtor or another entity) given in
satisfaction of such indebtedness at the time of the exchange.

However, with respect to CODI generated upon implementation of the Plan, the
Debtors anticipate that they will not be required to include any amount of such
CODI in gross income, because the discharge of debt will occur pursuant to a
proceeding under chapter 11 of the Bankruptcy Code. The Debtors expect that they
will be required to reduce their tax attributes by the amount of CODI that is
excluded from gross income, in accordance with the methodology set forth in the
U.S. Treasury regulations addressing such reduction for consolidated groups.
Generally, tax attributes are reduced in the following order: (a) net operating
losses (“NOLs”) and NOL carryovers; (b) certain tax credit carryovers; (c) net
capital losses and capital loss carryovers; (d) tax basis in assets (but not
below the amount of liabilities to which the debtor remains subject); (e)
passive activity loss and credit carryovers; and (f) foreign tax credit
carryovers. However, the Debtors may elect to first reduce the basis of their
depreciable assets, in which case the limitation on reduction in tax basis in
assets described above in (d) will not apply. The reduction in tax attributes
occurs only after the taxable income (or loss) for the taxable year of the debt
discharge has been determined.

 

67



--------------------------------------------------------------------------------

The amount of CODI, if any, and, accordingly, the amount of tax attributes
required to be reduced, will depend on the fair market value (or, in the case of
debt instruments, the adjusted issue price) of various forms of consideration to
be received by the Holders of Claims under the Plan. The Debtors expect that
their NOLs and other tax attributes will be substantially reduced but not
eliminated as a result of the Debtors’ excluded CODI. However, the exact amount
of excluded CODI, and the resulting tax attribute reduction amount is not known
at this time.

 

  2.

Limitation of NOL Carryforwards and Other Tax Attributes

 

  (a)

General Section 382 Annual Limitation

If a “loss corporation” (generally, a corporation with NOLs and/or built-in
losses) undergoes an “ownership change” under section 382 of the Tax Code (an
“Ownership Change”) the amount of its pre-ownership change NOLs and/or built-in
losses (collectively, “Pre-Change Losses”) that may be utilized to offset future
taxable income generally is subject to an annual limitation (the “Annual
Limitation”).

The Debtors anticipate that the consummation of the Plan will result in an
Ownership Change. In general, the amount of the Annual Limitation to which a
corporation that undergoes an Ownership Change would be subject is equal to the
product of (a) the fair market value of the stock of the corporation immediately
before the Ownership Change (with certain adjustments) multiplied by (b) the
“long-term tax-exempt rate” (which is the highest of the adjusted federal
long-term rates in effect for any month in the three calendar-month period
ending with the calendar month in which the Ownership Change occurs). Any unused
limitation may be carried forward, thereby increasing the Annual Limitation in
the subsequent taxable year.

If a corporation (or affiliated group) has a net unrealized built-in gain at the
time of an Ownership Change (taking into account most assets and items of
built-in income and deductions), then the Annual Limitation may be increased to
the extent that the Debtors recognize certain built-in gains in their assets
during the five-year period following the Ownership Change, or are treated as
recognizing built-in gains pursuant to the safe harbors provided in IRS Notice
2003-65, as modified by Notice 2018-30. If a corporation (or affiliated group)
has a net unrealized built-in loss at the time of an Ownership Change (taking
into account most assets and items of built-in income and deductions), then
generally built-in losses (including amortization or depreciation deductions
attributable to such built-in losses) recognized during the following five years
(up to the amount of the original net unrealized built-in loss) will be treated
as Pre-Change Losses and similarly will be subject to the Annual Limitation. In
general, a corporation’s (or affiliated group’s) net unrealized built-in gain or
net unrealized built-in loss will be deemed to be zero unless it is greater than
the lesser of (a) $10,000,000 or (b) 15% of the fair market value of its assets
(with certain adjustments) before the Ownership Change.

Any NOLs generated in any post-Effective Date taxable year (including any
portion of the taxable year of the Ownership Change following the Effective
Date) should not be subject to this limitation. If an additional Ownership
Change occurs after the Effective Date, the Reorganized Debtors’ use of their
Pre-Change Losses may be adversely affected.

The IRS issued proposed regulations in September 2019 that would make
substantial changes to these rules. However, the IRS has also issued proposed
regulations that would cause any company that has an ownership change pursuant
to a plan of reorganization in a bankruptcy case filed before the proposed
regulations are finalized to be “grandfathered.” Accordingly, the September 2019
proposed regulations are not expected to have an impact on the Debtors with
respect to the Ownership Change that will occur pursuant to the Plan.

 

68



--------------------------------------------------------------------------------

Section 383 of the Tax Code applies a similar limitation to capital loss
carryforwards and tax credits.

Notwithstanding the rules described above, if, post-Ownership Change, a debtor
corporation and its subsidiaries do not continue the debtor corporation’s
historic business or use a significant portion of its historic business assets
in a new business for two years after the Ownership Change (the “Business
Continuity Requirement”), the Annual Limitation resulting from the Ownership
Change is zero.

As discussed below, special rules may apply in the case of a corporation that
experiences an Ownership Change as the result of a bankruptcy proceeding.

 

  (b)

Special Bankruptcy Exceptions

An exception to the foregoing Annual Limitation rules generally applies when
shareholders or so-called “qualified creditors” of a debtor corporation in
chapter 11 receive, in respect of their claims, at least 50% of the vote and
value of the stock of the reorganized debtor (or a controlling corporation if
also in chapter 11) pursuant to a confirmed chapter 11 plan (the “382(l)(5)
Exception”). Under the 382(l)(5) Exception, a debtor’s Pre-Change Losses are not
limited on an annual basis, but instead, NOL carryforwards will be reduced by
the amount of any interest deductions claimed during the three taxable years
preceding the taxable year that includes the effective date of the plan of
reorganization, and during the part of the taxable year prior to and including
the effective date of the plan of reorganization, in respect of all debt
converted into stock in the reorganization. If the 382(l)(5) Exception applies
and the Debtors undergo another Ownership Change within two years after the
Effective Date, then the Debtors’ Pre-Change Losses effectively would be
eliminated in their entirety.

When the 382(l)(5) Exception is not applicable to a corporation in bankruptcy
(either because the debtor does not qualify for it or the debtor otherwise
elects not to utilize the 382(l)(5) Exception), a second special rule will
generally apply (the “382(l)(6) Exception”). Under the 382(l)(6) Exception, the
Annual Limitation will be calculated by reference to the lesser of the value of
the debtor corporation’s new stock (with certain adjustments) immediately after
the Ownership Change or the value of such debtor corporation’s assets
(determined without regard to liabilities) immediately before the Ownership
Change. This differs from the ordinary rule that requires the fair market value
of a debtor corporation that undergoes an Ownership Change to be determined
before the events giving rise to the Ownership Change. The 382(l)(6) Exception
also differs from the 382(l)(5) Exception because under the 382(l)(6) Exception,
the debtor corporation is not required to reduce its NOL carryforwards by the
amount of interest deductions claims within the prior three-year period, and the
debtor may undergo an Ownership Change within two years without automatically
triggering the elimination of its Pre-Change Losses. If the 382(l)(6) Exception
applies, the Business Continuity Requirement discussed above also applies.

The Debtors have not determined whether they will be eligible for the 382(l)(5)
Exception or whether to affirmatively elect out of the 382(l)(5) Exception if
available.

 

69



--------------------------------------------------------------------------------

  C.

U.S. Federal Income Tax Consequences to Holders of Allowed Credit Agreement
Claims

 

  1.

U.S. Federal Income Tax Consequences to U.S. Holders of Allowed Credit Agreement
Claims

The following discussion summarizes certain U.S. federal income tax consequences
of the implementation of the Plan to Holders of Allowed Credit Agreement Claims
who are U.S. Holders. Whether and to what extent the U.S. Holder of an Allowed
Credit Agreement Claim recognizes gain or loss as a result of the exchange of
its Claim for the Second Lien Exit Facility and right to subscribe for a portion
of the First Lien Exit Facility and New First Lien Exit Facility Equity
(“Subscription Rights”) depends, in part, on whether the exchange qualifies as a
tax-free reorganization pursuant to Section 368(a)(1)(E) of the Tax Code (a
“Tax-Free Exchange”) or if, instead, the consideration under the Plan is treated
as having been received in a fully taxable disposition. Whether the receipt of
consideration under the Plan qualifies for reorganization treatment will depend
on, among other things, whether the Credit Agreement Claims being exchanged
constitute “securities.”

Neither the Tax Code nor the Treasury Regulations promulgated thereunder define
the term “security.” Whether a debt instrument constitutes a security for U.S.
federal income tax purposes is determined based on all the relevant facts and
circumstances, but most authorities have held that the length of the term of a
debt instrument is an important factor in determining whether such instrument is
a security for U.S. federal income tax purposes. These authorities have
indicated that a term of less than five years is evidence that the instrument is
not a security, whereas a term of ten years or more is evidence that it is a
security. There are numerous other factors that could be taken into account in
determining whether a debt instrument is a security, including the security for
payment, the creditworthiness of the obligor, whether payments of interest are
fixed, variable, or contingent, and whether such payments are made on a current
basis or accrued.

The Debtors do not expect the Credit Agreement Claims to be treated as
securities for U.S. federal income tax purposes. Therefore, a U.S. Holder of an
Allowed Credit Agreement Claim will be treated as exchanging such Claim for the
Second Lien Exit Facility and Subscription Rights in a taxable transaction.
Accordingly, each U.S. Holder of such Allowed Credit Agreement Claim should
recognize gain or loss equal to the difference between (i) the sum of the “issue
price” of the Second Lien Exit Facility and the fair market value of
Subscription Rights received in exchange for the Claim and (ii) such U.S.
Holder’s adjusted basis in such Claim. Whether such gain or loss is capital or
ordinary in character will be determined by a number of factors, including the
tax status of the U.S. Holder, the nature of the Claim in such U.S. Holder’s
hands, whether the Claim was purchased at a discount, and whether and to what
extent the U.S. Holder previously has claimed a bad debt deduction with respect
to its Claim. See Sections VII.G.1 and VII.G.2 of this Disclosure Statement,
entitled “Accrued Interest” and “Market Discount.” A U.S. Holder’s tax basis in
the Second Lien Facility received should equal the “issue price” of the Second
Lien Exit Facility as of the date it is distributed to the Holder. A U.S.
Holder’s holding period for the Second Lien Exit Facility received should begin
on the day following the Effective Date. A U.S. Holder’s tax basis in the
Subscription Rights received should equal the fair market value of the
Subscription Rights as of the date such Subscription Rights are distributed to
the Holder. A U.S. Holder’s holding period for the Subscription Rights are
received should begin on the day following the Effective Date.

 

70



--------------------------------------------------------------------------------

  2.

U.S. Federal Income Tax Consequences to U.S. Holders of Ownership and
Disposition of the Second Lien Exit Facility

 

  (a)

Payments of Qualified Stated Interest

Payments or accruals of “qualified stated interest” (as defined below) on the
Second Lien Exit Facility will be includible in a U.S. Holder’s gross income as
ordinary interest income and taxable at the time that such payments are accrued
or are received in accordance with such U.S. Holder’s regular method of
accounting for U.S. federal income tax purposes. The term “qualified stated
interest” generally means stated interest that is unconditionally payable in
cash or property (other than debt instruments of the issuer) at least annually
during the entire term of the Second Lien Exit Facility, at a single fixed rate
of interest, or, subject to certain conditions, based on one or more interest
indices.

 

  (b)

Original Issue Discount

A debt instrument, such as the Second Lien Exit Facility, is treated as issued
with original issue discount (“OID”) for U.S. federal income tax purposes if its
issue price is less than its stated redemption price at maturity by more than a
de minimis amount. A debt instrument’s stated redemption price at maturity
includes all principal and interest payable over the term of the debt
instrument, other than “qualified stated interest.” As neither the Prepetition
Credit Agreement nor the Second Lien Exit Facility exchanged therefor are
expected to be treated as publicly traded for U.S. federal income tax purposes,
the “issue price” of the Second Lien Exit Facility would generally equal its
stated principal amount.

For purposes of determining whether there is OID, the de minimis amount is
generally equal to 1⁄4 of 1 percent of the principal amount of the Second Lien
Exit Facility multiplied by the remaining number of years to maturity from its
original issue date, or if the Senior Lien Exit Facility provides for payments
other than payments of qualified stated interest before maturity, multiplied by
the weighted average maturity of the Second Lien Exit Facility (as determined
under applicable Treasury Regulations). If the Second Lien Exit Facility is
treated as issued with more than de minimis OID, a U.S. Holder generally
(i) will be required to include the OID in gross income as ordinary interest
income as it accrues on a constant yield to maturity basis over the term of the
Second Lien Exit Facility, in advance of the receipt of the cash attributable to
such OID and regardless of the holder’s method of accounting for U.S. federal
income tax purposes, but (ii) will not be required to recognize additional
income upon the receipt of any cash payment on the Second Lien Exit Facility
that is attributable to previously accrued OID that has been included in its
income.

 

  D.

Certain U.S. Federal Income Tax Consequences to U.S. Holders of Allowed Term
Loans

Pursuant to the Plan, each U.S. Holder of an Allowed Term Loan Claim will
receive New Equity and Subscription Rights. The consequences to U.S. Holders of
Allowed Term Loan Claims will depend on whether such Claims are securities, and
on whether the Subscription Rights are treated as securities for U.S. federal
income tax purposes.

The Debtor intends to take the position the Term Loan Claims are not treated as
securities for U.S. federal income tax purposes and therefore a U.S. Holder of
an Allowed Term Loan Claim will be treated as exchanging such Claim for New
Equity and Subscription Rights in a taxable transaction under section 1001 of
the Code. Accordingly, each U.S. Holder of such Allowed Term Loan Claim should
recognize gain or loss equal to the difference between the fair market value of
New Equity and Subscription Rights received in exchange for the Claim and such
U.S. Holder’s adjusted basis, if any, in such Claim. Whether such gain or loss
is capital or ordinary in character will be determined by a number of factors,
including the

 

71



--------------------------------------------------------------------------------

tax status of the U.S. Holder, the nature of the Claim in such U.S. Holder’s
hands, whether the Claim was purchased at a discount, and whether and to what
extent the U.S. Holder previously has claimed a bad debt deduction with respect
to its Claim. See Sections VII.G.1 and VII.G.2 of this Disclosure Statement,
entitled “Accrued Interest” and “Market Discount.” A U.S. Holder’s tax basis in
any New Equity and Subscription Rights received should equal the fair market
value of such New Equity and Subscription Rights as of the date such New Equity
and Subscription Rights are distributed to the Holder. A U.S. Holder’s holding
period for the New Equity and Subscription Rights received should begin on the
day following the Effective Date.

 

  E.

Certain Common U.S. Federal Income Tax Consequences to U.S. Holders of Claims

 

  1.

Accrued Interest (and OID)

To the extent that any amount received by a U.S. Holder of a Claim is
attributable to accrued but unpaid interest (including accrued OID) on the debt
instruments constituting the surrendered Claim, the receipt of such amount
should be taxable to the U.S. Holder as ordinary interest income (to the extent
not already taken into income by the U.S. Holder). Conversely, a U.S. Holder of
a Claim may be able to recognize a deductible loss (or, possibly, a write off
against a reserve for worthless debts) to the extent that any accrued interest
(including accrued OID) was previously included in the U.S. Holder’s gross
income but was not paid in full by the Debtors. Such loss may be ordinary, but
the tax law is unclear on this point. The tax basis of any non-cash
consideration treated as received in satisfaction of accrued but untaxed
interest (or OID) should equal the amount of such accrued but untaxed interest
(or OID). The holding period for such non-cash consideration should begin on the
day following the receipt of such property.

The extent to which the consideration received by a U.S. Holder of a surrendered
Claim will be attributable to accrued interest on the debts constituting the
surrendered Claim is unclear. Certain legislative history and case law indicates
that an allocation of consideration as between principal and interest provided
in a chapter 11 plan of reorganization is binding for U.S. federal income tax
purposes, while certain Treasury Regulations treat payments as allocated first
to any accrued but untaxed interest. The Plan provides that amounts paid to
Holders of Claims will be allocated first to principal and then to accrued but
unpaid interest. The IRS could take the position that the consideration received
by the Holder should be allocated in some way other than as provided in the
Plan. Holders of Allowed Claims should consult their own tax advisors regarding
the proper allocation of the consideration received by them under the Plan.

U.S. HOLDERS SHOULD CONSULT THEIR OWN TAX ADVISORS CONCERNING THE ALLOCATION OF
CONSIDERATION RECEIVED IN SATISFACTION OF THEIR CLAIMS AND THE FEDERAL INCOME
TAX TREATMENT OF ACCRUED BUT UNPAID INTEREST.

 

  2.

Market Discount

In general, a debt instrument is considered to have been acquired with “market
discount” if it is acquired other than on original issue and if its holder’s
adjusted tax basis in the debt instrument is less than (a) the sum of all
remaining payments to be made on the debt instrument, excluding “qualified
stated interest” or (b) in the case of a debt instrument issued with original
issue discount, its adjusted issue price, by at least a de minimis amount. Any
gain recognized by a U.S. Holder on the taxable disposition of a Claim that had
been acquired with market discount should be treated as ordinary income to the
extent of the market discount that accrued thereon while the Claim was
considered to be held by the U.S. Holder (unless the U.S. Holder elected to
include market discount in income as it accrued).

 

72



--------------------------------------------------------------------------------

To the extent that Claims that were acquired with market discount are exchanged
in a transaction that qualifies as a Tax-Free Exchange, the U.S. Holder may be
required to recognize any market discount that accrued on such Claims (i.e., up
to the time of the exchange) to the extent of any deemed gain. However, the tax
law is unclear on this point

 

  3.

U.S. Federal Income Tax Treatment of the Ownership, Exercise, and Lapse of the
Subscription Rights.

The Debtors intend to treat the issuance of the Subscription Rights and their
subsequent exercise as an issuance and exercise of options to subscribe for a
portion of the First Lien Exit Facility and receive New First Lien Exit Facility
Equity for U.S. federal income tax purposes.

A U.S. Holder that elects to exercise its Subscription Rights will generally be
treated as purchasing, in exchange for its Subscription Rights and the amount of
cash funded by the U.S. Holder to exercise the Subscription Rights, the portion
of the First Lien Exit Facility it is entitled to purchase pursuant to the
Subscription Rights and the New First Lien Exit Facility Equity. Such purchase
will generally be treated as the exercise of an option under general tax
principles and the U.S. Holder therefore should not recognize income, gain or
loss for U.S. federal income tax purposes. A U.S. Holder’s aggregate tax basis
in the New First Lien Exit Facility Equity and First Lien Exit Facility received
upon exercise of its Subscription Rights will generally equal the sum of (a) the
amount of cash paid by the U.S. Holder to exercise its Subscription Rights plus
(b) such U.S. Holder’s tax basis in its Subscription Rights immediately before
such Subscription Rights are exercised, and such basis shall be allocated
amongst the New First Lien Exit Facility Equity and First Lien Exit Facility
based on their relative fair market values. A U.S. Holder’s holding period in
the New First Lien Exit Facility Equity or Exit Facility, as applicable, will
begin on the day after the exercise date of the Subscription Rights.

A U.S. Holder that elects not to exercise its Subscription Rights and instead
allows the Subscription Rights to lapse may be entitled to claim a capital loss
upon expiration of the Subscription Rights in an amount equal to the amount of
tax basis allocated to the Subscription Rights, subject to any limitations on
such U.S. Holder’s ability to utilize capital losses.

U.S. HOLDERS SHOULD CONSULT THEIR OWN TAX ADVISORS REGARDING THE PROPER
CHARACTERIZATION OF THE SUBSCRIPTION RIGHTS FOR U.S. FEDERAL INCOME TAX PURPOSES
AND THE CONSEQUENCES OF EXERCISING OR NOT EXERCISING THE SUBSCRIPTION RIGHTS
GIVEN THEIR OWN PARTICULAR CIRCUMSTANCES.

 

  4.

U.S. Federal Income Tax Consequences to U.S. Holders of Ownership and
Disposition of the First Lien Exit Facility.

 

  (a)

Payments of Qualified Stated Interest.

Payments or accruals of “qualified stated interest” (as defined below) on the
First Lien Exit Facility will be includible in the U.S. Holder’s gross income as
ordinary interest income and taxable at the time that such payments are accrued
or are received in accordance with such U.S. Holder’s regular method of
accounting for U.S. federal income tax purposes. The term “qualified stated
interest” generally means stated interest that is unconditionally payable in
cash or property (other than debt instruments of the issuer) at least annually
during the entire term of the First Lien Exit Facility, at a single fixed rate
of interest, or, subject to certain conditions, based on one or more interest
indices.

 

73



--------------------------------------------------------------------------------

  (b)

Original Issue Discount.

A debt instrument, such as the First Lien Exit Facility, is treated as issued
with OID for U.S. federal income tax purposes if its issue price is less than
its stated redemption price at maturity by more than a de minimis amount. A debt
instrument’s stated redemption price at maturity includes all principal and
interest payable over the term of the debt instrument, other than “qualified
stated interest.”

Because a U.S. Holder that purchases a portion of the First Lien Exit Facility
pursuant to the exercise of its Subscription Rights will be treated as receiving
a debt instrument (the First Lien Exit Facility) as well as other property (New
First Lien Exit Facility Equity), the “investment unit” rules are expected to
apply to determine the “issue price” of the First Lien Exit Facility. The issue
price of the First Lien Exit Facility will depend, in part, on the issue price
of the “investment unit” (i.e., the First Lien Exit Facility and New First Lien
Exit Facility Equity), and the respective fair market values of the elements of
consideration that compose the investment unit. Because the investment unit in
this case is acquired for cash, the issue price of the investment unit will
generally be equal to the first price at which a substantial amount of the
investment unit is sold for money (not including sales to bond houses, brokers
or similar persons or organizations acting in the capacity of underwriters,
placement agents or wholesalers). Such issue price determined for the investment
unit under the above rules is allocated among the elements of consideration
making up the investment unit (i.e., the First Lien Exit Facility and the New
First Lien Exit Facility Equity) based on their relative fair market values,
with such allocation determining the issue price of the First Lien Exit
Facility.

An issuer’s allocation of the issue price of an investment unit is binding on
all U.S. Holders of the investment unit unless a U.S. Holder explicitly
discloses a different allocation on a timely filed income tax return for the
taxable year that includes the acquisition date of the investment unit.

For purposes of determining whether there is OID, the de minimis amount is
generally equal to 1⁄4 of 1 percent of the principal amount of the First Lien
Exit Facility multiplied by the remaining number of years to maturity from its
original issue date, or if the First Lien Exit Facility provides for payments
other than payments of qualified stated interest before maturity, multiplied by
the weighted average maturity of the Second Lien Exit Facility (as determined
under applicable Treasury Regulations). If the First Lien Exit Facility is
treated as issued with more than de minimis OID (including as a result of an
allocation due to the New First Lien Exit Facility Equity, as described below),
a U.S. Holder generally (i) will be required to include the OID in gross income
as ordinary interest income as it accrues on a constant yield to maturity basis
over the term of the First Lien Exit Facility, in advance of the receipt of the
cash attributable to such OID and regardless of the holder’s method of
accounting for U.S. federal income tax purposes, but (ii) will not be required
to recognize additional income upon the receipt of any cash payment on the First
Lien Exit Facility that is attributable to previously accrued OID that has been
included in its income.

 

  5.

U.S. Federal Income Tax Consequences to U.S. Holders of Ownership and
Disposition of New Equity

 

  (a)

Distributions with Respect to New Equity

The gross amount of any distribution of cash or property made to a U.S. Holder
with respect to New Equity generally will be includible in gross income by a
U.S. Holder as dividend income to the extent such distribution is paid out of
current or accumulated earnings and profits, as determined under U.S. federal
income tax principles. To the extent those distributions exceed our current and
accumulated earnings and profits, the distribution (i) will be treated as a
non-taxable return of the U.S. Holder’s adjusted basis in the New Equity and
(ii) thereafter as capital gain. Dividends received by non-corporate U.S.
Holders may qualify for reduced rates of taxation if certain requirements are
satisfied. Subject to applicable limitations, a distribution which is treated as
a dividend for U.S. federal income tax purposes may qualify for the
dividends-received deduction if such amount is distributed to a corporate U.S.
Holder and certain other requirements are satisfied.

 

74



--------------------------------------------------------------------------------

  (b)

Sale, Exchange, or Other Taxable Disposition of New Equity

For U.S. federal income tax purposes, a U.S. Holder generally will recognize
gain or loss on the sale, exchange, or other taxable disposition of any of its
New Equity in an amount equal to the difference, if any, between the amount
realized for the New Equity and the U.S. Holder’s adjusted tax basis in the New
Equity. Any such gain or loss generally will be capital gain or loss, and will
be long-term capital gain or loss if the Holder has a holding period in the New
Equity of more than one year as of the date of disposition. Non-corporate U.S.
Holders may be eligible for reduced rates of taxation on long-term capital
gains. The deductibility of capital losses is subject to certain limitations.
Under the recapture rules of section 108(e)(7) of the Tax Code, a U.S. Holder
may be required to treat gain recognized on a sale or other taxable disposition
of the New Equity as ordinary income if such U.S. Holder took a bad debt
deduction with respect to its Claim or recognized an ordinary loss on the
exchange of its Claim for New Equity.

In addition, in the event Claims are exchanged in a Tax-Free Exchange, any gain
recognized by a U.S. Holder upon a subsequent disposition of the New Equity
received will be treated as ordinary income for U.S. federal income tax purposes
to the extent of any accrued market discount carried over to the New Equity not
previously included in income (see Section VII.G.2 entitled “Market Discount”).

 

  6.

Medicare Tax

Certain U.S. Holders that are individuals, estates, or trusts are required to
pay an additional 3.8% tax on, among other things, interest, dividends and gains
from the sale or other disposition of capital assets. U.S. Holders that are
individuals, estates, or trusts should consult their tax advisors regarding the
effect, if any, of this tax provision on the consummation of the Plan to such
U.S. Holders and the ownership and disposition of any consideration to be
received under the Plan.

 

  F.

Certain U.S. Federal Income Tax Consequences to Certain Non-U.S. Holders of
Claims

The following discussion includes only certain U.S. federal income tax
consequences of the Restructuring Transactions to Non-U.S. Holders. The rules
governing the U.S. federal income tax consequences to Non-U.S. Holders are
complex. Each Non-U.S. Holder should consult its own tax advisor regarding the
U.S. federal, state, and local and the non-U.S. tax consequences of the
consummation of the Plan to such Non-U.S. Holders and the ownership and
disposition of the New Equity, as applicable.

 

  1.

Gain Recognition

Whether a Non-U.S. Holder realizes gain or loss on the exchange and the amount
of such gain or loss is determined in the same manner as set forth above in
connection with U.S. Holders. Subject to the rules discussed below under
Sections VII.I.1. and VII.I.2., entitled “FATCA” and “Information Reporting and
Back-Up Withholding,” any gain realized by a Non-U.S. Holder on the exchange of
its Claim generally will not be subject to U.S. federal income taxation unless
(i) the Non-U.S. Holder is a non-resident alien individual who was present in
the United States for 183 days or more during the taxable year in which the
Restructuring Transactions occur and certain other conditions are met, or
(ii) such gain is effectively connected with the conduct by such Non-U.S. Holder
of a trade or business in the United States (and if an income tax treaty
applies, such gain is attributable to a permanent establishment maintained by
such Non-U.S. Holder in the United States).

 

75



--------------------------------------------------------------------------------

If the first exception applies, the Non-U.S. Holder generally will be subject to
U.S. federal income tax at a rate of 30% (or lower applicable income tax treaty
rate) on any gain realized, which may be offset by certain U.S. source capital
losses. If the second exception applies, the Non-U.S. Holder generally will be
subject to U.S. federal income tax in the manner described in Section VII.H.3,
entitled “Income or Gain Effectively Connected with a U.S. Trade or Business.”

 

  2.

Accrued Interest

Subject to the rules discussed below under Sections VII.I.1. and VII.I.2,
entitled “FATCA” and “Information Reporting and Backup Withholding,” payments
attributable to U.S. source accrued but unpaid interest (including OID) to a
Non-U.S. Holder generally will not be subject to U.S. federal income tax and
will be exempt from withholding under the “portfolio interest” exemption if the
Non-U.S. Holder properly certifies to its foreign status (generally, by
providing the withholding agent IRS Form W-8BEN or W-8BEN-E prior to payment),
and:

(i) the Non-U.S. Holder does not own, actually or constructively, 10% or more of
the total combined voting power of all classes of the Debtor’s stock entitled to
vote;

(ii) the Non-U.S. Holder is not a “controlled foreign corporation” that is a
“related person” with respect to the Debtor;

(iii) the Non-U.S. Holder is not a bank whose receipt of interest on the notes
is in connection with an extension of credit made pursuant to a loan agreement
entered into in the ordinary course of the Non-U.S. Holder’s trade or business;
and

(iv) such interest is not effectively connected with the Non-U.S. Holder’s
conduct of a U.S. trade or business.

A Non-U.S. Holder that does not qualify for exemption from withholding tax with
respect to accrued but unpaid interest that is not effectively connected income
generally will be subject to withholding of U.S. federal income tax at a 30%
rate (or lower applicable income tax treaty rate) on payments that are
attributable to accrued but unpaid interest (including accrued OID). For
purposes of providing a properly executed IRS Form W-8BEN or W-BEN-E, special
procedures are provided under applicable U.S. Treasury regulations for payments
through qualified foreign intermediaries or certain financial institutions that
hold customers’ securities in the ordinary course of their trade or business.

If any accrued but unpaid interest is effectively connected income, the Non-U.S.
Holder generally will be subject to U.S. federal income tax in the manner
described in Section VII.H.3, entitled “Income or Gain Effectively Connected
with a U.S. Trade or Business.”

 

  3.

Income or Gain Effectively Connected with a U.S. Trade or Business

If any interest or gain realized by a Non-U.S. Holder on the exchange of its
Claims is effectively connected with such Holder’s conduct of a trade or
business in the United States (and, if required by an applicable income tax
treaty, the Holder maintains a permanent establishment in the United States to
which such interest or gain is attributable), then the interest income or gain
will be subject to U.S. federal income tax at regular graduated income tax rates
generally in the same manner as if the Holder was a U.S. Holder. Effectively
connected income will not be subject to U.S. federal withholding tax if the
Non-U.S. Holder satisfies certain certification requirements by providing to the
applicable withholding agent a properly executed IRS Form W-8ECI (or successor
form), In addition, if such a Non-U.S. Holder is a corporation, it may be
subject to a branch profits tax equal to 30% (or lower applicable income tax
treaty rate) of its effectively connected earnings and profits for the taxable
year, subject to certain adjustments.

 

76



--------------------------------------------------------------------------------

  4.

U.S. Federal Income Tax Consequences to Non-U.S. Holders of Ownership and
Disposition of Shares of New Equity

 

  (a)

Dividends on New Equity

Any distributions made with respect to New Equity will constitute dividends for
U.S. federal income tax purposes to the extent of New Parent’s current or
accumulated earnings and profits as determined under U.S. federal income tax
principles. To the extent those distributions exceed our current and accumulated
earnings and profits, the distributions will be treated as a non-taxable return
of capital to the extent of the Non-U.S. Holder’s tax basis in our common stock
and thereafter as capital gain from the sale or exchange of such New Equity.
Subject to the rules discussed under Section VII.H.3, entitled “Income or Gain
Effectively Connected with a U.S. Trade or Business,” and under Sections
VII.H.8. and VII.I.1., entitled “FIRPTA” and “FATCA,” any distribution made to a
Non-U.S. Holder on the New Equity generally will be subject to U.S. federal
withholding tax at a rate of 30% of the gross amount of the distribution unless
an applicable income tax treaty provides for a lower rate. To receive the
benefit of a reduced treaty rate, a Non-U.S. Holder must provide the applicable
withholding agent with an IRS Form W-8BEN or IRS Form W-8BEN-E (or other
applicable or successor form) certifying qualification for the reduced rate.

Dividends paid to a Non-U.S. Holder that are effectively connected with a trade
or business conducted by the Non-U.S. Holder in the United States (and, if
required by an applicable income tax treaty, are treated as attributable to a
permanent establishment maintained by the Non-U.S. Holder in the United States)
generally will be taxed on a net income basis at the rates and in the manner
generally applicable to United States persons (as defined in the Tax Code). Such
effectively connected dividends will not be subject to U.S. withholding tax if
the non-U.S. Holder satisfies certain certification requirements by providing
the applicable withholding agent a properly executed IRS Form W-8ECI certifying
eligibility for exemption. If the non-U.S. Holder is a non-U.S. corporation, it
may also be subject to a branch profits tax (at a 30% rate or such lower rate as
specified by an applicable income tax treaty).

 

  (b)

Sale, Redemption, or Repurchase of New Equity

Subject to the rules discussed below under Sections VII.I.1. and VII.I.2.,
entitled “FATCA” and “Information Reporting and Backup Withholding,” a Non-U.S.
Holder generally will not be subject to U.S. federal income tax with respect to
any gain realized on the sale or other taxable disposition of any of its New
Equity, including any gain resulting from a non-dividend distribution in excess
of the Holder’s tax basis in their New Equity, unless (i) the Non-U.S. Holder is
a non-resident alien individual who was present in the United States for 183
days or more during the taxable year in which the disposition occurs and certain
other conditions are met, (ii) such gain is effectively connected with the
conduct by such Non-U.S. Holder of a trade or business in the United States (and
if an income tax treaty applies, such gain is attributable to a permanent
establishment maintained by such Non-U.S. Holder in the United States), or
(iii) New Parent is or has been during a specified testing period a USRPHC (as
defined below).

If the first exception applies, the Non-U.S. Holder generally will be subject to
U.S. federal income tax at a rate of 30% (or lower applicable income tax treaty
rate) on any gain realized, which may be offset by certain U.S. source capital
losses. If the second exception applies, the Non-U.S. Holder generally will be
subject to U.S. federal income tax with respect to such gain in the same manner
as a U.S. Holder, and a Non-U.S. Holder that is a corporation for U.S. federal
income tax purposes may also be subject to a branch profits tax with respect to
earnings and profits effectively connected with a U.S. trade or business that
are attributable to such gains at a rate of 30% (or at a reduced rate or
exemption from tax under an applicable income tax treaty). If the third
exception applies, the Non-U.S. Holder will be subject to U.S. federal income
tax and U.S. federal withholding tax as discussed in Section VII.H.8, entitled
“FIRPTA.”

 

77



--------------------------------------------------------------------------------

  5.

U.S. Federal Income Tax Consequences to Non-U.S. Holders of Ownership, Exercise,
and Lapse, of the Subscription Rights.

The U.S. federal income tax treatment of the Subscription Rights to a Non-U.S.
Holder are generally expected to be the same as those described above for U.S.
Holders of Subscription Rights in Section VII.G.3, entitled “U.S. Federal Income
Tax Treatment of the Ownership, Exercise, and Lapse of the Subscription Rights.”

 

  6.

U.S. Federal Income Tax Consequences to Non-U.S. Holders of Payments of Interest
and of Owning and Disposing of the First Lien Exit Facility.

 

  (a)

Payments of Interest (Including Interest Attributable to Accrued but Untaxed
Interest).

Subject to the rules discussed below under Sections VII.I.1 and VII.I.2,
entitled “FATCA” and “Information Reporting and Backup Withholding,” interest
income (which, for purposes of this discussion of Non-U.S. Holders, includes OID
and accrued but untaxed interest, including in each case any such amounts paid
to a Non-U.S. Holder under the Plan) to a Non-U.S. Holder generally will not be
subject to U.S. federal income tax and will be exempt from withholding under the
“portfolio interest” exemption if the Non-U.S. Holder properly certifies to its
foreign status (generally, by providing the withholding agent IRS Form W-8BEN or
W-8BEN-E prior to payment), and:

(i) the Non-U.S. Holder does not own, actually or constructively, 10% or more of
the total combined voting power of all classes of the Debtor’s stock entitled to
vote;

(ii) the Non-U.S. Holder is not a “controlled foreign corporation” that is a
“related person” with respect to the Debtor;

(iii) the Non-U.S. Holder is not a bank whose receipt of interest on the notes
is in connection with an extension of credit made pursuant to a loan agreement
entered into in the ordinary course of the Non-U.S. Holder’s trade or business;
and

(iv) such interest is not effectively connected with the Non-U.S. Holder’s
conduct of a U.S. trade or business.

A Non-U.S. Holder that does not qualify for exemption from withholding tax with
respect to interest paid to a Non-U.S. Holder that is not effectively connected
income generally will be subject to withholding of U.S. federal income tax at a
30% rate (or lower applicable income tax treaty rate) on payments that are
attributable to accrued but unpaid interest (including accrued OID). For
purposes of providing a properly executed IRS Form W-8BEN or W-BEN-E, special
procedures are provided under applicable U.S. Treasury regulations for payments
through qualified foreign intermediaries or certain financial institutions that
hold customers’ securities in the ordinary course of their trade or business.

If interest on the First Lien Exit Facility or interest paid to a Non-U.S.
Holder pursuant to the Plan is effectively connected with a trade or business in
the United States carried on by the Non-U.S. Holder, the Non-U.S. Holder
generally will be subject to U.S. federal income tax in the manner described in
Section VII.H.3, entitled “Income or Gain Effectively Connected with a U.S.
Trade or Business.”

 

78



--------------------------------------------------------------------------------

  (b)

Sale, Taxable Exchange, or Other Disposition of the First Lien Exit Facility.

A Non-U.S. Holder will generally not be subject to U.S. federal income tax on
any gain realized on a sale, exchange, retirement, redemption or other taxable
disposition of the First Lien Exit Facility (other than any amount representing
accrued but unpaid interest on the loan) unless:

 

  (i)

in the case of a Non-U.S. Holder who is a nonresident alien individual, such
Non-U.S. Holder is present in the United States for 183 or more days in the
taxable year of disposition and certain other requirements are met; or

 

  (ii)

the gain is ECI (and, if required by an applicable income tax treaty, is
attributable to a U.S. permanent establishment that such Non-U.S. Holder
maintains in the United States).

If an individual Non-U.S. Holder falls under the first of these exceptions, the
Non-U.S. Holder generally will be subject to U.S. federal income tax at a rate
of 30 percent (unless a lower applicable treaty rate applies) on the amount by
which the gain derived from the disposition exceeds such Non-U.S. Holder’s
capital losses allocable to sources within the United States for the taxable
year of the disposition. If a Non-U.S. Holder falls under the second of these
exceptions, unless an applicable income tax treaty provides otherwise, the
Non-U.S. Holder will generally be taxed on the net gain derived from the
disposition of the First Lien Exit Facility under the graduated U.S. federal
income tax rates that are applicable to U.S. Holders and, if the Non-U.S. Holder
is a foreign corporation, it may also be subject to the branch profits tax
described above.

 

  7.

U.S. Federal Income Tax Consequences to Non-U.S. Holders of Payments of Interest
and of Owning and Disposing of the Second Lien Exit Facility.

The tax consequences to Non-U.S. Holders of the Second Lien Exit Facility will
be the same as described above in Section VII.H.6 of this Disclosure Statement,
entitled “U.S. Federal Income Tax Consequences to Non-U.S. Holders of Payments
of Interest and of Owning and Disposing of the First Lien Exit Facility.”

 

  8.

FIRPTA

Under the Foreign Investment in Real Property Tax Act of 1980 (“FIRPTA”), gain
or loss of a foreign person on a disposition of a United States real property
interest (“USRPI”) is deemed to be effectively connected with a trade or
business carried on in the United States and subject to U.S. federal income tax.
A USRPI includes any interest (other than solely as a creditor) in a domestic
corporation if the domestic corporation is a United States real property holding
corporation (“USRPHC”). Common stock that is regularly traded on an established
securities market is, however, excepted from treatment as a USRPI if any class
of stock of the corporation is regularly traded on an established securities
market and the holder of such stock does not, at any time during an applicable
measuring period, own more than 5% of that class of stock (the “5% Public
Shareholder Exception”). In addition, if a non-regularly traded interest is
convertible into common stock that is regularly traded on an established
securities market, such non-regularly traded interest is excepted from treatment
as a USRPI if on the date on which a holder acquired such interest it does not
have a fair market value greater than 5% of the regularly traded class of stock
into which it is convertible (the “5% Convertible Exception” and together with
the 5% Public Shareholder Exception, the “5% Exception”). Whether and when the
New Equity of New Parent will be considered regularly traded on an established
securities market will depend, in part, on whether a market develops in such
equity, and cannot be currently determined.

 

79



--------------------------------------------------------------------------------

If the common stock of the corporation were not considered to be regularly
traded on an established securities market during the calendar year in which the
relevant disposition by a Non-U.S. Holder occurs, the Non-U.S. Holder
(regardless of the percentage of common stock owned or the fair market value of
the non-regularly traded interest convertible into common stock) would be
subject to U.S. federal income tax on a taxable disposition of the common stock
or the non-regularly traded interest convertible into common stock, and a 15%
withholding tax would apply to the gross proceeds from such disposition. The
Debtors currently expect that New Parent is not expected to be a USRPHC and
accordingly the FIRPTA rules should not apply.

NON-U.S. HOLDERS SHOULD CONSULT THEIR INDEPENDENT TAX ADVISORS TO DETERMINE
WHETHER THE NEW EQUITY IS SUBJECT TO FIRPTA.

 

  G.

Compliance and Reporting

 

  1.

FATCA

The Foreign Account Tax Compliance Act (“FATCA”) imposes a 30% withholding tax
on “withholdable payments,” in each case if paid to a “foreign financial
institution” or a “non-financial entity” (each as defined in the Tax Code)
(including in some cases, when such foreign financial institution or
non-financial foreign entity is acting as an intermediary), unless (i) in the
case of a foreign financial institution, such institution enters into an
agreement with the U.S. government to withhold on certain payments, and to
collect and provide to the U.S. tax authorities substantial information
regarding U.S. account holders of such institution (which includes certain
equity and debt holders of such institution, as well as certain account holders
that are non-U.S. entities with U.S. owners), (ii) in the case of a
non-financial foreign entity, such entity certifies that it does not have any
“substantial United States owners” (as defined in the Tax Code) or provides the
applicable withholding agent with a certification identifying the direct and
indirect substantial United States owners of the entity (in either case,
generally on an IRS Form W-8BEN-E), or (iii) the foreign financial institution
or non-financial foreign entity otherwise qualifies for an exemption from these
rules and provides appropriate documentation (such as an IRS Form W-8BEN-E).
Foreign financial institutions located in jurisdictions that have an
intergovernmental agreement with the United States governing these rules may be
subject to different rules. Under certain circumstances, a Holder might be
eligible for refunds or credits of such taxes.

For this purpose, “withholdable payments” are generally U.S. source payments of
fixed or determinable, annual or periodical income (including interest on debt
instruments and dividends on shares of New Equity). Each Non-U.S. Holder should
consult its own tax advisor regarding the possible impact of these rules on such
Non-U.S. Holder’s U.S. federal income tax consequences under the Plan.

 

  2.

Information Reporting and Backup Withholding

The Debtors will withhold all amounts required by law to be withheld from
payments of interest and dividends. The Debtors will comply with all applicable
reporting requirements of the Tax Code. In general, information reporting
requirements may apply to distributions or payments made to a Holder of a Claim
under the Plan. In addition, backup withholding of taxes will generally apply to
payments in respect of an Allowed Claim under the Plan unless, in the case of a
U.S. Holder, such U.S. Holder provides a properly executed IRS Form W-9 and, in
the case of Non-U.S. Holder, such Non-U.S. Holder provides a properly executed
applicable IRS Form W-8 (or otherwise establishes such Non-U.S. Holder’s
eligibility for an exemption).

 

80



--------------------------------------------------------------------------------

Backup withholding is not an additional tax. Amounts withheld under the backup
withholding rules may be credited against a Holder’s U.S. federal income tax
liability, and a Holder may obtain a refund of any excess amounts withheld under
the backup withholding rules by filing an appropriate claim for refund with the
IRS.

In addition, from an information reporting perspective, the U.S. Treasury
regulations generally require disclosure by a taxpayer on its U.S. federal
income tax return of certain types of transactions in which the taxpayer
participated, including, among other types of transactions, certain transactions
that result in the taxpayer’s claiming a loss in excess of specified thresholds.
Holders are urged to consult their tax advisors regarding these regulations and
whether the transactions contemplated by the Plan would be subject to these
regulations and require disclosure on the Holders’ tax returns.

THE FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ARE COMPLEX. THE FOREGOING
DISCUSSION DOES NOT ADDRESS ALL ASPECTS OF U.S. FEDERAL INCOME TAXATION THAT MAY
BE RELEVANT TO A PARTICULAR HOLDER IN LIGHT OF SUCH HOLDER’S CIRCUMSTANCES AND
INCOME TAX SITUATION. ALL HOLDERS OF CLAIMS SHOULD CONSULT WITH THEIR TAX
ADVISORS AS TO THE PARTICULAR TAX CONSEQUENCES TO THEM OF THE TRANSACTIONS
CONTEMPLATED BY THE PLAN, INCLUDING THE APPLICABILITY AND EFFECT OF ANY STATE,
LOCAL, OR NON-U.S. TAX LAWS, AND OF ANY CHANGE IN APPLICABLE TAX LAWS.

 

VIII.

CERTAIN RISK FACTORS TO BE CONSIDERED

Prior to voting to accept or reject the Plan, Holders of Claims should read and
carefully consider the risk factors set forth below, in addition to the other
information set forth in this Disclosure Statement together with any
attachments, exhibits, or documents incorporated by reference hereto. The risk
factors below should not be regarded as the only risks associated with the
Debtors’ businesses or the Plan and its implementation. Documents filed with the
SEC may contain important risk factors that differ from those discussed below,
and such risk factors are incorporated as if fully set forth herein and are a
part of this Disclosure Statement. Copies of any document filed with the SEC may
be obtained by visiting the SEC website at http://www.sec.gov.

 

  A.

Certain Bankruptcy Law Considerations

 

  1.

The Bankruptcy Process May Have an Adverse Effect on the Debtors’ Businesses,
Even If the Restructuring Transactions Are Successfully Consummated

While the Debtors believe that the Chapter 11 Cases will be of short duration
and will not be materially disruptive to their businesses, the Debtors cannot be
certain that this will be the case. Although the Plan is designed to minimize
the length of the Chapter 11 Cases, it is impossible to predict with certainty
the amount of time that one or more of the Debtors may spend in bankruptcy or to
assure the parties in interest that the Plan will be confirmed. Even if
confirmed on a timely basis, bankruptcy proceedings to confirm the Plan could
have an adverse effect on the Debtors’ ability to develop and execute their
business plan, their financial condition, and their liquidity. Among other
things, it is possible that bankruptcy proceedings could adversely affect the
Debtors’ relationships with their key customers and employees. The proceedings
will also involve additional expense and may divert some of the attention of the
Debtors’ management away from business operations.

 

81



--------------------------------------------------------------------------------

  2.

Parties in Interest May Object to the Plan’s Classification of Claims and
Interests

Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an
equity interest in a particular class only if such claim or equity interest is
substantially similar to the other claims or equity interests in such class. The
Debtors believe that the classification of the Claims and Interests under the
Plan complies with the requirements set forth in the Bankruptcy Code because the
Debtors created Classes of Claims and Interests each encompassing Claims or
Interests, as applicable, that are substantially similar to the other Claims or
Interests, as applicable, in each such Class. Nevertheless, there can be no
assurance that the Court will reach the same conclusion.

 

  3.

The Conditions Precedent to the Confirmation Date and/or Effective Date of the
Plan May Not Occur

As more fully set forth in Article IX of the Plan, the Confirmation Date and the
Effective Date of the Plan are subject to a number of conditions precedent. If
such conditions precedent are not met or waived, the Confirmation Date or the
Effective Date will not take place.

 

  4.

The Debtors May Fail to Satisfy Voting Requirements

If votes are received in number and amount sufficient to enable the Court to
confirm the Plan, the Debtors intend to seek, as promptly as practicable
thereafter, Confirmation of the Plan. In the event that sufficient votes are not
received, the Debtors may seek to confirm an alternative chapter 11 plan or
proceed with a sale of all or substantially all of the Debtors’ assets pursuant
to section 363 of the Bankruptcy Code. There can be no assurance that the terms
of any such alternative chapter 11 plan or sale pursuant to section 363 of the
Bankruptcy Code would be similar or as favorable to the Holders of Allowed
Claims as those proposed in the Plan.

 

  5.

Contingencies Could Affect Votes of Impaired Classes to Accept or Reject the
Plan

The distributions available to Holders of Allowed Claims under the Plan can be
affected by a variety of contingencies, including, without limitation, whether
the Court orders certain Allowed Claims to be subordinated to other Allowed
Claims. The occurrence of any and all such contingencies, which could affect
distributions available to Holders of Allowed Claims under the Plan, will not
affect the validity of the vote taken by the Impaired Classes to accept or
reject the Plan or require any sort of revote by the Impaired Classes.

The estimated Claims and creditor recoveries set forth in this Disclosure
Statement are based on various assumptions, and the actual Allowed amounts of
Claims may significantly differ from the estimates. Should one or more of the
underlying assumptions ultimately prove to be incorrect, the actual Allowed
amounts of Claims may vary from the estimated Claims contained in this
Disclosure Statement. Moreover, the Debtors cannot determine with any certainty
at this time the number or amount of Claims that will ultimately be Allowed.
Such differences may materially and adversely affect, among other things, the
percentage recoveries to Holders of Allowed Claims under the Plan.

 

  6.

Releases, Injunctions, and Exculpation Provisions May Not Be Approved

Article VIII of the Plan provides for certain releases, injunctions, and
exculpations, including a release of liens and third-party releases that may
otherwise be asserted against the Debtors, Reorganized Debtors, or Released
Parties, as applicable. The releases, injunctions, and exculpations provided in
the Plan are subject to objection by parties in interest and may not be
approved. If the releases are not approved, certain Released Parties may
withdraw their support for the Plan.

 

82



--------------------------------------------------------------------------------

  7.

The Debtors May Not Be Able to Secure Confirmation of the Plan

Section 1129 of the Bankruptcy Code sets forth the requirements for confirmation
of a chapter 11 plan, and requires, among other things, findings by the Court
that: (a) such plan “does not unfairly discriminate” and is “fair and equitable”
with respect to any non-accepting classes; (b) confirmation of such plan is not
likely to be followed by a liquidation or a need for further financial
reorganization unless such liquidation or reorganization is contemplated by the
plan; and (c) the value of distributions to nonaccepting holders of claims and
equity interests within a particular class under such plan will not be less than
the value of distributions such holders would receive if the debtors were
liquidated under chapter 7 of the Bankruptcy Code.

There can be no assurance that the requisite acceptances to confirm the Plan
will be received. Even if the requisite acceptances are received, there can be
no assurance that the Court will confirm the Plan. A non-accepting Holder of an
Allowed Claim might challenge either the adequacy of this Disclosure Statement
or whether the balloting procedures and voting results satisfy the requirements
of the Bankruptcy Code or Bankruptcy Rules. Even if the Court determines that
this Disclosure Statement, the balloting procedures, and voting results are
appropriate, the Court could still decline to confirm the Plan if it finds that
any of the statutory requirements for Confirmation are not met. If a chapter 11
plan of reorganization is not confirmed by the Court, it is unclear whether the
Debtors will be able to reorganize their business and what distributions, if
any, Holders of Allowed Claims would ultimately receive on account of such
Allowed Claims.

Confirmation of the Plan is also subject to certain conditions as described in
Article IX of the Plan. If the Plan is not confirmed, it is unclear what
distributions, if any, Holders of Allowed Claims will receive on account of such
Allowed Claims.

The Debtors, subject to the terms and conditions of the Plan and the
Restructuring Support Agreement, reserve the right to modify the terms and
conditions of the Plan as necessary for Confirmation. Any such modifications
could result in less favorable treatment of any non-accepting Class, as well as
any Class junior to such non-accepting Class, than the treatment currently
provided in the Plan. Such a less favorable treatment could include a
distribution of property with a lesser value than currently provided in the Plan
or no distribution whatsoever under the Plan.

 

  8.

Nonconsensual Confirmation

In the event that any impaired class of claims or interests does not accept a
chapter 11 plan, a court may nevertheless confirm a plan at the proponents’
request if at least one impaired class (as defined in section 1124 of the
Bankruptcy Code) has accepted the plan (with such acceptance being determined
without including the vote of any “insider” in such class), and, as to each
impaired class that has not accepted the plan, the court determines that the
plan “does not discriminate unfairly” and is “fair and equitable” with respect
to the dissenting impaired class(es). The Debtors believe that the Plan
satisfies these requirements, and the Debtors may request such nonconsensual
Confirmation in accordance with section 1129(b) of the Bankruptcy Code.
Nevertheless, there can be no assurance that the Court will reach this
conclusion. In addition, the pursuit of nonconsensual Confirmation or
Consummation of the Plan may result in, among other things, increased expenses
relating to professional compensation.

 

83



--------------------------------------------------------------------------------

  9.

Risk of Termination of the Restructuring Support Agreement

The Restructuring Support Agreement contains certain provisions that give the
Consenting Creditors the ability to terminate the Restructuring Support
Agreement if various conditions are satisfied, such as the failure to meet of
the proposed milestones or the conversion of one or more of the Chapter 11 Cases
into a case under chapter 7 of the Bankruptcy Code. If the Consenting Creditors
terminate the Restructuring Support Agreement, all obligations of the Consenting
Creditors under the Restructuring Support Agreement will terminate. Termination
of the Restructuring Support Agreement could result in protracted Chapter 11
Cases, which could significantly and detrimentally impact the Debtors’
relationships with vendors, employees, and major customers.

 

  10.

Conversion into Cases Under Chapter 7 of the Bankruptcy Code

If no plan of reorganization can be confirmed, or if the Court otherwise finds
that it would be in the best interest of Holders of Claims and Interests, one or
more of the Chapter 11 Cases may be converted to cases under chapter 7 of the
Bankruptcy Code, pursuant to which a trustee would be appointed or elected to
liquidate the Debtors’ assets for distribution in accordance with the priorities
established by the Bankruptcy Code.

The Debtors believe that liquidation under chapter 7 would result in
significantly smaller distributions being made to creditors than those provided
for in a chapter 11 plan because of (a) the likelihood that the assets would
have to be sold or otherwise disposed of in a disorderly fashion over a short
period of time rather than reorganizing or selling in a controlled manner
affecting the business as a going concern, (b) additional administrative
expenses involved in the appointment of a chapter 7 trustee, and (c) additional
expenses and Claims, some of which would be entitled to priority, that would be
generated during the liquidation, including Claims resulting from the rejection
of Unexpired Leases and other Executory Contracts in connection with cessation
of operations. See the Liquidation Analysis attached hereto as Exhibit C for
further discussion of the effects that a chapter 7 liquidation would have on the
recoveries of Holders of Claims.

 

  B.

Additional Factors Affecting the Value of the Reorganized Debtors and Recoveries
Under the Plan

 

  1.

The Total Amount of Claims Could Be More than Projected

There can be no assurance that the estimated Allowed amount of Claims in certain
Classes will not be significantly more than what the Debtors have estimated,
which, in turn, could cause the value of distributions to each creditor to be
reduced substantially.

 

  2.

The Debtors Cannot Guarantee Recoveries or the Timing of Such Recoveries

Although the Debtors have disclosed projected recoveries in this Disclosure
Statement, it is possible that the amount of Allowed Claims will be materially
higher than any range of possible Allowed Claims the Debtors have considered to
date, and thus creditor recoveries could be materially reduced or eliminated. In
addition, the timing of actual distributions to Holders of Allowed Claims may be
affected by many factors that cannot be predicted. Therefore, the Debtors cannot
guarantee the timing of any recovery on an Allowed Claim.

 

84



--------------------------------------------------------------------------------

  3.

Projections and Other Forward-Looking Statements Are Not Assured, and Actual
Results May Vary

Certain of the information contained in this Disclosure Statement is, by nature,
forward-looking, and contains (i) estimates and assumptions which might
ultimately prove to be incorrect and (ii) projections which may be materially
different from actual future experiences. There are uncertainties associated
with any projections and estimates, and they should not be considered assurances
or guarantees of the amount of funds or the amount of Claims in the various
Classes that might be allowed.

 

  4.

Any Valuation of Any Assets to Be Distributed Under the Plan Is Speculative and
Could Potentially be Zero

Any valuation of any of the assets to be distributed under the Plan is
necessarily speculative, and the value of such assets could potentially be zero.
Accordingly, the ultimate value, if any, of these assets could materially
affect, among other things, recoveries to the Debtors’ creditors.

 

  5.

The Reorganized Debtors May Not Be Able to Achieve Their Projected Financial
Results

The Reorganized Debtors may not be able to achieve their projected financial
results. The financial projections set forth in this Disclosure Statement
represent the Debtors’ management team’s best estimate of the Debtors’ future
financial performance, which is necessarily based on certain assumptions
regarding the anticipated future performance of the Reorganized Debtors’
operations, as well as the United States and world economies in general, and the
industry segments in which the Debtors operate in particular. While the Debtors
believe that the financial projections contained in this Disclosure Statement
are reasonable, there can be no assurance that they will be realized. If the
Debtors do not achieve their projected financial results, the value of the New
Equity may be negatively affected and the Debtors may lack sufficient liquidity
to continue operating as planned after the Effective Date. Moreover, the
financial condition and results of operations of the Reorganized Debtors from
and after the Effective Date may not be comparable to the financial condition or
results of operations reflected in the Debtors’ historical financial statements.

 

  6.

The Reorganized Debtors May Not Be Able to Generate Sufficient Cash to Service
All of Their Indebtedness

The Reorganized Debtors’ ability to make scheduled payments on, or refinance
their debt obligations, depends on the Reorganized Debtors’ financial condition
and operating performance, which are subject to prevailing economic, industry,
and competitive conditions and to certain financial, business, legislative,
regulatory, and other factors beyond the Reorganized Debtors’ control. The
Reorganized Debtors may be unable to maintain a level of cash flow from
operating activities sufficient to permit the Reorganized Debtors to pay the
principal, premium, if any, and interest on their indebtedness.

 

  C.

Risks Relating to the Debtors’ Business and Financial Condition

 

  1.

Risks Associated with the Debtors’ Business and Industry

The risks associated with the Debtors’ business and industry are more fully
described in the Debtors’ SEC filings, including:

 

  •  

Annual Report on Form 10-K for the fiscal year ended December 31, 2019, filed on
April 14, 2020 and amended on May 13, 2020;

 

85



--------------------------------------------------------------------------------

  •  

Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2020,
filed after the Petition Date;

 

  •  

Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2020,
filed on May 13, 2020; and

 

  •  

Current Reports on Form 8-K and Form 8-K/A filed on September 22, 2020,
September 16, 2020, September 15, 2020, August 28, 2020, July 28, 2020, June 30,
2020, June 17, 2020, May 29, 2020, May 5, 2020, May 1, 2020, April 29, 2020,
April 22, 2020, April 14, 2020, April 6, 2020, April 3, 2020, April 3, 2020 (two
filings), March 30, 2020, March 2, 2020, February 27, 2020, February 19, 2020,
February 14, 2020, February 7, 2020, January 27, 2020, January 13, 2020 and
January 2, 2020.

The risks associated with the Debtors’ business and industry described in the
Debtors’ filings with the SEC include, but are not limited to, the following:

 

  •  

substantial doubt about the Debtors’ ability to continue as a going concern as
of June 30, 2020;

 

  •  

the impact of the COVID–19 coronavirus pandemic on the Debtors’ business,
financial condition and results of operations;

 

  •  

fluctuations in the levels of exploration and development activity in the oil
and natural gas industry;

 

  •  

delays, reductions or cancellations of project awards and the Debtors’ ability
to realize revenue projected in their backlog;

 

  •  

the impact of the restatement of the Debtors’ previously issued consolidated
financial statements;

 

  •  

the identified material weaknesses in the Debtors’ internal control over
financial reporting and the Debtors’ ability to remediate those material
weaknesses;

 

  •  

the outcome of the investigations by the DOJ and the DOR with respect to the
circumstances giving rise to the restatement of the Debtors’ previously issued
consolidated financial statements, which could include sanctions or other
actions against the Debtors’ and their officers and directors, civil lawsuits,
and penalties;

 

  •  

the outcome of the Debtors’ internal investigation of the circumstances giving
rise to the restatement of the Debtors’ previously issued consolidated financial
statements;

 

  •  

developments with respect to the Alaskan oil and natural gas tax credit system
that continue to affect the Debtors’ ability to timely monetize tax credits,
including litigation over the constitutionality of the legislation allowing
Alaska to sell bonds to purchase tax credit certificates and Alaska budget
constraints driven primarily by oil prices;

 

  •  

intense industry competition involving a competitive bidding process that
involves significant costs and risks;

 

  •  

delays in permitting and land access rights;

 

86



--------------------------------------------------------------------------------

  •  

limited number of customers;

 

  •  

credit and delayed payment risks related to the Debtors’ customers;

 

  •  

the availability of liquidity and capital resources, including the Debtors’ need
to obtain additional working capital for upfront expenditures for upcoming
projects, and the potential impact this has on the Debtors’ business and
competitiveness;

 

  •  

increases in the level of activism against oil and natural gas exploration and
development activities;

 

  •  

need to manage rapid growth and contraction of the Debtors’ business;

 

  •  

operational disruptions due to seasonality, weather and other external factors;

 

  •  

crew availability and productivity;

 

  •  

whether the Debtors enter into turnkey or term contracts;

 

  •  

high fixed costs of operations;

 

  •  

substantial international business exposing the Debtors to currency fluctuations
and global factors, including economic, political and military uncertainties;

 

  •  

risks relating to cyber incidents;

 

  •  

ability to retain key executives;

 

  •  

need to comply with diverse and complex laws and regulations;

 

  •  

the possible impact on payments received from the State of Alaska regarding tax
credits that have been issued;

 

  •  

costs and outcomes of pending and future litigation; and

 

  •  

the time and expense required for the Debtors to respond to the SEC, DOJ and DOR
investigations and for the Debtors to complete their internal investigation,
which expenses have been and are likely to continue to be material and are
likely to have a material adverse impact on the Debtors’ cash balance, cash flow
and liquidity.

 

  2.

Liquidity During and After the Chapter 11 Cases

Although the Debtors lowered their capital budget and reduced the scale of their
operations significantly, their business remains capital intensive. In addition
to the cash requirements necessary to fund ongoing operations, the Debtors have
incurred significant professional fees and other costs in connection with
preparing for and filing the Chapter 11 Cases and expect to continue to incur
significant professional fees and costs throughout the Chapter 11 Cases. The
Debtors believe that they will have sufficient cash on hand and cash flow from
operations to continue to fund the Reorganized Debtors’ operations after
emergence from chapter 11.

 

87



--------------------------------------------------------------------------------

The Debtors’ current liquidity may not be sufficient to allow the Debtors to
satisfy their obligations related to the Chapter 11 Cases, proceed with the
confirmation of a chapter 11 plan of reorganization, and/or emerge from
bankruptcy. While the Debtors have an agreement in principal with the Consenting
Prepetition Credit Agreement Lenders and Consenting Prepetition Term Loan
Lenders on the terms of the First Lien Exit Facility and with the Consenting
Prepetition Credit Agreement Lenders on the terms of the Second Lien Exit
Facility, the Debtors can provide no assurance that they will be able to secure
interim financing or exit financing, if needed, to meet their liquidity needs
or, if sufficient funds are available, that any financing offered to the Debtors
will be on terms acceptable to the Debtors.

 

  3.

Post-Effective Date Indebtedness

Following the Effective Date, the Reorganized Debtors will have significantly
reduced their outstanding secured indebtedness, but will still have
$43.8 million of secured debt outstanding. The Reorganized Debtors’ ability to
service their debt obligations will depend on, among other things, their future
operating performance, which depends partly on economic, financial, competitive,
and other factors beyond the Reorganized Debtors’ control. The Reorganized
Debtors may not be able to generate sufficient cash from operations to meet
their debt service obligations as well as fund necessary capital expenditures
and investments. In addition, if the Reorganized Debtors need to refinance their
debt, obtain additional financing, or sell assets or equity, they may not be
able to do so on commercially reasonable terms, if at all.

 

  D.

Factors Relating to Securities to Be Issued Under the Plan

 

  1.

No Market for Securities

After the Effective Date, New Parent will be a privately held company and the
New Equity will not be listed on any public market to provide liquidity for
existing and potential shareholders to trade shares of New Equity. The lack of
publicly traded securities could also have a long-term adverse effect on New
Parent’s ability to raise capital.

 

  2.

Limited Holders

As set forth above, after the Effective Date, the Prepetition Term Loan Lenders
will receive 100% of the New Equity, subject to dilution by the (a) New First
Lien Exit Facility Equity issued to eligible Prepetition Credit Agreement
Lenders and Prepetition Term Loan Lenders, (b) New Equity issued pursuant to the
First Lien Exit Facility Put Option Premium issued to certain of the Consenting
Credit Agreement Lenders and Consenting Term Loan Lenders, (c) New Equity issued
pursuant to the Rights Offering and (d) awards related to the New Equity issued
under the Management Incentive Plan). If the Holders of the New Equity were to
act as a group, such Holders would be in a position to control the outcome of
all actions requiring stockholder approval, including the election of directors,
without the approval of other stockholders. This concentration of ownership
could also facilitate or hinder a negotiated change of control of New Parent
and, consequently, have an impact upon the value of the New Equity.

 

  3.

New Parent Will Be a Holding Company

SAE Holdings is a holding company, and as such, it conducts its operations
through, most of its assets are owned by, and its operating income and cash flow
are generated by, its subsidiaries. Upon the Effective Date, New Parent will
remain a holding company. Therefore, New Parent will be dependent upon cash
flows from its subsidiaries to meet its debt service and related obligations.
Contractual provisions or laws, as well as its subsidiaries’ financial
conditions and operating requirements, may limit New Parent’s ability to obtain,
from such subsidiaries, the cash required to meet such debt service or related
obligations. Applicable tax laws may also subject such payments to further
taxation. The inability to obtain cash from its subsidiaries may limit New
Parent’s ability to meet its debt service and related obligations even though
there may be sufficient resources on a consolidated basis to satisfy such
obligations.

 

88



--------------------------------------------------------------------------------

  4.

Resale Restrictions

The New Equity underlying the Management Incentive Plan and the New Equity
issued pursuant to the Rights Offering and the First Lien Exit Facility Put
Option Premium will be subject to resale restrictions. The New Equity underlying
the Management Incentive Plan and the New Equity issued pursuant to the Rights
Offering and the First Lien Exit Facility Put Option Premium has not been
registered under the Securities Act, any state securities laws or the laws of
any other jurisdiction. The New Equity underlying the Management Incentive Plan
and the New Equity issued pursuant to the Rights Offering and the First Lien
Exit Facility Put Option Premium is being issued pursuant to an exemption from
registration under the applicable securities laws. Accordingly, such securities
will be subject to resale restrictions and may be resold, exchanged, assigned or
otherwise transferred only pursuant to registration, or an applicable exemption
from registration, under the Securities Act and other applicable law. In
addition, Holders of New Equity issued pursuant to Section 1145(a) of the
Bankruptcy Code who are deemed to be “underwriters” under Section 1145(b) of the
Bankruptcy Code will also be subject to resale restrictions. See Article VI of
this Disclosure Statement for a further discussion of the transfer restrictions
applicable to the securities.

 

  5.

Potential Dilution

The ownership percentage represented by the New Equity distributed on the
Effective Date under the Plan will be subject to dilution from the equity issued
in connection with the Management Incentive Plan, the New First Lien Exit
Facility Equity, and the First Lien Exit Facility Put Option Premium, as well as
the conversion of any options, warrants, convertible securities, exercisable
securities, or other securities that may be issued post-emergence.

In the future, similar to all companies, additional equity financings or other
share issuances by the Reorganized Debtors could adversely affect the value of
the New Equity. The amount and dilutive effect of any of the foregoing could be
material.

 

  6.

Equity Interests Subordinated to the Reorganized Debtors’ Indebtedness

In any subsequent liquidation, dissolution, or winding up of the Reorganized
Debtors, the New Equity would rank below all debt claims against the Reorganized
Debtors. As a result, Holders of New Equity will not be entitled to receive any
payment or other distribution of assets upon the liquidation, dissolution, or
winding up of the Reorganized Debtors until after all the Reorganized Debtors’
obligations to their debt holders have been satisfied.

 

  E.

Additional Factors

 

  1.

The Debtors Could Withdraw the Plan

Subject to the terms of the Restructuring Support Agreement and the Backstop
Agreement (as defined in the Plan), and without prejudice to the rights of any
party thereto, the Plan may be revoked or withdrawn prior to the Confirmation
Date by the Debtors.

 

  2.

The Debtors Have No Duty to Update

The statements contained in this Disclosure Statement are made by the Debtors as
of the date hereof, unless otherwise specified herein, and the delivery of this
Disclosure Statement after that date does not imply that there has been no
change in the information set forth herein since that date. The Debtors have no
duty to update this Disclosure Statement unless otherwise ordered to do so by
the Court.

 

89



--------------------------------------------------------------------------------

  3.

No Representations Outside this Disclosure Statement Are Authorized

No representations concerning or related to the Debtors, the Chapter 11 Cases,
or the Plan are authorized by the Court or the Bankruptcy Code, other than as
set forth in this Disclosure Statement. Any representations or inducements made
to secure your acceptance or rejection of the Plan that are other than those
contained in, or included with, this Disclosure Statement should not be relied
upon in making the decision to accept or reject the Plan.

 

  4.

No Legal or Tax Advice Is Provided by this Disclosure Statement

The contents of this Disclosure Statement should not be construed as legal,
business, or tax advice. Each Holder of Claims or Interests should consult their
own legal counsel and accountant as to legal, tax, and other matters concerning
their Claim or Interest.

This Disclosure Statement is not legal advice to you. This Disclosure Statement
may not be relied upon for any purpose other than to determine how to vote on
the Plan or object to confirmation of the Plan.

 

  5.

No Admission Made

Nothing contained herein or in the Plan will constitute an admission of, or will
be deemed evidence of, the tax or other legal effects of the Plan on the Debtors
or Holders of Claims or Interests.

 

  6.

Certain Tax Consequences

For a discussion of certain tax considerations to the Debtors and certain
Holders of Claims in connection with the implementation of the Plan, see Section
VII of this Disclosure Statement.

 

IX.

VOTING PROCEDURES AND REQUIREMENTS

 

  A.

Parties Entitled to Vote

Under the Bankruptcy Code, only holders of claims or interests in “impaired”
classes are entitled to vote on a plan. Under section 1124 of the Bankruptcy
Code, a class of claims or interests is deemed to be “impaired” under a plan
unless (i) the plan leaves unaltered the legal, equitable, and contractual
rights to which such claim or interest entitles the holder thereof or
(ii) notwithstanding any legal right to an accelerated payment of such claim or
interest, the plan cures all existing defaults (other than defaults resulting
from the occurrence of events of bankruptcy) and reinstates the maturity of such
claim or interest as it existed before the default.

If, however, the holder of an impaired claim or interest will not receive or
retain any distribution under the plan on account of such claim or interest, the
Bankruptcy Code deems such holder to have rejected the plan, and, accordingly,
holders of such claims and interests are not entitled to vote on the plan. If a
claim or interest is not impaired by the plan, the Bankruptcy Code deems the
holder of such claim or interest to have accepted the plan and, accordingly,
holders of such claims and interests are not entitled to vote on the plan.

 

90



--------------------------------------------------------------------------------

A vote may be disregarded if the Court determines, pursuant to section 1126(e)
of the Bankruptcy Code, that it was not solicited or procured in good faith or
in accordance with the provisions of the Bankruptcy Code.

The Bankruptcy Code defines “acceptance” of a plan by a class of claims as
acceptance by creditors in that class that hold at least two-thirds (2/3) in
dollar amount and more than one-half (1/2) in number of the claims that cast
ballots for acceptance or rejection of the plan.

The claims in the following classes (collectively, the “Voting Classes”) are
entitled to vote to accept or reject the Plan:

 

  •  

Class 4 –Credit Agreement Claims; and

 

  •  

Class 5 – Term Loan Claims.

The Holders of Claims in the Voting Classes are Impaired under the Plan and may,
in certain circumstances, receive a distribution under the Plan. Accordingly,
Holders of Claims in the Voting Classes have the right to vote to accept or
reject the Plan.

 

  B.

Voting Procedures

This Disclosure Statement, which is accompanied by a ballot or ballots
substantially in the forms attached to the Solicitation Procedures Order
(collectively, the “Ballots”, and each, a “Ballot”) to be used for voting on the
Plan, is being distributed to the Holders of Claims in those Classes that are
entitled to vote to accept or reject the Plan.

The order approving this Disclosure Statement is incorporated herein by
reference and should be read in conjunction with this Disclosure Statement and
in formulating a decision to vote to accept or reject the Plan.

 

THE DISCUSSION OF THE SOLICITATION AND VOTING
PROCESS SET FORTH IN THIS DISCLOSURE STATEMENT IS ONLY A SUMMARY.

 

PLEASE REFER TO THE AMENDED ORDER (I) CONDITIONALLY APPROVING DISCLOSURE
STATEMENT, (II) APPROVING PROCEDURES FOR SOLICITATION AND TABULATION OF VOTES TO
ACCEPT OR REJECT PLAN, (III) APPROVING NOTICES; (IV) APPROVING RIGHTS OFFERING
PROCEDURES; AND (V) GRANTING RELATED RELIEF [DOCKET NO. [___]] (THE
“SOLICITATION PROCEDURES ORDER”) FOR A MORE COMPREHENSIVE DESCRIPTION OF THE
SOLICITATION AND VOTING PROCESS.

 

  C.

Voting Deadline

Ballots will be provided to Holders of Claims in the Voting Classes entitled to
vote as of [October 30], 2020 (the “Voting Record Date”) for such Holders to
vote to accept or reject the Plan. Because all other Classes are Unimpaired and
deemed to accept the Plan or Impaired and deemed to reject the Plan, only the
Voting Classes are entitled to vote to accept or reject the Plan.

 

91



--------------------------------------------------------------------------------

Each Ballot contains detailed voting instructions and sets forth in detail,
among other things, the deadlines, procedures, and instructions for voting to
accept or reject the Plan, the Voting Record Date, the applicable standards for
tabulating Ballots, and instructions for, and the effect of, opting out of the
releases set forth in the Plan.

The Debtors have engaged Epiq Corporate Restructuring, LLC as their claims,
noticing, solicitation, and balloting agent (the “Voting Agent”) to assist in,
among other things, the transmission of voting materials and in the tabulation
of votes with respect to the Plan.

IN ORDER FOR YOUR VOTE TO BE COUNTED, YOUR VOTE MUST BE RECEIVED BY THE VOTING
AGENT AT THE ADDRESS SET FORTH BELOW ON OR BEFORE THE VOTING DEADLINE OF 5:00
P.M., PREVAILING CENTRAL TIME, ON [DECEMBER 4], 2020, UNLESS EXTENDED BY THE
DEBTORS AND THE REQUISITE CREDITORS. IF YOU HOLD YOUR CLAIMS THROUGH A NOMINEE,
PLEASE FOLLOW THE INSTRUCTIONS PROVIDED BY YOUR NOMINEE FOR RETURNING YOUR
VOTING INSTRUCTIONS. UNLESS OTHERWISE INSTRUCTED, PLEASE RETURN YOUR BENEFICIAL
HOLDER BALLOT TO YOUR NOMINEE OR YOUR VOTE WILL NOT BE COUNTED.

EACH BALLOT ADVISES THAT CREDITORS WHO (A) VOTE TO ACCEPT THE PLAN OR (B) DO NOT
VOTE OR VOTE TO REJECT THE PLAN AND DO NOT ELECT TO OPT OUT OF THE RELEASE
PROVISIONS CONTAINED IN ARTICLE VIII OF THE PLAN SHALL BE DEEMED TO HAVE
CONSENTED TO THE RELEASE, INJUNCTION, AND EXCULPATION PROVISIONS SET FORTH IN
ARTICLE VIII OF THE PLAN AND UNCONDITIONALLY, IRREVOCABLY, AND FOREVER RELEASED
AND DISCHARGED THE RELEASED PARTIES FROM ANY AND ALL CAUSES OF ACTION. CREDITORS
WHO DO NOT GRANT THE RELEASES CONTAINED IN ARTICLE VIII OF THE PLAN WILL NOT
RECEIVE THE BENEFIT OF THE RELEASES SET FORTH IN ARTICLE VIII OF THE PLAN.

 

92



--------------------------------------------------------------------------------

Ballots returnable to the Voting Agent must be returned by the Voting Deadline
with an original signed copy to:

 

By electronic, online submission:    If by First Class Mail    If by overnight
courier or hand
delivery

Please visit https://dm.epiq11.com/SAExploration Click on the “E-Ballot” section
of the Debtors’ website and follow the directions to submit your E-Ballot. If
you choose to submit your Ballot via Epiq’s E-Ballot system, you should not also
return a hard copy of your Ballot.

 

IMPORTANT NOTE: You will need the following information to retrieve and submit
your customized E-Ballot:

 

Unique E-Ballot ID#: ________________

 

“E-Balloting” is the sole manner in which Ballots will be accepted via
electronic or online transmission. Ballots submitted by facsimile or email will
not be counted.

   SAExploration – Ballot Processing
c/o Epiq Corporate Restructuring, LLC
P.O. Box 4422 Beaverton, OR 97076-4422   

SAExploration – Ballot Processing

c/o Epiq Corporate Restructuring, LLC 10300 SW Allen Boulevard Beaverton, OR
97005

FOR YOUR VOTE TO BE COUNTED, YOUR BALLOT MUST BE ACTUALLY RECEIVED BY THE VOTING
AGENT NO LATER THAN [DECEMBER 4], 2020 AT 5:00 P.M. (PREVAILING CENTRAL TIME).

The delivery of an accepting Ballot pursuant to one of the procedures set forth
above will constitute the agreement of the creditor with respect to such Ballot
to accept (i) all of the terms of, and conditions to, this solicitation; and
(ii) the terms of the Plan including the injunction, releases, and exculpations
set forth therein. All parties in interest retain their right to object to
confirmation of the Plan pursuant to section 1128 of the Bankruptcy Code,
subject to any applicable terms of the Restructuring Support Agreement.

 

  D.

Waivers of Defects and Irregularities

Unless otherwise directed by the Court, all questions as to the validity, form,
eligibility (including time of receipt), acceptance, and revocation or
withdrawals of Ballots will be determined by the Voting Agent and/or the
Debtors, as applicable, in consultation with the Requisite Creditors, which
determination will be final and binding. The Debtors reserve the right to reject
any and all Ballots submitted by any of their respective creditors not in proper
form, the acceptance of which would, in the opinion of the Debtors or their
counsel, as applicable, be unlawful. The Debtors further reserve their
respective rights to waive any defects or irregularities or conditions of
delivery as to any particular Ballot by any of their creditors. The
interpretation (including the Ballot and the respective instructions thereto) by
the applicable Debtor, unless otherwise directed by the Court, will be final and
binding on all parties. The Debtors reserve the right to accept any Ballot
submitted after the Voting Deadline.

Unless waived, any defects or irregularities in connection with deliveries of
Ballots must be cured within such time as the Debtors determine, unless
otherwise ordered by the Court. Neither the Debtors nor any other person will be
under any duty to provide notification of defects or irregularities with respect
to deliveries of Ballots nor will the Debtors or any other person incur any
liabilities for failure to provide such notification. Unless otherwise directed
by the Court, delivery of such Ballots will not be deemed to have been made
until such irregularities have been cured or waived. Ballots previously
furnished (and as to which any irregularities have not theretofore been cured or
waived) will be invalidated.

 

93



--------------------------------------------------------------------------------

X.

CONFIRMATION OF THE PLAN

 

  A.

Confirmation Hearing

Pursuant to sections 1128 and 1129 of the Bankruptcy Code, the Court has
scheduled a Confirmation Hearing to consider Confirmation of the Plan. The
Confirmation Hearing has been scheduled to be heard on [December 10], 2020 at [
_:_ _.m.] (Prevailing Central Time) in Courtroom 404 of the United States Court
for the Southern District of Texas, located at 515 Rusk Street, Houston, Texas
77002. The Confirmation Hearing may be adjourned from time-to-time without
further notice except for the announcement of the adjournment date made at the
Confirmation Hearing or at any subsequent adjourned Confirmation Hearing.

In addition, the Court has set the deadline to object to the confirmation of the
Plan as [December 4], 2020 at 5:00 p.m. (Prevailing Central Time) (the
“Objection Deadline”). Section 1128(b) of the Bankruptcy Code provides that any
party in interest may object to the confirmation of a plan. Objections and
responses to the Plan, if any, must be served and filed as to be received on or
before the Objection Deadline in the manner described below. For the avoidance
of doubt, an objection to the Plan filed with the Court will not be considered a
vote to reject the Plan.

 

  B.

Objections to Confirmation

Section 1128(b) of the Bankruptcy Code provides that any party in interest may
object to the confirmation of a plan. Any objection to confirmation of the Plan
must be in writing, must conform to the Bankruptcy Rules and the Local Rules,
must set forth the name of the objector, the nature and amount of Claims held or
asserted by the objector against, or Interests held by the objector in, the
Debtors’ estates or properties, the basis for the objection and the specific
grounds therefore, and must be filed with the Court, with a copy to the chambers
of the United States Bankruptcy Judge appointed to the Chapter 11 Cases,
together with proof of service thereof, and served upon the following parties,
including such other parties as the Court may order:

 

  1)

The Debtors and Counsel to the Debtors:

 

      

SAExploration Holdings, Inc.

      

13645 N. Promenade Blvd.

      

Stafford, TX 77477

      

Attn:    Michael J. Faust

 

      

– and –

 

      

Porter Hedges LLP

      

1000 Main Street

      

Houston, Texas 77002

      

Attn:    John F. Higgins

      

            E. James Cowen

 

94



--------------------------------------------------------------------------------

  2)

The United States Trustee:

 

      

Office of the U.S. Trustee for the Southern District of Texas

      

515 Rusk Street, Suite 3516

      

Houston, Texas 77002

      

Attn:    Hector Duran

 

  3)

Counsel to Certain of the Consenting Creditors:

 

      

Paul, Weiss, Rifkind, Wharton & Garrison LLP

      

1285 Avenue of the Americas

      

New York, New York 10019-6064

      

Attn:    Andrew N. Rosenberg

      

            Brian Bolin

      

            Teresa Lii

UNLESS AN OBJECTION TO CONFIRMATION IS TIMELY SERVED AND FILED, IT MAY NOT BE
CONSIDERED BY THE COURT.

 

  C.

Requirements for Confirmation of the Plan

The requirements for Confirmation of the Plan pursuant to section 1129(a) of the
Bankruptcy Code include, without limitation, whether:

 

  1)

the Plan complies with the applicable provisions of the Bankruptcy Code;

 

  2)

the Debtors have complied with the applicable provisions of the Bankruptcy Code;

 

  3)

the Plan has been proposed in good faith and not by any means forbidden by law;

 

  4)

any payment made or to be made by the Debtors or by a person issuing securities
or acquiring property under the Plan, for services or for costs and expenses in
or in connection with the Chapter 11 Cases, or in connection with the Plan and
incident to the Chapter 11 Cases, has been disclosed to the Court, and any such
payment made before Confirmation of the Plan is reasonable, or if such payment
is to be fixed after Confirmation of the Plan, such payment is subject to the
approval of the Court as reasonable;

 

  5)

the Debtors have disclosed the identity and affiliations of any individual
proposed to serve, after Confirmation of the Plan, as a director or officer of
the Reorganized Debtors, an Affiliate of the Debtors participating in a Plan
with the Debtors, or a successor to the Debtors under the Plan, and the
appointment to, or continuance in, such office of such individual is consistent
with the interests of Holders of Claims and Interests and with public policy,
and the Debtors have disclosed the identity of any Insider who will be employed
or retained by the Reorganized Debtors, and the nature of any compensation for
such Insider;

 

95



--------------------------------------------------------------------------------

  6)

with respect to each Class of Claims or Interests, each Holder of an Impaired
Claim or Interest has either accepted the Plan or will receive or retain under
the Plan, on account of such Holder’s Claim or Interest, property of a value, as
of the Effective Date of the Plan, that is not less than the amount such Holder
would receive or retain if the Debtors were liquidated on the Effective Date of
the Plan under chapter 7 of the Bankruptcy Code;

 

  7)

except to the extent the Plan meets the requirements of section 1129(b) of the
Bankruptcy Code (as discussed further below), each Class of Claims either has
accepted the Plan or is not Impaired under the Plan;

 

  8)

except to the extent that the Holder of a particular Claim has agreed to a
different treatment of such Claim, the Plan provides that Administrative Claims
and priority Claims, other than Priority Tax Claims, will be paid in full on the
Effective Date, and that Priority Tax Claims will receive either payment in full
on the Effective Date or deferred cash payments over a period not exceeding five
years after the Petition Date, of a value, as of the Effective Date of the Plan,
equal to the Allowed amount of such Priority Tax Claims;

 

  9)

at least one Class of Impaired Claims has accepted the Plan, determined without
including any acceptance of the Plan by any Insider holding a Claim in such
Class;

 

  10)

Confirmation of the Plan is not likely to be followed by the liquidation, or the
need for further financial reorganization, of the Debtors or any successor to
the Debtors under the Plan; and

 

  11)

all fees payable under section 1930 of title 28, as determined by the Court at
the Confirmation Hearing, have been paid or the Plan provides for the payment of
all such fees on the Effective Date of the Plan.

At the Confirmation Hearing, the Court will determine whether the Plan satisfies
all of the requirements of section 1129 of the Bankruptcy Code. The Debtors
believe that: (1) the Plan satisfies, or will satisfy, all of the necessary
statutory requirements of the Bankruptcy Code; (2) the Debtors have complied, or
will have complied, with all of the necessary requirements of the Bankruptcy
Code; and (3) the Plan has been proposed in good faith.

 

  D.

Best Interests Test/Liquidation Analysis

Section 1129(a)(7) of the Bankruptcy Code requires that a court find, as a
condition to confirmation, that a chapter 11 plan provides, with respect to each
impaired class, that each holder of a claim or an equity interest in such
impaired class either (1) has accepted the plan or (2) will receive or retain
under the plan property of a value that is not less than the amount that the
non-accepting holder would receive or retain if the debtors liquidated under
chapter 7 of the Bankruptcy Code. This requirement is referred to as the “best
interests test.”

 

96



--------------------------------------------------------------------------------

This test requires a court to determine what the holders of allowed claims and
allowed equity interests in each impaired class would receive from a liquidation
of the debtor’s assets and properties in the context of a liquidation under
chapter 7 of the Bankruptcy Code. To determine if a plan is in the best
interests of each impaired class, the value of the distributions from the
proceeds of the liquidation of the debtor’s assets and properties (after
subtracting the amounts attributable to the aforesaid claims) is then compared
with the value offered to such classes of claims and equity interests under the
plan.

Attached hereto as Exhibit C and incorporated herein by reference are
liquidation analyses (collectively, the “Liquidation Analysis”) prepared by the
Debtors with the assistance of the Debtors’ financial advisor. The Liquidation
Analysis provides the Debtors’ analysis with respect to separate liquidations of
each of SAE Holdings and its Affiliates. As reflected in the Liquidation
Analysis, the Debtors believe that liquidation of the Debtors’ businesses under
chapter 7 of the Bankruptcy Code would substantially reduce the value to be
realized by Holders of Claims as compared to distributions contemplated under
the Plan. Consequently, the Debtors and their management believe that
Confirmation of the Plan will provide a substantially greater return to Holders
of Claims than such Holders would receive in a liquidation under chapter 7 of
the Bankruptcy Code.

The Debtors believe that any liquidation analysis is speculative, as it is
necessarily premised on assumptions and estimates which are inherently subject
to significant uncertainties and contingencies, many of which would be beyond
the control of the Debtors. The Liquidation Analysis provided in Exhibit C is
solely for the purpose of disclosing to Holders of Claims and Interests the
effects of a hypothetical chapter 7 liquidation of the Debtors, subject to the
assumptions set forth therein. There can be no assurance as to values that would
actually be realized in a chapter 7 liquidation nor can there be any assurance
that a Court will accept the Debtors’ conclusions or concur with such
assumptions in making its determinations under section 1129(a)(7) of the
Bankruptcy Code.

 

  E.

Feasibility

Section 1129(a)(11) of the Bankruptcy Code requires that a debtor demonstrate
that confirmation of a plan is not likely to be followed by the liquidation, or
the need for further financial reorganization, of the debtor or any successor to
the debtor (unless such liquidation or reorganization is proposed in such plan
of reorganization).

For purposes of determining whether the Plan meets this requirement, the
Debtors, with the assistance of Imperial Capital LLC, have analyzed their
ability to meet their obligations under the Plan. As part of this analysis, the
Debtors have prepared a projected consolidated income statement, which includes
the consolidated, projected, unaudited, financial statement information of the
Reorganized Debtors (collectively, the “Financial Projections”) for the period
beginning three years from the Effective Date. The Financial Projections are
based on an assumed Effective Date of December 31, 2020 and certain assumptions
regarding the Debtors’ ability to obtain Exit Financing. To the extent that the
Effective Date occurs after December 31, 2020, recoveries on account of Allowed
Claims could be impacted. Creditors and other interested parties should review
Article VIII of this Disclosure Statement for a discussion of certain factors
that may affect the future financial performance of the Reorganized Debtors.

The Financial Projections are attached hereto as Exhibit D and incorporated
herein by reference. Based upon the Financial Projections, the Debtors believe
they will be a viable operation following the Chapter 11 Cases and that
Confirmation of the Plan is not likely to be followed by liquidation or the need
for further reorganization.

 

97



--------------------------------------------------------------------------------

  F.

Acceptance by Impaired Classes

The Bankruptcy Code requires, as a condition to confirmation, except as
described in the following section, that each class of claims or equity
interests impaired under a plan, accept the plan. A class that is not “impaired”
under a plan is deemed to have accepted the plan and, therefore, solicitation of
acceptances with respect to such a class is not required.4

Section 1126(c) of the Bankruptcy Code defines acceptance of a plan by a class
of impaired claims as acceptance by holders of at least two-thirds in a dollar
amount and more than one-half in a number of allowed claims in that class,
counting only those claims that have actually voted to accept or to reject the
plan. Thus, a class of claims will have voted to accept the plan only if
two-thirds in amount and a majority in number actually cast their ballots in
favor of acceptance.

 

  G.

Additional Requirements for Nonconsensual Confirmation

Section 1129(b) of the Bankruptcy Code allows a court to confirm a plan even if
all impaired classes have not accepted it, provided that the plan has been
accepted by at least one impaired class, without consideration of any votes in
such class cast by insiders. Pursuant to section 1129(b) of the Bankruptcy Code,
notwithstanding an impaired class’s rejection or deemed rejection of the plan,
the plan will be confirmed, at the plan proponent’s request, in a procedure
commonly known as a “cramdown” so long as the plan does not “discriminate
unfairly” and is “fair and equitable” with respect to each class of claims or
equity interests that is impaired under, and has not accepted, the plan.

As described herein, certain Classes are deemed to reject the Plan under section
1126(g) of the Bankruptcy Code. Accordingly, the Debtors will request
Confirmation of the Plan, as it may be modified from time to time, under section
1129(b) of the Bankruptcy Code. The Debtors reserve the right to alter, amend,
modify, revoke, or withdraw the Plan or any Plan Supplement document, including
the right to amend or modify the Plan or any Plan Supplement document to satisfy
the requirements of section 1129(b) of the Bankruptcy Code, subject to the terms
of the Restructuring Support Agreement.

 

  1.

No Unfair Discrimination

The “unfair discrimination” test applies to classes of claims or interests that
are of equal priority and are receiving different treatment under a plan. This
test does not require that the treatment be the same or equivalent, but that
such treatment is “fair.” In general, courts consider whether a plan
discriminates unfairly in its treatment of classes of claims of equal rank
(e.g., classes of the same legal character). Courts will take into account a
number of factors in determining whether a plan discriminates unfairly.

 

  2.

Fair and Equitable Test

The “fair and equitable” test applies to classes of different priority and
status (e.g., secured versus unsecured) and includes the general requirement
that no class of claims receive more than 100% of the allowed amount of the
claims in such class. As to dissenting classes, the test sets different
standards depending on the type of claims in such class. The Debtors believe
that the Plan satisfies the “fair and equitable” test as further explained
below.

 

4 

A class of claims is “impaired” within the meaning of section 1124 of the
Bankruptcy Code unless the plan (a) leaves unaltered the legal, equitable and
contractual rights to which the claim or equity interest entitles the holder of
such claim or equity interest or (b) cures any default, reinstates the original
terms of such obligation, compensates the holder for certain damages or losses,
as applicable, and does not otherwise alter the legal, equitable, or contractual
rights to which such claim or equity interest entitles the holder of such claim
or equity interest.

 

98



--------------------------------------------------------------------------------

The Debtors submit that the Plan is structured so that it does not “discriminate
unfairly” and satisfies the “fair and equitable” requirement of section 1129(b)
of the Bankruptcy Code. With respect to the unfair discrimination requirement,
all Classes under the Plan are provided treatment that is substantially
equivalent to the treatment that is provided to other Classes that have equal
rank. With respect to the fair and equitable requirement, no Class under the
Plan will receive more than 100% of the amount of Allowed Claims in that Class.
The Debtors believe that the Plan and the treatment of all Classes of Claims and
Interests under the Plan satisfy the foregoing requirements for nonconsensual
Confirmation of the Plan.

 

  H.

Valuation of the Debtors

In conjunction with formulating the Plan and satisfying its obligations under
section 1129 of the Bankruptcy Code, the Debtors determined that it was
necessary to estimate the post-Confirmation going concern value of the Debtors.
The valuation analyses are set forth in Exhibit E attached hereto (together, the
“Valuation Analysis”) and incorporated herein by reference.

 

XI.

ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN

The Debtors have evaluated several alternatives to the Plan. After studying
these alternatives, the Debtors have concluded that the Plan is the best
alternative and will maximize recoveries to parties in interest, assuming
Confirmation and Consummation of the Plan. If Confirmation and Consummation of
the Plan do not occur, the alternatives to the Plan are (i) the preparation and
presentation of an alternative plan of reorganization, (ii) a sale of some or
all of the Debtors’ assets pursuant to section 363 of the Bankruptcy Code, or
(iii) a liquidation of the Debtors’ assets under chapter 7 of the Bankruptcy
Code.

 

  A.

Alternative Plan of Reorganization

If the Plan is not confirmed, the Debtors (or if the Debtors’ exclusive period
in which to file a plan of reorganization has expired, any other party in
interest) could attempt to formulate a different plan. Such a plan might involve
either a reorganization and continuation of the Debtors’ business or an orderly
liquidation of their assets. The Debtors, however, submit that the Plan, as
described herein, enables their creditors to realize the most value under the
circumstances.

 

  B.

Sale Under Section 363 of the Bankruptcy Code

If the Plan is not confirmed, the Debtors could seek from the Court, after
notice and a hearing, authorization to sell their assets under section 363 of
the Bankruptcy Code. Holders of Claims in Class 4, and in certain instances
Classes 5 and 6, would be entitled to credit bid on any property to which their
security interest is attached, and to offset their Claims against the purchase
price of the property. In addition, the security interests in the Debtors’
assets held by Holders of Claims in Classes 4, 5 and 6 would attach to the
proceeds of any sale of the Debtors’ assets. After these Claims are satisfied,
the remaining funds, if any, could be used to pay Holders of Claims and
Interests in Classes 7 through 12. Upon analysis and consideration of this
alternative, the Debtors do not believe a sale of their assets under section 363
of the Bankruptcy Code would yield a higher recovery for Holders of Claims than
the Plan.

 

  C.

Liquidation Under Chapter 7 or Applicable Non-Bankruptcy Law

If no plan can be confirmed, the Chapter 11 Cases may be converted to cases
under chapter 7 of the Bankruptcy Code in which a trustee would be elected or
appointed to liquidate the assets of the Debtors for distribution to their
creditors in accordance with the priorities established by the Bankruptcy Code.
The effect a chapter 7 liquidation would have on the recovery of Holders of
Allowed Claims and Interests is set forth in the Liquidation Analysis attached
hereto as Exhibit C.

 

99



--------------------------------------------------------------------------------

The Debtors believe that liquidation under chapter 7 would result in smaller
distributions to creditors than those provided for in the Plan because of the
delay resulting from the conversion of the Chapter 11 Cases and the additional
administrative expenses associated with the appointment of a trustee and the
trustee’s retention of professionals who would be required to become familiar
with the many legal and factual issues in the Debtors’ Chapter 11 Cases.

 

XII.

CONCLUSION AND RECOMMENDATION

In the opinion of the Debtors, the Plan is preferable to all other available
alternatives and provides for a larger distribution to the Debtors’ creditors
than would otherwise result in any other scenario. Accordingly, the Debtors
recommend that Holders of Claims entitled to vote on the Plan vote to accept the
Plan and support Confirmation of the Plan.

Dated: November 1, 2020

    Houston, Texas

 

SAEXPLORATION HOLDINGS, INC.

on behalf of itself and all other Debtors

/s/ Michael J. Faust

Michael J. Faust

Chief Executive Officer and President

13645 N. Promenade Blvd.

Stafford, TX 77477

 

100



--------------------------------------------------------------------------------

EXHIBIT A

Plan of Reorganization



--------------------------------------------------------------------------------

EXHIBIT B

Restructuring Support Agreement



--------------------------------------------------------------------------------

RESTRUCTURING SUPPORT AGREEMENT

This RESTRUCTURING SUPPORT AGREEMENT (together with all exhibits, annexes, and
schedules hereto, in each case as may be amended, supplemented or otherwise
modified from time to time in accordance with the terms hereof, this
“Agreement”), dated as of August 27, 2020, is entered into by and among:

(i) SAExploration Holdings, Inc. (“SAE Holdings”), SAExploration Sub, Inc. (“SAE
Sub”), SAExploration, Inc. (“SAE Inc.”), SAExploration Seismic Services (US),
LLC (“Seismic Services”), and NES, LLC (“NES”) (collectively, the “Company”);

(ii) the undersigned lenders or investment advisors or managers for the account
of the lenders (together with their respective successors and permitted assigns
and any other Prepetition Credit Agreement Lenders that become party hereto in
accordance with the terms hereof, the “Consenting Credit Agreement Lenders”)
under that certain Third Amended and Restated Credit and Security Agreement,
dated as of September 26, 2018 (as may be amended or supplemented from time to
time, the “Prepetition Credit Agreement” and the Advances (as defined therein)
made thereunder, the “Prepetition Credit Agreement Advances”), among SAE Inc.,
the guarantors party thereto, Cantor Fitzgerald Securities, as administrative
agent and collateral agent, and the lenders party thereto from time to time (the
“Prepetition Credit Agreement Lenders”);

(iii) the undersigned lenders or investment advisors or managers for the account
of the lenders (together with their respective successors and permitted assigns
and any other Prepetition Term Loan Lenders that become party hereto in
accordance with the terms hereof, the “Consenting Term Loan Lenders”) under that
certain Term Loan and Security Agreement, dated as of June 29, 2016 (as may be
amended or supplemented from time to time, the “Prepetition Term Loan Agreement”
and the Advances (as defined therein) made thereunder, the “Prepetition Term
Loan Advances”), among SAE Holdings, the guarantors party thereto, and Delaware
Trust Company, as administrative agent and collateral agent, and the lenders
party thereto from time to time (the “Prepetition Term Loan Lenders”); and

(iv) the undersigned noteholders or investment advisors or managers for the
account of the noteholders (together with their respective successors and
permitted assigns and any other Prepetition Noteholders that become party hereto
in accordance with the terms hereof, the “Consenting Convertible Noteholders”
and together with the Consenting Credit Agreement Lenders and the Consenting
Term Loan Lenders, the “Consenting Creditors”) under that certain Senior Secured
Convertible Notes Indenture dated as of September 26, 2018 (as may be amended or
supplemented from time to time, the “Prepetition Indenture”, the 6.00% Senior
Secured Convertible Notes due 2023 outstanding thereunder, the “Prepetition
Convertible Notes” and the Holders (as defined therein) of the Prepetition
Convertible Notes, the “Prepetition Convertible Noteholders”), among SAE
Holdings, the guarantors party thereto, and Wilmington Savings Funds Society,
FSB, as Trustee and Collateral Trustee thereunder.

 

1



--------------------------------------------------------------------------------

The Company and each Consenting Creditor and any subsequent Person or entity
that becomes a party hereto in accordance with the terms hereof are referred to
herein as the “Parties” and individually as a “Party.” Capitalized terms used
but not defined herein shall have the meanings ascribed to them in the Plan (as
defined below) attached hereto as Exhibit A (including any schedules and
exhibits attached thereto).

Notwithstanding anything contained herein to the contrary, it is the intent of
the Parties that all references to votes or voting in this Agreement be
interpreted to include votes or voting on a plan of reorganization under title
11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”).
Time is of the essence in the performance of the obligations of each of the
Parties under this Agreement. When a reference is made in this Agreement to a
Section, Exhibit or Schedule, such reference shall be to a Section, Exhibit or
Schedule, respectively, of or attached to this Agreement unless otherwise
indicated. Unless the context of this Agreement otherwise requires, (a) words
using the singular or plural number also include the plural or singular number,
respectively, (b) the terms “hereof,” “herein,” “hereby” and derivative or
similar words refer to this entire Agreement, (c) the words “include,”
“includes” and “including” when used herein shall be deemed in each case to be
followed by the words “without limitation,” and (d) the word “or” shall not be
exclusive and shall be read to mean “and/or.” “Writing,” “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form. Any reference to “business day”
means any day, other than a Saturday, a Sunday or any other day on which banks
located in New York, New York are closed for business as a result of federal,
state or local holiday and any other reference to day means a calendar day.

RECITALS

WHEREAS, the Parties have agreed to enter into certain transactions (the
“Restructuring Transactions”) in furtherance of a global restructuring of the
Company’s capital structure (the “Restructuring”) which requires the
consummation of a joint “pre-negotiated” plan of reorganization on the terms set
forth in Exhibit A and otherwise as approved pursuant to this Agreement (such
plan, together with any exhibits, schedules, attachments or appendices thereto,
in each case as may be amended or otherwise modified from time to time in
accordance with the terms herein and therein, the “Plan”), a solicitation of
votes therefor (the “Solicitation”) pursuant to the Bankruptcy Code, and the
commencement by the Debtors (as defined below) of voluntary cases (the “Chapter
11 Cases”) under chapter 11 of the Bankruptcy Code, in the United States
Bankruptcy Court for the Southern District of Texas (the “Court”);

WHEREAS, the Restructuring Transactions include: (i) the Reorganized Debtors’
entry into a first lien exit term loan facility (the “First Lien Exit Facility”)
in an aggregate principal amount of $15 million, on the terms set forth in the
First Lien Exit Facility Term Sheet attached hereto as Exhibit B (the “First
Lien Exit Facility Term Sheet”) and otherwise as approved pursuant to the terms
of the Definitive Documents (as defined below); (ii) conducting a rights
offering (the “Rights Offering”) pursuant to which all eligible Prepetition
Credit Agreement Lenders, Prepetition Term Loan Lenders, and Prepetition
Convertible Noteholders will be offered the opportunity to purchase loans to be
advanced under the First Lien Exit Facility and equity in reorganized SAE
Holdings, in each case in the amounts and in accordance with the Rights Offering
Procedures (as defined below) and the Plan, with the Rights Offering being
backstopped by certain of the Consenting Credit Agreement Lenders, Consenting
Term Loan Lenders, and Consenting

 

2



--------------------------------------------------------------------------------

Convertible Noteholders pursuant to the backstop commitment agreement (the
“Backstop Agreement”) attached hereto as Exhibit I; (iii) the satisfaction in
full of the Prepetition Credit Agreement Advances through the entry into a
Second Lien Exit Facility (the “Second Lien Exit Facility”) in an aggregate
amount of $20.5 million, on the terms set forth in the Second Lien Exit Facility
Term Sheet attached hereto as Exhibit C and otherwise as approved pursuant to
the terms of the Definitive Documents (as defined below); (iv) the conversion of
the Prepetition Term Loan Advances and the Prepetition Convertible Notes to new
equity in reorganized SAE Holdings as described in the Plan; and (v) the grant
of a new Management Incentive Plan on the terms described in the MIP Term Sheet
attached hereto as Exhibit D and otherwise as approved pursuant to the terms of
the Definitive Documents (the “Management Incentive Plan”);

WHEREAS, as of the date hereof, the Consenting Credit Agreement Lenders hold, in
the aggregate, 100% of the aggregate outstanding principal amount of the
Prepetition Credit Agreement Advances;

WHEREAS, as of the date hereof, the Consenting Term Loan Lenders hold, in the
aggregate, approximately 82% of the aggregate outstanding principal amount of
the Prepetition Term Loan Advances;

WHEREAS, as of the date hereof, the Consenting Convertible Noteholders hold, in
the aggregate, approximately 100% of the aggregate outstanding principal amount
of the Prepetition Convertible Notes;

WHEREAS, the Company and the Consenting Creditors have reached an agreement for
the consensual use of Cash Collateral (as defined in section 363(a) of the
Bankruptcy Code), as approved pursuant to the terms set forth in the Definitive
Documents;

WHEREAS, the Parties desire to express to each other their mutual support and
commitment in respect of the matters discussed in the Plan and hereunder.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:

 

  1.

Certain Definitions.

As used in this Agreement, the following terms have the following meanings:

(a) “Alternative Restructuring” means any plan, plan proposal, restructuring
proposal, dissolution, winding up, liquidation, assignment for the benefit of
creditors, sale or disposition of all or substantially all assets,
reorganization, merger, restructuring, financing (debt or equity), or
repurchase, refinancing, extension, or repayment of a material portion of the
funded debt, in each case of SAE Holdings or any of its subsidiaries, other than
the Plan.

(b) “Claims” means any claims (as defined in section 101(15) of the Bankruptcy
Code) against the Debtors, and shall expressly not include any Interests in any
Debtor.

 

3



--------------------------------------------------------------------------------

(c) “Confirmation Order” means the order of the Court confirming the Plan in the
Chapter 11 Cases pursuant to section 1129 of the Bankruptcy Code.

(d) “Consenting Creditor Counsel” means Paul, Weiss, Rifkind, Wharton & Garrison
LLP and Rapp & Krock, PC, as counsel to certain of the Consenting Credit
Agreement Lenders, Consenting Term Loan Lenders, and Consenting Convertible
Noteholders.

(e) “Debtors” means SAE Holdings, SAE Sub, SAE Inc., Seismic Services and NES,
which will file cases under chapter 11 of the Bankruptcy Code.

(f) “Disclosure Statement” means the disclosure statement in respect of the Plan
attached hereto as Exhibit F, including all exhibits and schedules thereto, as
approved or ratified by the Court pursuant to section 1125 of the Bankruptcy
Code.

(g) “Effective Date” means the date upon which all conditions to the
effectiveness of the Plan have been satisfied or waived in accordance with the
terms thereof and the Plan becomes effective.

(h) “Final Order” means an order or judgment of the Court (or any other court of
competent jurisdiction) entered by the Clerk of the Court (or such other court)
on the docket in the Chapter 11 Cases (or the docket of such other court), which
has not been modified, amended, reversed, vacated or stayed and as to which
(A) the time to appeal, petition for certiorari, or move for a new trial, stay,
reargument or rehearing has expired and as to which no appeal, petition for
certiorari or motion for new trial, stay, reargument or rehearing shall then be
pending or (B) if an appeal, writ of certiorari, new trial, stay, reargument or
rehearing thereof has been sought, such order or judgment of the Court (or other
court of competent jurisdiction) shall have been affirmed by the highest court
to which such order was appealed, or certiorari shall have been denied, or a new
trial, stay, reargument or rehearing shall have been denied or resulted in no
modification of such order, and the time to take any further appeal, petition
for certiorari or move for a new trial, stay, reargument or rehearing shall have
expired, as a result of which such order shall have become final in accordance
with Rule 8002 of the Federal Rules of Bankruptcy Procedure; provided that the
possibility that a motion under Rule 60 of the Federal Rules of Civil Procedure,
or any analogous rule under the Federal Rules of Bankruptcy Procedure, may be
filed relating to such order, shall not cause an order not to be a Final Order.

(i) “Interest” means any equity interest (as defined in section 101(16) of the
Bankruptcy Code) of a Debtor, including all ordinary shares, units, common
stock, preferred stock, membership interest, partnership interest or other
instrument, evidencing any fixed or contingent ownership interest in any Debtor,
whether or not transferable, including any option, warrant, or other right,
contractual or otherwise, to acquire any such interest in a Debtor, that existed
immediately before the Effective Date.

(j) “Person” shall mean an individual, a partnership, a joint venture, a limited
liability company, a corporation, a trust, an unincorporated organization, a
group, a governmental or regulatory authority, or any legal entity or
association.

(k) “Prepetition Agreements” means (i) the Prepetition Credit Agreement,
(ii) the Prepetition Term Loan Agreement, and (iii) the Prepetition Indenture.

 

4



--------------------------------------------------------------------------------

(l) “Qualified Marketmaker” means an entity that (i) holds itself out to the
public or the applicable private markets as standing ready in the ordinary
course of business to purchase from customers and sell to customers Claims
against the Company (or enter with customers into long and short positions in
Claims against the Company), in its capacity as a dealer or marketmaker in
Claims against the Company and (ii) is, in fact, regularly in the business of
making a market in claims against or interests in issuers or borrowers
(including debt securities or other debt).

(m) “Requisite Convertible Noteholders” means, as of the date of determination,
at least a majority in aggregate principal amount of the outstanding Prepetition
Convertible Notes held by the Consenting Convertible Noteholders as of such
date.

(n) “Requisite Credit Agreement Lenders” means, as of the date of determination,
at least a majority in aggregate principal amount of the outstanding Prepetition
Credit Agreement Advances held by the Consenting Credit Agreement Lenders as of
such date.

(o) “Requisite Creditors” means each of (i) the Requisite Credit Agreement
Lenders, (ii) the Requisite Term Loan Lenders, and (iii) the Requisite
Convertible Noteholders.

(p) “Requisite Term Loan Lenders” means, as of the date of determination, at
least a majority in aggregate principal amount of the outstanding Prepetition
Term Loan Advances held by the Consenting Term Loan Lenders as of such date.

(q) “Rights Offering Procedures” means the procedures governing the Rights
Offering, substantially in the form attached to the Disclosure Statement.

(r) “SEC” means the U.S. Securities and Exchange Commission.

(s) “Securities Act” means the Securities Act of 1933, as amended.

(t) “Support Effective Date” means the earliest date on which counterpart
signature pages to this Agreement shall have been executed and delivered by
(i) the Company, (ii) Consenting Credit Agreement Lenders holding at least
662⁄3%, in aggregate principal amount outstanding as of such date, of the
Prepetition Credit Agreement Advances, (iii) Consenting Term Loan Lenders
holding at least 662⁄3%, in aggregate principal amount outstanding as of such
date, of the Prepetition Term Loan Advances, and (iv) Consenting Convertible
Noteholders holding at least 662⁄3%, in aggregate principal amount outstanding
as of such date, of the Prepetition Convertible Notes.

(u) “Support Period” means the period commencing on the Support Effective Date
and ending on the earlier of (i) the date on which this Agreement is terminated
in full with respect to all Parties in accordance with Section 5 and (ii) the
Effective Date.

(v) “Transfer” means to sell, transfer, loan, issue, pledge, hypothecate, assign
or otherwise dispose of; provided, that any pledge in favor of (a) a bank or
broker dealer at which a Consenting Creditor maintains an account where such
bank or broker dealer holds a security interest or other encumbrance over
property in the account generally, or (b) any lender, agent, or trustee to
secure obligations generally under debt issued by the applicable fund or
account, in each case shall not be deemed a “Transfer” for purposes hereunder.

 

5



--------------------------------------------------------------------------------

  2.

Bankruptcy Process; Plan of Reorganization.

(a) The Plan. The Plan is expressly incorporated herein and made a part of this
Agreement. The material terms and conditions of the Restructuring are set forth
in the Plan.

(b) The definitive documents (the “Definitive Documents”) with respect to the
Restructuring shall include the following along with any other documents
(including any related orders, motions, applications, agreements, instruments,
schedules or exhibits) that are described in or contemplated by this Agreement
and the Plan and necessary or desirable to implement the Restructuring and the
Restructuring Transactions:

(i) this Agreement;

(ii) the Plan and Disclosure Statement and all of their respective exhibits,
appendices, supplements, and related documents;

(iii) the motion seeking approval of the Disclosure Statement (including the
Rights Offering Procedures), the Solicitation procedures, and the form of
ballots and notices and related relief (such motion, together with all exhibits,
appendices, supplements, and related documents, the “Disclosure Statement
Motion”), and the order approving the Disclosure Statement Motion;

(iv) the Confirmation Order;

(v) the credit agreement, guarantees, security documents, intercreditor
agreements, and other definitive documents with respect to the First Lien Exit
Facility;

(vi) the Backstop Agreement and the Rights Offering Procedures;

(vii) the motion seeking approval by the Court of the Backstop Agreement and the
order of the Court approving the Backstop Agreement;

(viii) the credit agreement, guarantees, security documents, intercreditor
agreements, and other definitive documents with respect to the Second Lien Exit
Facility;

(ix) the motion seeking authority to use Cash Collateral and an interim order
(the “Interim Cash Collateral Order”) and a final order (the “Final Cash
Collateral Order” and together with the Interim Cash Collateral Order, the “Cash
Collateral Orders”), approving same, which Cash Collateral Orders shall, without
limitation, provide the Prepetition Credit Agreement Lenders, Prepetition Term
Loan Lenders and the Prepetition Convertible Noteholders adequate protection for
the use of their cash collateral as described in the Cash Collateral Orders;

(x) the first day motions, second day motions and orders of the Court approving
any first day motions or second day motions;

(xi) the supplement to the Plan, including, without limitation, all
shareholder’s agreements and organizational and governance documents governing
the reorganized Company and other corporate documents (the “Governance
Documents”), consistent with the Governance Term Sheet attached hereto as
Exhibit G and otherwise as approved pursuant to the terms of the Definitive
Documents and all documents related to the Management Incentive Plan; and

 

6



--------------------------------------------------------------------------------

(xii) any other documents, instruments, schedules or exhibits described in,
related to, contemplated in, or necessary to implement, each of the foregoing.

Each of the Definitive Documents shall (1) contain terms and conditions
consistent in all material respects with this Agreement and (2) otherwise be in
form and substance acceptable in all respects to the Company and the Requisite
Creditors.

 

  3.

Agreements of the Consenting Creditors.

(a) Voting; Support. Each Consenting Creditor agrees that, for the period
commencing on the date of this Agreement and ending on the earlier of (x) the
expiration of the Support Period and (y) the date upon which this Agreement is
validly terminated pursuant to the terms hereof with respect to such Consenting
Creditor, such Consenting Creditor (acting severally and not jointly with the
other Consenting Creditors) shall:

(i) (A) timely vote (or cause to be voted) its Claims, to the extent entitled to
vote on the Plan, to accept the Plan, including the provisions of the Plan for a
release of third party claims against each Released Party (as defined in the
Plan), by delivering its duly executed and completed ballot or ballots, as
applicable, accepting the Plan and granting and, if applicable, not opting out
of, such release on a timely basis following commencement of the Solicitation,
(B) not change or withdraw such vote (or cause or direct such vote to be changed
or withdrawn) and (C) not object to, delay, impede, or take any other action
that would reasonably be expected to materially interfere with, delay, or
postpone acceptance, consummation, or implementation of the Plan;

(ii) timely vote (or cause to be voted) its Claims, to the extent entitled to
vote on such Alternative Restructuring, against any Alternative Restructuring;

(iii) not directly or indirectly, through any Person or entity (including any
administrative agent, collateral agent, or indenture trustee), propose, file,
knowingly support, or vote to accept any Alternative Restructuring, or knowingly
take any other action that would reasonably be expected to prevent, interfere
with, delay or impede the Solicitation, approval of the Disclosure Statement, or
the confirmation and consummation of the Plan and the Restructuring;

(iv) not direct any administrative agent, collateral agent, or indenture trustee
(as applicable) to take any action inconsistent with such Consenting Creditor’s
obligations under this Agreement and, if any applicable administrative agent,
collateral agent, or indenture trustee takes any action inconsistent with such
Consenting Creditor’s obligations under this Agreement, such Consenting Creditor
shall use its commercially reasonable efforts to request or direct that such
administrative agent, collateral agent, or indenture trustee cease and refrain
from taking any such action; provided, that such commercially reasonable efforts
shall not include posting any bond or indemnity or taking any other action that
would, in the reasonable judgment of such Consenting Creditor, impose any risk
of liability on such Consenting Creditor.

 

7



--------------------------------------------------------------------------------

(v) forbear from exercising, directly or indirectly, its rights or remedies or
from asserting or bringing any claims under or with respect to any of the
Prepetition Agreements, against the Company or any of its assets;

(vi) at the reasonable request of the Company, support and take in a timely
manner all actions reasonably necessary to facilitate approval of the Disclosure
Statement, Solicitation of the Plan, and confirmation and consummation of the
Plan and the Restructuring; and

(vii) to the extent any legal or structural impediment arises that would
prevent, hinder, or delay the consummation of the Restructuring, negotiate in
good faith with the Company on appropriate additional or alternative provisions
to address any such impediments.

(b) Rights of Consenting Creditors Unaffected. Nothing contained herein shall
limit:

(i) the rights of a Consenting Creditor under any applicable bankruptcy,
insolvency, foreclosure or similar proceeding, including appearing as a party in
interest in any matter to be adjudicated in order to be heard concerning any
matter arising in the Chapter 11 Cases, in each case, so long as the exercise of
any such right is consistent with this Agreement and such Consenting Creditor’s
obligations hereunder;

(ii) the ability of a Consenting Creditor to purchase, sell, or enter into any
transactions in connection with its Claims, in compliance with the terms hereof
and applicable law;

(iii) subject to the terms and obligations hereof and applicable law, any right
of a Consenting Creditor under the Prepetition Agreements, any other applicable
agreement, instrument or document that gives rise to a Consenting Creditor’s
Claims, as applicable, or constitute a waiver or amendment of any provision of
any such agreement, instrument or document;

(iv) subject to any confidentiality provisions in this Agreement and the
Prepetition Agreements, the ability of a Consenting Creditor to consult with any
other Parties or entities; or

(v) the ability of a Consenting Creditor to enforce any right, remedy,
condition, consent or approval requirement under this Agreement or any of the
other Definitive Documents, if any, or any right to contest whether any matter,
fact, or thing is a breach of, or is inconsistent with this Agreement or any of
the other Definitive Documents.

(c) Transfers. Each Consenting Creditor agrees, severally and not jointly, that,
for the period commencing on the date of this Agreement and ending on the
earlier of (x) the expiration of the Support Period and (y) the date upon which
this Agreement is validly terminated pursuant to the terms hereof with respect
to such Consenting Creditor, such Consenting Creditor shall not

 

8



--------------------------------------------------------------------------------

Transfer, directly or indirectly, in whole or in part, any of its Claims or any
option thereon or any right or interest therein (including grant any proxy or
deposit any Claims into a voting trust or entry into a voting agreement with
respect thereto), unless the transferee thereof either (A) is a Consenting
Creditor or (B) prior to such Transfer, agrees in writing for the benefit of the
Parties to become a Consenting Creditor and to be bound by all of the terms of
this Agreement applicable to Consenting Creditors (including with respect to any
and all Claims it already may hold prior to such Transfer) by executing a
joinder agreement, a form of which is attached hereto as Exhibit H (a “Joinder
Agreement”), and delivering an executed copy thereof within three (3) business
days of such execution, to (i) Porter Hedges LLP (“Porter Hedges”), as counsel
to the Company, and (ii) Consenting Creditor Counsel, in which event (x) the
transferee (including the Consenting Creditor transferee, if applicable) shall
be deemed to be a Consenting Creditor hereunder to the extent of such
transferred rights and obligations and (y) the transferor shall be deemed to
relinquish its rights (and be released from its obligations) under this
Agreement to the extent of such transferred rights and obligations. Each
Consenting Creditor agrees that any Transfer of any Claim that does not comply
with the terms and procedures set forth herein shall be deemed void ab initio,
and the Company and each other Consenting Creditor shall have the right to
enforce the voiding of such Transfer. Each transferee shall indicate, on the
appropriate schedule annexed to its Joinder Agreement, the number and amount of
Claims held by such transferee. Notwithstanding anything to the contrary herein,
a Consenting Creditor may Transfer its Claims to an entity that is acting in its
capacity as a Qualified Marketmaker without the requirement that the Qualified
Marketmaker become a Party; provided, however, that (x) such Qualified
Marketmaker must Transfer such right, title, or interest by the earlier of
(A) ten (10) calendar days following its receipt thereof and (B) if received
prior to the deadline to vote on the Plan, seven (7) calendar days prior to such
deadline, (y) any subsequent Transfer by such Qualified Marketmaker of the
right, title, or interest in such Claims is to a transferee that is or becomes a
Consenting Creditor at the time of such Transfer, and (z) such Consenting
Creditor shall be solely responsible for the Qualified Marketmaker’s failure to
comply with the requirements of Section 3(a).

(d) Additional Claims. Nothing in this Agreement shall be construed to preclude
a Consenting Creditor from (i) acquiring additional Claims, or (ii) Transferring
any such additional Claims; provided, that, in each case, such Consenting
Creditor shall promptly notify its counsel, who will notify counsel to the
Company. Each Consenting Creditor agrees that any such additional Claims shall
automatically and immediately upon acquisition by such Consenting Creditor be
subject to this Agreement (regardless of when or whether notice of such
acquisition is given to the Company or whether it is of the same nature as the
Claims owned by such Consenting Creditor as of the date of this Agreement), and
that, until the earlier of the expiration of the Support Period and the date
upon which this Agreement is validly terminated pursuant to the terms hereof
with respect to such Consenting Creditor, it shall vote (or cause to be voted)
any such additional Claims entitled to vote on the Plan (to the extent still
held by it or on its behalf at the time of such vote), in a manner consistent
with Section 3(a).

(e) Additional Consenting Creditors. Any Prepetition Credit Agreement Lender,
Prepetition Term Loan Lender, or Prepetition Convertible Noteholder may, at any
time after the Support Effective Date, become a party to this Agreement as a
Consenting Creditor (an “Additional Consenting Creditor”) by executing a joinder
agreement substantially in the form attached hereto as Exhibit H, pursuant to
which such Additional Consenting Creditor shall be bound by the terms of this
Agreement as a Consenting Credit Agreement Lender, Consenting Term Loan Lender,
or Consenting Convertible Noteholder, as applicable, hereunder, including under
Section 3(d) in respect of any additional Claims acquired after the date of such
joinder agreement.

 

9



--------------------------------------------------------------------------------

  4.

Agreements of the Company.

(a) Covenants. The Company agrees that, for the duration of the Support Period,
the Company shall, and shall cause each of its subsidiaries included in the
definition of Company, to:

(i) prepare or cause to be prepared the Definitive Documents, each of which, for
the avoidance of doubt, shall contain terms and conditions consistent with this
Agreement and subject to the approval rights set forth in the last paragraph of
Section 2;

(ii) use its commercially reasonable efforts to (A) support and take any and all
actions necessary, appropriate or reasonably requested by the Consenting
Creditors to facilitate the Restructuring Transactions, including (1) the
Solicitation of the Plan, (2) obtaining approval and confirmation of the Plan,
(3) consummating the Restructuring, and (4) timely filing any objection or
opposition to any motion filed with the Court seeking the entry of an order
modifying or terminating the Debtors’ exclusive right to file and/or solicit
acceptances of a chapter 11 plan of reorganization, directing the appointment of
an examiner with expanded powers or a trustee, converting or dismissing the
Chapter 11 Cases or for relief that (x) is inconsistent with this Agreement in
any respect or (y) would, or would reasonably be expected to, frustrate the
purposes of this Agreement, including by preventing the consummation of the
Restructuring, (B) obtain orders of the Court in respect of the Restructuring,
(C) support the release and exculpation provisions contained in the Plan, and
(D) perform its obligations under this Agreement in accordance with its terms
and as set forth in the Plan;

(iii) (A) seek entry of the Cash Collateral Orders and, if necessary, timely
file a formal written response in opposition to any objection filed with the
Court by any Person or entity with respect to entry of the Cash Collateral
Orders or with respect to any adequate protection proposed to be granted or
granted to the Prepetition Credit Agreement Lenders, the Prepetition Term Loan
Lenders and the Prepetition Convertible Noteholders pursuant to the Cash
Collateral Orders, (B) subject to professional responsibilities, prosecute and
defend any appeals related to the Restructuring, (C) execute and deliver any
other required agreements to effectuate and consummate the Restructuring and
(D) operate its business in the ordinary course and consistent with past
practice, and that is consistent with this Agreement and the Restructuring and
maintain the good standing (or equivalent status under the laws of its
incorporation or organization) under the laws of the jurisdiction in which each
of the entities comprising the Company are incorporated or organized;

(iv) provide reasonably prompt written notice (in accordance with Section 19) to
the Consenting Creditors between the date hereof and the Effective Date of
(A) the occurrence, or failure to occur, of any event of which the Company has
actual knowledge which occurrence or failure would be likely to cause (1) any
covenant of the Company contained in this Agreement not to be satisfied in any
material respect or (2) any condition precedent contained in the Plan not to
timely occur or become impossible to satisfy, (B) receipt of any notice from any
third party alleging that the consent of such Person is or

 

10



--------------------------------------------------------------------------------

may be required in connection with the transactions contemplated by the
Restructuring, (C) receipt of any material notice, including from any
governmental unit with jurisdiction, of any proceeding or of any complaints,
litigations, investigations or hearings commenced, or, to the actual knowledge
of the Company, threatened against the Company, relating to or involving the
Company (or of any communications that the same may be contemplated or
threatened), and (D) any failure of the Company to comply, in any material
respect, with or satisfy, any covenant, condition or agreement to be complied
with or satisfied by it hereunder;

(v) subject to compliance with all applicable confidentiality agreements or
obligations, provide to the Consenting Creditors and/or their respective
professionals during normal business hours and without disruption to the
Company’s business, (A) upon reasonable advance notice to the Company,
reasonable access to the respective management and advisors of the Company,
(B) prompt access to any information provided to any existing or prospective
financing sources (including lenders under any exit financing) and (C) timely
and reasonable responses to all diligence requests;

(vi) use commercially reasonable efforts to obtain any and all required
regulatory and/or third-party approvals for the Restructuring embodied in the
Plan, if any;

(vii) (A) provide draft copies of all material motions or applications and other
documents (including all Definitive Documents) the Company intends to file with
the Court, execute, distribute, use or publicly disclose to the Consenting
Creditor Counsel at least two (2) business days prior to the date when the
Company intends to file with the Court, execute, distribute, use or publicly
disclose any such pleading or other document (provided that if delivery of such
motions, orders or materials (other than the Definitive Documents) at least two
(2) business days in advance is not reasonably practicable, such motion, order
or material shall be delivered as soon as reasonably practicable prior to filing
with the Court, executing, distributing, using or publicly disclosing); and
(B) without limiting any approval rights set forth herein, consult in good faith
with Consenting Creditor Counsel regarding the form and substance of any of the
foregoing documents in advance of the filing, execution, distribution, use (as
applicable) or public disclosure thereof;

(viii) to pay in cash upon demand on or before the Petition Date all accrued and
unpaid fees, costs, and documented out of pocket expenses of Consenting Creditor
Counsel, each subject to the terms of applicable engagement letters (if any),
provided, however, that contemporaneously with the execution of this Agreement,
the Company shall pay all such fees, costs, and documented out of pocket
expenses incurred prior to the Support Effective Date, in each case. The Company
shall additionally pay all reasonable fees, costs, and expenses on a regular and
continuing basis within seven (7) business days of demand (without any
requirement for Court review or further Court order unless the Company has
objected to the reasonableness of the fees, costs, or expenses); provided,
however, that the Company shall not be responsible for any fees, costs and
expenses incurred after termination of this Agreement;

(ix) comply in all material respects with applicable laws (including making or
seeking to obtain all required material consents and/or appropriate filings or
registrations with, notifications to, or authorizations, consents or approvals
of any regulatory or governmental authority), and paying all material taxes as
they become due and payable except to the extent nonpayment thereof is permitted
by the Bankruptcy Code; and

 

11



--------------------------------------------------------------------------------

(x) to the extent any legal or structural impediment arises that would prevent,
hinder, or delay the consummation of the Restructuring, negotiate in good faith
with the Consenting Creditors on appropriate additional or alternative
provisions to address any such impediments.

(b) Negative Covenants. The Company agrees that for the duration of the Support
Period, without the consent of the Requisite Creditors, the Company shall not,
and shall cause each of its subsidiaries included in the definition of Company,
not to, directly or indirectly:

(i) seek, solicit, propose, support, or consummate an Alternative Restructuring;

(ii) modify the Plan, in whole or in part, in a manner that is inconsistent with
any material aspect of this Agreement;

(iii) withdraw or revoke the Plan or publicly announce its intention not to
pursue the Plan, except as may be required by the Requisite Creditors;

(iv) take or threaten to take, any action or file any motion, pleading or other
Definitive Document with the Court (including any modifications or amendments
thereof) or any other documents related to the Restructuring that (A) is
inconsistent in any material respect with this Agreement, the Plan or any other
Definitive Document; or (B) has not received the requisite approvals in
accordance with the rights set forth in the last paragraph of Section 2;

(v) take any action that is inconsistent with, or is reasonably likely to
interfere with, consummation of the Restructuring;

(vi) commence an avoidance action or other legal proceeding that challenges the
validity, enforceability, or priority of the Claims held by the Consenting
Creditors, or otherwise negatively affects the rights of the Consenting
Creditors;

(vii) incur or suffer to exist any indebtedness or any guarantee of
indebtedness, except as contemplated by this Agreement and the Plan, and
indebtedness existing and outstanding immediately prior to the date hereof, and
trade payables and liabilities arising and incurred in the ordinary course of
business; and

(viii) incur any liens or security interests, except the liens and security
interests created by the Cash Collateral Orders; and

(ix) enter into any commitment or agreement with respect to debtor-in-possession
financing or the use of cash collateral other than the Cash Collateral Orders
without the written consent of the Consenting Creditors.

 

12



--------------------------------------------------------------------------------

(c) Automatic Stay. The Company acknowledges and agrees and shall not dispute
that after the commencement of the Chapter 11 Cases, the giving of notice of
default or termination of this Agreement by any Party pursuant to this Agreement
shall not be a violation of the automatic stay of section 362 of the Bankruptcy
Code (and the Company hereby waives, to the fullest extent permitted by law, the
applicability of the automatic stay to the giving of such notice); provided that
nothing herein shall prejudice any Party’s rights to argue that the giving of
notice of default or termination was not proper under the terms of this
Agreement.

(d) No Additional Fiduciary Obligations. Notwithstanding anything to the
contrary herein, nothing in this Agreement shall create or impose any additional
fiduciary obligations upon any Company entity or any members, partners,
managers, managing members, officers, directors, employees, advisors,
principals, attorneys, professionals, accountants, investment bankers,
consultants, agents or other representatives of the same or their respective
affiliated entities, in such person’s capacity as a member, partner, manager,
managing member, officer, director, employee, advisor, principal, attorney,
professional, accountant, investment banker, consultant, agent or other
representative of any Company entity, that such entities did not have prior to
the Support Effective Date.

 

  5.

Termination of Agreement.

(a) This Agreement shall terminate (i) as to all Parties two (2) business days
following the delivery of notice, delivered in accordance with Section 19, from
the Company to the other Parties at any time after and during the continuance of
a Company Termination Event (as defined below), (ii) as to the Consenting
Convertible Noteholders two (2) business days following the delivery of notice,
delivered in accordance with Section 19, from the Requisite Convertible
Noteholders to the other Parties at any time after and during the continuance of
any Consenting Convertible Noteholder Termination Event (as defined below),
(iii) as to the Consenting Credit Agreement Lenders two (2) business days
following the delivery of notice, delivered in accordance with Section 19, from
the Requisite Credit Agreement Lenders to the other Parties at any time after
and during the continuance of any Consenting Credit Agreement Lender Termination
Event (as defined below), or (iv) as to the Consenting Term Loan Lenders two
(2) business days following the delivery of notice, delivered in accordance with
Section 19, from the Requisite Term Loan Lenders to the other Parties at any
time after and during the continuance of any Consenting Term Loan Lender
Termination Event, in each case, unless the giving of such notice is waived in
writing by the other Parties. Notwithstanding any provision to the contrary in
this Section 5, no Party may exercise any of its respective termination rights
as set forth herein if such Party has failed to perform or comply in all
material respects with the terms and conditions of this Agreement (unless such
failure to perform or comply arises as a result of another Party’s actions or
inactions that breached this Agreement), with such failure to perform or comply
causing, or resulting in, the occurrence of the Company Termination Event,
Consenting Convertible Noteholder Termination Event, Consenting Credit Agreement
Lender Termination Event or Consenting Term Loan Lender Termination Event, as
applicable. In addition, this Agreement shall terminate automatically (x) if,
within 20 days after the Petition Date (or such later date as may be determined
by the Requisite Creditors), the Court has not entered an order or orders, in
form and substance acceptable to the Requisite Creditors, approving the Backstop
Agreement on or before such date, and (y) on the Effective Date of the Plan.

 

13



--------------------------------------------------------------------------------

(b) A “Company Termination Event” shall mean any of the following:

(i) the breach by one or more of the Consenting Creditors of any of the
undertakings, representations, warranties or covenants of the Consenting
Creditors set forth herein in any material respect which remains uncured for a
period of five (5) business days after the receipt of written notice of such
breach pursuant to Section 19, but only if the non-breaching Consenting
Creditors in the applicable class of Claims hold less than 662⁄3% of the
aggregate principal amount of Claims in such class;

(ii) the board of directors, managers, members or partners, as applicable, of
the Company reasonably determines in good faith based upon the advice of outside
counsel that continued performance under this Agreement would be inconsistent
with the exercise of its fiduciary duties under applicable law; provided, that
the Company provides notice of such determination to the Consenting Creditors
within one (1) business day after the date thereof;

(iii) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling, judgment or order
enjoining the consummation of or rendering illegal the Plan or the
Restructuring, and such ruling, judgment or order has not been stayed, reversed
or vacated within thirty (30) days after such issuance;

(iv) as of 11:59 p.m. prevailing Central Time on August 27, 2020, the Support
Effective Date shall not have occurred; or

(v) if, within 80 days after the Petition Date, the Effective Date shall not
have occurred;

(c) A “Consenting Convertible Noteholder Termination Event” shall mean any of
the following:

(i) the breach by the Company, the Requisite Credit Agreement Lenders or the
Requisite Term Loan Lenders of any of the obligations, undertakings,
representations, warranties or covenants of such Party set forth herein (except
those obligations, undertakings, representations, warranties or covenants
separately listed below in this Section 5(c)), which remains uncured for a
period of five (5) business days after the receipt of written notice of such
breach pursuant to Section 19;

(ii) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling, judgment or order
enjoining the consummation of or rendering illegal the Plan or the
Restructuring, and either (A) such ruling, judgment or order has been issued at
the request of or with the acquiescence of the Company, or (B) in all other
circumstances, such ruling, judgment or order has not been stayed, reversed or
vacated within thirty (30) days after such issuance;

 

14



--------------------------------------------------------------------------------

(iii) if the Company shall not have complied with each of the following
milestones, which may be extended with the consent of the Requisite Creditors
(the “Milestones”):

(1) if, as of 11:59 p.m. prevailing Central Time on August 27, 2020, the Chapter
11 Cases shall not have been filed (the “Petition Date”);

(2) if, within one business day after the Petition Date, the Company shall not
have filed the Plan and Disclosure Statement with the Court;

(3) if, within five days after the Petition Date, the Interim Cash Collateral
Order has not been entered by the Court;

(4) if, within 20 days after the Petition Date, the Court shall not have entered
an order provisionally approving the Disclosure Statement;

(5) if, within 25 days after the Petition Date, the Company shall not have
commenced the Solicitation in accordance with section 1126(b) of the Bankruptcy
Code;

(6) if, within 35 days after the Petition Date, the Final Cash Collateral Order
has not been entered by the Court;

(7) if, within 70 days after the Petition Date, the Confirmation Order has not
been entered by the Court; and

(8) if, within 80 days after the Petition Date, the Effective Date shall not
have occurred;

provided that, to the extent such Milestone is not met solely due to the actions
of the Requisite Convertible Noteholders in violation of this Agreement, there
shall be no termination right under this Section 5(c)(iii);

(iv) the Company files or otherwise supports any chapter 11 plan other than the
Plan (as amended or modified in accordance with the provisions hereof);

(v) the Court or a court of competent jurisdiction enters an order denying
confirmation of the Plan or refusing to approve the Disclosure Statement and
such order becomes a Final Order;

(vi) the Company (A) withdraws the Plan or Disclosure Statement, or the Company
amends or modifies the Plan or Disclosure Statement, or the Company files any
motion, pleading or related document (including any other Definitive Documents)
with the Court that has not received the requisite approvals set forth in the
last paragraph of Section 2 or is inconsistent with this Agreement or the Plan
and such motion, pleading or related document (including any other Definitive
Documents) has not been withdrawn prior to two (2) business days after the
Company receives written notice from the Requisite Convertible Noteholders (in
accordance with Section 19 hereof) that such motion, pleading or related
document (including any Definitive Documents) is inconsistent with this
Agreement or the Plan or has not received the requisite approvals set forth in
the last paragraph of Section 2, or (B) seeks, solicits, supports, or enters
into a definitive agreement with respect to any Alternative Restructuring;

 

15



--------------------------------------------------------------------------------

(vii) the Company files any motion for the (A) conversion of one or more of the
Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code,
(B) appointment of an examiner with expanded powers beyond those set forth in
section 1106(a)(3) and (4) of the Bankruptcy Code or a trustee or receiver in
one or more of the Chapter 11 Cases or (C) dismissal of one or more of the
Chapter 11 Cases;

(viii) the Court or a court of competent jurisdiction enters an order
(A) directing the appointment of an examiner with expanded powers or a trustee
in the Chapter 11 Cases, (B) converting any of the Chapter 11 Cases to cases
under chapter 7 of the Bankruptcy Code, (C) dismissing any of the Chapter 11
Cases, (D) terminating exclusivity under section 1121 of the Bankruptcy Code,
(E) making a finding of fraud, dishonesty or misconduct by any current
executive, officer or director of any of the entities comprising the Company,
regarding or relating to the Company or (F) vacating, extending, terminating,
amending or modifying in any material respect the Cash Collateral Orders without
the consent of the Requisite Convertible Noteholders;

(ix) the Court or a court of competent jurisdiction enters an order granting
relief from the automatic stay to the holder or holders of any security interest
to permit foreclosure (or the granting of a deed in lieu of foreclosure on the
same) on any of the Company’s assets (other than in respect of insurance
proceeds or with respect to assets having a fair market value of less than
$250,000 in the aggregate);

(x) the Company (A) files any motion seeking to avoid, disallow, subordinate or
recharacterize any claim, lien, or interest (including any Claim) held by any
Consenting Convertible Noteholder or (B) shall have supported any application,
adversary proceeding or cause of action referred to in the immediately preceding
clause (A) filed by a third party, or consents (without the consent of the
affected Consenting Convertible Noteholder) to the standing of any such third
party to bring such application, adversary proceeding or cause of action;

(xi) on or after the date hereof, the Company engages in any merger,
consolidation, disposition, acquisition, investment, dividend, incurrence of
indebtedness, liquidation, or other similar transaction outside of the ordinary
course of business other than (A) the commencement of the Chapter 11 Cases and
the consummation of the Restructuring Transactions, or (B) with the consent of
the Requisite Creditors;

(xii) the Court or a court of competent jurisdiction enters an order granting
relief that (A) is inconsistent with this Agreement in any material respect or
(B) would, or would reasonably be expected to, materially frustrate the purposes
of this Agreement, including by preventing the consummation of the
Restructuring;

(xiii) the occurrence of a “Termination Event” (as defined in the Cash
Collateral Orders) under the Cash Collateral Orders that has not been waived or
timely cured in accordance therewith;

(xiv) the termination of this Agreement with respect to the Consenting Credit
Agreement Lenders or the Consenting Term Loan Lenders;

 

16



--------------------------------------------------------------------------------

(xv) the Company makes any payment to the Consenting Credit Agreement Lenders or
the Consenting Term Loan Lenders, or repays, redeems, repurchases, or refinances
any debt for borrowed money of, or declares or makes or declares any dividend or
distribution with respect to any Interest in, the Company, in each case other
than as provided in this Agreement or any Definitive Document;

(xvi) the entry by the Company into any material transaction or payment by the
Company of any material payment inconsistent with this Agreement or the Plan;

(xvii) the Company fails to timely pay the fees and documented out of pocket
expenses of the Consenting Convertible Noteholders or their counsel as set forth
under Section 4(a)(viii);

(xviii) any of the orders approving the Backstop Agreement, the Disclosure
Statement Motion, or the Plan are reversed, dismissed, stayed, vacated,
reconsidered, modified, or amended without the consent of the Requisite
Convertible Noteholders; or

(xix) the Backstop Agreement terminates in accordance with its terms.

(d) A “Consenting Credit Agreement Lender Termination Event” shall mean any of
the following:

(i) the breach by the Company, the Requisite Convertible Noteholders or the
Requisite Term Loan Lenders of any of the obligations, undertakings,
representations, warranties or covenants of such Party set forth herein (except
those obligations, undertakings, representations, warranties or covenants
separately listed below in this Section 5(d)), which remains uncured for a
period of five (5) business days after the receipt of written notice of such
breach pursuant to Section 19;

(ii) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling, judgment or order
enjoining the consummation of or rendering illegal the Plan or the
Restructuring, and either (A) such ruling, judgment or order has been issued at
the request of or with the acquiescence of the Company, or (B) in all other
circumstances, such ruling, judgment or order has not been stayed, reversed or
vacated within thirty (30) days after such issuance;

(iii) the Company shall not have complied with each of the Milestones, which may
be extended with the consent of the Requisite Creditors; provided that, to the
extent such Milestone is not met solely due to the actions of the Requisite
Credit Agreement Lenders in violation of this Agreement, there shall be no
termination right under this Section 5(d)(iii);

(iv) the Company files or otherwise supports any chapter 11 plan other than the
Plan (as amended or modified in accordance with the provisions hereof);

(v) the Court or a court of competent jurisdiction enters an order denying
confirmation of the Plan or refusing to approve the Disclosure Statement and
such order becomes a Final Order;

 

17



--------------------------------------------------------------------------------

(vi) the Company (A) withdraws the Plan or Disclosure Statement, or the Company
amends or modifies the Plan or Disclosure Statement, or the Company files any
motion, pleading or related document (including any other Definitive Documents)
with the Court that has not received the requisite approvals set forth in the
last paragraph of Section 2 or is inconsistent with this Agreement or the Plan
and such motion, pleading or related document (including any other Definitive
Documents) has not been withdrawn prior to two (2) business days after the
Company receives written notice from the Requisite Credit Agreement Lenders (in
accordance with Section 19 hereof) that such motion, pleading or related
document (including any Definitive Documents) is inconsistent with this
Agreement or the Plan or has not received the requisite approvals set forth in
the last paragraph of Section 2, or (B) seeks, solicits, supports, or enters
into a definitive agreement with respect to any Alternative Restructuring;

(vii) the Company files any motion for the (A) conversion of one or more of the
Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code,
(B) appointment of an examiner with expanded powers beyond those set forth in
section 1106(a)(3) and (4) of the Bankruptcy Code or a trustee or receiver in
one or more of the Chapter 11 Cases or (C) dismissal of one or more of the
Chapter 11 Cases;

(viii) the Court or a court of competent jurisdiction enters an order
(A) directing the appointment of an examiner with expanded powers or a trustee
in the Chapter 11 Cases, (B) converting any of the Chapter 11 Cases to cases
under chapter 7 of the Bankruptcy Code, (C) dismissing any of the Chapter 11
Cases, (D) terminating exclusivity under section 1121 of the Bankruptcy Code,
(E) making a finding of fraud, dishonesty or misconduct by any current
executive, officer or director of any of the entities comprising the Company,
regarding or relating to the Company or (F) vacating, extending, terminating,
amending or modifying in any material respect the Cash Collateral Orders without
the consent of the Requisite Credit Agreement Lenders;

(ix) the Court or a court of competent jurisdiction enters an order granting
relief from the automatic stay to the holder or holders of any security interest
to permit foreclosure (or the granting of a deed in lieu of foreclosure on the
same) on any of the Company’s assets (other than in respect of insurance
proceeds or with respect to assets having a fair market value of less than
$250,000 in the aggregate);

(x) the Company (A) files any motion seeking to avoid, disallow, subordinate or
recharacterize any claim, lien, or interest (including any Claim) held by any of
the Consenting Credit Agreement Lenders or (B) shall have supported any
application, adversary proceeding or cause of action referred to in the
immediately preceding clause (A) filed by a third party, or consents (without
the consent of any affected Consenting Credit Agreement Lenders) to the standing
of any such third party to bring such application, adversary proceeding or cause
of action;

(xi) on or after the date hereof, the Company engages in any merger,
consolidation, disposition, acquisition, investment, dividend, incurrence of
indebtedness, liquidation, or other similar transaction outside of the ordinary
course of business other than (A) the commencement of the Chapter 11 Cases and
the consummation of the Restructuring Transactions, or (B) with the consent of
the Requisite Creditors;

 

18



--------------------------------------------------------------------------------

(xii) the Court or a court of competent jurisdiction enters an order granting
relief that (A) is inconsistent with this Agreement in any material respect or
(B) would, or would reasonably be expected to, materially frustrate the purposes
of this Agreement, including by preventing the consummation of the
Restructuring;

(xiii) the occurrence of a “Termination Event” (as defined in the Cash
Collateral Orders) under the Cash Collateral Orders that has not been waived or
timely cured in accordance therewith;

(xiv) the termination of this Agreement by the Consenting Convertible
Noteholders or the Consenting Term Loan Lenders;

(xv) the Company makes any payment to the Consenting Convertible Noteholders or
the Consenting Term Loan Lenders, or repays, redeems, repurchases, or refinances
any debt for borrowed money of, or declares or makes or declares any dividend or
distribution with respect to any Interest in, the Company, in each case other
than as provided in this Agreement or any Definitive Document;

(xvi) the entry by the Company into any material transaction or payment by the
Company of any material payment inconsistent with this Agreement or the Plan;

(xvii) the Company fails to timely pay the fees and documented out of pocket
expenses of the Consenting Credit Agreement Lenders or their counsel as set
forth under Section 4(a)(viii);

(xviii) any of the orders approving the Backstop Agreement, the Disclosure
Statement Motion, or the Plan are reversed, dismissed, stayed, vacated,
reconsidered, modified, or amended without the consent of the Requisite Credit
Agreement Lenders; or

(xix) the Backstop Agreement terminates in accordance with its terms.

 

  (e)

A “Consenting Term Loan Lender Termination Event” shall mean any of the
following:

(i) the breach by the Company, the Requisite Convertible Noteholders, or the
Requisite Credit Agreement Lenders of any of the obligations, undertakings,
representations, warranties or covenants of such Party set forth herein (except
those obligations, undertakings, representations, warranties or covenants
separately listed below in this Section 5(d)), which remains uncured for a
period of five (5) business days after the receipt of written notice of such
breach pursuant to Section 19;

(ii) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling, judgment or order
enjoining the consummation of or rendering illegal the Plan or the
Restructuring, and either (A) such ruling, judgment or order has been issued at
the request of or with the acquiescence of the Company, or (B) in all other
circumstances, such ruling, judgment or order has not been stayed, reversed or
vacated within thirty (30) days after such issuance;

 

19



--------------------------------------------------------------------------------

(iii) the Company shall not have complied with each of the Milestones, which may
be extended with the consent of the Requisite Creditors; provided that, to the
extent such Milestone is not met solely due to the actions of the Requisite Term
Loan Lenders in violation of this Agreement, there shall be no termination right
for such Parties under this Section 5(d)(iii);

(iv) the Company files or otherwise supports any chapter 11 plan other than the
Plan (as amended or modified in accordance with the provisions hereof);

(v) the Court or a court of competent jurisdiction enters an order denying
confirmation of the Plan or refusing to approve the Disclosure Statement and
such order becomes a Final Order;

(vi) the Company (A) withdraws the Plan or Disclosure Statement, or the Company
amends or modifies the Plan or Disclosure Statement, or the Company files any
motion, pleading or related document (including any other Definitive Documents)
with the Court that has not received the requisite approvals set forth in the
last paragraph of Section 2 or is inconsistent with this Agreement or the Plan
and such motion, pleading or related document (including any other Definitive
Documents) has not been withdrawn prior to two (2) business days after the
Company receives written notice from the Requisite Term Loan Lenders (in
accordance with Section 19 hereof) that such motion, pleading or related
document (including any Definitive Documents) is inconsistent with this
Agreement or the Plan or has not received the requisite approvals set forth in
the last paragraph of Section 2, or (B) seeks, solicits, supports, or enters
into a definitive agreement with respect to any Alternative Restructuring;

(vii) the Company files any motion for the (A) conversion of one or more of the
Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code,
(B) appointment of an examiner with expanded powers beyond those set forth in
section 1106(a)(3) and (4) of the Bankruptcy Code or a trustee or receiver in
one or more of the Chapter 11 Cases or (C) dismissal of one or more of the
Chapter 11 Cases;

(viii) the Court or a court of competent jurisdiction enters an order
(A) directing the appointment of an examiner with expanded powers or a trustee
in the Chapter 11 Cases, (B) converting any of the Chapter 11 Cases to cases
under chapter 7 of the Bankruptcy Code, (C) dismissing any of the Chapter 11
Cases, (D) terminating exclusivity under section 1121 of the Bankruptcy Code,
(E) making a finding of fraud, dishonesty or misconduct by any current
executive, officer or director of any of the entities comprising the Company,
regarding or relating to the Company or (F) vacating, extending, terminating,
amending or modifying in any material respect the Cash Collateral Orders without
the consent of the Requisite Term Loan Lenders;

(ix) the Court or a court of competent jurisdiction enters an order granting
relief from the automatic stay to the holder or holders of any security interest
to permit foreclosure (or the granting of a deed in lieu of foreclosure on the
same) on any of the Company’s assets (other than in respect of insurance
proceeds or with respect to assets having a fair market value of less than
$250,000 in the aggregate);

 

20



--------------------------------------------------------------------------------

(x) the Company (A) files any motion seeking to avoid, disallow, subordinate or
recharacterize any claim, lien, or interest (including any Claim) held by any of
the Consenting Term Loan Lenders or (B) shall have supported any application,
adversary proceeding or cause of action referred to in the immediately preceding
clause (A) filed by a third party, or consents (without the consent of any
affected Consenting Term Loan Lenders) to the standing of any such third party
to bring such application, adversary proceeding or cause of action;

(xi) on or after the date hereof, the Company engages in any merger,
consolidation, disposition, acquisition, investment, dividend, incurrence of
indebtedness, liquidation or other similar transaction outside of the ordinary
course of business other than (A) the commencement of the Chapter 11 Cases and
the consummation of the Restructuring Transactions, or (B) with the consent of
the Requisite Creditors;

(xii) the Court or a court of competent jurisdiction enters an order granting
relief that (A) is inconsistent with this Agreement in any material respect or
(B) would, or would reasonably be expected to, materially frustrate the purposes
of this Agreement, including by preventing the consummation of the
Restructuring;

(xiii) the occurrence of a “Termination Event” (as defined in the Cash
Collateral Orders) under the Cash Collateral Orders that has not been waived or
timely cured in accordance therewith;

(xiv) the termination of this Agreement by the Consenting Convertible
Noteholders or the Consenting Credit Agreement Lenders;

(xv) the Company makes any payment to the Consenting Convertible Noteholders or
the Consenting Credit Agreement Lenders, or repays, redeems, repurchases, or
refinances any debt for borrowed money of, or declares or makes or declares any
dividend or distribution with respect to any Interest in, the Company, in each
case other than as provided in this Agreement or any Definitive Document;

(xvi) the entry by the Company into any material transaction or payment by the
Company of any material payment inconsistent with this Agreement or the Plan;

(xvii) the Company fails to timely pay the fees and documented out of pocket
expenses of the Consenting Term Loan Lenders or their counsel as set forth under
Section 4(a)(viii);

(xviii) any of the orders approving the Backstop Agreement, the Disclosure
Statement Motion, or the Plan are reversed, dismissed, stayed, vacated,
reconsidered, modified, or amended without the consent of the Requisite Term
Loan Lenders; or

(xix) the Backstop Agreement terminates in accordance with its terms.

 

21



--------------------------------------------------------------------------------

(f) Mutual Termination. This Agreement may be terminated by mutual agreement of
the Company and the Requisite Creditors upon the receipt of written notice
delivered in accordance with Section 19.

(g) Effect of Termination. Upon the termination of this Agreement in accordance
with this Section 5, and except as provided in Section 13, this Agreement shall
forthwith become void and of no further force or effect and each Party shall be
immediately released from its liabilities, obligations, commitments,
undertakings and agreements under or related to this Agreement and shall have
all the rights and remedies that it would have had and shall be entitled to take
all actions, whether with respect to the Restructuring or otherwise, that it
would have been entitled to take had it not entered into this Agreement,
including all rights and remedies available to it under applicable law, and any
ballot submitted by any Consenting Creditor on the Plan shall immediately be
deemed withdrawn, null, and void; provided, however, that in no event shall any
such termination relieve a Party from liability for its breach or
non-performance of its obligations hereunder prior to the date of such
termination.

(h) If the Restructuring Transactions are not consummated or the Support
Effective Date does not occur or this Agreement is terminated for any reason
(other than a termination on the Effective Date of the Plan), nothing herein
shall be construed as a waiver by any Party of any or all of such Party’s rights
and the Parties expressly reserve any and all of their respective rights and any
and all of their remedies, Claims, and Interests. Pursuant to Federal Rule of
Evidence 408 and any other applicable rules of evidence, this Agreement and all
negotiations relating hereto shall not be admissible into evidence in any
proceeding other than a proceeding to enforce its terms. This Agreement shall in
no event be construed as or be deemed to be evidence of an admission or
concession on the part of any Party of any Claim or fault or liability or
damages whatsoever. Each of the Parties denies any and all wrongdoing or
liability of any kind and does not concede any infirmity in the Claims or
defenses which it has asserted or could assert.

 

  6.

Definitive Documents; Good Faith Cooperation; Further Assurances.

Each Party hereby covenants and agrees to cooperate with each other in good
faith in connection with, and shall exercise commercially reasonable efforts
with respect to the pursuit, approval, negotiation, execution, delivery,
implementation and consummation of the Plan, the Restructuring and the
Restructuring Transactions, as well as the negotiation, drafting, execution and
delivery of the Definitive Documents. Furthermore, subject to the terms hereof,
including the approval rights under the last paragraph of Section 2, each of the
Parties shall take such action as may be reasonably necessary and appropriate to
carry out the purposes and intent of this Agreement, including making and filing
any required regulatory filings, and shall refrain from taking any action that
would frustrate the purposes and intent of this Agreement.

 

  7.

Representations and Warranties.

(a) Each Party, severally and not jointly, represents and warrants to the other
Parties that the following statements are true, correct and complete as of the
date hereof (or as of the date a Consenting Creditor becomes a party hereto):

 

22



--------------------------------------------------------------------------------

(i) such Party is validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization, and has all requisite corporate,
partnership, limited liability company or similar authority to enter into this
Agreement and carry out the transactions contemplated hereby and perform its
obligations contemplated hereunder; and the execution and delivery of this
Agreement and the performance of such Party’s obligations hereunder have been
duly authorized by all necessary corporate, limited liability company,
partnership or other similar action on its part;

(ii) the execution, delivery and performance by such Party of this Agreement
does not and will not (A) violate any material provision of law, rule or
regulation applicable to it or its charter or bylaws (or other similar governing
documents) and with respect to the Company, each of the entities that comprise
the Company, or (B) with respect to the Company, conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any contractual obligation to which it or any of the entities that
comprise the Company is a party or its or their assets are bound, except for the
filing of the Chapter 11 Cases and any actions taken during the Chapter 11 Cases
in accordance with this Agreement;

(iii) the execution, delivery and performance by such Party of this Agreement
does not and will not require any registration or filing with, consent,
authorization or approval of, or notice to, or other action, with or by, any
federal, state or governmental authority or regulatory body, except such filings
as may be necessary and/or required by the SEC or other securities regulatory
authorities under applicable securities laws; and

(iv) this Agreement is the legally valid and binding obligation of such Party,
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability.

(b) Each Consenting Creditor severally (and not jointly) represents and warrants
to the Company that, as of the date hereof (or as of the date such Consenting
Creditor becomes a party hereto):

(i) such Consenting Creditor (A) is the beneficial owner of the principal amount
of each Claim set forth below its name on Exhibit E hereto (or below its name on
the schedule of a Joinder Agreement for any Consenting Creditor that becomes a
party hereto after the date hereof), and/or (B) has, with respect to the
beneficial owners of such Claims, (1) sole investment or voting discretion with
respect thereto, (2) full power and authority to vote on and consent to matters
concerning such Claims or to Transfer such Claims, and (3) full power and
authority to bind or act on the behalf of, such beneficial owners;

(ii) the amount of each Claim set forth below each Consenting Creditor’s name
Exhibit E hereto (or below its name on the schedule of a Joinder Agreement for
any Consenting Creditor that becomes a party hereto after the date hereof) does
not include any Claim out for loan pursuant to a securities lending program on
the date hereof; and

 

23



--------------------------------------------------------------------------------

(iii) such Consenting Creditor does not beneficially own any Claims under the
Prepetition Credit Agreement, the Prepetition Term Loan Agreement, the
Prepetition Indenture, or the Prepetition Convertible Notes other than the
Claims set forth below each Consenting Creditor’s name on Exhibit E hereto (or
below its name on the schedule of a Joinder Agreement for any Consenting
Creditor that becomes a party hereto after the date hereof).

(c) Each Consenting Creditor severally (and not jointly) makes the
representations and warranties set forth in Section 20(c), in each case, to the
Company.

 

  8.

Disclosure; Publicity.

The Company shall submit drafts to Consenting Creditor Counsel of any press
releases, public filings (including filings with the SEC), public announcements
or communications with any news media or to the public generally, that
constitute disclosure of the existence or terms of this Agreement (or any
amendment to the terms of this Agreement) or the transactions contemplated
hereby at least two (2) business days prior to making any such disclosure for
the review, consultation and approval by the Consenting Party Counsel. Except as
required by applicable law or otherwise permitted under the terms of any other
agreement between the Company and any Consenting Creditor, no Party or its
advisors shall disclose to any Person (including, for the avoidance of doubt,
any other Party), other than advisors to the Company, subject to any
confidentiality agreement between the Company and any Consenting Creditor, the
principal amount or percentage of any Claims held by any Consenting Creditor or
any of its respective subsidiaries or affiliates, in each case, without such
Consenting Creditor’s prior written consent, and the Company acknowledges and
agrees that it may not disclose such information provided by a Consenting
Creditor contained on Exhibit E of this Agreement or a Joinder Agreement
(including the schedule thereto) with any other Consenting Creditor, and further
agrees that it shall redact such information from the applicable exhibits or
schedules before filing any pleading with the Court (provided, that the holdings
disclosed may be filed in unredacted form with the Court under seal) and from
“closing sets” or other representations of the fully executed Agreement or any
Joinder Agreements; provided, however, that (i) if such disclosure is required
by law, subpoena, or other legal process or regulation, the disclosing Party
shall afford the relevant Consenting Creditor a reasonable opportunity to review
and comment in advance of such disclosure and shall take all reasonable measures
to limit such disclosure (the expense of which, if any, shall be borne by the
relevant Consenting Creditor) and (ii) the foregoing shall not prohibit the
disclosure of the aggregate percentage or aggregate principal amount of Claims
held by all the Consenting Creditors, collectively, on a facility by facility
basis. Notwithstanding the provisions in this Section 8, any Party may disclose,
only to the extent consented to in writing by a Consenting Creditor, such
Consenting Creditor’s individual holdings.

 

  9.

Amendments and Waivers.

(a) Other than as set forth in Section 9(b), this Agreement, including any
exhibits or schedules hereto, may not be waived, modified, amended or
supplemented except with the written consent of the Company and the Requisite
Creditors;

 

24



--------------------------------------------------------------------------------

(b) Notwithstanding Section 9(a):

(i) any waiver, modification, amendment or supplement to this Section 9 shall
require the written consent of all of the Parties;

(ii) any modification, amendment or change to the definition of “Requisite
Creditors,” “Requisite Convertible Noteholders,” “Requisite Credit Agreement
Lenders,” or “Requisite Term Loan Lenders” shall require the written consent of
each individual Consenting Creditor included in such definition; and

(iii) any change, modification or amendment to this Agreement or the Plan that
treats or affects any Consenting Creditor in a manner that is materially and
adversely disproportionate, on an economic or non-economic basis, to the manner
in which any of the other Consenting Creditors are treated (after taking into
account each of the Consenting Creditors’ respective holdings and interests in
the Company and the recoveries contemplated by the Plan (as in effect on the
date hereof)) shall require the written consent of such Consenting Creditor.

 

  10.

Effectiveness.

This Agreement shall become effective and binding upon each Party on the Support
Effective Date; provided, however, that Exhibit E shall be delivered to
(a) other Consenting Creditors in a redacted form that removes the details of
such Consenting Creditors’ holdings of Claims and (b) the Company, Porter
Hedges, and Consenting Creditor Counsel in an unredacted form (to be held by
Porter Hedges and Consenting Creditor Counsel on a professionals’ eyes
only-basis).

 

  11.

GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL.

(a) This Agreement shall be construed and enforced in accordance with, and the
rights of the Parties shall be governed by, the law of the State of New York,
without giving effect to the conflict of laws principles thereof.

(b) Each of the Parties irrevocably agrees that any legal action, suit or
proceeding arising out of or relating to this Agreement brought by any Party or
its successors or assigns shall be brought and determined, to the extent
possible, in the Court, and otherwise in any federal or state court in the State
of New York and, to the extent permitted by applicable law, the City of New York
and the County of New York (“New York Courts”) and each of the Parties hereby
irrevocably submits to the exclusive jurisdiction of the aforesaid courts for
itself and with respect to its property, generally and unconditionally, with
regard to any such proceeding arising out of or relating to this Agreement or
the Restructuring Transactions. Each of the Parties agrees not to commence any
proceeding relating hereto or thereto except in the Court, to the extent
possible, or otherwise the New York Courts, other than proceedings in any court
of competent jurisdiction to enforce any judgment, decree or award rendered by
the Court or any New York Courts. Each of the Parties further agrees that notice
as provided herein shall constitute sufficient service of process and the
Parties further waive any argument that such service is insufficient. Each of
the Parties hereby irrevocably and unconditionally waives, and agrees not to
assert, by way of motion or as a defense, counterclaim or otherwise, in any
proceeding arising out of or relating to this Agreement

 

25



--------------------------------------------------------------------------------

or the Restructuring Transactions, (i) any claim that it is not personally
subject to the jurisdiction of the Court or the New York Courts for any reason,
(ii) that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (iii) that (A) the
proceeding in any such court is brought in an inconvenient forum, (B) the venue
of such proceeding is improper or (C) this Agreement, or the subject matter
hereof, may not be enforced in or by such courts. Notwithstanding the foregoing,
during the pendency of the Chapter 11 Cases, all proceedings contemplated by
this Section 11(b) shall be brought in the Court.

(c) EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

  12.

Specific Performance/Remedies.

It is understood and agreed by the Parties that money damages would not be a
sufficient remedy for any breach of this Agreement by any Party and each
non-breaching Party shall be entitled to specific performance and injunctive or
other equitable relief (including attorneys’ fees and costs) as a remedy of any
such breach in addition to any other remedy to which such non-breaching Party
may be entitled, at law or in equity, without the necessity of proving the
inadequacy of money damages as a remedy, including an order of the Court
requiring any Party to comply promptly with any of its obligations hereunder.
Each Party also agrees that it will not seek, and will waive any requirement
for, the securing or posting of a bond in connection with any Party seeking or
obtaining such relief.

 

  13.

Survival.

Notwithstanding the termination of this Agreement pursuant to Section 5, the
agreements and obligations of the Parties in this Section 13, and
Sections 4(a)(viii) (with respect to accrued and unpaid expenses through the
date of termination), 5(g), 5(h), 8 (other than the first sentence thereof, and
only for a period of 12 months following such termination), 11, 12, 15, 16, 17,
18, 19, 20, 21, 22 and 23 (and any defined terms used in any such Sections)
shall survive such termination and shall continue in full force and effect in
accordance with the terms hereof; provided, however, that any liability of a
Party for failure to comply with the terms of this Agreement shall survive such
termination.

 

26



--------------------------------------------------------------------------------

  14.

Headings.

The headings of the sections, paragraphs and subsections of this Agreement are
inserted for convenience only and shall not affect the interpretation hereof or,
for any purpose, be deemed a part of this Agreement.

 

  15.

Successors and Assigns; Severability; Several Obligations.

This Agreement is intended to bind and inure to the benefit of the Parties and
their respective successors, permitted assigns, heirs, executors, administrators
and representatives; provided, however, that nothing contained in this
Section 15 shall be deemed to permit Transfers of the Prepetition Credit
Agreement Advances, Prepetition Term Loan Advances, the Prepetition Convertible
Notes, or claims arising under the Prepetition Credit Agreement Advances,
Prepetition Term Loan Advances or the Prepetition Convertible Notes, other than
in accordance with the express terms of this Agreement. If any provision of this
Agreement, or the application of any such provision to any Person or entity or
circumstance, shall be held invalid or unenforceable in whole or in part, such
invalidity or unenforceability shall attach only to such provision or part
thereof and the remaining part of such provision hereof and this Agreement shall
continue in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon any such determination of invalidity, the Parties
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in a reasonably acceptable
manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible. The agreements,
representations and obligations of the Parties are, in all respects, ratable and
several and neither joint nor joint and several.

 

  16.

No Third-Party Beneficiaries.

Unless expressly stated herein, this Agreement shall be solely for the benefit
of the Parties and no other Person or entity shall be a third-party beneficiary
hereof.

 

  17.

Prior Negotiations; Entire Agreement.

This Agreement, including the exhibits and schedules hereto (including the Plan)
constitutes the entire agreement of the Parties, and supersedes all other prior
negotiations, with respect to the subject matter hereof and thereof, except that
the Parties acknowledge that any confidentiality agreements (if any) (including
any confidentiality obligations under the Prepetition Term Loan Agreement)
heretofore executed between the Company and each Consenting Creditor shall
continue in full force and effect.

 

  18.

Counterparts.

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, and all of which together shall be deemed to be one
and the same agreement. Execution copies of this Agreement may be delivered by
electronic mail, or otherwise, which shall be deemed to be an original for the
purposes of this paragraph.

 

27



--------------------------------------------------------------------------------

  19.

Notices.

All notices hereunder shall be deemed given if in writing and delivered, if
contemporaneously sent by electronic mail, courier or by registered or certified
mail (return receipt requested) to the following addresses (or such other
addresses as shall be specified by like notice):

(1) If to the Company, to:

SAExploration Holdings, Inc.

1160 Dairy Ashford Rd., Suite 160

Houston, Texas 77079

Attention: Michael J. Faust and John A. Simmons

With a copy (which shall not constitute notice) to:

Porter Hedges LLP

1000 Main Street, 36th Floor

Houston, Texas 77002

Attention:      John F. Higgins, Esq.

(jhiggins@porterhedges.com)

E. James Cowen, Esq.

(jcowen@porterhedges.com)

- and -

M. Shane Johnson, Esq.

(sjohnson@porterhedges.com)

(2) If to a Consenting Creditor, to the addresses set forth below following the
Consenting Creditors’ signature (or as directed by any transferee thereof), as
the case may be, with copies (which shall not constitute notice) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Attention:      Andrew N. Rosenberg, Esq.

(arosenberg@paulweiss.com)

Brian Bolin, Esq.

(bbolin@paulweiss.com)

Teresa Lii, Esq.

(tlii@paulweiss.com)

Any notice given by delivery, mail or courier shall be effective when received.
Any notice given by electronic mail shall be effective upon oral, machine or
electronic mail (as applicable) confirmation of transmission.

 

  20.

No Solicitation; Representation by Counsel; Adequate Information.

(a) This Agreement is not and shall not be deemed to be a solicitation for votes
in favor of the Plan in the Chapter 11 Cases or a solicitation to tender or
exchange any Claims. The

 

28



--------------------------------------------------------------------------------

acceptances of the Consenting Creditors with respect to the Plan will not be
solicited until such Consenting Creditor has received the Disclosure Statement
and related ballots and solicitation materials. In addition, this Agreement does
not constitute an offer to issue or sell securities to any Person or entity, or
the solicitation of an offer to acquire or buy securities, in any jurisdiction
where such offer or solicitation would be unlawful.

(b) Each Consenting Creditor acknowledges that it has had an opportunity to
receive information from the Company and each Party acknowledges that it has
been represented by counsel in connection with this Agreement and the
transactions contemplated hereby. Accordingly, any rule of law or any legal
decision that would provide any Party with a defense to the enforcement of the
terms of this Agreement against such Party based upon lack of legal counsel
shall have no application and is expressly waived.

(c) Each Consenting Creditor acknowledges, agrees and represents to the Company
that it (i) is either (a) a “qualified institutional buyer” as such term is
defined in Rule 144A of the Securities Act or an “accredited investor” as such
term is defined in Rule 501 of Regulation D of the Securities Act or (b) a
non-U.S. Person within the meaning of Regulation S under the Securities Act
located outside the United States, (ii) understands that if it is to acquire any
securities, as defined in the Securities Act, pursuant to the Restructuring
Transactions, such securities have not been and will not be registered under the
Securities Act or any state or foreign securities or “blue sky” laws and that
such securities are, to the extent not acquired pursuant to section 1145 of the
Bankruptcy Code, being acquired from the Company in a transaction not involving
a public offering and that such Consenting Creditor must continue to bear the
economic risk of the investment in such securities, if applicable, unless the
offer and sale of such securities is subsequently registered under the
Securities Act and all applicable state or foreign securities or “blue sky” laws
or an exemption from such registration is available, (iii) understands that it
is not anticipated that there will be any public market for such securities;
(iv) understands that to the extent not acquired pursuant to section 1145 of the
Bankruptcy Code, if Rule 144 under the Securities Act is not available, public
offer or sale of any such securities without registration will require the
availability of another exemption under the Securities Act; (v) understands that
to the extent not acquired pursuant to section 1145 of the Bankruptcy Code, a
restrictive legend will be placed on the certificates representing such
securities, (vi) understands that the Company is offering such securities based
in part upon such Consenting Creditor’s representations contained in this
Agreement and (vii) has such knowledge and experience in financial and business
matters that such Consenting Creditor is capable of evaluating the merits and
risks of such securities to be acquired by it (if any) pursuant to the
Restructuring Transactions and understands and is able to bear any economic
risks with such investment.

 

  21.

Independent Analysis.

Each of the Consenting Creditors and the Company hereby confirms that it has
made its own decision to execute this Agreement based upon its own independent
assessment of documents and information available to it, as it has deemed
appropriate.

 

29



--------------------------------------------------------------------------------

  22.

Conflicts Between this Agreement and the Plan.

In the event the terms and conditions as set forth in the Plan and this
Agreement are inconsistent, the Plan shall control. Notwithstanding the
foregoing, nothing contained in this Section 22 shall affect, in any way, the
requirements set forth herein for the amendment of this Agreement.

 

  23.

Relationships.

None of the Consenting Creditors shall have any fiduciary duty or other duties
or responsibilities in any kind or form to each other, the Company or any of the
Company’s creditors or other stakeholders as a result of this Agreement. Except
as expressly provided in this Agreement, there are no commitments among or
between the Consenting Creditors. In this regard, it is understood and agreed
that any Consenting Creditors may trade in or Transfer any Claims or Interests
or other debt or equity of the Company without the consent of the Company or any
other Consenting Creditor, subject to applicable securities laws and the terms
of this Agreement. No prior history, pattern or practice of sharing confidences
among or between the Consenting Creditors shall in any way affect or negate this
understanding and agreement. Further, the Parties agree that, except as set
forth in the Plan, this Agreement does not constitute a commitment to, nor shall
it obligate any of the Consenting Creditors to, provide any new financing or
credit support.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date set forth above.

 

SAEXPLORATION HOLDINGS, INC.

SAEXPLORATION SUB, INC.

SAEXPLORATION, INC.

SAEXPLORATION SEISMIC SERVICES (US), LLC

NES, LLC

By:   /s/ Michael J. Faust Name:Michael J. Faust Title:Chief Executive Officer
and President

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

CONSENTING CREDIT AGREEMENT LENDERS:

 

WHITEBOX ASYMMETRIC PARTNERS, L.P. By:   /s/ Mark Strefling     Name:   Mark
Strefling Title:   Partner & CEO  

 

WHITEBOX MULTI-STRATEGY PARTNERS, L.P By: Whitebox Advisors LLC its investment
manager By:   /s/ Mark Strefling Name:   Mark Strefling Title:   Partner & CEO

 

WHITEBOX CREDIT PARTNERS, L.P. By: Whitebox Advisors LLC its investment manager
By:   /s/ Mark Strefling     Name:   Mark Strefling Title:   Partner & CEO  

 

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

BLUE MOUNTAIN CREDIT ALTERNATIVES MASTER FUND, L.P.

By: BlueMountain Capital Management, LLC, its Investment Manager

By:   /s/ Dawn Jasiak Name: Dawn Jasiak Title: General Counsel

 

BLUEMOUNTAIN KICKING HORSE FUND, L.P.

By: BlueMountain Capital Management, LLC, its Investment Manager

By:   /s/ Dawn Jasiak

Name: Dawn Jasiak

Title: General Counsel

 

BLUEMOUNTAIN MONTENVERS MASTER FUND SCA SICAV-SIF, L.P.

By: BlueMountain Capital Management, LLC, its Investment Manager

By:   /s/ Dawn Jasiak Name: Dawn Jasiak Title: General Counsel

 

BLUEMOUNTAIN SUMMIT TRADING, L.P.

By: BlueMountain Capital Management, LLC, its Investment Manager

By:   /s/ Dawn Jasiak Name: Dawn Jasiak Title: General Counsel

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

HIGHBRIDGE MSF INTERNATIONAL LTD.

(f/k/a 1992 MSF International Ltd.)

 

By: Highbridge Capital Management, LLC, as Trading Manager and not in its
individual capacity

By:   /s/ Jonathan Segal Name: Jonathan Segal Title: Managing Director

 

HIGHBRIDGE TACTICAL CREDIT MASTER FUND, L.P.

(f/k/a 1992 Tactical Credit Master Fund, L.P.)

 

By: Highbridge Capital Management, LLC, as Trading Manager and not in its
individual capacity

By:   /s/ Jonathan Segal Name: Jonathan Segal Title: Managing Director

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

JOHN PECORA By:   /s/ John Pecora

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

AMZAK CAPITAL MANAGEMENT, LLC By:   /s/ Samuel Barker Name: Samuel Barker Title:
Senior Fixed Income Analyst

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

JEFF HASTINGS By:   /s/ Jeff Hastings

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

DUPONT CAPITAL MANAGEMENT CORP. By:   /s/ Lode Devlaminck Name: Lode Devlaminck
Title: Managing Director

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

CONSENTING TERM LOAN LENDERS:

 

WBOX 2015-7 LTD.

By:

 

/s/ Mark Strefling

Name:

 

Mark Strefling

Title:

 

Partner & CEO

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

BLUE MOUNTAIN CREDIT ALTERNATIVES MASTER FUND, L.P.

By: BlueMountain Capital Management, LLC, its Investment Manager

By:

 

/s/ Dawn Jasiak

Name:

 

Dawn Jasiak

Title:

 

General Counsel

 

BLUEMOUNTAIN KICKING HORSE FUND, L.P.

By: BlueMountain Capital Management, LLC, its Investment Manager

By:

 

/s/ Dawn Jasiak

Name:

 

Dawn Jasiak

Title:

 

General Counsel

 

BLUEMOUNTAIN MONTENVERS MASTER FUND SCA SICAV-SIF, L.P.

By: BlueMountain Capital Management, LLC, its Investment Manager

By:

 

/s/ Dawn Jasiak

Name:

 

Dawn Jasiak

Title:

 

General Counsel

 

BLUEMOUNTAIN GUADALUPE PEAK FUND L.P.

By: BlueMountain Capital Management, LLC, its Investment Manager

By:

 

/s/ Dawn Jasiak

Name:

 

Dawn Jasiak

Title:

 

General Counsel

 

BLUEMOUNTAIN SUMMIT TRADING, L.P.

By: BlueMountain Capital Management, LLC, its Investment Manager

By:

 

/s/ Dawn Jasiak

Name:

 

Dawn Jasiak

Title:

 

General Counsel

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

JOHN PECORA

By:

 

/s/ John Pecora

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

AMZAK CAPITAL MANAGEMENT, LLC

By:

 

/s/ Samuel Barker

Name:

 

Samuel Barker

Title:

 

Senior Fixed Income Analyst

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

CONSENTING CONVERTIBLE NOTEHOLDERS:

 

WHITEBOX ASYMMETRIC PARTNERS, L.P.

By:

  /s/ Mark Strefling

Name:

 

Mark Strefling

Title:

 

Partner & CEO

 

WHITEBOX MULTI-STRATEGY PARTNERS, L.P.

 

By: Whitebox Advisors LLC its investment manager

By:

  /s/ Mark Strefling

Name:

 

Mark Strefling

Title:

 

Partner & CEO

 

WHITEBOX CREDIT PARTNERS, L.P.

 

By: Whitebox Advisors LLC its investment manager

By:

  /s/ Mark Strefling

Name:

  Mark Strefling

Title:

 

Partner & CEO

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

BLUE MOUNTAIN CREDIT ALTERNATIVES MASTER FUND, L.P.

By: BlueMountain Capital Management, LLC, its Investment Manager

By:

 

/s/ Dawn Jasiak

Name:

 

Dawn Jasiak

Title:

 

General Counsel

 

BLUEMOUNTAIN KICKING HORSE FUND, L.P.

By: BlueMountain Capital Management, LLC, its Investment Manager

By:

 

/s/ Dawn Jasiak

Name:

  Dawn Jasiak

Title:

 

General Counsel

 

BLUEMOUNTAIN MONTENVERS MASTER FUND SCA SICAV-SIF, L.P.

By: BlueMountain Capital Management, LLC, its Investment Manager

By:

 

/s/ Dawn Jasiak

Name:

  Dawn Jasiak

Title:

 

General Counsel

 

BLUEMOUNTAIN SUMMIT TRADING, L.P.

By: BlueMountain Capital Management, LLC, its Investment Manager

By:

 

/s/ Dawn Jasiak

Name:

 

Dawn Jasiak

Title:

 

General Counsel

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

HIGHBRIDGE MSF INTERNATIONAL LTD.

(f/k/a 1992 MSF International Ltd.)

 

By: Highbridge Capital Management, LLC, as Trading Manager and not in its
individual capacity

By:

 

/s/ Jonathan Segal

Name:

 

Jonathan Segal

Title:

 

Managing Director

 

HIGHBRIDGE TACTICAL CREDIT MASTER FUND, L.P.

(f/k/a 1992 Tactical Credit Master Fund, L.P.)

 

By: Highbridge Capital Management, LLC, as Trading Manager and not in its
individual capacity

By:

 

/s/ Jonathan Segal

Name:

 

Jonathan Segal

Title:

 

Managing Director

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

JOHN PECORA

By:

 

/s/ John Pecora

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

AMZAK CAPITAL MANAGEMENT, LLC

By:

 

/s/ Samuel Barker

Name:

 

Samuel Barker

Title:

 

Senior Fixed Income Analyst

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

JEFF HASTINGS

By:

 

/s/ Jeff Hastings

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

DUPONT CAPITAL MANAGEMENT CORP.

By:

 

/s/ Lode Devlaminck

Name:

 

Lode Devlaminck

Title:

  Managing Director

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

Exhibit A

Chapter 11 Plan



--------------------------------------------------------------------------------

Exhibit B

First Lien Exit Facility Term Sheet



--------------------------------------------------------------------------------

EXHIBIT B

FIRST LIEN EXIT FACILITY TERM SHEET

This term sheet (this “First Lien Exit Facility Term Sheet”) sets forth the
principal terms and conditions of a senior secured first lien term loan credit
facility (the “First Lien Exit Facility”) to be provided to reorganized SAE
Holdings (as defined in the Restructuring Support Agreement defined below) in
connection with its emergence from the proposed chapter 11 cases (the “Cases”).
Capitalized terms used herein but not defined have the meanings ascribed to such
terms in the restructuring support agreement to which this First Lien Exit
Facility Term Sheet is attached (including in the Exhibits and Annexes attached
thereto, the “Restructuring Support Agreement”).

 

Borrower:    Reorganized SAE Holdings (as defined in the Restructuring Support
Agreement). Guarantor(s):    Each subsidiary of the Borrower, subject to
materiality and other exceptions substantially similar to those under the
Prepetition Term Loan Agreement (collectively, the “Guarantors”, together with
the Borrower, each a “Credit Party” and collectively, the “Credit Parties”).
Agent:    TBD], as administrative agent and collateral agent (in such
capacities, the “Agent”). Lenders:    The Backstop Lenders (as defined below),
the other Rights Offering Participants (as defined below) and such other
financial institutions and other entities that may from time to time become
lenders under the First Lien Exit Loan Agreement (as defined below) (in such
capacity, collectively, the “Lenders”, and each a “Lender”). First Lien Exit
Facility:    A $15,000,000 senior secured first lien term loan credit facility
will be made available to the Borrower on the Effective Date (as defined below),
with the term loans thereunder (the “Term Loans”) being advanced in a single
draw at closing. Purpose:    To (i) pay fees, expenses and other Plan-related
costs in connection with the Credit Parties’ emergence from the Cases and the
completion of the Transactions; and (ii) finance the Borrower’s and the
Guarantors’ working capital needs and for other general corporate purposes.
Amortization:    None. Maturity:    The First Lien Exit Facility will mature on
the third (3rd) anniversary of the Effective Date.



--------------------------------------------------------------------------------

Interest Rates:    The Term Loans shall bear interest at a per annum rate of
12.75%, payable in cash on each interest payment date. Interest Payment Date:   
All accrued interest shall be payable quarterly in arrears. Default Rate:   
2.00% over the applicable rate, payable upon demand. Backstop and First LienExit
Facility    Premium: As provided in the Restructuring Support Agreement, the
Term Loans to be made under the First Lien Exit Facility shall be fully
backstopped by certain Consenting Credit Agreement Lenders (the “Backstop
Lenders”). Each Backstop Lender shall receive a premium (the “First Lien Exit
Facility Premium”), payable in the Borrower’s common equity on the Effective
Date, in an amount equal to 2.5% of the issued and outstanding fully diluted
common equity of the Borrower, subject to dilution on account of the Management
Incentive Plan (the “MIP”). Rights Offering:    As provided for in the
Restructuring Support Agreement, the Plan and in accordance with procedures to
be further described in the Plan Supplement (the “Rights Offering Procedures”),
certain classes of pre-petition creditors of the Credit Parties shall have the
ability to participate on a pro rata basis with other class members in an
allocable share of the First Lien Exit Facility. In exchange for their
commitment to participate in the First Lien Exit Facility (such committed
creditors, the “Rights Offering Participants”) in accordance with the Rights
Offering Procedures, each Rights Offering Participant shall receive its pro rata
share of 95% of the issued and outstanding common equity of the Borrower (either
directly or through warrants, the “Rights Offering Equity”), subject to dilution
on account of the MIP. Priority and Security:    The obligations of each Credit
Party in respect of the First Lien Exit Facility shall be secured by a perfected
first priority security interest (subject to permitted liens) in substantially
all of its present and after-acquired tangible and intangible assets (including,
without limitation, the Alaska tax credits, inventory, accounts receivable,
equipment, intellectual property, real property, investment property,
intercompany notes, cash, securities accounts, leasehold interests, licenses,
permits, capital stock of subsidiaries, tax refunds and proceeds of the
foregoing), except for (i) those assets as to which the Requisite Backstop
Lenders (as defined below) shall determine in their sole discretion that the
costs of obtaining such a security interest are excessive in relation to the
value of the security to be afforded thereby and (ii) in the case of assets
subject to the laws of foreign jurisdictions, subject to limitations of such
foreign laws (collectively, the “Collateral”).

 

2



--------------------------------------------------------------------------------

I.    Expenses:

   The Credit Parties shall pay all reasonable and documented out-of-pocket
expenses incurred by the Agent or the Lenders, including, without limitation,
reasonable and documented fees and disbursements of outside counsel (provided
that Credit Parties shall not be required to reimburse the legal fees and
expenses of more than one counsel to the Agent and one counsel to the Lenders
(in addition to any reasonably necessary local counsel in each applicable local
jurisdiction and any reasonably necessary “conflicts counsel(s)”)), accounting,
appraisal, audit, search and lien filing, title insurance (if applicable) and
other reasonable and documented out-of-pocket costs and expenses of the Agent in
connection with negotiating, documenting, monitoring, administering or enforcing
the First Lien Exit Facility Documents (as defined below). Documentation
Principles:    The First Lien Exit Facility will be documented by a credit
agreement (the “First Lien Exit Loan Agreement”), guarantee and collateral
documents and other relevant documentation, including an intercreditor
agreement, which provides that the liens securing the Second Lien Exit Facility
shall be subordinate and junior to the liens securing the First Lien Exit
Facility; provided, further that in lieu of a Second Lien Exit Facility, the
First Lien Exit Loan Agreement may instead provide for the inclusion of a
second-out tranche (together with the First Lien Exit Loan Agreement,
collectively, the “First Lien Exit Facility Documents”). The First Lien Exit
Facility Documents shall be in form and substance acceptable to the Agent and
the Requisite Backstop Lenders in all respects and shall contain the terms set
forth herein, in the Restructuring Support Agreement and in the Plan, and shall
be based generally on the Prepetition Term Loan Agreement, as (a) modified to
give due regard to any (i) changes in law and banking regulations, (ii) changes
or modifications to correct mistakes or defects and (iii) changes and
modifications to reflect the changes to the Borrower’s capital structure
pursuant to the Plan, (b) modified to make changes to the representations and
warranties, affirmative covenants, and negative covenants, as may be reasonably
requested by the Requisite Backstop Lenders and (c) modified to reflect the
administrative procedures and indemnification requirements of the Agent. As used
herein, “Requisite Backstop Lenders” means Backstop Lenders who have committed
to provide a majority in aggregate principal amount of the Term Loans.
Conditions Precedent:   

The occurrence of the closing date of the First Lien Exit Facility (the “Closing
Date”) will be subject only to the following conditions:

 

1)  other than the Cases, there shall exist no action, suit, investigation,
litigation or proceeding pending or threatened in any court or before any
arbitrator or governmental instrumentality that, if adversely

 

3



--------------------------------------------------------------------------------

  

determined, would reasonably be expected to result in a Material Adverse Change
(to be defined in the First Lien Exit Loan Agreement, consistent with the
Documentation Principles);

 

2)  execution and delivery by the Credit Parties and/or other applicable parties
of the First Lien Exit Facility Documents;

 

3)  issuance of the First Lien Exit Facility Premium and the Rights Offering
Equity;

 

4)  the Restructuring Support Agreement shall have not been terminated and shall
be in full force and effect;

 

5)  delivery of customary legal opinions;

 

6)  all documents and instruments required under the First Lien Exit Facility
Documents to create and perfect the Agent’s liens in the Collateral shall have
been executed and delivered by the applicable Credit Parties and be in proper
form for filing in the appropriate jurisdictions; provided, that the provision
or perfection of any Collateral that cannot be provided on the Closing Date
after the Borrower’s commercially reasonable efforts to do so shall not
constitute a condition to the Closing Date but instead shall be delivered on a
post-closing basis within a time period reasonably agreed by the Credit Parties
and the Requisite Backstop Lenders;

 

7)  receipt of the documents evidencing the Second Lien Exit Facility in form
and substance reasonably satisfactory to the Requisite Backstop Lenders;

 

8)  the Bankruptcy Court shall have entered an order (the “Confirmation Order”),
in form and substance reasonably satisfactory to the Agent and the Requisite
Backstop Lenders, confirming the Plan (the “Approved Plan”) and authorizing the
Borrower and its restricted subsidiaries to execute, deliver and perform under
the First Lien Exit Facility Documents, which Confirmation Order shall not have
been reversed, vacated, stayed, amended, supplemented or otherwise modified.

 

9)  the Agent and Lenders shall have received all fees and other amounts due and
payable under the First Lien Exit Loan Agreement (including agency fees as
separately agreed between the Borrower and the Agent) on or prior the Closing
Date; and

 

10)  all conditions precedent to the “effective date” of the Approved Plan (the
“Effective Date”) shall have been satisfied or waived in accordance with the
Plan and the Restructuring Support Agreement.

 

4



--------------------------------------------------------------------------------

Covenants:

   Usual and customary covenants for financings of this type and consistent with
the Documentation Principles. Financial Covenant:    None. Prepayments:    To be
agreed between the Borrower and the Requisite Backstop Lenders.

Representations

and Warranties:

   The Borrower will make such representations and warranties as are usual and
customary for financings of this type and consistent with the Documentation
Principles. Events of Default:    Usual and customary for financing facilities
of this type and subject to the Documentation Principles. Governing Law:    New
York – submission by the Credit Parties to New York jurisdiction.

 

5



--------------------------------------------------------------------------------

Exhibit C

Second Lien Exit Facility Term Sheet



--------------------------------------------------------------------------------

EXHIBIT C

SECOND LIEN EXIT FACILITY TERM SHEET

This term sheet (this “Second Lien Exit Facility Term Sheet”) sets forth the
principal terms and conditions of the senior secured second lien term loan
credit facility (the “Second Lien Exit Facility”) to be executed and delivered
by reorganized SAE Holdings (as defined in the Restructuring Support Agreement
(as defined below)) in connection with the Approved Plan (as defined below) and
reorganized SAE Holdings’ emergence from the proposed chapter 11 cases (the
“Cases”). Capitalized terms used herein but not defined have the meanings
ascribed to such terms in the restructuring support agreement to which this
Second Lien Exit Facility Term Sheet is attached (including in the Exhibits and
Annexes attached thereto, the “Restructuring Support Agreement”) or the First
Lien Exit Facility Term Sheet (as defined in the Restructuring Support
Agreement).

 

Borrower:    Same as First Lien Exit Facility. Guarantor(s):    Same as First
Lien Exit Facility (together with the Borrower, each a “Credit Party” and
collectively, the “Credit Parties”). Agent:    [TBD], as administrative agent
and collateral agent (in such capacities, the “Agent”). Lenders:    Each
Prepetition Credit Agreement Lender, and such other financial institutions and
other entities that may from time to time become lenders under the Second Lien
Exit Loan Agreement (as defined below) (in such capacity, collectively, the
“Lenders”, and each a “Lender”). Second Lien Exit Facility:    Pursuant to and
upon the “effective date” of the Approved Plan (the “Effective Date”), each
Prepetition Credit Agreement Lender shall receive, on account of the outstanding
principal amount of the Prepetition Credit Agreement Advances held by such
Prepetition Credit Agreement Lender (in its capacity as a lender under the
Prepetition Credit Agreement), a like amount of second lien term loans (the
“Second Lien Term Loans”), the aggregate principal amount of which shall be
deemed automatically advanced by such Prepetition Credit Agreement Lender under
the Second Lien Exit Facility. Amortization:    None. Maturity:    The Second
Lien Exit Facility will mature on the fourth (4th) anniversary of the Effective
Date. Interest Rates:    The Second Lien Term Loans shall bear interest at a per
annum rate of 3.40%, payable in cash on each interest payment date.



--------------------------------------------------------------------------------

Interest Payment Date:    All accrued interest shall be payable quarterly in
arrears. Default Rate:    2.00% over the applicable rate, payable upon demand.
Priority and Security:    The obligations of each Credit Party in respect of the
Second Lien Exit Facility shall be secured by a perfected second priority
security interest (subject to permitted liens) in substantially all of its
present and after-acquired tangible and intangible assets (including, without
limitation, the Alaska tax credits, inventory, accounts receivable, equipment,
intellectual property, real property, investment property, intercompany notes,
cash, securities accounts, leasehold interests, licenses, permits, capital stock
of subsidiaries, tax refunds and proceeds of the foregoing), except for those
assets excluded from the “Collateral”, as provided in the First Lien Exit
Facility (collectively, the “Collateral”). Expenses:    The Credit Parties shall
pay all reasonable and documented out-of-pocket expenses incurred by the Agent
or the Lenders, including, without limitation, reasonable and documented fees
and disbursements of outside counsel (provided that Credit Parties shall not be
required to reimburse the legal fees and expenses of more than one counsel to
the Agent and one counsel to the Lenders (in addition to any reasonably
necessary local counsel in each applicable local jurisdiction and any reasonably
necessary “conflicts counsel(s)”)), accounting, appraisal, audit, search and
lien filing, title insurance (if applicable) and other reasonable and documented
out-of-pocket costs and expenses of the Agent and the Lenders in connection with
negotiating, documenting, monitoring, administering or enforcing the Second Lien
Exit Facility Documents (as defined below). Documentation Principles:    The
Second Lien Exit Facility will be documented by a credit agreement (the “Second
Lien Exit Loan Agreement”), guarantee and collateral documents and other
relevant documentation, including an intercreditor agreement, which provides
that the liens securing the Second Lien Exit Facility shall be subordinate and
junior to the liens securing the First Lien Exit Facility; provided, further
that in lieu of a Second Lien Exit Facility, the First Lien Exit Loan Agreement
may instead provide for the inclusion of a second-out tranche (together with the
Second Lien Exit Loan Agreement, collectively, the “Second Lien Exit Facility
Documents”). The Second Lien Exit Facility Documents shall be substantially in
the form of the First Lien Exit Facility Documents, (a) modified to make such
changes to the representations and warranties, affirmative covenants, and
negative covenants, as are customary for a second lien facility of this type or
as otherwise reasonably acceptable to the Credit Parties, the Agent, and the
Prepetition Credit Agreement Lenders and (b) modified to reflect the
administrative procedures and indemnification requirements of the Agent.

 

2



--------------------------------------------------------------------------------

Conditions Precedent:   

The occurrence of the closing date of the Second Lien Exit Facility (the
“Closing Date”) will be subject only to the following conditions:

 

1)  execution and delivery by the Credit Parties and/or other applicable parties
of (i) the Second Lien Exit Facility Documents and (ii) the First Lien Exit
Facility Documents;

 

2)  the Restructuring Support Agreement shall be in full force and effect and
shall not have not been terminated;

 

3)  delivery of customary legal opinions;

 

4)  all documents and instruments required under the Second Lien Exit Facility
Documents to create and perfect the Agent’s liens in the Collateral shall have
been executed and delivered by the applicable Credit Parties and be in proper
form for filing in the appropriate jurisdictions; provided, that the provision
or perfection of any Collateral that cannot be provided on the Closing Date
after the Borrower’s commercially reasonable efforts to do so shall not
constitute a condition to the Closing Date but instead shall be delivered on a
post-closing basis within the same time period reasonably agreed by the Credit
Parties and the Requisite Backstop Lenders with respect to the First Lien Exit
Facility, with respect to the First Lien Agent’s liens in the Collateral;

 

5)  the Bankruptcy Court shall have entered an order (the “Confirmation Order”),
in form and substance reasonably satisfactory to the Agent and the Requisite
Prepetition Credit Agreement Lenders, confirming the Plan and authorizing the
Borrower and its restricted subsidiaries to execute, deliver and perform under
the Second Lien Exit Facility Documents. As used herein, “Requisite Prepetition
Credit Agreement Lenders” means Prepetition Credit Agreement Lenders holding a
majority of Prepetition Credit Agreement Advances;

 

6)  the Agent and Lenders shall have received payment in cash of (i) all accrued
but unpaid interest owing under the Prepetition Credit Agreement and (ii) all
fees, expenses, and other amounts due and payable under the Second Lien Exit
Facility Documents (including agency fees as separately agreed between the
Borrower and the Agent) on or prior to the Closing Date; and

 

7)  all conditions precedent to the Effective Date shall have been satisfied or
waived in accordance with the Plan and the Restructuring Support Agreement.

 

3



--------------------------------------------------------------------------------

Covenants:    Usual and customary covenants for financings of this type and
consistent with the Documentation Principles. Financial Covenant:    None.
Prepayments:    Unless otherwise permitted under the First Lien Exit Facility,
prepayments of the Second Lien Term Loans shall not be permitted prior to the
date on which the First Lien Exit Facility has been repaid in full.
Representations and Warranties:    The Borrower will make such representations
and warranties as are usual and customary for financings of this type and
consistent with the Documentation Principles. Events of Default:    Usual and
customary for financing facilities of this type and subject to the Documentation
Principles. Governing Law:    New York – submission by the Credit Parties to New
York jurisdiction.

 

4



--------------------------------------------------------------------------------

Exhibit D

MIP Term Sheet



--------------------------------------------------------------------------------

MANAGEMENT INCENTIVE PLAN TERM SHEET

This term sheet (the “Term Sheet”) summarizes the principal emergence-related
management incentive plan for reorganized SAExploration Holdings, Inc. (the
“Company”).

 

Management Incentive Plan     Overview:   

General. The Company will adopt a Management Incentive Plan (the “MIP”) on the
terms and conditions set forth herein on the effective date of the Company’s
Plan of Reorganization (the “Emergence Date”).

 

MIP Pool. The Company will reserve exclusively for employees a pool of shares of
Common Stock of the Company (“Common Stock”) representing up to 9% of the Common
Stock (such reserve, the “MIP Pool”), determined on a fully diluted and fully
distributed basis (i.e., assuming conversion of all outstanding convertible
securities and full distribution of the MIP Pool).

 

Initial Grants. On or as soon as practicable following the Emergence Date, the
Company shall grant a portion of the MIP Pool in the form of restricted stock
unit awards, stock options, performance share units or other forms of equity
(the “Initial Grants” and, together with any other grant made under the MIP, an
“Award”). Awards will be subject to customary adjustments for changes in
capitalization and other events. The amount and form of the Initial Awards shall
be as agreed by the Company and the Requisite Creditors (as defined in the
Restructuring Support Agreement (the “RSA”) to which this Term Sheet is
attached) prior to the Emergence Date or, to the extent no such agreement is
reached prior to the Emergence Date, shall be established by the board of
directors in place as of the Emergence Date (the “New Board”) in its sole
discretion within 60 days following the Emergence Date. The New Board, in
consultation with the Chief Executive Officer, shall establish vesting terms for
the Initial Grants which may utilize service based and performance based
criteria in the New Board’s sole discretion.

 

Future Grants. The New Board shall grant the Remaining MIP Pool (as defined
below) in consultation with the Chief Executive Officer of the Company on terms
and conditions as determined by the New Board in its sole discretion. For this
purpose, the “Remaining MIP Pool” means the portion of the MIP Pool that has not
previously been granted and all shares of Common Stock subject to the Initial
Grants or subsequent Awards that have been forfeited, cancelled or otherwise
terminated before vesting.

    Taxes:    Subject to any applicable restrictions under the First Lien Exit
Facility and Second Lien Exit Facility (each as defined in the RSA), employees
may satisfy taxes incurred in connection with the settlement of Awards through
net share settlement.         Valuation    If the Common Stock is not traded on
a national securities exchange at the time of settlement of an Award, then
valuation of the Common Stock shall be determined by New Board in its sole
discretion.



--------------------------------------------------------------------------------

Exhibit E

Holdings of Consenting Creditors

[REDACTED]



--------------------------------------------------------------------------------

Exhibit F

Disclosure Statement



--------------------------------------------------------------------------------

Exhibit G

Governance Term Sheet



--------------------------------------------------------------------------------

[SUBJECT TO REVISION AS AGREED AMONG THE COMPANY AND THE

REQUIRED CONSENTING CREDITORS

AND BACKSTOP PARTIES]

SAEXPLORATION HOLDINGS, INC.:

SUMMARY OF PROPOSED PRINCIPAL TERMS OF GOVERNANCE, TRANSFERABILITY AND RELATED
RIGHTS

AUGUST 27, 2020

The following is a description of certain proposed terms of governance,
transferability and related rights with respect to SAExploration Holdings, Inc.,
a Delaware corporation (the “Company”), to be set forth in (i) the Stockholders’
Agreement to be entered into by and among the Company and certain of its initial
stockholders (the “Stockholders’ Agreement”), (ii) the amended and restated
Certificate of Incorporation of the Company (the “Charter”), and (iii) the
amended and restated Bylaws of the Company (the “Bylaws”), in each case
effective upon the restructuring of the indebtedness and equity of the Company
and its affiliated debtors pursuant to the pre-negotiated plan of reorganization
filed with the United States Bankruptcy Court for the Southern District of
Texas, pursuant to chapter 11 of title 11 of the United States Code, 11 U.S.C.
§§ 101 et seq. (the “Restructuring”). The equity securities of the Company
immediately after giving effect to the Restructuring will consist of a single
class of common stock.5

Stockholders’ Agreement

 

 

I.   Parties

  The Company, one or more funds managed by Whitebox Advisors LLC (such funds
collectively, “Whitebox”), one or more funds managed by Highbridge Capital
Management, LLC (such funds collectively, “Highbridge”), one or more funds
managed by BlueMountain Capital Management, LLC (such funds collectively,
“BlueMountain”), each a holder of shares of common stock (“Common Stock”, and
shares of such Common Stock, “Shares”) of the Company held of record immediately
following the completion of the Restructuring (each holder of such equity
interests of the Company, including any holder of Shares or options or warrants
to acquire shares in the Company and who signs as a party to the Stockholders’
Agreement, a “Stockholder” and collectively, the “Stockholders”).  

II.   Board of Directors

 

A. Board of Directors

 

i.   The Board of Directors (the “Board”) will initially comprise five members
(each, a “Director”), selected as follows:

 

(a)   Whitebox, Highbridge and BlueMountain (each, a “Designating Stockholder”)
will each designate one Director; provided, that if Whitebox, Highbridge or
BlueMountain ceases to hold at least 10% of the issued and outstanding Shares
(the “Minimum Designation Threshold”), then such applicable party will no longer
have the right to designate a Director;

 

5 

This term sheet sets forth certain of the equity and governance arrangements
relating to the restructured SAExploration Holdings, Inc. following emergence
from bankruptcy. This term sheet presumes the restructured Company will be a
private company and remain incorporated in Delaware; therefore, this term sheet
does not address any public company considerations (e.g., Sections 13 or 16 of
the Securities Exchange Act of 1934 (as amended, the “Exchange Act”) or group
concerns).



--------------------------------------------------------------------------------

(b)   one Director will be the Company’s Chief Executive Officer; and

 

(c)   the fifth Director, who will be an independent Director (to be defined),
will be initially mutually agreed by, and thereafter designated by the mutual
agreement of the Designating Stockholders until such time as such parties elect
to forgo such designation right; provided, that if the Designating Stockholders,
as a group, cease to hold in the aggregate at least 25% of the issued and
outstanding Shares, then such parties will no longer have the right to designate
a Director.

 

ii.  The number of Directors will initially be five and thereafter will be fixed
from time to time by the Board in the Bylaws. If the size of the Board is
increased and the resulting seats are not filled by the Designating Stockholders
such seats shall be designated by a majority of the Board and subject to
election at the next annual meeting of Stockholders in accordance with the
Company’s corporate governance procedures provided in the Charter and Bylaws.

 

iii.   In the event a Designating Stockholder holds greater than 50% of the
issued and outstanding Shares (such Designating Stockholder, a “Majority
Stockholder”), then such Majority Stockholder shall be entitled to designate one
additional director to the Board, and the size of the Board shall be increased
by one director; provided, that if such Majority Stockholder attains greater
than 50% of the issued and outstanding Shares by virtue of a transfer of Shares
from another Designating Stockholder which includes a transfer of such
Designating Party’s director designation right in accordance with Section II.B
below, then the Majority Stockholder shall not be entitled to an additional
director designation right in addition to that which is duly received pursuant
to the transfer in accordance with Section II.B below, and the size of the Board
shall remain unchanged.

 

iv.   To the extent a Designating Stockholder holds the Minimum Designation
Threshold, but otherwise does not exercise its right to designate a Director,
such seat shall remain vacant until the Designating Stockholder appoints such
Director or falls below the Minimum Designation Threshold.

 

v.  Each of the Stockholders party to the Stockholders’ Agreement will agree to
vote its Shares (i) with respect to the election of the members of the Board to
reflect the composition set forth above and (ii) in support of all other
applicable matters set forth herein.

 

vi.   Each of the Stockholders holding at least 5% of the equity securities in
the Company will have the right to appoint one (1) representative (a “Board
Observer”), who shall be entitled to attend all meetings of the Board as a
non-voting observer and to receive notice of all Board meetings and all written
materials provided to the Board (subject to customary exceptions and
limitations). This right to an observer shall terminate if the applicable
Stockholder (together with its affiliates) transfers, directly or indirectly,
such number of its equity securities (other than to its affiliates) such that
the Stockholder holds less than 5% of the equity securities in the Company after
giving effect to such transfer(s) (but disregarding any issuances made after
closing).

 

vii.  Michael J. Faust shall be initial chairperson of the Board (the
“Chairperson”) until the 2021 annual stockholders meeting, at which time the
Board will either reaffirm Michael J. Faust as Chairperson or elect a new
Chairperson.

 

2



--------------------------------------------------------------------------------

 

B. Transferability

 

i.   The right of each of Whitebox, Highbridge and BlueMountain to designate one
Director will be transferable by such party, at its election in its sole
discretion, in connection with a transfer (in any single transaction or series
of related transactions) of Shares held by such party to any transferee, which
transfer represents not less than 50.1% in the aggregate of the total number of
Shares initially held by such party.

 

C. Committees

 

i.   The composition and governance of committees of the Board will be
structured in a manner that preserves the consent rights of the Stockholders and
their Board designations rights, as applicable.

 

D. Power to Fill Vacancies

 

i.   Each of the Designating Stockholders will have the right to remove and
designate a replacement Director to the Board in the event of the death,
incapacity, resignation or removal of such Designating Stockholder’s designee.

 

ii.  If a Designating Stockholder loses the right to designate a Director to the
Board as a result of such Designating Stockholder ceasing to hold the Minimum
Designation Threshold, such Designating Stockholder’s designee shall immediately
resign and, unless the Board votes to reduce the size of the Board, the
resulting vacancy on the Board will be filled by a vote of the majority of the
Board and then subject to election at the Company’s next annual meeting and in
accordance with the Company’s corporate governance procedures provided in the
Charter and Bylaws.

 

E. Affiliate Transactions

 

i.   Any transaction between the Company and/or its subsidiaries, on the one
hand, and any Stockholder, Director or affiliate of any Stockholder or Director,
on the other hand, must be approved by a majority of the votes of the Directors
then in office, excluding any Director who is, or has been designated by, a
party that has an interest in such transaction.

 

III. Approval Rights

 

The written consent or affirmative vote of Stockholders holding at least 60% in
the aggregate of the issued and outstanding Shares will be required to authorize
any of the following, which consent can be withheld, delayed or conditioned in
the sole discretion of such deciding holder(s):

 

i.   except in connection with a transaction subject to the drag along rights
(described below), any merger, consolidation, business combination;

 

ii.  except in connection with a transaction subject to the drag along rights
(described below), any sale of assets (including securities in the Company or
any of its subsidiaries) in excess of $30 million;

 

iii.   reorganization, bankruptcy petition, dissolution, liquidation or winding
up;

 

3



--------------------------------------------------------------------------------

iv.   except in connection with a transaction subject to the drag along rights
(described below), any initial public offering or listing on a stock exchange of
the Company’s equity securities;

 

v.  modification of governance documents (other than modifications (a) required
to reflect a change in applicable law, or (b) to cure any error or ambiguity);

 

vi.   creation of non-wholly owned subsidiaries;

 

vii.  entering into any new lines of business other than the existing business
of the Company as of the consummation of the Restructuring or any business
ancillary or related thereto;

 

viii.  any acquisition or other investment in excess of $30 million;

 

ix.   transactions with affiliates and related parties (except in respect of
modifications to the exit facilities at emergence in accordance with the terms
and conditions set forth therein);

 

x.  issuances of equity (other than issuances of equity pursuant to the
management incentive plan);

 

xi.   dividends or redemption of equity (other than redemptions of equity held
by an employee upon termination of employment);

 

xii.  incurrence of debt in excess of $30 million in the aggregate (in addition
to the debt outstanding under the exit facilities at emergence);

 

xiii.  selection or removal of independent auditor;

 

xiv.  establishment or material modification of significant accounting methods,
practices, procedures and policies or tax policies (except as required by
applicable law or GAAP);

 

xv.  significant tax elections;

 

xvi.  termination of the Chief Executive Officer of the Company and any
replacement thereof; and

 

xvii. any agreement or commitment to any of the foregoing.

 

IV.  Drag-Along Rights

  If Stockholder(s) holding at least a majority in interest in the aggregate of
the issued and outstanding Shares of the Company (collectively, the “Drag-Along
Stockholder(s)”), propose to transfer (in any single transaction or series of
related transactions) at least a majority of the issued and outstanding Shares
of the Company to an unaffiliated third party, including through support of a
merger, consolidation, or other business combination (a “Drag-Along Sale”), then
(i) such Drag-Along Stockholder(s) shall have the right to require the other
Stockholder(s) to participate and transfer all of their Shares in such
Drag-Along Sale on the same terms and conditions as the Drag-Along
Stockholder(s) and/or vote in favor of such Drag-Along Sale, and (ii) the other
Stockholders must waive any appraisal rights in connection therewith.  

V. Tag-Along Rights

  If any Stockholder or group of Stockholders acting together (a “Selling
Stockholder(s)”) proposes to transfer (in any single transaction or series of
related transactions) at least 20% of the issued and outstanding Shares of the
Company to an unaffiliated third party (a “Tag-Along Sale”), then the other
Stockholders will have the right to participate proportionately in such
Tag-Along Sale on the same terms and conditions as the Selling Stockholder(s).

 

4



--------------------------------------------------------------------------------

 

VI.  Preemptive Rights

  In the event the Company proposes to issue or sell any (i) Shares, (ii) debt
securities with a maturity date greater than one year or (iii) convertible
securities, in each case, to affiliates or significant stockholders of the
Company holding in the aggregate at least 10% of the issued and outstanding
Shares, then each Stockholder holding at least 5% of the issued and outstanding
Shares will have a preemptive right to proportionately participate in such
offering or sale on the same terms as the proposed offering. The preemptive
rights are not transferable except to an affiliate and shall be subject to other
customary exceptions set forth in the Stockholders’ Agreement.  

VII. Transferability; Transfers Requiring Board Approval

 

Except in connection with a Drag-Along Sale, Tag-Along Sale, or transfer
requiring Board approval as described below, there are no transfer restrictions
on the transfer of Shares by the Stockholders, other than those (i) imposed by
federal and state securities laws and (ii) that would impose any reporting
obligation (including pursuant to the Exchange Act) on the Company or any
Stockholder (other than the transferor or the transferee thereby) in any
jurisdiction, other than any jurisdiction in which the Company or such
Stockholder is then subject to such reporting obligation.

 

Any transfer of Shares by one or more Stockholders to any person that is not an
accredited investor (including without limitation, an investment bank, a hedge
fund, private equity fund, other investment fund or an accredited individual) or
that is a competitor that operates in the same industry as the Company shall, in
each case, require the prior approval of a majority of all of the Directors on
the Board, such approval not to be unreasonably withheld.

 

VIII.Information Rights

 

All stockholders of the Company shall have information rights consisting of the
following: (i) provision of audited annual and unaudited quarterly consolidated
balance sheets of the Company and its subsidiaries for the applicable fiscal
period and related statements of operations and cash flows (with MD&A) for the
applicable fiscal period (including comparison of actual to budget) and (ii) a
quarterly management call, within 90 days following each fiscal year-end or 45
days following each fiscal quarter-end, as applicable.

 

Additionally, if requested by a Designating Stockholder or any Stockholder
entitled to appoint a Board Observer, the Company will use all reasonable
efforts to deliver to such requesting Stockholder: (i) 30 days prior to the end
of each fiscal year, a comprehensive operating budget forecasting the Company’s
revenues, expenses, and cash position on a month-to-month basis for the upcoming
fiscal year; (ii) as soon as available, but in any event not later than 15
business days after the end of each month of each fiscal year, the unaudited
consolidated balance sheet of the Company and its subsidiaries, and the related
statements of operations and cash flows for such month and for the period
commencing on the first day of the fiscal year and ending on the last day of
such month; and (iii) such other information regarding the Company and its
subsidiaries which such Stockholder may reasonably request.

 

In order to access such information (which shall be contained in an electronic
data room (the “Data Room”)) or participate in any quarterly management call,
stockholders shall first be required to agree to a click through confidentiality
agreement with the Company upon first accessing the Data Room (which will
include an obligation to keep information password protected).

 

5



--------------------------------------------------------------------------------

 

IX.  Registration Rights

 

Demand Registration Rights: From and after the expiration of the lock-up period
relating to an initial public offering, if any, the following Stockholders shall
have the number of demand rights set forth next to its name below to compel
registration of the equity securities held by such Stockholder (“Registrable
Common Stock”):

 

i.   Whitebox: Two demand rights

 

ii.  Highbridge: Two demand rights

 

iii.   BlueMountain: Two demand rights

 

Registration on Form S-3: The Stockholders will be entitled to unlimited
registrations (but not more than one in any twelve month period) on Form S-3 (or
any successor form then in effect) to the extent the Company is eligible,
provided that a minimum of $5,000,000 worth of Registrable Common Stock is
offered in such an S-3 registration. An S-3 registration will not count as a
demand registration.

 

Piggyback Rights: If the Company at any time proposes for any reason to register
its own Shares or Shares held by any holder of Company equity securities (other
than on Form S-4 or Form S-8), the holders of Company equity securities will
have unlimited pro rata “piggyback” rights subject to standard underwriter
cutbacks which will be pro rata among all such holders. No piggyback in the
initial public offering.

 

Registration rights expire as to any Shares that can be offered and sold
pursuant to Rule 144 under the Securities Act of 1933 (as amended) without any
limitations or restrictions as to volume or holding periods. The Company’s
registration obligations shall be subject to customary blackout deferrals (but
not more than twice in any twelve month period). The Company will bear all
out-of-pocket registration costs and expenses (exclusive of underwriting
commissions payable by the selling stockholders and, with respect to costs and
expenses of legal counsel, limited to the costs and expenses of one outside
counsel representing all such selling stockholders) for such demand, piggyback
and S-3 registrations.

 

X. Termination

  The Stockholders’ Agreement and the rights and restrictions set forth therein
shall terminate upon the earlier of (i) the liquidation or dissolution of the
Company, (ii) a change of control (to be defined therein) and (iii) consummation
of a qualified public offering (to be defined therein); provided, that the
termination section, definitions, indemnity, registration rights,
confidentiality and amendment, notice and other general provisions shall, in
each case, survive any termination of such Stockholders’ Agreement.  

XI.  Jurisdiction; Venue

  The Stockholders’ Agreement will be governed by Delaware law. Any disputes
under the Stockholders’ Agreement will be adjudicated by the courts located in
the State of Delaware and specified in the Stockholders’ Agreement.  

XII. Corporate Opportunity Waiver

  The Stockholders’ Agreement will include a customary waiver of corporate
business opportunities in favor of the Designating Stockholders and their
respective affiliates.

 

6



--------------------------------------------------------------------------------

 

XIII.Legend

  Each certificate representing Shares held at closing or acquired by any
stockholder thereafter shall, for as long as the Stockholders’ Agreement is
effective, bear a customary legend.

 

7



--------------------------------------------------------------------------------

Exhibit H

Form of Joinder Agreement for Consenting Creditors



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF JOINDER AGREEMENT FOR CONSENTING CREDITORS

This Joinder Agreement to the Restructuring Support Agreement, dated as of [●],
2020 (as amended, supplemented, or otherwise modified from time to time, the
“Agreement”), by and among the Company and the Consenting Creditors (together
with their respective successors and permitted assigns, the “Consenting
Creditors” and each, a “Consenting Creditor”) is executed and delivered by
_____________ (the “Joining Party”) as of [•], 2020. Each capitalized term used
herein but not otherwise defined shall have the meaning set forth in the
Agreement.

1. Agreement to be Bound. The Joining Party hereby agrees to be bound by all of
the terms of the Agreement, a copy of which is attached to this Joinder
Agreement as Annex I (as the same has been or may be hereafter amended,
restated, or otherwise modified from time to time in accordance with the
provisions thereof). The Joining Party shall hereafter be deemed to be a
“Consenting Creditor” (and, as applicable, a “Consenting Credit Agreement
Lender”, a “Consenting Term Loan Lender” and/or a “Consenting Convertible
Noteholder”) and a “Party” for all purposes under the Agreement and with respect
to any and all Claims held by such Joining Party.

2. Representations and Warranties. With respect to the aggregate principal
amount of the Prepetition Convertible Notes, Prepetition Credit Agreement
Advances, and/or Prepetition Term Loan Advances, in each case, set forth below
its name on the signature page hereto, the Joining Party hereby makes the
representations and warranties of the Consenting Creditors set forth in
Section 7 and Section 20(c) of the Agreement to each other Party to the
Agreement.

3. Governing Law. This Joinder Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
any conflict of laws provisions that would require the application of the law of
any other jurisdiction.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Party has caused this Joinder Agreement to be
executed as of the date first written above.

 

CONSENTING CREDITOR

 

[•]

By:     Name:     Title:    

Principal Amount of Prepetition Convertible Notes: $______________

Principal Amount of Prepetition Credit Agreement Advances: $______________

Principal Amount of Prepetition Term Loan Advances: $______________

 

Notice Address:

      Fax:     Attention:     Email:    

 

Acknowledged:

SAEXPLORATION HOLDINGS, INC.

SAEXPLORATION SUB, INC.

SAEXPLORATION, INC.

SAEXPLORATION SEISMIC SERVICES (US), LLC

NES, LLC

By:     Name:   Title:  



--------------------------------------------------------------------------------

Exhibit I

Backstop Agreement



--------------------------------------------------------------------------------

SAEXPLORATION HOLDINGS, INC.

BACKSTOP COMMITMENT AGREEMENT

August 27, 2020

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

1.

 

CERTAIN DEFINITIONS

     2  

2.

 

THE BACKSTOP COMMITMENT

     11     2.1   

Backstop Commitment.

     11     2.2   

Escrow; Closing.

     12     2.3   

Expense Reimbursement.

     13     2.4   

Funding Default.

     14  

3.

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     14     3.1   

Organization

     15     3.2   

Due Authorization, Execution and Delivery; Enforceability

     15     3.3   

Authorized and Issued Equity Interests.

     15     3.4   

Consents

     16     3.5   

No Conflicts

     16     3.6   

Company Information

     16     3.7   

Absence of Certain Changes

     16     3.8   

No Violation; Compliance with Laws

     17     3.9   

Legal Proceedings

     17     3.10   

No Unlawful Payments

     17     3.11   

Compliance with Money Laundering Laws

     17     3.12   

No Broker’s Fees

     17     3.13   

Investment Company Act

     18     3.14   

Takeover Statutes

     18     3.15   

Arm’s-Length

     18     3.16   

Title to Real Property.

     18     3.17   

No Undisclosed Relationships

     18     3.18   

Licenses and Permits

     19     3.19   

Environmental

     19     3.20   

Tax Matters.

     19     3.21   

Employee Benefit Plans.

     20     3.22   

Internal Control Over Financial Reporting

     21     3.23   

Disclosure Controls and Procedures

     22     3.24   

Material Contracts

     22     3.25   

Insurance

     22     3.26   

Intellectual Property.

     22  

4.

 

REPRESENTATIONS AND WARRANTIES OF EACH BACKSTOP PARTY

     24     4.1   

Organization

     24     4.2   

Due Authorization

     24     4.3   

Due Execution; Enforceability

     24     4.4   

No Registration Under the Securities Act; Selling Restrictions

     24     4.5   

Acquisition for Investment

     24     4.6   

No Conflicts

     24  



--------------------------------------------------------------------------------

  4.7   

Consents and Approvals

     25     4.8   

Investor Representation

     25     4.9   

Investment Experience

     25     4.10   

Sufficiency of Funds

     25     4.11   

Ownership

     25     4.12   

Legal Proceedings

     26     4.13   

No Broker’s Fee

     26     4.14   

Independent Investigation

     26  

5.

 

COVENANTS

     27     5.1   

Conduct of Business

     27     5.2   

Non-Disclosure of Holdings Information

     28     5.3   

Use of Proceeds

     28     5.4   

Blue Sky

     28     5.5   

Rights Offering and Restructuring; Milestones

     28     5.6   

The New Common Shares

     28     5.7   

Backstop Notice

     28     5.8   

Facilitation

     28     5.9   

Access to Information; Confidentiality.

     29     5.10   

Regulatory Approvals.

     30     5.11   

Legend

     31  

6.

 

CONDITIONS TO THE BACKSTOP PARTIES’ CLOSING OBLIGATIONS

     32     6.1   

Conditions to the Backstop Parties’ Closing Obligations

     32     6.2   

Conditions to the Company’s Closing Obligations

     33  

7.

 

INDEMNIFICATION AND CONTRIBUTION

     35     7.1   

Indemnification Obligations

     35     7.2   

Indemnification Procedure

     36     7.3   

Settlement of Indemnified Claims

     36     7.4   

Contribution

     37     7.5   

Treatment of Indemnification Payments

     37  

8.

 

MISCELLANEOUS

     38     8.1   

Notice

     38     8.2   

Assignment

     39     8.3   

Survival

     39     8.4   

Entire Agreement

     39     8.5   

Waivers and Amendments

     40     8.6   

Governing Law; Jurisdiction; Venue; Process

     40     8.7   

Counterparts

     40     8.8   

Headings

     40     8.9   

Severability

     41     8.10   

Termination

     41     8.11   

Breach

     42     8.12   

Effect of Termination

     42     8.13   

Waiver of Jury Trial

     42  



--------------------------------------------------------------------------------

  8.14   

Damages

     42     8.15   

Specific Performance

     43     8.16   

No Reliance

     43     8.17   

Publicity

     43     8.18   

Settlement Discussions

     43     8.19   

No Recourse

     44     8.20   

Other Interpretive Matters

     44  



--------------------------------------------------------------------------------

SAEXPLORATION HOLDINGS, INC.

BACKSTOP COMMITMENT AGREEMENT

August 27, 2020

BACKSTOP COMMITMENT AGREEMENT, dated as of August 27, 2020 (this “Agreement”),
among SAExploration Holdings, Inc. (the “Company”), a Delaware corporation,
SAExploration Sub, Inc. (“SAE Sub”), SAExploration, Inc. (“SAE Inc.”),
SAExploration Seismic Services (US), LLC (“Seismic”), and NES, LLC (“NES”)
(collectively, the “Company Parties” or the “Debtors”) and the parties set forth
on Schedule 1 hereto (each a “Backstop Party” and collectively, the “Backstop
Parties”). Each Company Party and each Backstop Party is referred to herein,
individually, as a “Party” and, collectively, as the “Parties.”

RECITALS

WHEREAS, SAE Inc. is the borrower under that certain Third Amended and Restated
Credit and Security Agreement dated as of September 26, 2018 (as amended, the
“Prepetition Credit Agreement”) among SAE Inc., as borrower, the Company, SAE
Sub, Seismic, NES and SAExploration Acquisitions (U.S.), LLC, which was
subsequently merged out of existence (“SAE Acquisitions”), as guarantors, Cantor
Fitzgerald as the administrative agent and the collateral agent, and the lenders
party thereto (the “Prepetition Credit Agreement Lenders”).

WHEREAS, on June 29, 2016, the Company entered into that certain Term Loan and
Security Agreement (as amended or otherwise modified from time to time, the
“Prepetition Term Loan Agreement”), among the Company, as borrower, SAE Sub, SAE
Inc., Seismic and NES, as guarantors, the lenders party thereto (the
“Prepetition Term Loan Lenders”) and Delaware Trust Company, as the collateral
agent and as the administrative agent.

WHEREAS, on September 26, 2018, the Company issued $60 million in aggregate
principal amount of 6.00% Senior Secured Convertible Notes due 2023 (the
“Convertible Notes”, and the holders of such Convertible Notes, the “Convertible
Noteholders”). The Convertible Notes were issued under that certain Indenture
dated as of September 26, 2018 (as amended, supplemented or otherwise modified
from time to time, collectively the “Prepetition Indenture”), among the Company,
as issuer, SAE Sub, SAE Inc., Seismic, NES and SAE Acquisitions, as guarantors
and Wilmington Savings Funds Society, FSB, as Trustee and Collateral Trustee
thereunder.

WHEREAS, the Parties have engaged in arm’s-length, good faith discussions
regarding a restructuring of certain of the Debtors’ indebtedness and other
obligations, including the Debtors’ indebtedness and obligations under the
Prepetition Credit Agreement, the Prepetition Term Loan Agreement and the
Prepetition Indenture.

WHEREAS, the Company Parties, the Backstop Parties, and the other Consenting
Creditors (as defined in the RSA) entered into that certain Restructuring
Support Agreement, dated as of the date hereof (the “RSA”), pursuant to which
the Parties agreed to, among other things, support a restructuring of the
Debtors’ capital structure (the “Restructuring”).

WHEREAS, consistent with the RSA, the Restructuring is anticipated to be
implemented through a prenegotiated plan of reorganization (as may be
supplemented, amended,

 

1



--------------------------------------------------------------------------------

or modified from time to time, the “Plan”), a solicitation of votes thereon
(the “Solicitation”), the Rights Offering (as defined below) and the
commencement by the Debtors of voluntary cases (the “Chapter 11 Cases”) under
chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the
United States Bankruptcy Court for the Southern District of Texas (the
“Bankruptcy Court”).

WHEREAS, in connection with the Restructuring and pursuant to the Plan, among
other things, (a) the Company will conduct an equity and debt rights offering
(the “Rights Offering”), by distributing to eligible Prepetition Credit
Agreement Lenders, Prepetition Term Loan Lenders, and Convertible Noteholders,
in accordance with the RSA and the Plan, rights to purchase First Lien Term
Loans and New Common Shares (each as defined below) for an aggregate purchase
price of $15,000,000.00, and (b) subject to the terms and conditions contained
in this Agreement, each Backstop Party has agreed, severally and not jointly, to
(i) fully exercise all Subscription Rights (as defined below) that are properly
issued to it and its Designated Affiliates pursuant to the Rights Offering to
purchase First Lien Term Loans and New Common Shares at the Purchase Price (as
defined below), and (ii) purchase Remaining First Lien Term Loans and Remaining
New Common Shares (each as defined below) at the Purchase Price, in each case
provided no Backstop Party shall be required to purchase First Lien Term Loans,
New Common Shares, Remaining First Lien Term Loans, and Remaining New Common
Shares pursuant to this Agreement for an aggregate Purchase Price in excess of
such Backstop Party’s Backstop Commitment (as defined below).

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

 

1.

CERTAIN DEFINITIONS

The following terms have the meanings set forth below:

“Affiliate” of any Person means any Person that directly or indirectly controls,
or is under common control with, or is controlled by, such Person. As used in
this definition, “control” (including with its correlative meanings, “controlled
by” and “under common control with”) shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person (whether through ownership of securities or partnership or
other ownership interests, by contract or otherwise).

“Aggregate Commitment Amount” means USD $15,000,000.00.

“Aggregate Fully Diluted Common Shares” means the total number of New Common
Shares outstanding as of the Effective Date after giving effect to the Plan, the
Rights Offering, and this Agreement (including the purchase of the Remaining New
Common Shares and the issuance of the Backstop Commitment Premium), but
excluding any New Common Shares issued or issuable pursuant to the MIP.

 

2



--------------------------------------------------------------------------------

“Agreement” has the meaning assigned to it in the Preamble hereto.

“Antitrust Authorities” means the United States Federal Trade Commission, the
Antitrust Division of the United States Department of Justice, the attorneys
general of the several states of the United States and any other governmental
entity, whether domestic or foreign, having jurisdiction pursuant to the
Antitrust Laws.

“Antitrust Laws” means the Sherman Act, the Clayton Act, the HSR Act, the
Federal Trade Commission Act, and any other Law, whether domestic or foreign,
governing agreements in restraint of trade, monopolization, pre-merger
notification, the lessening of competition through merger or acquisition or
anti-competitive conduct, and any foreign investment Laws.

“Approval Order” means an order entered by the Bankruptcy Court in the Chapter
11 Cases authorizing the Debtors to assume this Agreement, including all
exhibits and other attachments hereto.

“Backstop Amount” means the Purchase Price with respect to a Backstop Party’s
Backstop Purchase.

“Backstop Commitment” means, with respect to each Backstop Party, the maximum
aggregate Purchase Price for First Lien Term Loans, New Common Shares, Remaining
First Lien Term Loans, and Remaining New Common Shares that such Backstop Party
may be required to pay under this Agreement (including pursuant to such Backstop
Party’s obligation to exercise its Subscription Rights). Such amounts are set
forth opposite each Backstop Party’s name in Schedule 1 hereto. The aggregate
Backstop Commitments under this Agreement shall equal $15,000,000.00.

“Backstop Commitment Premium” means (a) in the event that the Backstop
Commitment Premium is payable pursuant to Section 2.2.3(a), a number of New
Common Shares equal to 2.5% of the Aggregate Fully Diluted Common Shares, and
(b) in the event the Backstop Commitment Premium is payable pursuant to
Section 2.2.3(b), cash in the aggregate amount of $850,000.

“Backstop Notice” has the meaning assigned to it in Section 2.1.3 hereto.

“Backstop Party” and “Backstop Parties” have the meanings assigned to them in
the Preamble hereto.

“Backstop Party Professionals” means (a) Paul, Weiss, Rifkind, Wharton &
Garrison LLP and Rapp & Krock, PC, as counsel to certain of the Backstop
Parties, and (b) other professional advisors as circumstances warrant, which are
retained by the Backstop Parties with the consent of the Company (which consent
shall not be unreasonably delayed, conditioned or withheld).

“Backstop Percentage” means, with respect to a Backstop Party, the percentage
set forth opposite such Backstop Party’s name under the heading “Backstop
Percentage” in Schedule 1 attached hereto.

“Backstop Purchase” has the meaning assigned to it in Section 2.1.2(b) hereto.

 

3



--------------------------------------------------------------------------------

“Backstop Purchase Obligation” has the meaning assigned to it in
Section 2.1.2(b) hereto.

“Bankruptcy Code” means Title 11 of the United States Code.

“Bankruptcy Court” has the meaning assigned to it in the Recitals hereto.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by Law to
close.

“Chapter 11 Cases” has the meaning assigned to it in the Recitals hereto.

“Closing” has the meaning assigned to it in Section 2.2.2(a) hereto.

“Company” has the meaning assigned to it in the Preamble hereto.

“Company Disclosure Schedule” means the disclosure schedule delivered by the
Company Parties to the Backstop Parties on the date of this Agreement.

“Company Information” means all of the reports, schedules, forms, statements and
other documents (including exhibits and other information incorporated therein)
filed by the Company with the SEC pursuant to the reporting requirements set
forth in the Exchange Act.

“Company Parties” has the meaning assigned to it in the Preamble hereto.

“Company Plan” and “Company Plans” have the meanings assigned to them in
Section 3.21.1 hereto.

“Confirmation Order” has the meaning set forth in the RSA.

“Consenting Creditors” has the meaning assigned to in the Recitals hereto.

“Convertible Noteholders” has the meaning assigned to it in the Recitals hereto.

“Convertible Notes” has the meaning assigned to it in the Recitals hereto.

“COVID-19 Measures” means any quarantine, “shelter in place,” “stay at home,”
workforce reduction, social distancing, shut down, closure, sequester or any
other Law, order, directive, guidelines or recommendations by any governmental
entity in connection with or in response to the COVID-19 coronavirus, including,
but not limited to, the Coronavirus Aid, Relief, and Economic Security Act
(CARES).

“Debtors” has the meaning assigned to it in the Preamble hereto.

“Defaulting Backstop Party” means each Backstop Party that causes a Funding
Default.

“Definitive Documents” has the meaning set forth in the RSA.

“Designated Affiliates” means, with respect to a Backstop Party, each Affiliate
of such Backstop Party other than any Affiliate listed on Schedule 2 hereto.

 

4



--------------------------------------------------------------------------------

“Disclosure Statement” has the meaning assigned to it in the RSA.

“Effective Date” has the meaning set forth in the RSA.

“Entity” has the meaning set forth in section 101(15) of the Bankruptcy Code.

“Environmental Laws” means all applicable Laws (including common law), rules,
regulations, codes, ordinances, orders in council, orders, decrees, treaties,
directives, judgments or legally binding agreements promulgated or entered into
by or with any governmental entity, relating to the protection of the
environment, preservation or reclamation of natural resources, the generation,
management, use, transportation, treatment, storage, disposal, release or
threatened release of, or exposure to, any Hazardous Material or to occupational
health and safety matters (to the extent relating to the management of or
exposure to Hazardous Materials).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Company Party is, or at any relevant time during the
past six years was, treated as a single employer under section 414(b), (c), (m)
or (o) of the Internal Revenue Code.

“Event” means any event, change, effect, circumstance, occurrence, development,
condition, result, state of facts or change of facts.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Expense Reimbursement” has the meaning assigned to it in Section 2.3.1 hereto.

“Filing Party” has the meaning assigned to it in Section 5.10.2 hereto.

“Final Order” means (i) an order or judgment of the Bankruptcy Court, as entered
on the docket in any Chapter 11 Case (or any related adversary proceeding or
contested matter) or the docket of any other court of competent jurisdiction or
(ii) an order or judgment of any other court having jurisdiction over any appeal
from (or petition seeking certiorari or other review of) any order or judgment
entered by the Bankruptcy Court (or any other court of competent jurisdiction,
including in an appeal taken) in the Chapter 11 Cases (or in any related
adversary proceeding or contested matter), in each case that has not been
reversed, stayed, modified, or amended, and as to which the time to appeal, or
seek certiorari or move for a new trial, reargument, or rehearing has expired
according to applicable law and no appeal or petition for certiorari or other
proceedings for a new trial, reargument, or rehearing has been timely taken or
as to which any appeal that has been taken or any petition for certiorari that
has been or may be timely filed has been withdrawn or resolved by the highest
court to which the order or judgment was appealed or from which certiorari was
sought or the new trial, reargument, or rehearing shall have been denied,
resulted in no modification of such order, or has otherwise been dismissed with
prejudice; provided, however, that the possibility a motion under Rule 60 of the
Federal Rules of Civil Procedure, or any analogous rule under the Bankruptcy
Rules or the Local Rules, may be filed relating to such order shall not prevent
such order from being a Final Order.

 

5



--------------------------------------------------------------------------------

“First Lien Exit Facility” means the first lien exit term loan facility in an
aggregate amount of $15,000,000, on the terms set forth in the First Lien Exit
Facility Term Sheet attached hereto as Exhibit B and otherwise in form and
substance acceptable to the Required Backstop Parties.

“First Lien Term Loans” means the term loans in the aggregate principal amount
of $15,000,000 to be advanced to the Debtors on the Effective Date pursuant to
the First Lien Exit Facility.

“Funding Amount” has the meaning assigned to it in Section 2.1.3 hereto.

“Funding Default” means the failure by any Backstop Party to comply with its
purchase obligations pursuant to Section 2.1.2 or to pay all or any portion of
its Funding Amount in accordance with Section 2.2.

“GAAP” means U.S. generally accepted accounting principles.

“Hazardous Materials” means all pollutants, contaminants, hazardous wastes,
chemicals, hazardous materials, and hazardous substances, including any sulfuric
or other acid, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, lead in any form
(including soluble and particulate), arsenic, polychlorinated biphenyls,
urea-formaldehyde or radon gas that are subject to regulation or which can give
rise to liability under any Environmental Law because of their hazardous or
deleterious properties or characteristics.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended from time to time.

“Indemnified Claim” has the meaning assigned to it in Section 7.2 hereto.

“Indemnified Losses” has the meaning assigned to it in Section 7.1 hereto.

“Indemnified Person” has the meaning assigned to it in Section 7.1 hereto.

“Indemnifying Party” and “Indemnifying Parties” have the meanings assigned to
them in Section 7.1 hereto.

“Intellectual Property” means any and all of the following in any jurisdiction
throughout the world, and all corresponding rights: (a) material inventions,
patents and industrial designs (including utility model rights, design rights
and industrial property rights), patent and industrial design applications, and
patent disclosures, together with all reissues, continuations,
continuations-in-part, revisions, divisionals, extensions, and reexaminations;
(b) material trademarks, service marks, designs, trade dress, logos, slogans,
trade names, business names, corporate names, Internet domain names, and all
other indicia of origin, all applications and registrations in connection
therewith, and all goodwill associated with any of the foregoing (this clause
(b), “Marks”); (c) material works of authorship, copyrights, software, data,
database rights and moral rights, and all applications and registrations in
connection therewith; (d) trade secrets and other confidential information,
including know how, methods, processes, techniques, formulae, and product
specifications; (e) material rights of privacy and publicity, including rights
to the use of names of real persons; and (f) material other intellectual
property rights.

 

6



--------------------------------------------------------------------------------

“Internal Revenue Code” means the Internal Revenue Code of 1986.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“Joinder Agreement” has the meaning assigned to it in Section 8.2 hereto.

“Joint Filing Party” has the meaning assigned to it in Section 5.10.3.

“Knowledge of the Company” means the actual knowledge of Michael Faust, John
Simmons, Mike Scott, David A. Rassin and Darin Silvernagle.

“Law” means any law (including common law), statute, ordinance, treaty, rule,
regulation, policy or requirement of any governmental authority and
authoritative interpretations thereon, in each case, applicable to or binding on
such Person or any of its properties or to which such Person or any of its
properties is subject.

“Leased Real Property” has the meaning assigned to it in Section 3.16.2.

“Legal Proceedings” has the meaning assigned to it in Section 3.9 hereto.

“Lien” means any lien, adverse claim, charge, option, right of first refusal,
servitude, security interest, mortgage, pledge, deed of trust, easement,
encumbrance, restriction on transfer, conditional sale or other title retention
agreement, defect in title, lien or judicial lien as defined in Sections 101(36)
and (37) of the Bankruptcy Code or other restrictions of a similar kind.

“Local Rules” means the Local Rules of Bankruptcy Practice and Procedure of the
United States Bankruptcy Court for the Southern District of Texas.

“Marks” has the meaning assigned to it in the definition of Intellectual
Property.

“Material Adverse Effect” means any Event occurring after the date hereof that,
individually or together with all other Events, has had or would reasonably be
expected to have a material and adverse effect on the business, results of
operations or condition (financial or otherwise) of the Company Parties, or the
properties, assets, finances or liabilities of the Company Parties, taken as a
whole; provided that “Material Adverse Effect” shall not include any Event
occurring after the date hereof and arising out of or resulting from:
(a) conditions or effects that generally affect persons or entities engaged in
the industries, business, markets, financial conditions or the geographic area
in which the Company Parties operate taking into consideration any Event that is
related to the operations of the Company Parties in the specific geographical
areas in which they operate, (b) general economic conditions in regions and
markets in which the Company Parties operate, (c) regional, national or
international political or social conditions, including acts of war, terrorism
or natural disasters, escalation or material worsening of hostilities, whether
or not pursuant to the declaration of a national emergency or war, or the
occurrence of any military or terrorist attack upon the United States or its
territories, possessions, diplomatic or consular offices or upon any military
installation, equipment or personnel of the United States,

 

7



--------------------------------------------------------------------------------

(d) financial, banking, securities, credit, or commodities markets, prevailing
interest rates or general capital markets conditions, (e) changes in GAAP,
(f) changes in Laws, orders, or other binding directives issued by any
governmental entity, or in the interpretation or enforcement thereof, (g) the
execution, announcement, disclosure or performance of this Agreement or the
transactions contemplated hereby or the taking of any action or any inaction
required by this Agreement, the RSA, the Plan, or any action or inaction in
connection with the Chapter 11 Cases, including the commencement, announcement
and pendency of the Chapter 11 Cases, (h) any action or inaction consented to or
requested by the Requisite Creditors (as defined in the RSA), (i) any epidemic,
pandemic or disease outbreak (including the COVID-19 coronavirus pandemic), or
any Law, directive, pronouncement or guideline issued by a governmental entity,
the Centers for Disease Control and Prevention, the World Health Organization or
industry group providing for business closures, “sheltering-in-place” or other
restrictions that relate to, or arise out of, an epidemic, pandemic or disease
outbreak (including the COVID-19 coronavirus pandemic) or any change in such
Law, directive, pronouncement or guideline or interpretation thereof following
the date of this Agreement; (j) any failure, in and of itself, of the Debtors to
meet, with respect to any period or periods, any internal or industry analyst
projections, forecasts, estimates of earnings or revenues or business plans (but
not the underlying facts giving rise to such failure unless such facts are
otherwise excluded pursuant to other clauses contained in this definition); (k)
the occurrence of a Funding Default; or (l) any matters expressly disclosed in
the Company Disclosure Schedule as delivered on the date hereof; provided, that
exceptions set forth in clauses (a), (b), (c), (d) and (i) of this definition
shall not apply to the extent that such Event is disproportionately adverse to
the Company Parties, taken as a whole, as compared to other companies comparable
in size and scale to the Company Parties operating in the industries and same
geographical area in which the Company Parties operate.

“Material Contracts” means (a) all “plans of acquisition, reorganization,
arrangement, liquidation or succession” and “material contracts” (as such terms
are defined in Items 601(b)(2) and 601(b)(10) of Regulation S-K under the
Exchange Act) to which any Company Party or any of its subsidiaries is a party,
and (b) any contracts to which the any Company Party or any of its subsidiaries
is a party that are likely to reasonably involve consideration of more than
$500,000, in the aggregate, over a twelve-month period.

“Milestones” has the meaning assigned to it in the RSA (as in effect on the date
hereof or as amended with the consent of the Required Backstop Parties).

“MIP” means a post-emergence management incentive plan to be implemented by the
board of directors of the Company after the Effective Date as further described
in the Plan.

“Money Laundering Laws” has the meaning assigned to it in Section 3.11 hereto.

“New Common Shares” means shares of common stock of the Company as reorganized
on the Effective Date in accordance with the Plan.

“Notice of Assignment” has the meaning assigned to it in Section 8.2 hereto.

 

8



--------------------------------------------------------------------------------

“Offering Deadline” means the date on which the subscription period for the
Rights Offering shall expire (as such date may be extended pursuant to the Plan
and the Rights Offering Procedures).

“Owned IP” means all Intellectual Property owned or purported to be owned by any
Company Party, including the Registered IP.

“Party” and “Parties” have the meanings assigned to them in the Preamble hereto.

“Person” includes any individual, corporation, partnership, joint venture,
association, joint stock company, limited liability company, limited
partnership, trust, estate, unincorporated organization, governmental unit (as
defined in section 101(27) of the Bankruptcy Code), or other Entity.

“Petition Date” has the meaning assigned to it in the Plan.

“Plan” has the meaning assigned to it in the Recitals hereto.

“Prepetition Credit Agreement” has the meaning assigned to it in the Recitals
hereto.

“Prepetition Credit Agreement Advances” has the meaning assigned to it in the
RSA.

“Prepetition Credit Agreement Lenders” has the meaning assigned to it in the
Recitals hereto.

“Prepetition Indenture” has the meaning assigned to it in the Recitals hereto.

“Prepetition Term Loan Advances” has the meaning assigned to it in the RSA.

“Prepetition Term Loan Agreement” has the meaning assigned to it in the Recitals
hereto.

“Prepetition Term Loan Lenders” has the meaning assigned to it in the Recitals
hereto.

“Purchase Price” means, with respect to any purchase of First Lien Term Loans
and New Common Shares pursuant to the Rights Offering or this Agreement, (a) the
percentage of the First Lien Term Loans and New Common Shares offered pursuant
to the Rights Offering that is represented by such purchase, multiplied by (b)
$15,000,000.

“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee simple or leased by the Company or any of its
Subsidiaries, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures
incidental to the ownership or lease thereof.

“Registered IP” has the meaning assigned to it in Section 3.26.1 hereto.

 

9



--------------------------------------------------------------------------------

“Related Fund” means, with respect to any of Backstop Parties who are not
individuals, any of their respective Affiliates, any fund, account or investment
vehicle that is controlled, managed, advised or subadvised by such Backstop
Party, so long as such entity is (a) a “qualified institutional buyer” as such
term is defined in Rule 144A of the Securities Act or an “accredited investor”
as such term is defined in Rule 501 of Regulation D of the Securities Act or
(b) a non-US Person within the meaning of Regulation S under the Securities Act
located outside the United States.

“Related Party Agreement” has the meaning assigned to it in Section 3.17 hereto.

“Remaining First Lien Term Loans” means the aggregate principal amount of First
Lien Term Loans, if any, that have not been subscribed for and purchased in the
Rights Offering as of the Offering Deadline.

“Remaining New Common Shares” means the aggregate number of New Common Shares,
if any, that have not been subscribed for and purchased, in the Rights Offering
as of the Offering Deadline.

“Replacement Period” has the meaning assigned to it in Section 2.4.1 hereto.

“Replacement Purchase” has the meaning assigned to it in Section 2.4.1 hereto.

“Replacing Backstop Parties” has the meaning assigned to it in Section 2.4.1
hereto.

“Required Backstop Parties” has the meaning assigned to it in Section 8.5
hereto.

“Restructuring” has the meaning assigned to it in the Recitals hereto.

“Rights Offering” has the meaning assigned to it in the Recitals hereto.

“Rights Offering Documents” means this Agreement and the Rights Offering
Procedures.

“Rights Offering Procedures” means the procedures governing the Rights Offering,
in form and substance reasonably acceptable to the Required Backstop Parties.

“RSA” has the meaning assigned to it in the Recitals hereto.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Solicitation” has the meaning assigned to it in the Recitals hereto.

“Subscription Account” has the meaning assigned to it in Section 2.1.3 hereto.

“Subscription Agent” means Epiq Corporate Restructuring, LLC, together with its
affiliates and subcontractors.

“Subscription Amount” means the Purchase Price with respect to a Backstop
Party’s purchase of First Lien Term Loans and New Common Shares pursuant to its
exercise of Subscription Rights in the Rights Offering.

 

10



--------------------------------------------------------------------------------

“Subscription Funding Date” has the meaning assigned to it in Section 2.2.1
hereto.

“Subscription Rights” means those certain rights to purchase pursuant to the
Rights Offering, at the Purchase Price, First Lien Term Loans and New Common
Shares, which rights the reorganized Company will issue to eligible participants
pursuant to the Plan.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, joint venture or other legal entity as to which
such Person (either alone or through or together with any other Subsidiary or
Affiliate), (a) owns, directly or indirectly, more than fifty percent (50%) of
the stock or other equity interests, (b) has the power to elect a majority of
the board of directors or similar governing body thereof or (c) has the power to
direct, or otherwise control, the business and policies thereof by contract,
equity ownership or otherwise.

“Takeover Statute” means any restrictions contained in any “fair price,”
“moratorium,” “control share acquisition,” “business combination” or other
similar anti-takeover statute or regulation.

 

2.

THE BACKSTOP COMMITMENT

 

2.1

Backstop Commitment. New Common Shares. The Rights Offering will be made, and
the New Common Shares will be issued and sold, in reliance on the exemption from
registration provided by section 4(a)(2) and Regulation D of the Securities Act
or another available exemption from registration under the Securities Act, and,
in each case, the Disclosure Statement, Confirmation Order and Plan shall
include a statement to such effect.

 

  2.1.2

The Rights Offering and the Backstop Purchase Obligation.

 

  (a)

On and subject to the terms and conditions hereof and the Rights Offering
Procedures, each Backstop Party agrees, severally and not jointly, to (i) fully
exercise all Subscription Rights that are properly issued to it and its
Designated Affiliates pursuant to the Rights Offering, (ii) duly purchase at the
Purchase Price all First Lien Term Loans and New Common Shares issuable to it
pursuant to such exercise, and (iii) complete, duly execute, and submit a
subscription exercise form and any other documentation required pursuant to the
Rights Offering Procedures and the Plan in connection therewith.

 

  (b)

On and subject to the terms and conditions hereof, each Backstop Party agrees,
severally and not jointly, to purchase, at the Purchase Price, (i) First Lien
Term Loans in an aggregate principal amount equal to such Backstop Party’s
Backstop Percentage of the Remaining First Lien Term Loans, and (ii) a number of
New Common Shares equal to its Backstop Percentage of the Remaining New Common
Shares (the “Backstop Purchase”; and such Backstop Party’s obligation to make
the Backstop Purchase, its “Backstop Purchase Obligation”).

 

  (c)

Notwithstanding anything to the contrary in this Agreement, in no event shall
any Backstop Party be required to purchase First Lien Term Loans, New Common
Shares, Remaining First Lien Term Loans, and Remaining New Common Shares for an
aggregate Purchase Price in excess of such Backstop Party’s Backstop Commitment.

 

11



--------------------------------------------------------------------------------

  2.1.3

Backstop Notice. On or before the fifth (5th) Business Day after the Offering
Deadline, the Company shall cause the Subscription Agent to notify each Backstop
Party in writing (the “Backstop Notice”) as to: (a) the Remaining First Lien
Term Loans and Remaining New Common Shares; (b) such Backstop Party’s consequent
Backstop Purchase Obligation; (c) such Backstop Party’s Subscription Amount and
Backstop Amount (collectively, such Backstop Party’s “Funding Amount”); and
(d) the account information (including wiring instructions) for the account to
which such Backstop Party shall deliver and pay the Funding Amount, which
account may be an escrow account and the Funding Amount (the “Subscription
Account”).

 

2.2

Escrow; Closing.

 

  2.2.1

Escrow. No later than two (2) Business Days prior to the Effective Date (such
date, the “Subscription Funding Date”), each Backstop Party shall deliver and
pay its Funding Amount by wire transfer of immediately available funds in U.S.
dollars into the Subscription Account in satisfaction of such Backstop Party’s
purchase obligations under this Agreement.

 

  2.2.2

Closing. (a) Subject to Article VI, the closing of the transactions contemplated
hereby (the “Closing”) shall take places at the offices of Porter Hedges LLP,
1000 Main Street, 36th Floor, Houston, Texas 77002, at 5:00 p.m., New York City
time, on the Effective Date contemporaneously with the substantial consummation
of the Plan.

 

  (b)

At the Closing, the funds held in the Subscription Account shall be released to
the Company.

 

  (c)

At the Closing, issuance of the applicable portion of the First Lien Term Loans
and New Common Shares will be made by the reorganized Company to each Backstop
Party against payment of such Backstop Party’s Funding Amount, in satisfaction
of such Backstop Party’s purchase obligations pursuant to the Rights Offering
and this Agreement.

 

  2.2.3

Premium. Subject to Section 2.4, the Company Parties, jointly and severally,
hereby agree to pay each Backstop Party its Backstop Commitment Premium, which
premium shall be deemed earned upon the effective date of this Agreement and
payable upon the earlier of (a) the Effective Date and (b) termination of this
Agreement under the circumstances set forth in Section 8.10.4.

 

  2.2.4

Certain Tax Matters. All Parties hereto agree to treat the transactions
contemplated by this Agreement as follows for U.S. federal income tax purposes:
(a) the Backstop Purchase Obligation shall be treated as a put option; (b) the
Backstop Commitment Premium herein shall be treated as remuneration to the
Backstop Parties for agreeing to enter into such put option; (c) the calculation
by

 

12



--------------------------------------------------------------------------------

  the Company Parties or their agents regarding the amount of “original issue
discount” within the meaning of Section 1273(a) of the Code, if any, with
respect to the First Lien Term Loans, shall be as set forth by the Company
Parties or their agents in accordance with applicable U.S. tax Law, Treasury
regulations, and other applicable guidance, and will be available, after
preparation, to the Backstop Party with respect to the First Lien Term Loans
held by such Backstop Party, for any accrual period in which such Backstop Party
held such First Lien Term Loans, promptly upon request, and (d) no Party shall
take any position or action inconsistent with such treatment and/or
characterization, except, in each case, to the extent otherwise required by
applicable Law. This Section 2.2.4 is not an admission by any Backstop Party
that it is subject to United States taxation.

 

  2.2.5

Withholding. The Backstop Commitment Premium shall be issued free and clear of
and without deduction for any and all taxes, levies, imposts, deductions,
charges or withholdings (except for any taxes, levies, imposts, deductions,
charges or withholdings arising as a result of a Backstop Party’s failure to
provide an IRS Form W-9 or appropriate IRS Form W-8, as applicable, upon
reasonable request of the Company or the Subscription Agent), in each case
applicable to the issuance thereof, and all liabilities with respect thereto
(with appropriate gross up for withholding taxes as required by applicable Law).

 

2.3

Expense Reimbursement.

 

  2.3.1

The Company Parties, jointly and severally, agree to pay or reimburse, to the
extent not otherwise paid pursuant to the RSA or in connection with the Chapter
11 Cases or another order of the Bankruptcy Court, all reasonable and documented
accrued and unpaid fees, costs and out-of-pocket expenses of the Backstop
Parties’ Professionals, incurred in connection with this Agreement, the RSA, and
these Chapter 11 Cases, whether prior to, on, or after the date hereof through
the Effective Date (the “Expense Reimbursement”). The Company Parties shall pay
the Expense Reimbursement on the Effective Date with respect to all such
reasonable and documented fees, costs, and out-of-pocket expenses for which
invoices or receipts are forwarded to the Company by the Backstop Parties at
least one (1) Business Day prior to the Effective Date. Subject to any
procedures for the payment of such fees, costs, and out-of-pocket expenses
required by any cash collateral order, the Company Parties shall also pay the
Expense Reimbursement on a regular, continuing basis when due in accordance with
any applicable engagement letters or within ten (10) Business Days of demand
(without the requirement or Court review or further Court order unless the
Company has objected to the reasonableness of such fees, costs, and
out-of-pocket expenses). Any dispute regarding the reasonableness of the
Backstop Parties’ Professionals’ fees or the payment of the Expense
Reimbursement shall be resolved by the Bankruptcy Court.

 

13



--------------------------------------------------------------------------------

2.4

Funding Default.

 

  2.4.1

Upon the occurrence of a Funding Default, the Backstop Parties (other than any
Defaulting Backstop Party) shall have the right, but not the obligation, within
five (5) Business Days after receipt of written notice from the Company to all
Backstop Parties (other than any Defaulting Backstop Party) of such Funding
Default, which notice shall be given promptly following the occurrence of such
Funding Default and to all Backstop Parties (other than any Defaulting Backstop
Party) substantially concurrently (such five (5) Business Day period, the
“Replacement Period”), to elect, by written notice to the Company, to purchase
all or any portion of the New Common Shares and First Lien Term Loans not
purchased as a result of such Funding Default (any such purchase, a “Replacement
Purchase”) on the terms and subject to the conditions set forth in this
Agreement and in such amounts as may be agreed upon by all of the Backstop
Parties (other than any Defaulting Backstop Party) that elect to purchase all or
any portion of the New Common Shares and First Lien Term Loans attributable to
such Defaulting Backstop Party, or, if no such agreement is reached by the date
upon which the Replacement Period expires, based upon each such electing
Backstop Party’s Backstop Percentage of the aggregate number of New Common
Shares and First Lien Term Loans that have not been purchased as a result of
such Funding Default (such Backstop Parties, the “Replacing Backstop Parties”).
The purchase price paid by any Replacing Backstop Party in connection with a
Replacement Purchase shall be equal to the applicable Purchase Price. Within
five (5) Business Days from delivery of written notice of a Funding Default,
electing Backstop Parties will fund the Subscription Account with the additional
Purchase Price with respect to the Replacement Purchase.

 

  2.4.2

If a Backstop Party is a Defaulting Backstop Party, it shall not be entitled to
any Backstop Commitment Premium hereunder and the aggregate Backstop Commitment
Premium shall be reduced ratably upon a Funding Default based on the Defaulting
Backstop Party’s Backstop Percentage; provided, that if a Replacement Purchase
sufficient to cure all or a portion of the Funding Default occurs, the Backstop
Commitment Premium shall only be ratably reduced to the extent of the uncured
Funding Default, and such amount that would have otherwise been reduced shall be
paid to the Replacing Backstop Parties, as applicable.

 

  2.4.3

Other than as set forth in Section 2.4.1, nothing in this Agreement shall
require any Backstop Party to purchase more Remaining First Lien Term Loans and
Remaining New Common Shares than its Backstop Purchase Obligation.

 

  2.4.4

Notwithstanding anything to the contrary set forth in Section 8.12 but subject
to Section 8.14, no provision of this Agreement shall relieve any Defaulting
Backstop Party from liability hereunder, or limit the availability of the
remedies set forth in Section 8.15 or otherwise available to the non-defaulting
parties hereto, in connection with any such Backstop Party’s Funding Default.

 

3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY Except (a) as set forth in the
corresponding section of the Company Disclosure Schedule or (b) as disclosed in
the Company Information and publicly available on the SEC’s website prior to the
date hereof, the Company, on behalf of itself and each of the Company Parties,
as applicable, hereby represents and warrants to each of the Backstop Parties,
in their capacities as Backstop Parties, as of the date hereof, as follows:

 

14



--------------------------------------------------------------------------------

3.1

Organization. Each Company Party:

 

  3.1.1

is duly organized, validly existing and in good standing under the Laws of the
jurisdiction of its organization, except where any such failure to be duly
organized, validly existing and in good standing, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect;

 

  3.1.2

has all corporate power and authority to own and operate its properties, to
lease the property it operates under lease and to conduct its business, except
where any such failure to so own, operate, lease or conduct, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

3.2

Due Authorization, Execution and Delivery; Enforceability. Each Company Party
has the requisite corporate power and authority to enter into, execute and
deliver this Agreement and, subject to the entry of the Approval Order and the
Confirmation Order, to perform its obligations hereunder, and has taken all
necessary corporate action required for the due authorization, execution,
delivery and performance by it of this Agreement. Subject to the entry of the
Approval Order and the Confirmation Order, assuming due and valid execution and
delivery by the other Parties, this Agreement constitutes the legally valid and
binding obligation of each Company Party, enforceable against it in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency or similar Laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

 

3.3

Authorized and Issued Equity Interests.

 

  3.3.1

On the Effective Date, (i) the outstanding equity interests in the Company will
consist solely of the New Common Shares issued under the Plan, the New Common
Shares issued under the Rights Offering and to the Backstop Parties in
accordance with this Agreement, the New Common Shares issued on account of the
Backstop Commitment Premium, and any New Common Shares issued or issuable under
the MIP upon exercise of options and other rights to purchase or acquire New
Common Shares thereunder, (ii) no New Common Shares will be held by the Company
in its treasury, and, (iii) except as may otherwise be provided under the MIP,
no New Common Shares will be reserved for issuance upon exercise of options and
other rights to purchase or acquire New Common Shares.

 

  3.3.2

As of the Effective Date, the New Common Shares, when issued, will be duly and
validly issued and outstanding and will be fully paid and non-assessable. As of
the Effective Date, the Company shall have the ability to issue sufficient New
Common Shares to consummate the transactions contemplated under this Agreement,
the RSA and the Plan.

 

15



--------------------------------------------------------------------------------

  3.3.3

Except as set forth in this Section 3.3, as of the Effective Date, no shares or
other equity interests or voting interests in the Company will have been issued,
reserved for issuance or be outstanding.

 

3.4

Consents. Subject to the entry of the Approval Order and the Confirmation Order
and the filing of the applicable Governance Documents (as defined in the RSA)
with the Delaware Secretary of State prior to or on the Effective Date, none of
the execution, delivery or performance of this Agreement by the Company Parties,
including the issuance of the New Common Shares and the entry into and borrowing
under the First Lien Exit Facility by the Company and the other Company Parties
party thereto, will require any consent of, authorization by, exemption from,
filing with, or notice to any governmental entity having jurisdiction over the
Company Parties, other than such consents, authorizations, exemptions, filings
or notices as may be required under state securities or “Blue Sky” Laws in
connection with the transactions contemplated by this Agreement and the Rights
Offering or those the failure of which to make or obtain, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

 

3.5

No Conflicts. Assuming the consents described in Section 3.4 are obtained,
except for entry of the Confirmation Order, and subject to the occurrence of the
Effective Date, the execution, delivery and performance of this Agreement by the
Company, including the issuance of the New Common Shares and the entry into and
borrowing under the First Lien Exit Facility and the consummation of the
transactions contemplated hereunder, will not (a) conflict with or result in any
breach of any provision of any Company Party’s certificate of incorporation,
by-laws or equivalent governing documents as in effect on the Effective Date,
(b) conflict with or result in the breach of the terms, conditions or provisions
of or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give rise to any right of termination or,
except to the extent specified in the Plan, acceleration or cancellation under
any Material Contract, lease, mortgage, license, indenture, instrument or any
other material agreement or contract to which any Company Party is a party or by
which any Company Party’s properties or assets are bound as in effect on the
Effective Date after giving effect to the Plan, or (c) result in a violation of
any Law, rule, regulation, order, judgment or decree (including, without
limitation, federal and state securities Laws and regulations) applicable to any
Company Party or by which any Company Party’s properties or assets will be bound
or affected, except in the case of clauses (b) and (c), as would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

3.6

Company Information. Since February 8, 2020, the Company has timely filed all
required Company Information with the SEC. The Disclosure Statement as filed
with the Bankruptcy Court will contain “adequate information,” as such term in
defined in section 1125 of the Bankruptcy Code, and will otherwise comply in all
material respects with section 1125 of the Bankruptcy Code.

 

3.7

Absence of Certain Changes. No event has occurred or exists that constitutes,
individually or in the aggregate, a Material Adverse Effect.

 

16



--------------------------------------------------------------------------------

3.8

No Violation; Compliance with Laws. (a) The Company is not in violation of its
charter or by-laws in any material respect, and (b) no other Company Party is in
violation of its respective charter or by-laws, certificate of formation or
limited liability company operating agreement or similar organizational document
in any material respect. None of the Company Parties is or has been at any time
since January 1, 2018 deemed to be in violation of any Law or order, except for
any such violations that have not had and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

3.9

Legal Proceedings. Other than the Chapter 11 Cases and any adversary proceedings
or contested motions commenced in connection therewith, as of the date hereof,
there are no legal, governmental, administrative, judicial or regulatory
investigations, audits, actions, suits, claims, arbitrations, demands, demand
letters, claims, notices of noncompliance or violations, or proceedings (“Legal
Proceedings”) pending or, to the Knowledge of the Company Parties, threatened to
which any of the Company Parties is a party or to which any property of the
Company Parties is subject, in each case that (a) in any manner draws into
question the validity or enforceability of this Agreement, the Definitive
Documents or the Restructuring or (b) would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

3.10

No Unlawful Payments. Since January 1, 2018, none of the Company Parties nor, to
the Knowledge of the Company Parties, any of their respective directors,
officers or employees acting on behalf of any Company Party with the express
authority to do such act has in any material respect: (a) used any funds of any
of the Company Parties for any unlawful contribution, gift, entertainment or
other unlawful expense, in each case relating to political activity; (b) made
any direct or indirect unlawful payment to any foreign or domestic government
official or employee from corporate funds; (c) violated or is in violation of
any applicable provision of the U.S. Foreign Corrupt Practices Act of 1977 or
any other applicable statute, regulation, order or measure prohibiting bribery
and corruption in any relevant jurisdiction; or (d) made any bribe, rebate,
payoff, influence payment, kickback or other similar unlawful payment.

 

3.11

Compliance with Money Laundering Laws. The operations of the Company Parties are
and, since January 1, 2018, have been at all times, conducted in compliance in
all material respects with applicable financial recordkeeping and reporting
requirements of the U.S. Currency and Foreign Transactions Reporting Act of
1970, the money laundering statutes of all jurisdictions in which the Company
Parties operate (and the rules and regulations promulgated thereunder) and any
related or similar Laws (collectively, the “Money Laundering Laws”) and, as of
the date hereof, no material Legal Proceeding by or before any governmental
entity or any arbitrator involving any of the Company Parties with respect to
Money Laundering Laws is pending or, to the Knowledge of the Company Parties,
threatened.

 

3.12

No Broker’s Fees. None of the Company Parties is a party to any contract with
any Person (other than this Agreement) that would give rise to a valid claim
against the Backstop Parties for a brokerage commission, finder’s fee or like
payment in connection with the Rights Offering.

 

17



--------------------------------------------------------------------------------

3.13

Investment Company Act. The Company Parties are not and, after giving effect to
the Rights Offering and the application of the proceeds thereof as described in
the Definitive Documents, will not be subject to registration and regulation as
an “investment company” as such term is defined in the Investment Company Act.

 

3.14

Takeover Statutes. No Takeover Statute is applicable to this Agreement, the
Backstop Purchase and the other transactions contemplated by this Agreement.

 

3.15

Arm’s-Length. The Company Parties acknowledge and agree that (a) each of the
Backstop Parties is acting solely in the capacity of an arm’s-length contractual
counterparty to the Company Parties with respect to the transactions
contemplated hereby (including in connection with determining the terms of the
Rights Offering) and not as a financial advisor or a fiduciary to, or an agent
of, the Company or any other Company Party or any of their Affiliates (other
than such Backstop Party) and (b) no Backstop Party is advising the Company or
any other Company Party or any of their Affiliates as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction.

 

3.16

Title to Real Property.

 

  3.16.1

Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, the Company Parties have good and
defensible title to all of their real properties and good title to all their
personal properties, in each case, free and clear of all Liens except Liens
permitted under the Prepetition Credit Agreement, the Prepetition Term Loan
Agreement and the Prepetition Indenture.

 

  3.16.2

Each Company Party is in compliance with all obligations under all material real
property leases to which it is a party (“Leased Real Property”), except where
the failure to comply would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, and all such material real property
leases are in full force and effect, except leases in respect of which the
failure to be in full force and effect would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Each of the Company
Parties enjoys peaceful and undisturbed possession under all such material
leases, other than leases in respect of which the failure to enjoy peaceful and
undisturbed possession would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

3.17

No Undisclosed Relationships. Other than contracts or other direct or indirect
relationships between or among the Company Parties, there are no contracts or
other direct or indirect relationships (a “Related Party Agreement”) existing as
of the date hereof between or among the Company or any of its Subsidiaries, on
the one hand, and any director, officer or greater than five percent (5%)
stockholder of any Company Party on the other hand, that is required by the
Exchange Act to be described in the Company Information and that is not so
described, except for the transactions contemplated by this Agreement. Any
Related Party Agreement existing as of the date hereof is described in the
Company Information or the Definitive Documents.

 

18



--------------------------------------------------------------------------------

3.18

Licenses and Permits. Each Company Party possesses or has access to all
licenses, certificates, permits and other authorizations issued by, and has made
all declarations and filings with, the appropriate governmental entities that
are necessary for the ownership or lease of its respective properties and the
conduct of its business, except where the failure to possess, make or give the
same would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect. No Company Party (a) has received notice of any
revocation or modification of any such license, certificate, permit or
authorization or (b) has reason to believe that any such license, certificate,
permit or authorization will not be renewed in the ordinary course, in each case
except to the extent that any of the foregoing would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

 

3.19

Environmental. Except as would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, since January 1, 2018: (a) no
written notice, claim, demand, request for information, order, complaint or
penalty has been received by any Company Party and there are no judicial,
administrative or other actions, suits or proceedings pending or, to the
Knowledge of the Company Parties, threatened in each case which allege a
violation of liability under any Environmental Laws, in each case relating to
any Company Party and that have not been settled or resolved, (b) each Company
Party has all environmental permits, licenses and other approvals, and has
maintained all financial assurances, necessary for its operations to comply with
all applicable Environmental Laws and is, and during the term of all applicable
statutes of limitation, has been, in compliance with the terms of such permits,
licenses and other approvals and with all other applicable Environmental Laws,
(c) to the Knowledge of the Company Parties, since January 1, 2018, no Hazardous
Material has been released at, on or under any property currently owned,
operated or leased by any Company Party in a manner or circumstance or condition
that would reasonably be expected to give rise to any cost, liability or
obligation of any Company Party under any Environmental Laws, (d) to the
Knowledge of the Company Parties, since January 1, 2018, no Hazardous Material
has been generated, owned, treated, stored, handled or controlled by any Company
Party or transported by any Company Party to or released by any Company Party at
any location in a manner that would reasonably be expected to give rise to any
cost, liability or obligation of any Company Party under any Environmental Laws,
(e) except for leases of the Leased Real Property, there are no written
agreements in which any Company Party has expressly assumed or undertaken
responsibility for any known or reasonably likely liability or obligation of any
other Person arising under or relating to Environmental Laws, which in any such
case has not been filed or posted by the Company as Company Information or made
available to the Backstop Parties prior to the date hereof, and (f) to the
Knowledge of the Company Parties, no Company Party has entered into any consent
decree, settlement or other agreement with any governmental entity or is subject
to any order issued by any governmental entity relating to any Environmental
Laws or Hazardous Materials.

 

3.20

Tax Matters.

 

  3.20.1

Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, the Company Parties, (a) each of the
Company Parties has filed or caused to be filed (taking into account any
applicable

 

19



--------------------------------------------------------------------------------

  extension of time within which to file) all U.S. federal, state, provincial,
local and non-U.S. tax returns required to have been filed by it in all
jurisdictions in which such tax returns are required to be filed and (b) each
such tax return is true, correct and complete in all material respects;

 

  3.20.2

Each of the Company Parties has timely paid or caused to be timely paid all
material taxes required to be paid by it (whether or not shown on any tax
returns) or made adequate provision (to the extent required in accordance with
GAAP) for the payment thereof (except (i) taxes that are being contested in good
faith or (ii) taxes the non-payment thereof is permitted or required by the
Bankruptcy Code);

 

  3.20.3

As of the date hereof, with respect to the Company Parties, other than in
connection with the Chapter 11 Cases and other than taxes or assessments that
are being contested in good faith or are not expected to result in material
negative adjustments to the Company Parties taken as a whole, (a) there are no
claims being asserted in writing with respect to any taxes, (b) no presently
effective waivers, agreements or extensions of statutes of limitations with
respect to taxes have been given or requested, (c) no tax returns are being
examined by, and no written notification of intention to examine a tax return
has been received from, the Internal Revenue Service or any other governmental
entity charged with the administration and collection of taxes and (d) no power
of attorney in respect of any tax matter is currently in force; and

 

  3.20.4

Each Company Party has complied in all material respects with all applicable
Laws relating to the payment and withholding of taxes and has duly and timely
withheld from employee salaries, wages, and other compensation and have paid
over to the appropriate taxing authorities all amounts required to be so
withheld and paid over for all periods under all applicable Laws, and have
complied in all material respects with all tax information reporting provisions
under all applicable Laws. No written claim has been made by any taxing
authority in a jurisdiction where any Company Party does not file tax returns
that they are or may be subject to taxation by that jurisdiction.

 

3.21

Employee Benefit Plans.

 

  3.21.1

Except for the filing and pendency of the Chapter 11 Cases or otherwise as would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (a) all employee benefit plans of the Company Parties (the
“Company Plans”, each of them a “Company Plan”) comply in form and in operation
in all material respects with their terms and with all applicable Laws; and
(b) no Company Party, nor any ERISA Affiliate of a Company Party, in the four
(4) years preceding the date hereof has contributed to, or incurred any
liability or obligation with respect to, any employee benefit plan subject to
Title IV of ERISA.

 

  3.21.2

Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, there are no pending, or to the Knowledge
of the Company Parties, threatened claims, sanctions, actions or lawsuits,
asserted or instituted against any Company Plan or any Person as fiduciary or
sponsor of any Company Plan, in each case other than claims for benefits in the
normal course.

 

20



--------------------------------------------------------------------------------

  3.21.3

Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (a) all other compensation and benefit
arrangements of the Company Parties comply and have complied in both form and
operation with their terms and all applicable Laws and legal requirements, and
(b) no Company Party could reasonably be expected to have any obligation to
provide any individual with a “gross up” or similar payment in respect of any
taxes that may become payable under section 409A or 4999 of the Internal Revenue
Code.

 

  3.21.4

Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, there are (a) no labor disputes against
the Company Parties, or, to the Knowledge of the Company Parties, threatened
against any Company Party, and (b) no claims of unfair labor practices, charges
or grievances pending against any Company Party, or to the Knowledge of the
Company Parties, threatened against any of them by any Person.

 

  3.21.5

Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (i) each Company Party has complied and is
currently in compliance with all Laws and legal requirements in respect of
personnel, employment and employment practices, (b) all service providers of the
Company Parties are correctly classified as employees, independent contractors,
or otherwise for all purposes (including any applicable tax and employment
policies or Law), and (c) the Company Parties have not and are not engaged in
any unfair labor practice.

 

  3.21.6

Except in connection with the Bankruptcy Proceeding or in the ordinary course of
business or as required by applicable Law, no Company Party has any plan,
contract or commitment, whether legally binding or not, to create any new
employee benefit or compensation plans, policies or arrangements for any
employee of the Company Parties or, except as may be required by applicable
Laws, to modify any Company Plans.

 

  3.21.7

Except as would not reasonably be expected to have a Material Adverse Effect, no
Company Party or ERISA Affiliate has withdrawn from a Multiemployer Plan in a
“complete withdrawal” or a “partial withdrawal” as defined in Sections 4203 and
4205 of ERISA, respectively, so as to result in an unsatisfied Liability
(including the obligations pursuant to an agreement entered into in accordance
with Section 4204 of ERISA) of such Company Party or ERISA Affiliate.

 

3.22

Internal Control Over Financial Reporting. Except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
the Company has established and maintains a system of internal control over
financial reporting that has been designed to provide reasonable assurances
regarding the reliability of financial reporting (within the meaning of Rules
13(a)-15(f) and 15(d) – 15(f) under the Exchange Act) and the preparation of
financial statements for external purposes in accordance with GAAP. To the
Knowledge of the Company, there are no material weaknesses in the Company’s
internal control over financial reporting as of the date hereof.

 

21



--------------------------------------------------------------------------------

3.23

Disclosure Controls and Procedures. Except as would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, the
Company maintains disclosure controls and procedures designed to ensure that
information required to be disclosed by the Company under the Exchange Act in
its Company Information is recorded, processed, summarized and reported within
the time periods specified in the SEC’s rules and forms, including information
that is accumulated and communicated to management of the Company as appropriate
to allow timely decisions regarding required disclosure.

 

3.24

Material Contracts. Other than as a result of the Chapter 11 Cases, all Material
Contracts are valid, binding and enforceable by and against the Company Parties
that are party thereto and, to the Knowledge of the Company Parties, each other
party thereto (except where the failure to be valid, binding or enforceable
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect), and since December 31, 2019, no written notice to
terminate, in whole or part, any Material Contract has been delivered to any
Company Party (except where such termination would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect). No Company
Party nor, to the Knowledge of the Company Parties, any other party to any
Material Contract, is in material default or breach under the terms thereof, in
each case, except for such instances of material default or breach that would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

3.25

Insurance. Except as would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect: (a) the Company Parties have
insured their properties and assets against such risks and in such amounts as
are customary for companies engaged in similar businesses; (b) all premiums due
and payable in respect of material insurance policies maintained by the Company
Parties have been paid; (c) the Company reasonably believes that the insurance
maintained by or on behalf of the Company Parties is adequate in all material
respects; and (d) as of the date hereof, to the Knowledge of the Company, no
Company Party has received notice from any insurer or agent of such insurer with
respect to any material insurance policies of any Company Party of cancellation
or termination of such policies, other than such notices which are received in
the ordinary course of business or for policies that have expired in accordance
with their terms.

 

3.26

Intellectual Property.

 

  3.26.1

Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect: (a) each Company Party exclusively owns
and possesses the entire right, title and interest in and to all applications or
registrations for Intellectual Property owned by or registered to any Company
Party (the “Registered IP”), free and clear of all encumbrances and licenses;
(b) the material Registered IP is subsisting and, to the Knowledge of the
Company Parties, valid and enforceable; and (c) the Company Parties have taken
reasonable steps under the circumstances to preserve, maintain and protect all
material Owned IP.

 

22



--------------------------------------------------------------------------------

  3.26.2

Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, no Person possesses any Intellectual
Property that materially restricts the use or registration anywhere in the world
by the Company Parties of any material Mark used in the Company Parties’
respective businesses (other than Marks licensed from a third Person to the
Company Parties pursuant to a Material Contract, but including any Marks
constituting Registered IP). No Person possesses any Intellectual Property
sufficient to successfully cancel or otherwise invalidate any such Mark on
grounds of prior use, registration, fraud, lack of distinctiveness, or other
defects or circumstances.

 

  3.26.3

Since January 1, 2018, there are no and there have not been any material Legal
Proceedings pending or threatened in writing against or affecting any Company
Party asserting or relating to (a) any material invalidity, misuse,
misappropriation or unenforceability of or challenging the ownership or scope of
any of the Owned IP, or (b) any material infringement, dilution, or
misappropriation by, or conflict with, any Person with respect to any
Intellectual Property (including any material demand or request that a Company
Party license any rights from any Person). To the Knowledge of the Company
Parties, none of the Company Parties or the conduct of any of their respective
businesses (including any manufacture, marketing, distribution, importation,
offer for sale, sale, or use of any of their respective products) has materially
infringed, misappropriated, diluted, or conflicted with, or does materially
infringe, misappropriate, dilute, or conflict with, any Intellectual Property of
any other Person. To the Knowledge of the Company Parties, no material Owned IP
has been infringed, misappropriated, diluted, or conflicted by any other Person.

 

  3.26.4

The Company Parties uses commercially reasonable efforts to protect the
confidentiality, integrity and security of the systems and all information
stored or contained therein or transmitted thereby from any unauthorized use,
access, interruption or modification by third parties. The Company Parties have
taken commercially reasonable precautions to ensure that all material systems
(a) are fully functional and operate and run in a reasonable and efficient
business manner and (b) conform in all material respects to the specifications
and purposes thereof. The Company Parties have an adequate disaster recovery and
business continuity plan in place with respect to the material systems and have
adequately tested such plan for effectiveness in all material respects. Since
January 1, 2018, there have not been any malfunctions, breakdowns, unplanned
downtime, service interruptions, or continued substandard performance with
respect to material systems that have disrupted the business of any Company
Party that have not been remedied or replaced in all material respects. To the
Knowledge of the Company Parties, there have been no actual or alleged security
breaches or unauthorized use, access or intrusions, of any system or any
personal information, payment card information, data, or any other such
information (including data of any customer of any Company Party) used,
collected, maintained, or stored by or on behalf of any Company Party (or any
loss, destruction, compromise, or unauthorized disclosure thereof). The systems
are adequate for the operation of the businesses of the Company Parties as
currently conducted in all material respects.

 

203



--------------------------------------------------------------------------------

4.

REPRESENTATIONS AND WARRANTIES OF EACH BACKSTOP PARTY

Each Backstop Party hereby severally and not jointly represents and warrants, on
its own behalf and in its capacity as investment manager for its managed funds
and accounts party hereto, to the Company as of the date of this Agreement:

 

4.1

Organization. Such Backstop Party is duly organized, validly existing and in
good standing (or equivalent thereof) under the Laws of the jurisdiction of its
organization.

 

4.2

Due Authorization. Such Backstop Party has the requisite power and authority to
enter into, execute and deliver this Agreement and to perform its obligations
hereunder and has taken all necessary action required for the due authorization,
execution, delivery and performance by it of this Agreement.

 

4.3

Due Execution; Enforceability. This Agreement has been duly and validly executed
and delivered by such Backstop Party and constitutes its legally valid and
binding obligation, enforceable against it in accordance with its terms.

 

4.4

No Registration Under the Securities Act; Selling Restrictions. Such Backstop
Party acknowledges that the New Common Shares to be purchased by it, or to be
issued to it in respect of the Backstop Commitment Premium, in each case,
pursuant to the terms of this Agreement have not been registered under the
Securities Act by reason of specific exemptions and the Company is relying on
the truth and accuracy of, and such Backstop Party’s compliance with, the
representations, warranties, agreements, acknowledgements and understandings of
such Backstop Party set forth herein. Such Backstop Party understands and agrees
that it will not offer, resell, pledge or otherwise transfer the New Common
Shares unless the New Common Shares are offered, resold, pledged or otherwise
transferred in accordance with any applicable securities Laws of the United
States or any state thereof. Such Backstop Party has not engaged and will not
engage in “general solicitation” or “general advertising” (each within the
meaning of Regulation D of the Securities Act) of or to investors with respect
to offers or sales of the Backstop Commitment and any New Common Shares issued
to such Backstop Party in satisfaction of the Backstop Commitment Premium, in
each case under circumstances that would cause the offering or issuance of the
Backstop Commitment or the New Common Shares issued in satisfaction of the
Backstop Commitment Premium under this Agreement not to be exempt from
registration under the Securities Act pursuant to Section 4(a)(2) of the
Securities Act, the provisions of Regulation D or any other applicable exemption
to the extent that such shares are issued in reliance on Section 4(a)(2) of the
Securities Act.

 

4.5

Acquisition for Investment. The New Common Shares are being acquired under this
Agreement by such Backstop Party in good faith solely for its own account or
accounts or funds over which it holds voting discretion, for investment and not
with a view toward, or for resale in connection with, distribution within the
meaning of the Securities Act.

 

4.6

No Conflicts. The execution, delivery, and, subject to the terms and conditions
of this Agreement, performance by such Backstop Party of this Agreement and the
consummation of the transactions contemplated hereunder, do not and will not
(a) violate any provision

 

24



--------------------------------------------------------------------------------

  of the organizational documents of such Backstop Party or (b) conflict with or
violate any Law or order applicable to such Backstop Party or any of its
respective assets or properties, except for any such conflict, violation, breach
or default that would, individually or in the aggregate, reasonably be expected
to result in a material adverse effect on the ability of the Backstop Parties to
timely consummate the transactions contemplated by this Agreement.

 

4.7

Consents and Approvals. Other than as may be required in compliance with (i) the
HSR Act, and (ii) other Antitrust Laws, if applicable, no consent, approval,
order, authorization, filing, notice, registration or qualification of or with
any court or governmental authority or body having jurisdiction over such
Backstop Party is required in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby.

 

4.8

Investor Representation. It is either (a) a “qualified institutional buyer” as
such term is defined in Rule 144A of the Securities Act or an “accredited
investor” as such term is defined in Rule 501 of Regulation D of the Securities
Act or (b) is a non-US Person within the meaning of Regulation S under the
Securities Act located outside the United States.

 

4.9

Investment Experience. It has substantial experience in evaluating and investing
in securities and acknowledges that it is capable of evaluating the merits and
risks of, and can bear the economic risk of entering into, the transactions
contemplated by this Agreement, including investment in the New Common Shares,
and that such Backstop Party’s financial condition and investments are such that
it is in a financial position to bear the economic risk of and withstand a
complete loss of such investment.

 

4.10

Sufficiency of Funds. As of the Subscription Funding Date, such Backstop Party
shall have available funds sufficient to pay its Funding Amount.

 

4.11

Ownership. (a) As of the date hereof, such Backstop Party and its Affiliates
are, collectively, the beneficial owner of, or the investment advisor or manager
for the beneficial owner of, (i) the aggregate principal amount of Convertible
Notes set forth opposite such Backstop Party’s name under the column “Face
Amount of Convertible Notes Held” on Schedule 1 attached hereto, (ii) the
aggregate principal amount of Prepetition Credit Agreement Advances set forth
opposite such Backstop Party’s name under the column “Principal Amount of
Prepetition Credit Agreement Advances Held” on Schedule 1 attached hereto and
(iii) the aggregate principal amount of Prepetition Term Loan Advances set forth
opposite such Backstop Party’s name under the column “Principal Amount of
Prepetition Term Loan Advances Held” on Schedule 1 attached hereto.

(b) As of the date hereof, such Backstop Party or its applicable Affiliates has
the full power to vote, dispose of and compromise at least the aggregate
principal amount of (i) the aggregate principal amount of Convertible Notes set
forth opposite such Backstop Party’s name under the column “Face Amount of
Convertible Notes Held” on Schedule 1 attached hereto, (ii) the aggregate
principal amount of Prepetition Credit Agreement Advances set forth opposite
such Backstop Party’s name under the column “Principal Amount of Prepetition
Credit Agreement Advances Held” on Schedule 1 attached hereto and (iii) the
aggregate principal amount of Prepetition Term Loan Advances set forth opposite
such Backstop Party’s name under the column “Principal Amount of Prepetition
Term Loan Advances Held” on Schedule 1 attached hereto.

 

25



--------------------------------------------------------------------------------

(c) Such Backstop Party has not entered into any contract to transfer, in whole
or in part, any portion of its right, title or interest in such Convertible
Notes, Prepetition Credit Agreement Advances, and Prepetition Term Loan Advances
where such transfer would prohibit such Backstop Party from complying with the
terms of this Agreement or the RSA.

 

4.12

Legal Proceedings. There are no Legal Proceedings pending or, to the knowledge
of such Backstop Party, threatened to which such Backstop Party or any of its
Subsidiaries is a party or to which any property of such Backstop Party or any
of its Subsidiaries is the subject, in each case that will (or would be
reasonably likely to) prohibit, delay or adversely impact such Backstop Party’s
timely performance of its obligations under this Agreement.

 

4.13

No Broker’s Fee. Neither such Backstop Party nor any of its Affiliates is a
party to any contract with any Person (other than this Agreement) that would
give rise to a valid claim against the Company for a brokerage commission,
finder’s fee or like payment in connection with the Rights Offering or the sale
of the Remaining New Common Shares and Remaining First Lien Term Loans.

 

4.14

Independent Investigation.

(a) Such Backstop Party has conducted its own independent investigation, review
and analysis of the business, results of operations, prospects, condition
(financial or otherwise) or assets of the Company Parties, and acknowledges that
it has been provided adequate access to the personnel, properties, assets,
premises, books and records, and other documents and data of the Company Parties
for such purpose.

(b) Such Backstop Party acknowledges and agrees that (i) none of the Company
Parties, nor any other Person on behalf of the Company Parties has made any
representation or warranty, expressed or implied, as to the Company Parties, or
the accuracy or completeness of any information regarding the Company Parties
furnished or made available to such Backstop Party and its representatives, or
any other matter related to the transactions contemplated herein, except as
expressly set forth in this Agreement and the RSA, (ii) such Backstop Party has
not relied on any representation or warranty from the Company Parties or any
other Person on behalf of the Company Parties in determining to enter into this
Agreement, except as expressly set forth in this Agreement and the RSA, and
(iii) none of the Company Parties or any other Person acting on behalf of the
Company Parties shall have any liability to such Backstop Party or any other
Person with respect to any projections, forecasts, estimates, plans or budgets
of future revenue, expenses or expenditures, future results of operations,
future cash flows or the future financial condition of the Company Parties or
the future business, operations or affairs of the Company Parties, except as set
forth in this Agreement and the RSA.

 

26



--------------------------------------------------------------------------------

5.

COVENANTS

 

5.1

Conduct of Business. Except as expressly set forth in this Agreement or as
otherwise contemplated by the RSA, Disclosure Statement and the Plan, the
Definitive Documents or with the prior written consent of the Required Backstop
Parties or as reasonably necessary to comply with COVID-19 Measures, protect the
health and safety of the Company Parties’ or their subsidiaries’ employees and
other persons having business dealings with the Company Parties or their
subsidiaries, and respond to third-party supply or service disruptions caused by
COVID-19, during the period from the date of this Agreement to the earlier of
the Effective Date and the date on which this Agreement is terminated in
accordance with its terms, (a) the Company Parties shall carry on their business
in the ordinary course and use their commercially reasonable efforts to:
(i) preserve intact their current business and business organizations in all
material respects, (ii) preserve their material relationships with customers,
sales representatives, suppliers, licensors, licensees, distributors and others
having material business dealings with any of the Company Parties in connection
with their business, (iii) file or post Company Information within the time
periods required under the Exchange Act, or reasonably promptly thereafter, in
each case in accordance with ordinary course practices, (iv) maintain their
physical assets, properties and facilities in all material respects in their
current working order, condition and repair as of the date hereof, ordinary wear
and tear excepted, (v) operate their businesses in compliance with all
applicable laws, rules and regulations in all material respects, and
(vi) maintain all insurance policies, or suitable replacements therefor, in full
force and effect through the close of business on the Effective Date in all
material respects, and (b) no Company Party shall: (i) sell, license to any
Person, transfer, assign, abandon, subject to a security interest, or allow to
lapse or expire any material Intellectual Property (other than expiration of any
issued or registered Intellectual Property at the end of its respective maximum
statutory term), (ii) enter into any transaction that is material to the Company
Parties’ business other than (A) transactions in the ordinary course of business
that are consistent with prior business practices of the Company Parties, and
(B) transactions expressly contemplated by the RSA and the Plan or (iii) take or
permit the taking of any action that would materially and adversely affect the
tax position or tax attributes of the Company Parties following the Effective
Date.

For the avoidance of doubt and without limiting the generality of the foregoing,
the following shall be deemed to occur outside of the ordinary course of
business of the Company Parties:

 

  1.

material amendments of any Company Party’s certificate of incorporation or
bylaws (or equivalent document);

 

  2.

any new executive compensation or retention plans;

 

  3.

any merger, consolidation, or liquidation of the Company or any of its
subsidiaries;

 

  4.

the payment by any Company Party of any dividend or distribution;

 

  5.

any incurrence, repurchase, repayment, or refinancing of any debt for borrowed
money by any Company Party;

 

  6.

the making of any material investment or any acquisition or disposition of
material assets, in each case by any Company Party; or

 

  7.

any payment or agreement to pay any executive bonuses or retention payments.

 

27



--------------------------------------------------------------------------------

5.2

Non-Disclosure of Holdings Information. The Company Parties shall not disclose
publicly Schedule 1 to this Agreement or the holdings information of any
Backstop Party as of the date hereof or any time hereafter; provided, that in
connection with the Chapter 11 Cases, on or after the Petition Date, the Company
Parties may file this Agreement with the Bankruptcy Court and the SEC, but shall
redact Schedule 1 and any holdings information of any Backstop Party set forth
in Schedule 1; provided, further, that the Company shall be permitted to
disclose in connection with the Chapter 11 Cases, on or after the Petition Date,
the aggregate principal amount of, and aggregate percentage of, the Convertible
Notes, Prepetition Credit Agreement Advances, and Prepetition Term Loan Advances
held by the Backstop Parties, in each case, in the aggregate for all Backstop
Parties.

 

5.3

Use of Proceeds. The Company will apply the proceeds from the Rights Offering
for purposes identified in the Definitive Documents.

 

5.4

Blue Sky. The Company shall, on or before the Effective Date, take such action
as the Company shall reasonably determine is necessary in order to obtain an
exemption for or to qualify the New Common Shares to be issued pursuant to this
Agreement, at the Effective Date, under applicable securities and “Blue Sky”
laws of the states of the United States (or to obtain an exemption from such
qualification). The Company shall timely make all filings and reports relating
to the offer and sale of the Remaining New Common Shares issued hereunder
required under applicable securities and “Blue Sky” laws of the states of the
United States following the Effective Date. The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 5.4.

 

5.5

Rights Offering and Restructuring; Milestones. The Company Parties shall conduct
the Rights Offering in accordance with the Rights Offering Procedures and shall
consummate the Restructuring in accordance with the Milestones. The Company
shall use commercially reasonable efforts to take or cause to be taken all
actions, and do or cause to be done all things, reasonably necessary, proper or
advisable in order to consummate the transactions contemplated by the Plan, the
RSA, the Definitive Documents and this Agreement.

 

5.6

The New Common Shares. Subject to the entry of the Confirmation Order and the
occurrence of the Effective Date, the New Common Shares, when issued, will be
duly and validly issued and outstanding and will be fully paid and
non-assessable. As of the Effective Date, the Company shall have the ability to
issue sufficient New Common Shares to consummate the transaction contemplated
under this Agreement, the RSA and the Plan.

 

5.7

Backstop Notice. The Company shall determine the aggregate amount of Remaining
First Lien Term Loans, Remaining New Common Shares, and Purchase Price set forth
in the Backstop Notice in good faith, and shall direct the Subscription Agent to
provide such written backup relating to the calculation thereof as the Backstop
Parties may reasonably request.

 

5.8

Facilitation. The Company shall use commercially reasonable efforts to, and
cause each of the other Company Parties to, and each Backstop Party shall use
commercially reasonable efforts to, support and take all actions necessary or
reasonably requested by the Required Backstop Parties to facilitate the
Solicitation, the Rights Offering, and confirmation and consummation of the Plan
within the timeframes contemplated by the RSA.

 

28



--------------------------------------------------------------------------------

5.9

Access to Information; Confidentiality.

 

  5.9.1

Subject to applicable Law, COVID-19 Measures and Section 5.9.2, upon reasonable,
prior written notice prior to the Effective Date, the Debtors shall afford the
Backstop Parties and the Backstop Party Professionals upon request reasonable
access, during normal business hours and without unreasonable disruption or
interference with the business or operations of the Company Parties or any of
their subsidiaries, to the Debtors’ properties, books, assets, contracts and
records and, prior to the Effective Date, the Debtors shall furnish promptly to
such parties all reasonable information concerning the Debtors’ business,
properties and personnel as may reasonably be requested by any such party;
provided that the foregoing shall not require the Company (i) to permit any
inspection, or to disclose any information, that in the reasonable judgment of
the Company, would cause any of the Company Parties or any of their subsidiaries
to violate any of their respective obligations with respect to confidentiality
to a third party, (ii) to disclose any legally privileged information of any of
the Company Parties or any of their subsidiaries, (iii) to violate any
applicable Law or (iv) to permit any invasive environmental sampling. All
requests for information and access made in accordance with this Section 5.9
shall be directed to the Company’s executive officers or any other entity or
person identified by any of them in writing; provided, however, that the
Backstop Parties may initiate communications with the Company’s officers,
directors or management with the advance written consent of Porter Hedges LLP.

 

  5.9.2

From and after the date hereof until the date that is one (1) year after the
expiration of the Effective Date, each Backstop Party shall, and shall cause the
Backstop Party Professionals to, (i) treat as confidential and not provide or
disclose to any Person any documents or information received or otherwise
obtained by such Backstop Party or the Backstop Party Professionals pursuant to
Section 5.9.1 or in connection with a request for approval pursuant to
Section 5.1 (except that provision or disclosure may be made to any Backstop
Party Professional of such Backstop Party who needs to know such information for
purposes of this Agreement and who agrees to observe the terms of this
Section 5.9.2 (and such Backstop Party will remain liable for any breach of such
terms by any such Backstop Party Professional)), and (ii) not use such documents
or information for any purpose other than in connection with this Agreement or
the transactions contemplated hereby or thereby. Notwithstanding the foregoing,
the immediately preceding sentence shall not apply in respect of documents or
information that (A) is now or subsequently becomes generally available to the
public through no violation of this Section 5.9.2, (B) becomes available to a
Backstop Party or the Backstop Party Professionals on a non-confidential basis,
provided that such information was not furnished to such Backstop Party or
Backstop Party Professional by a source known by it to be prohibited from
disclosing such information by a contractual, legal or fiduciary obligation to
the Company (including its advisors) or any other party with respect to such
information, (C) becomes available to a Backstop Party or the Backstop

 

29



--------------------------------------------------------------------------------

  Party Professionals through document production or discovery in connection
with the Chapter 11 Cases or other judicial or administrative process, but
subject to any confidentiality restrictions imposed by the Chapter 11 Cases or
other such process, or (D) such Backstop Party or any Backstop Party
Professionals thereof is required to disclose pursuant to applicable Law, rule,
regulation, governmental or regulatory authority or stock exchange requirements,
or by legal, judicial, administrative or regulatory process or pursuant to
applicable Law or applicable securities exchange rules; provided, that, such
Backstop Party or such Backstop Party Professional shall provide the Company
with prompt written notice of such legal compulsion and cooperate with the
Company to obtain a protective order or similar remedy to cause such information
or documents not to be disclosed, including interposing all available objections
thereto, at the Company’s sole cost and expense; provided, further, that, in the
event that such protective order or other similar remedy is not obtained, the
disclosing party shall furnish only that portion of such information or
documents that is legally required to be disclosed and shall exercise its
commercially reasonable efforts (at the Company Parties’ sole cost and expense)
to obtain assurance that confidential treatment will be accorded such disclosed
information or documents. The provisions of this Section 5.9.2 shall not apply
to any Backstop Party or Backstop Party Professional that is or becomes a party
to a confidentiality or non-disclosure agreement with the Company Parties, for
so long as such agreement remains in full force and effect (including any
amendments thereto).

 

5.10

Regulatory Approvals.

 

  5.10.1

Each Party agrees to use reasonable best efforts to make all filings and to
obtain all consents, approvals and authorizations required to be obtained from
any governmental authority, in each case in order to consummate the transactions
contemplated hereby, and to make effective the Plan and the Rights Offering
Documents, including (i) if applicable, filing, or causing to be filed, the
Notification and Report Form pursuant to the HSR Act with respect to the
transactions contemplated by this Agreement with the Antitrust Division of the
United States Department of Justice and the United States Federal Trade
Commission and any filings (or, if required by any Antitrust Authority, any
drafts thereof) under any other Antitrust Laws that are necessary to consummate
and make effective the transactions contemplated by this Agreement as soon as
reasonably practicable after the commencement of the Rights Offering (and with
respect to any filings required pursuant to the HSR Act, if any, no later than
five (5) Business Days following the date of the commencement of the Rights
Offering) and (ii) promptly furnishing any documents or information reasonably
requested by any Antitrust Authority.

 

  5.10.2

The Company and each Backstop Party subject to an obligation pursuant to the
Antitrust Laws to notify any transaction contemplated by this Agreement, the
Plan or the Rights Offering Documents that has notified the Company in writing
of such obligation (each such Backstop Party, a “Filing Party”) agree to
reasonably cooperate with each other as to the appropriate time of filing such
notification and

 

30



--------------------------------------------------------------------------------

  its content. The Company and each Filing Party shall, to the extent permitted
by applicable Law: (i) promptly notify each other of, and if in writing, furnish
each other with copies of (or, in the case of material oral communications,
advise each other orally of) any material communications from or with an
Antitrust Authority; (ii) not participate in any meeting with an Antitrust
Authority unless it consults with each other Filing Party and the Company, as
applicable, in advance and, to the extent permitted by the Antitrust Authority
and applicable Law, give each other Filing Party and the Company, as applicable,
a reasonable opportunity to attend and participate thereat; (iii) furnish each
other Filing Party and the Company, as applicable, with copies of all material
correspondence and communications between such Filing Party or the Company and
the Antitrust Authority; (iv) furnish each other Filing Party with such
necessary information and reasonable assistance as may be reasonably necessary
in connection with the preparation of necessary filings or submission of
information to the Antitrust Authority; and (v) not withdraw its filing, if any,
under the HSR Act without the prior written consent of the Required Backstop
Parties and the Company.

 

  5.10.3

Should a Filing Party be subject to an obligation under the Antitrust Laws to
jointly notify with one or more other Filing Parties (each, a “Joint Filing
Party”) any transaction contemplated by this Agreement, the Plan or the Offering
Documents, such Joint Filing Party shall promptly notify each other Joint Filing
Party of, and if in writing, furnish each other Joint Filing Party with copies
of (or, in the case of material oral communications, advise each other Joint
Filing Party orally of) any communications from or with an Antitrust Authority.

 

  5.10.4

The Company and each Filing Party shall use their commercially reasonable
efforts to obtain all authorizations, approvals, consents, or clearances under
any applicable Antitrust Laws or to cause the termination or expiration of all
applicable waiting periods under any Antitrust Laws in connection with the
transactions contemplated by this Agreement at the earliest possible date after
the date of filing. The communications contemplated by this Section 5.10.4 may
be made by the Company or a Filing Party on an outside counsel-only basis or
subject to other agreed upon confidentiality safeguards.

 

5.11

Legend. Each certificate evidencing New Common Shares issued hereunder, and each
certificate issued upon the transfer of any such shares, shall be stamped or
otherwise imprinted with a legend (the “Legend”) in substantially the following
form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON [DATE
OF ISSUANCE], HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE STATE SECURITIES LAWS, AND
MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR AN AVAILABLE EXEMPTION FROM REGISTRATION THEREUNDER.”

 

31



--------------------------------------------------------------------------------

In the event that any such New Common Shares are uncertificated, such warrants
or shares shall be subject to a restrictive notation substantially similar to
the Legend in the stock ledger or other appropriate records maintained by the
Company or agent and the term “Legend” shall include such restrictive notation.

 

6.

CONDITIONS TO THE BACKSTOP PARTIES’ CLOSING OBLIGATIONS

 

6.1

Conditions to the Backstop Parties’ Closing Obligations. The obligation of the
Backstop Parties to consummate the Backstop Purchase shall be subject to the
satisfaction of each of the following conditions on the Effective Date:

 

  6.1.1

Certain Documents. Each of the First Lien Exit Facility, the Rights Offering
Documents, and the other Definitive Documents are in form and substance
acceptable to the Required Backstop Parties.

 

  6.1.2

Agreements. The RSA shall not have been terminated.

 

  6.1.3

Antitrust Approval. The expiration or termination of any waiting periods under
the HSR Act and receipt of any clearances, approvals and consents required to be
obtained under other Antitrust Laws, if applicable, with respect to the
transactions contemplated by this Agreement.

 

  6.1.4

Approval Order. The Bankruptcy Court shall have entered the Approval Order in
form and substance acceptable to the Required Backstop Parties, and such order
shall not be reversed, stayed, dismissed, vacated, reconsidered, modified or
amended in any material respect (other than in accordance with the terms of this
Agreement and the RSA).

 

  6.1.5

Confirmation Order. The Bankruptcy Court shall have entered the Confirmation
Order in form and substance acceptable to the Required Backstop Parties and such
order shall have become a Final Order.

 

  6.1.6

Plan. The Company and all of the other Company Parties shall have complied in
all material respects with the terms of the Plan that are to be performed by the
Company and the other Company Parties on or prior to the Effective Date, and the
conditions to the occurrence of the Effective Date (other than the consummation
of the Rights Offering and the Backstop Purchase) set forth in the Plan shall
have been satisfied or waived in accordance with the terms of the Plan.

 

  6.1.7

Expense Reimbursement; Backstop Commitment Premium. The Company shall have
(i) paid the Expense Reimbursement in full in cash, or such amount shall be paid
concurrently with the Effective Date, in each case, to the extent invoiced in
accordance with the terms hereof, and (ii) paid the Backstop Commitment Premium
in accordance with the terms hereof.

 

  6.1.8

Rights Offering. The Rights Offering shall have been conducted, in all material
respects, in accordance with this Agreement and the Rights Offering Documents.

 

32



--------------------------------------------------------------------------------

  6.1.9

Backstop Notice. The Backstop Parties shall have received the Backstop Notice in
accordance with the terms of this Agreement.

 

  6.1.10

Material Adverse Effect. There shall not have occurred a Material Adverse
Effect.

 

  6.1.11

Representations and Warranties.

 

  (a)

The representations and warranties of the Company Parties contained in
Section 3.1, Section 3.2, Section 3.3, and Section 3.11 shall be true and
correct in all material respects on and as of the Effective Date after giving
effect to the Plan with the same effect as if made on and as of the Effective
Date after giving effect to the Plan (except for such representations and
warranties made as of a specified date, which shall be true and correct in all
material respects only as of the specified date).

 

  (b)

The representations and warranties of the Company Parties contained in Section 3
other than those referred to in clauses (a) above shall be true and correct
(disregarding all materiality or Material Adverse Effect qualifiers) on and as
of the Effective Date after giving effect to the Plan with the same effect as if
made on and as of the Effective Date after giving effect to the Plan (except for
such representations and warranties made as of a specified date, which shall be
true and correct only as of the specified date), except where the failure to be
so true and correct would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

  6.1.12

Covenants. The Company Parties shall have performed and complied, in all
material respects, with all of their respective covenants and agreements
contained in this Agreement that contemplate, by their terms, performance or
compliance prior to the Effective Date.

 

  6.1.13

Officer’s Certificate. The Backstop Parties shall have received on and as of the
Effective Date a certificate of the chief executive officer or chief financial
officer of the Company confirming that the conditions set forth in Sections
6.1.10 and 6.1.11 and have been satisfied.

 

  6.1.14

No Legal Impediment. No Law or order shall have been enacted, adopted or issued
by any governmental entity that prohibits the consummation of the Restructuring
or the transactions contemplated by this Agreement.

 

  6.1.15

First Lien Exit Facility. The First Lien Facility shall be in full force and
effect on the terms set forth in the First Lien Exit Facility Term Sheet, or on
terms otherwise acceptable to the Required Backstop Parties and the Company.

 

33



--------------------------------------------------------------------------------

6.2

Conditions to the Company’s Closing Obligations. The obligation of the Company
to consummate the Closing shall be subject to the satisfaction of each of the
following conditions on the Effective Date:

 

  6.2.1

Certain Documents. Each of the First Lien Exit Facility, the Rights Offering
Documents, and the other Definitive Documents are in form and substance
acceptable to the Company.

 

  6.2.2

Approval Order. The Bankruptcy Court shall have entered the Approval Order in
form and substance acceptable to the Company, and such order shall not be
reversed, stayed, dismissed, vacated, reconsidered, modified or amended in any
material respect (other than in accordance with the terms of this Agreement and
the RSA).

 

  6.2.3

Confirmation Order. The Bankruptcy Court shall have entered the Confirmation
Order in form and substance acceptable to the Company, and such order shall have
become a Final Order.

 

  6.2.4

Plan. The conditions to the occurrence of the Effective Date (other than the
consummation of the Rights Offering and the Backstop Purchase) set forth in the
Plan shall have been satisfied or waived in accordance with the terms of the
Plan.

 

  6.2.5

Representations and Warranties.

 

  (a)

Each of the representations and warranties of each of the Backstop Parties, set
forth in Section 4 hereof, that are qualified by “materiality” or “material
adverse effect” or words of similar import shall be true and correct in all
respects as of the Effective Date, except with respect to representations and
warranties that expressly speak of an earlier date, which shall be true and
correct in all material respects as of such date.

 

  (b)

Each of the representations and warranties of each of the Backstop Parties, set
forth in Section 4 hereof, that are not qualified by “materiality” or “material
adverse effect” or words or similar import shall be true and correct in all
material respects as of the Effective Date, except with respect to
representations and warranties that expressly speak of an earlier date, which
shall be true and correct in all material respects as of such date.

 

  6.2.6

Covenants. Each of the Backstop Parties, on its own behalf and in its capacity
as investment manager for its managed funds and accounts party hereto, shall
have performed and complied, in all material respects, with all of its
respective covenants and agreements contained in this Agreement that
contemplate, by their terms, performance or compliance prior to the Effective
Date.

 

  6.2.7

No Legal Impediment. No Law or order shall have been enacted, adopted or issued
by any governmental entity that prohibits the consummation of the Restructuring
or the transactions contemplated by this Agreement.

 

  6.2.8

Antitrust Approval. The expiration or termination of any waiting periods under
the HSR Act and receipt of any clearances, approvals and consents required to be
obtained under other Antitrust Laws, if applicable, with respect to the
transactions contemplated by this Agreement.

 

34



--------------------------------------------------------------------------------

  6.2.9

First Lien Exit Facility. The First Lien Facility shall be in full force and
effect on the terms set forth in the First Lien Exit Facility Term Sheet, or on
terms otherwise acceptable to the Required Backstop Parties and the Company.

 

  6.2.10

Proceeds of Rights Offering. The Company shall have received each of the
Backstop Party’s respective Funding Amounts in accordance with the terms of this
Agreement.

 

7.

INDEMNIFICATION AND CONTRIBUTION

 

7.1

Indemnification Obligations. Subject to the entry of the Approval Order, the
Company and the other Company Parties (the “Indemnifying Parties” and each, an
“Indemnifying Party”) shall, jointly and severally, indemnify and hold harmless
each Backstop Party and its Affiliates, equity holders, members, partners,
general partners, managers and its and their respective representatives,
attorneys, and controlling Persons (each, an “Indemnified Person”) from and
against any and all losses, claims, damages, liabilities and costs and expenses
(other than taxes of the Backstop Parties except to the extent otherwise
provided for in this Agreement) (collectively, “Indemnified Losses”) that any
such Indemnified Person may incur or to which any such Indemnified Person may
become subject arising out of or in connection with this Agreement, or any
claim, challenge, litigation, investigation or proceeding relating to any of the
foregoing, regardless of whether any Indemnified Person is a party thereto,
whether or not such proceedings are brought by the Company, the other Company
Parties, their respective equity holders, Affiliates, creditors or any other
Person, and reimburse each Indemnified Person upon demand for reasonable and
documented out-of-pocket legal or other third-party expenses of counsel (which,
so long as there are no actual conflicts of interests among such Indemnified
Persons, shall be limited to one law firm serving as counsel for the Indemnified
Persons (in addition to one local counsel in each applicable jurisdiction)
incurred in connection with investigating, preparing to defend or defending, or
providing evidence in or preparing to serve or serving as a witness with respect
to, any lawsuit, investigation, claim or other proceeding relating to any of the
foregoing (including in connection with the enforcement of the indemnification
obligations set forth herein), irrespective of whether or not the transactions
contemplated by this Agreement or the Plan are consummated or whether or not
this Agreement is terminated; provided, that the foregoing indemnity will not,
as to any Indemnified Person, apply to Indemnified Losses (a) as to a Defaulting
Backstop Party, its Affiliates or any Indemnified Person related thereto, caused
by a default or breach of this Agreement by such Defaulting Backstop Party (or
Indemnified Persons related thereto), or (b) to the extent they are found by a
final, non-appealable judgment of a court of competent jurisdiction to arise
from the bad faith, willful misconduct or gross negligence of such Indemnified
Person. Notwithstanding anything to the contrary in this Agreement, the
Indemnifying Parties will not be liable for, and no Indemnified Person shall
claim or seek to recover, any punitive, special, indirect or consequential
damages or damages for lost profits.

 

35



--------------------------------------------------------------------------------

7.2

Indemnification Procedure

Promptly after receipt by an Indemnified Person of notice of the commencement of
any indemnified claim, challenge, litigation, investigation or proceeding (an
“Indemnified Claim”), such Indemnified Person will, if a claim is to be made
hereunder against an Indemnifying Party in respect thereof, notify such
Indemnifying Party in writing of the commencement thereof; provided, that
(a) the omission to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability that it may have hereunder except to the
extent it has been materially prejudiced by such failure and (b) the omission to
so notify the Indemnifying Party will not relieve the Indemnifying Party from
any liability that it may have to such Indemnified Person other than on account
of this Section 7.2 or otherwise under this Agreement. In case any such
Indemnified Claims are brought against any Indemnified Person and it notifies
the Indemnifying Party of the commencement thereof, the Indemnifying Party will
be entitled to participate therein, and, at its election by providing written
notice to such Indemnified Person, the Indemnifying Party will be entitled to
assume the defense thereof, with counsel reasonably acceptable to such
Indemnified Person; provided, that if the parties (including any impleaded
parties) to any such Indemnified Claims include both such Indemnified Person and
the Indemnifying Party and based on advice of such Indemnified Person’s counsel
there are legal defenses available to such Indemnified Person that are different
from or additional to those available to the Indemnifying Party, such
Indemnified Person shall have the right to select separate counsel to assert
such legal defenses and to otherwise participate in the defense of such
Indemnified Claims. Upon receipt of notice from the Indemnifying Party to such
Indemnified Person of its election to so assume the defense of such Indemnified
Claims with counsel reasonably acceptable to the Indemnified Person, the
Indemnifying Party shall not be liable to such Indemnified Person for expenses
incurred by such Indemnified Person in connection with the defense thereof or
participation therein (other than reasonable and documented costs of
investigation) unless (a) such Indemnified Person shall have employed separate
counsel (in addition to any local counsel) in connection with the assertion of
legal defenses in accordance with the proviso to the immediately preceding
sentence (it being understood, however, that the Indemnifying Party shall not be
liable for the expenses of more than one separate counsel representing the
Indemnified Persons who are parties to such Indemnified Claims (in addition to
one local counsel in each applicable jurisdiction)), (b) after the Indemnifying
Party assumes the defense of the Indemnified Claims, the Indemnified Person
determines in good faith that the Indemnifying Party has failed or is failing to
defend such claim and provides written notice of such determination and the
basis for such determination, and such failure is not reasonably cured within
ten (10) Business Days of receipt of such notice, or (d) the Indemnifying Party
shall have authorized in writing the employment of counsel for such Indemnified
Person. Notwithstanding anything herein to the contrary, the Company and its
Subsidiaries shall have sole control over any tax controversy or tax audit and
shall be permitted to settle any liability for taxes of the Company and its
Subsidiaries.

 

7.3

Settlement of Indemnified Claims. In connection with any Indemnified Claim for
which an Indemnified Person is assuming the defense in accordance with this
Section 7.3, the Indemnifying Party shall not be liable for any settlement,
compromise, or consent to the entry of any judgment of any Indemnified Claims
effected by such Indemnified Person without the written consent of the
Indemnifying Party (which consent shall not be unreasonably withheld,
conditioned or delayed). If any settlement compromise, or consent

 

36



--------------------------------------------------------------------------------

  to the entry of any judgment of any Indemnified Claims is consummated with the
written consent of the Indemnifying Party or if there is a final judgment for
the plaintiff in any such Indemnified Claims, the Indemnifying Party agrees to
indemnify and hold harmless each Indemnified Person from and against any and all
Indemnified Losses by reason of such settlement, compromise, consent to the
entry of any judgment or judgment to the extent such Indemnified Losses are
otherwise subject to indemnification by the Indemnifying Party hereunder in
accordance with, and subject to the limitations of, this Section 7.3. The
Indemnifying Party shall not, without the prior written consent of an
Indemnified Person (which consent shall not be unreasonably withheld,
conditioned or delayed), effect any settlement compromise, consent to the entry
of any judgment with respect to any pending or threatened Indemnified Claims in
respect of which indemnity or contribution has been sought hereunder by such
Indemnified Person unless (a) such settlement, compromise or consent includes an
unconditional release of such Indemnified Person from all liability on the
claims that are the subject matter of such Indemnified Claims and (b) such
settlement, compromise or consent does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.

 

7.4

Contribution. If for any reason the foregoing indemnification is unavailable to
any Indemnified Person or insufficient to hold it harmless from Indemnified
Losses that are subject to indemnification pursuant to Section 7.1, then the
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Person as a result of such loss in such proportion as is appropriate
to reflect not only the relative benefits received by the Indemnifying Party, on
the one hand, and such Indemnified Person, on the other hand, but also the
relative fault of the Indemnifying Party, on the one hand, and such Indemnified
Person, on the other hand, as well as any relevant equitable considerations. It
is hereby agreed that the relative benefits to the Indemnifying Party, on the
one hand, and all Indemnified Persons, on the other hand, shall be deemed to be
in the same proportion as (a) the total value received or proposed to be
received by the Company pursuant to the issuance and sale of the unsubscribed
New Common Shares and First Lien Exit Facility in the Rights Offering
contemplated by this Agreement and the Plan bears to (b) the Backstop Commitment
Premium paid or proposed to be paid to the Backstop Parties. The Indemnifying
Parties also agree that no Indemnified Person shall have any liability based on
their comparative or contributory negligence or otherwise to the Indemnifying
Parties, any Person asserting claims on behalf of or in right of any of the
Indemnifying Parties, or any other Person in connection with an Indemnified
Claim.

 

7.5

Treatment of Indemnification Payments. All amounts paid by an Indemnifying Party
to an Indemnified Person under this Article 7 shall, to the extent permitted by
applicable Law, be treated as adjustments to the Purchase Price for all tax
purposes. The provisions of this Article 7 are an integral part of the
transactions contemplated by this Agreement and without these provisions the
Backstop Parties would not have entered into this Agreement. The Approval Order
shall provide that the obligations of the Company under this Article 7 shall
constitute allowed administrative expenses of the Debtors’ estate under sections
503(b) and 507 of the Bankruptcy Code and are payable without further order of
the Bankruptcy Court, and that the Company may comply with the requirements of
this Article 7 without further order of the Bankruptcy Court.

 

37



--------------------------------------------------------------------------------

8.

MISCELLANEOUS

 

8.1

Notice. Any notice or other communication required or which may be given
pursuant to this Agreement will be in writing and either delivered personally to
the addressee or sent via electronic mail, courier, by certified mail, or
registered mail (return receipt requested), and will be deemed given when so
delivered personally or sent via electronic mail, or, if mailed, five
(5) calendar days after the date of mailing, as follows:

if to a Backstop Party, to the address or email address set forth in Schedule 1
hereto:

with a copy to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019

Attn.:

Andrew Rosenberg, Esq.

(arosenberg@paulweiss.com)

Brian Bolin, Esq.

(bbolin@paulweiss.com)

Teresa Lii, Esq.

(tlii@paulweiss.com)

if to the Company, to:

SAExploration Holdings, Inc.

1160 Dairy Ashford Rd., Suite 160

Houston, Texas 77079

Attn.:    Michael J. Faust

(mfaust@saexploration.com)

John A. Simmons

(jsimmons@saexploration.com)

David A. Rassin

(drassin@saexploration.com)

with copies to:

Porter Hedges LLP

1000 Main Street, 36th Floor

Houston, Texas 77002

Attn.:    John F. Higgins, Esq.

(jhiggins@porterhedges.com)

E. James Cowen, Esq.

(jcowen@porterhedges.com)

M. Shane Johnson, Esq.

(sjohnson@porterhedges.com)

 

38



--------------------------------------------------------------------------------

8.2

Assignment. Except as described in this Section 8.2, this Agreement will be
binding upon and inure to the benefit of each and all of the Parties, and
neither this Agreement nor any of the rights, interests or obligations hereunder
will be assigned by any of the Parties without the prior written consent of the
Company. Notwithstanding the foregoing, any Backstop Party may assign its rights
and obligations hereunder prior to the date upon which the Backstop Notice is
delivered to the Backstop Parties, to (a) any other Consenting Creditor in a
manner consistent with the terms of the RSA that agrees as part of such
assignment to assume such Backstop Party’s Backstop Purchase Obligation, or
(b) a Related Fund of any Backstop Party or to any of its or their wholly-owned
Affiliates (and/or any Affiliate that is wholly-owned by any of such Backstop
Party’s wholly-owned Affiliates); provided, that, in each case, any such
assignment shall not release such Backstop Party from any of its obligations
under this Agreement in the event that such assignee does not fulfill its
obligations hereunder; provided, further, that (i) such assignee and the
assigning Backstop Party shall have duly executed and delivered to the Company
and Porter Hedges LLP a written notice of such assignment in substantially the
form attached as Exhibit A hereto (a “Notice of Assignment”), and the Company
shall have delivered countersigned copies of such notice to such assignee and
the assigning Backstop Party and to Paul, Weiss, Rifkind, Wharton & Garrison
LLP; and (ii) with respect to any assignee that is not a party to this
Agreement, such assignee shall be required, by delivery of an executed agreement
in substantially the form attached as Exhibit C hereto (a “Joinder Agreement”),
to be bound by the obligations of such assignee’s assigning Backstop Party
hereunder and under the RSA. Upon the effectiveness of any assignment pursuant
to this Section 8.2, the Company shall update Schedule 1 hereto to reflect such
assignment.

 

8.3

Survival. Subject to Section 8.12, (a) all representations and warranties made
in this Agreement and the schedules attached hereto shall not survive the
execution and delivery of this Agreement and consummation of the Rights Offering
and (b) covenants and agreements that by their terms are to be satisfied after
the Effective Date, including, without limitation, the Expense Reimbursement set
forth in Section 2.3.1 and the covenants set forth in Section 5.3, shall survive
the Effective Date until satisfied in accordance with their terms.

 

8.4

Entire Agreement. This Agreement, including the terms of the agreements
contemplated hereby and referred to herein (including the RSA and the Plan)
contain the entire agreement by and between the Company and the Backstop Parties
with respect to the transactions contemplated by this Agreement and supersedes
all prior agreements and representations, written or oral, with respect thereto.
To the extent there is an inconsistency between the provisions in this Agreement
and the agreements contemplated hereby and referred to herein, the provisions in
this Agreement shall control. To the extent there is an inconsistency between
the provisions in this Agreement and the Plan, the Plan shall control; provided,
that notwithstanding anything to the contrary in the Plan (including any
amendments, supplements or modifications thereto) or the Confirmation Order (and
any amendments, supplements or modifications thereto) or an affirmative vote to
accept the Plan submitted by any Backstop Party, nothing contained in the Plan
(including any amendments, supplements or modifications thereto) or Confirmation
Order (including any amendments, supplements or modifications thereto) shall
alter, amend or modify the rights of the Backstop Parties under this Agreement
unless such alteration, amendment or modification has been made in accordance
with Section 8.5.

 

39



--------------------------------------------------------------------------------

8.5

Waivers and Amendments. This Agreement may be amended, modified or superseded,
and the terms and conditions of this Agreement may be waived, only by a written
instrument signed by the Company and the Backstop Parties representing a
majority of the aggregate Backstop Commitment of all Backstop Parties (the
“Required Backstop Parties”). No delay on the part of any Party in exercising
any right, power or privilege pursuant to this Agreement will operate as a
waiver thereof. No waiver on the part of any Party of any right, power or
privilege pursuant to this Agreement, nor any single or partial exercise of any
right, power or privilege pursuant to this Agreement, shall preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege pursuant to this Agreement. The rights and remedies provided pursuant
to this Agreement are cumulative and are not exclusive of any rights or remedies
which any Party otherwise may have at law or in equity. Notwithstanding anything
to the contrary in this Agreement, no amendment that reduces or otherwise
modifies the Backstop Commitment Premium or Purchase Price, or increases a
Backstop Party’s Backstop Purchase Obligation or any other funding or financial
obligation of any Backstop Party, shall be effective against any Backstop Party
without such Backstop Party’s prior written consent.

 

8.6

Governing Law; Jurisdiction; Venue; Process. This Agreement, the construction of
its terms, the interpretation of the rights and duties arising hereunder, and
actions, causes of action or claims of any kind (whether at law, in equity, in
contract, in tort, or otherwise) that may be based upon, arise out of, or relate
to this Agreement, or the negotiation, execution or performance of this
Agreement, shall be governed by and construed in accordance with the Laws of the
State of New York, without giving effect to any conflict of laws principles that
would require the application of the Law of any other jurisdiction. Each Party
hereby irrevocably submits, for itself and its property, to the exclusive
jurisdiction of the courts of the State of New York located in the Borough of
Manhattan, for purposes of all legal proceedings arising out of or relating to
this Agreement or the transactions contemplated hereby. Each Party irrevocably
waives, to the fullest extent permitted by Law, any objection which it may now
or hereafter have to the laying of venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum. Notwithstanding the foregoing, during the
pendency of the Chapter 11 Cases, all proceedings contemplated by this
Section 8.6 shall be brought in the Bankruptcy Court.

 

8.7

Counterparts. This Agreement may be executed in two or more counterparts, each
of which will be deemed an original but all of which together will constitute
one and the same instrument. All such counterparts will be deemed an original,
will be construed together and will constitute one and the same instrument.

 

8.8

Headings. The headings in this Agreement are for reference purposes only and
will not in any way affect the meaning or interpretation of this Agreement.

 

40



--------------------------------------------------------------------------------

8.9

Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions contained herein will not be in any way impaired thereby,
it being intended that all of the rights and privileges of the parties hereto
will be enforceable to the fullest extent permitted by Law.

 

8.10

Termination. This Agreement shall terminate:

 

  8.10.1

automatically if the RSA is terminated pursuant to the terms thereof, or if the
Approval Order is not entered within 20 days after the Petition Date;

 

  8.10.2

if the Parties mutually agree in writing to terminate this Agreement;

 

  8.10.3

at the Company’s election, by written notice to the Backstop Parties, in the
event of a material breach of this Agreement by any Backstop Party or any
Replacing Backstop Party, if such breach has not been waived by the Company or
cured within five (5) Business Days after the delivery of written notice thereof
by the Company to the Backstop Parties (provided, however, that the Company may
not seek to terminate this Agreement based upon a material breach arising out of
its own actions or omissions in breach of this Agreement);

 

  8.10.4

at the Company’s election, by written notice to the Backstop Parties, if the
Company determines in good faith, based on the advice of counsel, that
proceeding with the Rights Offering and the Restructuring would be inconsistent
with the exercise of the fiduciary duties under applicable law of the board of
directors or analogous governing body of the Company; provided, however, that
the Company provides written notice of such determination to the Backstop
Parties within one (1) Business Day after the date of such determination; or

 

  8.10.5

at the Required Backstop Parties’ election, by written notice to the Company, in
the event (i) of a material breach by any Company Party of this Agreement, if
such breach has not been waived by the Required Backstop Parties or cured within
five (5) Business Days after the delivery of written notice thereof by the
Required Backstop Parties, (ii) that the Approval Order is reversed, stayed,
dismissed, vacated, reconsidered, or modified or amended without the consent of
the Required Backstop Parties, (iii) of a breach in any material respect by any
Company Party of any representation or warranty in this Agreement, or of any
such representation or warranty becoming inaccurate in any material respect, in
each case if such breach or inaccuracy would, individually or in the aggregate
for all such breaches or inaccuracies, prevent the satisfaction of any condition
to the effectiveness of the Plan, or the Company’s or any Backstop Party’s
performance of any of its obligations hereunder or under the RSA, if such breach
or inaccuracy has not been waived by the Required Backstop Parties or cured
within five (5) Business Days after the delivery of written notice thereof by
the Backstop Parties, (iv) any of the Milestones is not satisfied, other than
solely due to the actions of the Required Backstop Parties in violation of this
Agreement, or (v) the Effective Date shall not

 

41



--------------------------------------------------------------------------------

  have occurred within 80 days after the Petition Date; provided, however, that
no Backstop Party may seek to terminate this Agreement pursuant to the foregoing
clause (i) based upon a material breach arising out of the actions or omissions
of such Backstop Party in breach of this Agreement).

 

8.11

Breach. Regardless of the termination of this Agreement pursuant to
Section 8.10, each Party shall remain liable for any by such Party of this
Agreement prior to its termination.

 

8.12

Effect of Termination.

 

  8.12.1

Upon termination of this Agreement pursuant to Section 8.10, this Agreement
shall forthwith become void and there shall be no further obligations or
liabilities on the part of the parties hereto; provided, that (a) the obligation
of the Company Parties to pay the Expense Reimbursement pursuant to Section 2.3
and to pay the Backstop Commitment Premium if payable pursuant to Sections 2.2.3
and/or 8.12.2 shall survive the termination of this Agreement and shall remain
in full force and effect until such obligation has been satisfied (except as
otherwise set forth herein), (b) the provisions set forth in Section 8.6,
Section 8.11, this Section 8.12, and Section 8.13 through 8.20, inclusive, shall
survive the termination of this Agreement in accordance with their terms and
(c) subject to Section 8.14, nothing in this Section 8.12 shall relieve any
Party from liability for its breach of this Agreement occurring prior to the
date of termination of this Agreement.

 

  8.12.2

If this Agreement is terminated (i) pursuant to Section 8.10.1 (other than due
to the termination of the RSA pursuant to clause (i) of the definition of
“Company Termination Event” therein or clauses (xiv) or (xix) of the definitions
of “Consenting Convertible Noteholder Termination Event,” “Consenting Credit
Agreement Lender Termination Event,” or “Consenting Term Loan Lender Termination
Event”), (ii) by the Company under Section 8.10.4, or (iii) by the Required
Backstop Parties under Section 8.10.5, the Company Parties shall, promptly after
the date of such termination, pay to each Backstop Party or its designee(s) its
portion of the Backstop Commitment Premium. The Approval Order shall provide
that the Backstop Commitment Premium constitutes an allowed administrative
expense of the Debtors’ estates under sections 503(b) and 507 of the Bankruptcy
Code and shall be payable by the Debtors as provided in this Agreement without
further order of the Bankruptcy Court.

 

8.13

Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED
BY APPLICALBE LAW ALL RIGHTS TO TRIAL BY JURY IN ANY JURISDICTION IN ANY ACTION,
SUIT OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS AGREEMENT, WHETHER
IN CONTRACT, TORT, EQUITY OR OTHERWISE.

 

8.14

Damages. Notwithstanding anything to the contrary in this Agreement, no Party
will be liable for, and no Party shall claim or seek to recover, any punitive,
special, indirect or consequential damages or damages for lost profits.

 

42



--------------------------------------------------------------------------------

8.15

Specific Performance. The Parties agree that irreparable damage would occur if
any provision of this Agreement were not performed in accordance with the terms
hereof and that the Parties shall be entitled to an injunction or injunctions
without the necessity of posting a bond to prevent breaches of this Agreement or
to enforce specifically the performance of the terms and provisions hereof, in
addition to any other remedy to which they are entitled at law or in equity.
Unless otherwise expressly stated in this Agreement, no right or remedy
described or provided in this Agreement is intended to be exclusive or to
preclude a Party from pursuing other rights and remedies to the extent available
under this Agreement, at law or in equity.

 

8.16

No Reliance. No Backstop Party or any of its Affiliates shall have any duties or
obligations to the other Backstop Parties in respect of this Agreement, the
transactions contemplated hereby, the Definitive Documents or the Restructuring,
except those expressly set forth herein. Without limiting the generality of the
foregoing, (a) no Backstop Party or any of its Affiliates shall be subject to
any fiduciary or other implied duties to the other Backstop Parties, (b) no
Backstop Party or any of its Affiliates shall have any duty to take any
discretionary action or exercise any discretionary powers on behalf of any other
Backstop Party, (c) no Backstop Party or any of its Affiliates shall have any
duty to the other Backstop Parties to obtain, through the exercise of diligence
or otherwise, to investigate, confirm, or disclose to the other Backstop Parties
any information relating to the Company or any of its Affiliates that may have
been communicated to or obtained by such Backstop Party or any of its Affiliates
in any capacity, (d) no Backstop Party may rely, and each Backstop Party
confirms that it has not relied, on any due diligence investigation that any
other Backstop Party or any Person acting on behalf of such other Backstop Party
may have conducted with respect to the Company or any of its Affiliates or any
of their respective securities, and (e) each Backstop Party acknowledges that no
other Backstop Party is acting as a placement agent, initial purchaser,
underwriter, broker or finder with respect to its Backstop Purchase Obligation.

 

8.17

Publicity. Except as required by Law, at all times prior to the Effective Date
or the earlier termination of this Agreement in accordance with its terms, the
Company Parties and the Backstop Parties shall consult with each other prior to
issuing any press releases (and provide each other a reasonable opportunity to
review and comment upon such release) or otherwise making public announcements
with respect to the transactions contemplated by this Agreement. No Party may
identify or use the name of any Backstop Party in connection with any press
release or other public announcement related to this Agreement without the prior
written consent of such Backstop Party, it being understood that nothing in this
Section 8.17 shall prohibit any Party from filing any motions or other pleadings
or documents with the Bankruptcy Court in connection with the Chapter 11 Cases
or making any other filings or public announcements as may be required by
applicable Law.

 

8.18

Settlement Discussions. This Agreement and the transactions contemplated herein
are part of a proposed settlement of a dispute between the Parties. Nothing
herein shall be deemed an admission of any kind. Pursuant to section 408 of the
U.S. Federal Rules of Evidence and any applicable state rules of evidence, this
Agreement and all negotiations relating thereto shall not be admissible into
evidence in any Legal Proceeding (other than a legal proceeding to approve or
enforce the terms of this Agreement).

 

43



--------------------------------------------------------------------------------

8.19

No Recourse. Notwithstanding anything that may be expressed or implied in this
Agreement, and notwithstanding the fact that certain of the Parties may be
partnerships or limited liability companies, each Party covenants, agrees and
acknowledges that no recourse under this Agreement or any documents or
instruments delivered in connection with this Agreement shall be had against any
Affiliates of any Party other than the parties to this Agreement and each of
their respective successors and permitted assignees under this Agreement,
whether by the enforcement of any assessment or by any legal or equitable
proceeding, or by virtue of any applicable Law, it being expressly agreed and
acknowledged that no personal liability whatsoever shall attach to, be imposed
on or otherwise be incurred by any of the Affiliates of any Party, as such, for
any obligation or liability of any Party or any documents or instruments
delivered in connection herewith for any claim based on, in respect of or by
reason of such obligations or liabilities or their creation; provided, however,
that nothing in this Section 8.19 shall relieve or otherwise limit the liability
of any Party or any of their respective successors or permitted assigns for any
breach or violation of its obligations under this Agreement or such other
documents or instruments. For the avoidance of doubt, none of the parties hereto
will have any recourse, be entitled to commence any proceeding or make any claim
under this Agreement or in connection with the transactions contemplated hereby
except against any of the parties hereto or their respective successors and
permitted assigns, as applicable.

 

8.20

Other Interpretive Matters. Unless otherwise expressly provided herein, for
purposes of this Agreement, the following rules of interpretation shall apply:
(a) when calculating the period of time before which, within which or following
which any act is to be done or step taken pursuant to this Agreement, the date
that is the reference date in calculating such period shall be excluded and, if
the last day of such period is a non-Business Day, the period in question shall
end on the next succeeding Business Day; (b) any reference in this Agreement to
“$” or “dollars” shall mean U.S. dollars; (c) all exhibits and schedules annexed
hereto or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein and any capitalized terms used in any
such exhibit or schedule but not otherwise defined therein shall be defined as
set forth in this Agreement; (d) words imparting the singular number only shall
include the plural and vice versa; (e) words such as “herein,” “hereinafter,”
“hereof,” and “hereunder” refer to this Agreement as a whole and not merely to a
subdivision in which such words appear unless the context otherwise requires;
(f) the word “including” or any variation thereof means “including, without
limitation” and shall not be construed to limit any general statement that it
follows to the specific or similar items or matters immediately following it;
(g) references to “will” or “shall” mean that the Party must perform the matter
so described; a reference to “may” means that the Party has the option, but not
the obligation, to perform the matter so described; (h) the division of this
Agreement into Sections and other subdivisions are for convenience of reference
only and shall not affect or be utilized in construing or interpreting this
Agreement; and (i) all references in this Agreement to any “Section” are to the
corresponding Section of this Agreement unless otherwise specified. The parties
hereto have participated jointly in the negotiation and drafting of this
Agreement and, in the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as jointly drafted by the parties
hereto and no presumption or burden of proof shall arise favoring or disfavoring
any Party by virtue of the authorship of any provision of this Agreement.

[Signature pages follow]

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

 

SAEXPLORATION HOLDINGS, INC. By:                              Name:   Title:

 

SAEXPLORATION SUB, INC. By:                              Name:   Title:

 

SAEXPLORATION, INC. By:                              Name:   Title:

 

SAEXPLORATION SEISMIC SERVICES (US), LLC By:                              Name:
  Title:

 

[Signature page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

NES, LLC By:                              Name:   Title:

 

[Signature page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

Backstop Parties

[Redacted]



--------------------------------------------------------------------------------

SCHEDULE 2

Designated Affiliates

[Redacted]



--------------------------------------------------------------------------------

EXHIBIT A

Form of Notice of Assignment

SAExploration Holdings, Inc.

1160 Dairy Ashford Rd., Suite 160

Houston, Texas 77079

Attn.: Michael

J. Faust

    

(mfaust@saexploration.com)

    

John A. Simmons

    

(jsimmons@saexploration.com)

    

David A. Rassin

    

(drassin@saexploration.com)

with copies to:

Porter Hedges LLP

1000 Main Street, 36th Floor

Houston, Texas 77002

Attn.: John

F. Higgins, Esq.

    

(jhiggins@porterhedges.com)

    

E. James Cowen, Esq.

    

(jcowen@porterhedges.com)

    

M. Shane Johnson, Esq.

    

(sjohnson@porterhedges.com)

Re:    Transfer Notice Under Backstop Agreement

Reference is hereby made to that certain Backstop Commitment Agreement, dated as
of August 27, 2020 (the “Backstop Commitment Agreement”), by and among the
Company Parties and the Backstop Parties. Capitalized terms used but not defined
herein shall have the meanings assigned to them in the Backstop Commitment
Agreement.

The purpose of this notice (“Notice”) is to advise you, pursuant to Section 8.2
of the Backstop Commitment Agreement, of the proposed transfer by [•] (the
“Transferor”) to [•] (the “Transferee”) of the Backstop Commitment representing
[•]% of the aggregate Backstop Commitments as of the date hereof, which
represents $[•] of the Transferor’s Backstop Commitment (or [•]% of the
aggregate Backstop Commitments). [If applicable: The Transferee represents to
the Company Parties and the Transferor that it is a Backstop Party under the
Backstop Commitment Agreement.]

By signing this Notice below, Transferee represents to the Company Parties and
the Transferor that it will execute and deliver a joinder to the Backstop
Agreement.



--------------------------------------------------------------------------------

This Notice shall serve as a transfer notice in accordance with the terms of the
Backstop Commitment Agreement. Please acknowledge receipt of this Notice
delivered in accordance with Section 8.2 by returning a countersigned copy of
this Notice to counsel to the Backstop Parties via the contact information set
forth above.



--------------------------------------------------------------------------------

EXHIBIT B

First Lien Exit Facility Term Sheet

[Attached to Exhibit



--------------------------------------------------------------------------------

EXHIBIT C

Form of Joinder Agreement

JOINDER AGREEMENT

This Joinder Agreement (the “Joinder Agreement”) to the Backstop Commitment
Agreement dated as of ______________, 2020 (as amended, supplemented or
otherwise modified from time to time, the “Backstop Commitment Agreement”),
among the Company Parties and the Backstop Parties is executed and delivered by
the undersigned (the “Joining Party”) as of _____________________, 2020. Each
capitalized term used herein but not otherwise defined shall have the meaning
set forth in the Backstop Commitment Agreement.

Agreement to be Bound. The Joining Party hereby agrees to be bound by all of the
terms of the Backstop Commitment Agreement, a copy of which is attached to this
Joinder Agreement as Annex 1 (as the same has been or may be hereafter amended,
restated or otherwise modified from time to time in accordance with the
provisions hereof). The Joining Party shall hereafter be deemed to be a
“Backstop Party” for all purposes under the Backstop Commitment Agreement.

Representations and Warranties. The Joining Party hereby severally and not
jointly makes the representations and warranties of the Backstop Parties as set
forth in Section 4 of the Backstop Commitment Agreement to the Company Parties
as of the date hereof.

Governing Law. This Joinder Agreement shall be governed by and construed in
accordance with the Laws of the State of New York, but without giving effect to
applicable principals of conflicts of law to the extent that the application of
the Law of another jurisdiction would be required thereby.

[Signature pages to follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Party has caused this Joinder Agreement to be
executed as of the date first written above.

 

[JOINING PARTY] By:       Name:   Title:

 

[Signature Page to Joinder Agreement to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

EXHIBIT C

Liquidation Analysis

 

1



--------------------------------------------------------------------------------

Liquidation Analysis

A chapter 11 plan cannot be confirmed unless the bankruptcy court determines
that the plan is in the “best interests” of all holders of claims and interests
that are impaired by the plan and that have not accepted the plan. The “best
interests” test requires a bankruptcy court to find either that (i) all members
of an impaired class of claims or interests have accepted the plan or (ii) the
plan will provide a member who has not accepted the plan with a recovery of
property of a value, as of the effective date of the plan, that is not less than
the amount that such holder would recover if the Debtor were liquidated under
chapter 7 of the Bankruptcy Code.

The Debtors have prepared this liquidation analysis (“Liquidation Analysis”),
based on a hypothetical liquidation under chapter 7 of the Bankruptcy Code. It
is assumed, among other things, that the Debtors’ estates are not substantively
consolidated and that the hypothetical liquidation under chapter 7 would
commence under the direction of a court-appointed trustee (the “Trustee”) and
would continue for a period of time, during which all of the Debtors’ material
assets would be sold or tendered to their respective lien holders, and the cash
proceeds, net of liquidation related costs, would be distributed to creditors in
accordance with applicable law.

The Liquidation Analysis has been prepared assuming that the Debtors had filed a
Third Amended Disclosure Statement for their chapter 11 bankruptcy on or about
November 1, 2020, and subsequently converted the cases to chapter 7 bankruptcy
on December 11, 2020 following a failed confirmation of a chapter 11 plan of
reorganization (the “Conversion Date”)

The determination of the costs of, and proceeds from, the hypothetical
liquidation of the Debtors’ assets in a chapter 7 case is an uncertain process
involving the extensive use of estimates and assumptions that, although
considered reasonable by the Debtors, are inherently subject to significant
business, economic, and competitive uncertainties and contingencies beyond the
control of the Debtors, their management, and their advisors. Inevitably, some
assumptions in the Liquidation Analysis would not materialize in an actual
chapter 7 liquidation, and unanticipated events and circumstances could affect
the ultimate results in an actual chapter 7 liquidation.

THE LIQUIDATION ANALYSIS IS NOT INTENDED AND SHOULD NOT BE USED FOR ANY OTHER
PURPOSE. THE LIQUIDATION ANALYSIS DOES NOT PURPORT TO BE A VALUATION OF THE
DEBTORS’ ASSETS AS A GOING CONCERN, AND THERE MAY BE A SIGNIFICANT DIFFERENCE
BETWEEN THE LIQUIDATION ANALYSIS AND THE VALUES THAT MAY BE REALIZED IN AN
ACTUAL LIQUIDATION. THIS ANALYSIS ASSUMES “LIQUIDATION VALUES” BASED ON THE
DEBTORS’ BUSINESS JUDGEMENT. THE RECOVERIES SHOWN DO NOT CONTEMPLATE A SALE OR
SALES OF BUSINESS UNITS ON A GOING CONCERN BASIS. WHILE THE DEBTORS MAKE NO
ASSURANCES, IT IS POSSIBLE THAT PROCEEDS RECEIVED FROM ANY GOING CONCERN SALE(S)
WOULD BE MORE THAN THE HYPOTHETICAL LIQUIDATION, THE COSTS ASSOCIATED WITH THE
SALE(S) WOULD BE LESS, FEWER CLAIMS WOULD BE ASSERTED AGAINST THE BANKRUPTCY
ESTATES, OR CERTAIN ORDINARY COURSE CLAIMS WOULD BE ASSUMED BY THE BUYER(S) OF
SUCH BUSINESS(ES).

 

1



--------------------------------------------------------------------------------

THE UNDERLYING FINANCIAL INFORMATION IN THE LIQUIDATION ANALYSIS WAS NOT
COMPILED OR EXAMINED BY ANY INDEPENDENT ACCOUNTANTS. NEITHER THE DEBTORS NOR
THEIR ADVISORS MAKE ANY REPRESENTATIONS OR WARRANTIES THAT THE ACTUAL RESULTS
WOULD OR WOULD NOT APPROXIMATE THE ESTIMATES AND ASSUMPTIONS REPRESENTED IN THE
LIQUIDATION ANALYSIS. ACTUAL RESULTS COULD VARY MATERIALLY.

In order to maximize recoveries to the Debtors’ creditors, this Liquidation
Analysis assumes that a liquidation of the Debtors would occur over
approximately six months, with the majority of activities occurring during the
first 90 days. For the first 30 days, it is assumed that the Trustee would
arrange an orderly transition of customer activities to alternative service
providers, as the Debtors’ field operations are discontinued. This orderly
transition is assumed to increase overall recoveries for certain assets,
including accounts receivable and select fixed assets. Following this initial 30
days, the Debtors would retain a limited staff sufficient to monetize
substantially all assets in an orderly manner and wind-down the estate by
June 11, 2021, or approximately six months after initiating chapter 7
proceedings.

The Liquidation Analysis should be read in conjunction with the following notes
and assumptions:

Summary Notes to Liquidation Analysis

 

  1.

Dependence on assumptions. The Liquidation Analysis depends on a number of
estimates and assumptions that, although developed and considered reasonable by
the management and the advisors of the Debtors, are inherently subject to
significant economic, business, regulatory, and competitive uncertainties and
contingencies beyond the control of the Debtors or their management. The
Liquidation Analysis is also based on the Debtors’ best judgement of how
numerous decisions in the liquidation process would be resolved. Accordingly,
there can be no assurance that the values reflected in this Liquidation Analysis
would be realized if the Debtors were, in fact, to undergo such a liquidation
and actual results could vary materially and adversely from those contained
herein.

 

  2.

Additional claims. The cessation of business in a liquidation is likely to
trigger certain claims that otherwise would not exist under a plan. Some of
these claims could be significant and may be entitled to priority in payment
over general unsecured claims. Those priority claims would be paid in full
before any proceeds from liquidation would be made available to pay general
unsecured claims or to make any distribution in respect of equity interests.
While some of these claims could be significant, no adjustment has been made for
these potential claims unless specified in the assumptions to the Liquidation
Analysis.

 

2



--------------------------------------------------------------------------------

  3.

Dependence on unaudited financial statements. This Liquidation Analysis is
based, in part, on unaudited financial statements, which may differ from audited
results.

 

  4.

Preference or fraudulent transfers. No recovery or related litigation costs have
been attributed to any potential avoidance actions under the Bankruptcy Code,
including potential preference or fraudulent transfer actions due to, among
other issues, uncertainty and anticipated disputes about these matters.

 

  5.

Chapter 7 liquidation costs and length of liquidation process. The Debtors have
assumed that during the initial 30-day period, the Trustee would retain a
significant number of employees, including direct labor; field general and
administration; and corporate general and administration. These employees would
continue to service the Debtors’ customers while those customers secured
replacement service providers. The Debtors project that these services will be
performed at cost for direct labor and materials. Subsequently, a reduced level
of personnel would be retained in order to pursue orderly sales of substantially
all of the remaining assets, collect receivables, arrange distributions, and
otherwise administer and close the estates. This Liquidation Analysis assumes
the liquidation would be completed by June 11, 2021, or approximately six months
after initiating the Conversion Date. In an actual liquidation, the wind-down
process and time period(s) could vary, thereby impacting recoveries. For
example, the potential for priority, contingent, and other claims, litigation,
rejection costs, and the final determination of allowed claims could
substantially impact both the timing and amount of the distribution of the asset
proceeds to the creditors. Accordingly, there can be no assurance that the
values reflected in this Liquidation Analysis would be realized if the Debtors
were, in fact, to undergo such a liquidation. Pursuant to section 726 of the
Bankruptcy Code, the allowed administrative expenses incurred by the Trustee,
including, but not limited to, expenses incurred in connection with selling the
Debtors’ assets, will be entitled to payment in full prior to any distribution
to chapter 11 administrative claims. The estimate used in the Liquidation
Analysis for these expenses includes estimates for certain legal, accounting,
and other professionals, as well as Trustee fees in accordance with the chapter
7 trustee fee guidelines.

 

  6.

Claims estimates. Claims as of the Conversion Date are estimated across the
various classes based upon known or projected liabilities on October 30, 2020.

 

  7.

Distribution of net proceeds. Priority and administrative claim amounts,
professional fees, trustee fees, and other such claims that may arise in a
liquidation scenario would be paid in full from the liquidation proceeds before
the balance of those proceeds is made available to pay prepetition priority,
secured, and unsecured claims. Under the absolute priority rule, no junior
creditor would receive any distribution until all senior creditors are paid in
full, and no equity holder would receive any distribution until all creditors,
are paid in full. The assumed distributions to creditors as reflected in the
Liquidation Analysis, are estimated in accordance with the absolute priority
rule.

 

3



--------------------------------------------------------------------------------

  8.

Conclusion: The Debtors have determined, as summarized in the following
analysis, that confirmation of the Plan of Reorganization will provide all
creditors with a recovery equal to or greater than the amount they would receive
pursuant to a liquidation of the Debtors’ assets under chapter 7 of the
Bankruptcy Code.

 

4



--------------------------------------------------------------------------------

Liquidation Analysis

 

Liquidation Analysis

($000’s)

  

Note

   Pro Forma
September 30, 2020      Low     High      $      %     $      %  

Gross Liquidation Proceeds:

                

Cash and cash equivalents

   A      7,289        7,289        100%       7,289        100%  

Trade receivables, net

   B      3,694        2,216        60%       2,955        80%  

Other current assets

   C      5,204        360        7%       510        10%  

Property and equipment, net

   D      18,009        535        3%       3,792        21%  

GTC Equipment

   E      9,745        7,145        73%       7,145        73%  

Operating lease right of use assets

   F      4,589        0        0%       0        0%  

Intangible Assets

   G      3,116        0        0%       0        0%  

Other assets

   H      239        150        63%       150        63%        

 

 

    

 

 

      

 

 

    

Total Gross Liquidation Proceeds

        $51,885        $17,695          $21,841           

 

 

    

 

 

      

 

 

    

(-) Net w ind-dow n expenses

   I         (3,025)          (3,025)     

(-) Trustee fees

   J         (531)        3%       (655)        3%  

(-) Trustee legal & f inancial advisors

   K         (531)        3%       (437)        2%           

 

 

      

 

 

    

Total Net Liquidation Proceeds

           $13,608          $17,724              

 

 

      

 

 

    

Claims Recovery Analysis

($000’s)

  

Note

   Claims Estimate      Low Recovery Estimate     High Recovery Estimate      $
     %     $      %  

Class 1 – Other Priority Claims

   L      0        0        0%       0        0%  

Class 2 – Other Secured Claims

   M      7,145        7,145        100%       7,145        100%  

Class 3 – Secured Tax Claims

   N      0        0        0%       0        0%  

Class 4 – Credit Agreement Claims

   O      21,659        6,464        30%       10,579        49%  

Class 5 – Term Loan Claims

   P      29,000        0        0%       0        0%  

Class 6 – Convertible Notes Claims

   Q      60,000        0        0%       0        0%  

Class 7 – PPP Loan Claim

   R      6,801        0        0%       0        0%  

Class 8 – General Unsecured Claims

   S      500        0        0%       0        0%  

Class 9 – Section 510(b) Claims

   T      0        0        0%       0        0%  

Class 10 – Intercompany Claims

   U      0        0        0%       0        0%  

Class 11 – Intercompany Interests

   V      0        0        0%       0        0%  

Class 12 – SAE Holdings Interests

   W      0        0        0%       0        0%           

 

 

      

 

 

    

Total

           $13,608          $17,724              

 

 

      

 

 

    

Note: Based on preliminary financial results for the three months ended
September 30, 2020.

 

5



--------------------------------------------------------------------------------

Gross Liquidation Proceeds

 

  A.

Cash and cash equivalents

 

  ◾

Cash consists of funds held in treasury, receipt and disbursement accounts at
financial institutions, and nominal amounts of restricted cash and cash
equivalents.

 

  ◾

The Liquidation Analysis assumes that the Debtors will have access to the cash
in their accounts upon conversion of the cases to Chapter 7. However, the
secured lenders may have the right to sweep this cash to pay down their claims
upon conversion, which could adversely affect the Trustee’s ability to run an
orderly liquidation.

 

  ◾

The pro forma September 30, 2020 cash balance (based on preliminary financials)
is adjusted to reflect the estimated cash balance as of the Conversion Date.

 

  B.

Trade receivables, net

 

  ◾

Accounts Receivable consists of accrued or unbilled amounts for previously
completed seismic acquisition and processing services and other receivables.

 

  ◾

Accounts Receivable is based on the book balance as of September 30, 2020 (based
on preliminary financials), which is estimated to be an adequate proxy for the
balance as of the Conversion Date.

 

  ◾

Assumes that the Trustee would retain certain existing staff to handle
collection efforts for outstanding trade Accounts Receivable.

 

  C.

Other current assets

 

  ◾

Other current assets includes balances of deferred costs on contracts, prepaid
expenses including prepaid taxes, prepaid insurance, and deposits including
retainers for professional fees and bonds.

 

  D.

Property and equipment, net

 

  ◾

Property and equipment, net includes field operating equipment, transportation
equipment, leasehold improvements, software, computer and other equipment,
displayed net of accumulated depreciation and amortization.

 

  ◾

The Liquidation Analysis relies on recovery assumptions and estimates provided
by management. Management’s recovery assumptions incorporate multiple
considerations including a limited buyer universe, obsolescence and market
saturation.

 

  E.

GTC Equipment

 

  ◾

Account consists of equipment purchased from GTC, Inc. and secured by the
Secured Promissory Note dated November 18, 2019.

 

  ◾

The Debtors assume that recoveries will be sufficient to satisfy the Secured
Promissory Note.

 

  F.

Operating lease right-of-use assets

 

  ◾

Relates to right-of-use assets related to certain operating leases entered into
by the Debtors.

 

6



--------------------------------------------------------------------------------

  G.

Intangible assets

  ◾

Primarily relates to goodwill and intangible assets relating to customer
relationships and technology.

 

  H.

Other assets

 

  ◾

Other assets includes Alaska surety bonds and rent deposits.

Liquidation Costs

  I.

Net wind-down expenses

 

  ◾

The Liquidation Analysis assumes the cessation of profitable business activities
upon the conversion of the cases to Chapter 7. However, during the initial
30-day period following the Conversion Date, the Trustee would retain a
significant number of employees.

 

  ◾

The Trustee is assumed to reduce employee and other related expenses
approximately 30 days after the Conversion Date while maintaining certain
employees in an effort to maximize recoveries to the Debtor’s creditors.

 

  ◾

The Liquidation Analysis does not assume any severance costs incurred as a
result of employee terminations.

 

  J.

Trustee Fees

 

  ◾

Section 326 of the Bankruptcy Cost provides for fees payable to the Trustee of
3.0% of liquidation proceeds.

 

  K.

Trustee legal & financial advisors

 

  ◾

Professional fees include estimates for certain legal and financial advisory
professionals retained by the Trustee during the wind-down period.

Recovery Analysis

Any available net proceeds would be allocated to the applicable creditors and
equity holders in strict priority in accordance with section 726 of the
Bankruptcy Code:

 

  L.

Class 1 – Other Priority Claims

 

  ◾

The Debtors estimate that there will be no Class 1 Claims as of the Chapter 7
Conversion Date.

 

  M.

Class 2 – Other Secured Claims

 

  ◾

The Debtors estimate that there will be approximately $7.1 million of the GTC
Promissory Note outstanding as of the Chapter 7 Conversion Date, which is
secured by the equipment purchased from GTC, Inc.

 

  N.

Class 3 – Secured Tax Claims

 

  ◾

The Debtors estimate that there will be no Class 3 Claims as of the Chapter 7
Conversion Date.

 

  O.

Class 4 – Credit Agreement Claims

 

  ◾

The Debtors estimate that there will be approximately $21.7 million in Credit
Agreement claims as of the Chapter 7 Conversion Date (inclusive of four and a
half months of accrued interest).

 

  P.

Class 5 – Term Loan Claims

 

  ◾

The Debtors estimate that there will be approximately $29.0 million in Term Loan
claims as of the Chapter 7 Conversion Date.

 

7



--------------------------------------------------------------------------------

  Q.

Class 6 – Convertible Notes Claims

  ◾

The Debtors estimate that there will be approximately $60.0 million in
Convertible Notes Claims as of the Chapter 7 Conversion Date.

 

  R.

Class 7 – PPP Loan Claims

 

  ◾

The Debtors estimate that there will be approximately $6.8 million outstanding
on the PPP Note as of the Chapter 7 Conversion Date.

 

  S.

Class 8 – General Unsecured Claims

 

  ◾

The Debtors estimate that there will be approximately $0.5 million in General
Unsecured Claims as of the Chapter 7 Conversion Date.

 

  ◾

The Liquidation Analysis does not include potential claims related to
outstanding litigation.

 

  T.

Class 9 – Section 510(b) Claims

 

  ◾

As of the Chapter 7 Conversion Date, an undetermined amount of Class 9 claims
include the lawsuit styled Amrit Kumar and Tony Tep, Individually and on behalf
of all others similarly situated v. SAExploration Holdings, Inc., et al. (S.D.
Tex. Case No. 4:19–cv–03089).

 

  U.

Class 10 – Intercompany Claims

 

  ◾

The Debtors estimate that there will be no Class 10 Claims as of the Chapter 7
Conversion Date.

 

  V.

Class 11 – Intercompany Interests

 

  ◾

The Debtors estimate that there will be no Class 11 Claims as of the Chapter 7
Conversion Date.

 

  W.

Class 12 – SAE Holdings Interests

 

  ◾

The Debtors estimate that there will be no Class 12 Claims as of the Chapter 7
Conversion Date.

 

8



--------------------------------------------------------------------------------

EXHIBIT D

Financial Projections

 

1



--------------------------------------------------------------------------------

Financial Projections

The Debtors believe that the Plan6 meets the feasibility requirements set forth
in section 1129(a)(11) of the Bankruptcy Code, as Confirmation is not likely to
be followed by liquidation or the need for further financial reorganization of
the Debtors or any successor to the Debtors. In connection with the planning and
development of a plan of reorganization and for purposes of determining whether
the Plan will satisfy this feasibility standard, the Debtors have analyzed their
ability to satisfy their financial obligations while maintaining sufficient
liquidity and capital resources.

In connection with the Disclosure Statement, the Debtors’ senior management team
(“Management”) prepared financial projections (the “Projections”) for the period
January 1, 2021 through December 31, 2024 (the “Projection Period”) that
contemplate the Debtors’ assets and non-Debtors’ assets on a consolidated basis.
The Projections are based on a number of assumptions made by Management with
respect to the future performance of the Reorganized Debtors’ operations. No
representation or warranty, expressed or implied, is provided in relation to
fairness, accuracy, correctness, completeness, or reliability of the
information, opinions, or conclusions expressed herein.

THESE PROJECTIONS WERE NOT PREPARED WITH A VIEW TOWARD COMPLIANCE WITH PUBLISHED
GUIDELINES OF THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR GUIDELINES
ESTABLISHED BY THE AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS FOR
PREPARATION AND PRESENTATION OF PROSPECTIVE FINANCIAL INFORMATION. THE PROJECTED
BALANCE SHEETS DO NOT REFLECT THE IMPACT OF FRESH START ACCOUNTING, WHICH COULD
HAVE A MATERIAL EFFECT ON THE PROJECTED VALUES.

ALTHOUGH MANAGEMENT HAS PREPARED THE PROJECTIONS IN GOOD FAITH AND BELIEVES THE
ASSUMPTIONS TO BE REASONABLE, THE DEBTORS AND THE REORGANIZED DEBTORS CAN
PROVIDE NO ASSURANCE THAT SUCH ASSUMPTIONS WILL BE REALIZED. AS DESCRIBED IN
DETAIL IN THE DISCLOSURE STATEMENT, A VARIETY OF RISK FACTORS COULD AFFECT THE
REORGANIZED DEBTORS’ FINANCIAL RESULTS AND MUST BE CONSIDERED. ACCORDINGLY, ANY
REVIEW OF THE PROJECTIONS SHOULD TAKE INTO ACCOUNT THE RISK FACTORS SET FORTH IN
THE DISCLOSURE STATEMENT AND THE ASSUMPTIONS DESCRIBED HEREIN, INCLUDING ALL
RELEVANT QUALIFICATIONS AND FOOTNOTES.

The Projections contain certain forward-looking statements, all of which are
based on various estimates and assumptions. Such forward looking statements are
subject to inherent uncertainties and to a wide variety of significant business,
economic, and competitive risks, including those summarized herein. When used in
the Projections, the words, “anticipate,” “believe,” “estimate,” “will,” “may,”
“intend,” “expect,” and similar expressions should be generally identified as
forward-looking statements. Although the Debtors believe that their plans,
intentions, and expectations reflected in the forward-looking statements are
reasonable, they cannot be sure that they will be achieved. These statements are
only predictions and are not guarantees of future performance or results.
Forward-looking statements are subject to risks and uncertainties that could
cause actual results to differ materially from those contemplated by a
forward-looking statement. All forward-looking statements attributable to the
Debtors or Entities acting on their behalf are expressly qualified in their
entirety by the cautionary statements set forth herein. Forward-looking
statements speak only as of the date on which they are made. Except as required
by law, the Debtors expressly disclaim any obligation to update any
forward-looking statement, whether because of new information, future events, or
otherwise.

The Projections should be read in conjunction with the assumptions,
qualifications, and explanations set forth in the Disclosure Statement and the
Plan in their entirety as well as the notes and assumptions set forth below.

The Projections are subject to inherent risks and uncertainties, most of which
are difficult to predict and many of which are beyond Management’s control.
Although Management believes these assumptions are reasonable under the
circumstances, such assumptions are subject to significant uncertainties,
including, but not limited to, (a) changes in capital spending on oil field
services in various end markets; (b) oil, natural gas, and other commodity
pricing; (c) applicable laws and regulations; (d) interest rates and inflation;
(e) business combinations among the Debtors’ competitors, suppliers, and
customers; (f) severe or unseasonable weather; and (g) availability and cost of
raw materials. Additional information regarding these uncertainties are
described in the Disclosure Statement. Should one or more of the risks or
uncertainties referenced in the Disclosure Statement occur, or should underlying
assumptions prove incorrect, actual results and plans could differ materially
from those expressed in the Projections. Further, new factors could cause actual
results to differ materially from those described in the Projections, and it is
not possible to predict all such factors, or to the extent to which any such
factor or combination of factors may cause actual results to differ from those
contained in the Projections. The Projections herein are not, and must not be
viewed as, a representation of fact, prediction or guaranty of the reorganized
Debtors’ future performance.

  

 

6 All capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to them in the Debtors’ Chapter 11 Plan of Reorganization.

 

1



--------------------------------------------------------------------------------

General Assumptions

 

  a.

Overview

The Debtors and their consolidated subsidiaries provide seismic data
acquisition, logistical support and processing services to customers in the oil
and natural gas industry. In addition to the acquisition of 2D, 3D, time–lapse
4D and multi–component seismic data on land, in transition zones between land
and water, and offshore in depths reaching 3,000 meters, the Debtors offer a
full–suite of logistical support and data processing and interpretation services
utilizing proprietary, patent–protected software. The Debtors operate crews
around the world that are currently supported by owned land channels of seismic
data acquisition equipment and other leased equipment as needed to complete
particular projects. The business activities of the Debtors are primarily
conducted through wholly–owned subsidiaries, branch offices and variable
interest entities (“VIEs”) in North America, South America, Asia Pacific, West
Africa and the Middle East.

Seismic data is used by major integrated oil companies, national oil companies
and independent oil and gas exploration and production companies to identify and
analyze drilling prospects and maximize successful extraction of oil and natural
gas. Demand for seismic services depends on the level of spending by oil and
natural gas companies, which is heavily influenced by current and expected
future oil and gas prices. Historically, oil and natural gas prices, as well as
the level of exploration and developmental activity, have fluctuated
significantly. The cyclical nature of the oil and natural gas industry can have
a significant effect on the Debtors’ revenue and profitability.

 

  b.

Presentation

The Projections principally reflect the financial results from operating the
Debtors’ assets as well the non-Debtors’ assets on a consolidated basis. The
Projections contain non-GAAP financial measures as defined by SEC Regulation G.
The Projections do not reflect the formal implementation of reorganization
accounting. Furthermore, the Debtors’ independent auditor has not examined,
compiled or performed any procedures with respect to the financial information
contained in this exhibit.

 

  c.

Methodology

Management developed a multi-year business plan for the Projection Period based
on anticipated demand for seismic services as a result of expected spending by
oil and gas exploration and production companies. Such spending levels are
impacted by global prices for oil and natural gas. Management estimated activity
levels within the seismic industry and project margins based on escalating
commodity prices and its historical operating experience.

 

  d.

Emergence

The Projections are based on, and assume the successful implementation of, the
Debtors’ Plan. Emergence from the Chapter 11 Cases is assumed to occur on or
around December 10, 2020 for the purposes of these projections. In deciding
whether to vote to accept or reject the proposed Plan, creditors must make their
own determinations as to the reasonableness of such assumptions and the
reliability of the Projections. Moreover, the Projections were prepared solely
in connection with the restructuring pursuant to the Plan.

 

2



--------------------------------------------------------------------------------

Assumptions to the Financial Projections

 

  a.

Revenue

The Projections include revenue generated from providing seismic data
acquisition, logistical support and processing services to customers in the oil
and natural gas industry. The revenue forecast is developed separately for each
of the Reorganized Debtors’ primary operating regions, including: Alaska,
Canada, Lower 48, Latin America, the Marine division, and other international.
Improvement in the price of oil and natural gas prices factored into the
Reorganized Debtors’ revenue and margin forecast.

 

  b.

Operating Expenses

Operating expenses (“OpEx”) include mobilization and demobilization costs,
operating overhead, supplies, repair and maintenance costs, safety costs, and
rental costs, and other costs. OpEx is projected by region based on historical
operating costs and expected service activity levels.

 

  c.

General & Administrative Expenses (“G&A”)

G&A is primarily comprised of salary & benefits, rent, insurance, and other
overhead necessary to manage the assets and business. Projected G&A is based on
Management’s current view of the organizational structure, adjusted to consider
additions to such expenses that are required to support the Management’s
business plan.

 

  d.

Earnings Before Interest, Taxes, Depreciation and Amortization (“EBITDA”)

EBITDA is anticipated to improve over the forecast period due to the following
factors:

 

  -

Increased demand for the Reorganized Debtors’ services due to stabilization, and
increase, of oil and natural gas prices

 

  -

Gross margin improvements due to increased equipment utilization rates and
balancing of growth in the Reorganized Debtors’ primary operating regions

 

  e.

Capital Expenditures

Capital Expenditures are projected to total approximately $13.0 million for
calendar years 2021 through 2025 and primarily relate to routine repair and
maintenance of the Reorganized Debtors’ existing equipment. Capital expenditures
also include capitalized corporate expenditures, such as expenditures required
to maintain the Reorganized Debtors’ information technology equipment and
software.

 

  f.

Working Capital

Working capital assumptions are primarily based on movements in accounts
receivable and accounts payable. Projected balances are based on the historical
cash conversion cycle of the Reorganized Debtors’ business. Certain of the
Reorganized Debtors’ operating regions are highly seasonable and, as a result,
the Reorganized Debtors experience significant swing in working capital
throughout the year and from year to year.

 

  g.

Income Taxes

Income tax expense is forecasted based on the applicable rates observed in the
state, federal and international jurisdictions that Reorganized Debtors generate
net income. The Debtors held net operating losses (“NOLs”) as of the Petition
Date; however, the applicability of such NOLs to offset income is under review
as of the date hereof. Such review is currently being conducted by professionals
on behalf of the Reorganized Debtors. The NOLs that were held as of the Petition
Date are not contemplated in the Projections.

 

  h.

Capital Structure and Liquidity

The Projections assume that the post-emergence capital structure will be
comprised of $49.4 million of debt, including (i) a $15.0 million First Lien
Exit Facility placed via rights offering to the Prepetition Credit Agreement
Lenders, and Prepetition Term Loan Lenders, and supported by a Backstop
Commitment to be provided by Backstop Parties comprised of certain of the
Consenting Creditors, (ii) $20.5 million through the satisfaction in full of the
Prepetition Credit Agreement Advances through the entry into a Second Lien Exit
Facility, (iii) $7.1 million of promissory notes payable with GTC, Inc., as
adjusted for payments made during the bankruptcy proceeding, and (iv)
$6.8 million pursuant to the PPP Note.

The First Lien Exit Facility will be secured by a perfected first priority
security interest (subject to permitted liens) in substantially all of the
Debtors’ present and after-acquired tangible and intangible assets, except for
(i) those assets as to which the Requisite Backstop Lenders (as defined in the
First Lien Exit Facility Term Sheet)

 

3



--------------------------------------------------------------------------------

shall determine in their sole discretion that the costs of obtaining such a
security interest are excessive in relation to the value of the security to be
afforded thereby and (ii) in the case of assets subject to the laws of foreign
jurisdictions, subject to limitations of such foreign laws. The First Lien Exit
Facility shall mature on the third (3rd) anniversary of the Effective Date and
bear interest at a per annum rate of 12.75%, payable in cash on each interest
payment date.

The Second Lien Exit Facility will be secured by a perfected second priority
security interest (subject to permitted liens) in substantially all of the
Debtors’ present and after-acquired tangible and intangible assets, except for
those assets excluded from the “Collateral”, as provided in the First Lien Exit
Facility. The Second Lien Exit Facility shall mature on the fourth (4th)
anniversary of the Effective Date and bear interest at a per annum rate of 3.4%,
payable in cash on each interest payment date.

The GTC Promissory Note is secured by a first priority lien on certain
equipment. Such note bears interest at an annual rate of 7.0% and amortizes in
equal monthly installments of principal and interest in the amount of
$307,959.83. As of the assumed Effective Date, there will be twenty-five
(25) monthly installment payments remaining.

The PPP Note is unsecured and bears interest at an annual interest rate of 1%.
The PPP Note has a maturity of 2 years with all loan payments deferred for 6
months7. No loan payments are expected to be paid prior to the Effective Date.

The Reorganized Debtors expect to fund their working capital needs and
obligations arising under the Projections and the Plan with a combination of
balance sheet cash at emergence and operating cash flow.

 

7 

The PPP Flexibility Act, signed into law on June 4, 2020, allows, among other
changes, (i) existing PPP loans to have their maturity length extended from 2
years to 5 years if the lender and borrower agree and (ii) an extension in the
deferral period on loan payments until the date the lender receives the
applicable forgiven amount from the SBA.

 

4



--------------------------------------------------------------------------------

Reorganized Debtors Projected Income Statement

 

       Fiscal Year Ending December 31,   ($ Millions USD)          2021        
        2022                 2023                 2024          
      2025        

Total Revenues

   $ 206.2     $ 231.0     $ 268.0     $ 283.0     $ 308.0  

Operating Cost

     172.4       183.5       208.6       217.6       230.7     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Gross Profit

     33.8       47.6       59.4       65.4       77.3  

Gross Margin %

     16.4 %      20.6 %      22.2 %      23.1 %      25.1 % 

General & Administrative Expense

     18.5       20.2       22.6       23.5       25.1  

Payments to JV Partner

     2.3       3.3       3.6       3.6       3.6  

Depreciation & Amortization

     4.7       5.2       6.0       6.3       6.8  

Other Expense / (Income)

     3.3       4.3       4.3       4.3       4.3     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

EBIT

     5.0       14.5       23.0       27.8       37.6  

Interest Expense

     3.8       3.7       3.7       1.2       0.5  

Income Tax Expense

     2.8       2.3       4.1       5.6       7.8  

Reorganization Items

     0.0       0.0       0.0       0.0       0.0     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Net Income / (Loss)

   ($ 1.6 )    $ 8.6     $ 15.3     $ 21.0     $ 29.3  

Depreciation & Amortization

     4.7       5.2       6.0       6.3       6.8  

Interest Expense

     3.8       3.7       3.7       1.2       0.5  

Income Tax Expense

     2.8       2.3       4.1       5.6       7.8     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

EBITDA

   $ 9.7     $ 19.8     $ 29.0     $ 34.0     $ 44.4  

Other Expense / (Income)

     3.3       4.3       4.3       4.3       4.3     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Adjusted EBITDA(1)

   $ 13.0     $ 24.1     $ 33.3     $ 38.3     $ 48.7  

Note: Forecast does not reflect the estimated impact of Fresh Start Accounting
adjustments expected to be implemented upon exit from the Chapter 11 Cases

 

  (1)

Adjusted EBITDA includes add-backs for share-based compensation, foreign
currency exchange loss, and other nonrecurring expenses

 

5



--------------------------------------------------------------------------------

Reorganized Debtors Projected Balance Sheet

 

       Fiscal Year Ending December 31,   ($ Millions USD)          2021        
        2022                 2023                 2024          
      2025        

Cash & Short Term Investments

   $ 10.1     $ 4.6     $ 5.3     $ 8.7     $ 40.0  

Accounts Receivables

     4.3       37.2       43.1       45.6       49.6  

Deferred Costs on Contracts

     4.4       4.4       4.4       4.4       4.4  

Other Current Assets

     10.4       10.4       10.4       10.4       10.4     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Current Assets

     29.3       56.6       63.2       69.0       104.4  

Net PP&E

     27.9       25.6       22.9       20.1       17.0  

Goodwill

     1.6       1.6       1.6       1.6       1.6  

Intangible Assets

     2.6       2.0       1.4       0.8       0.2  

Tax Credits

     0.0       0.0       0.0       0.0       0.0  

Other Long-Term Assets

     7.7       7.7       7.6       7.6       7.6     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Assets

   $ 69.1     $ 93.4     $ 96.7     $ 99.1     $ 130.8     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Accounts Payable

     2.9       22.0       25.0       26.1       27.7  

Accrued Liabilities

     8.8       8.8       8.8       8.8       8.8  

Income & Other Taxes Payable

     2.4       2.4       2.4       2.4       2.4  

Deferred Revenue

     7.4       7.4       7.4       7.4       7.4  

Other Current Liabilities (less Geospace Note)

     3.5       3.5       3.5       3.5       3.5     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Current Liabilities

     25.0       44.0       47.0       48.1       49.7  

Long-Term Debt

     45.4       41.4       25.6       5.1       5.1  

Total Liabilities

     70.4       85.4       72.6       53.2       54.8  

Shareholders’ Equity

     316.4       317.2       318.0       318.8       319.6  

Retained Earnings

     (317.7 )      (309.2 )      (293.9 )      (272.9 )      (243.6 )    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Shareholders’ Equity

     (1.3 )      8.1       24.1       45.9       76.0     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Liabilities & Shareholders’ Equity

   $ 69.1     $ 93.4     $ 96.7     $ 99.1     $ 130.8     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Note: Forecast does not reflect the estimated impact of Fresh Start Accounting
adjustments expected to be implemented upon exit from the Chapter 11 Cases

 

6



--------------------------------------------------------------------------------

Reorganized Debtors Projected Cash Flow

 

       Fiscal Year Ending December 31,   ($ Millions USD)          2021        
        2022                 2023                 2024          
      2025        

Cash Flows From Operations:

          

Net Income / Loss

   ($ 1.6 )    $ 8.6     $ 15.3     $ 21.0     $ 29.3  

Depreciation & Amortization

     4.7       5.2       6.0       6.3       6.8  

Stock Based Compensation

     0.8       0.8       0.8       0.8       0.8  

Working Capital

     (2.9 )      (13.8 )      (2.9 )      (1.3 )      (2.5 ) 

Tax Credits

     0.0       0.0       0.0       0.0       0.0  

Other

     0.1       0.1       0.1       0.0       0.0     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Cash From / (Used In) Operations

     1.1       0.8       19.1       26.7       34.4  

Cash Flows From Investing:

          

Purchase of Property & Equipment

     (2.1 )      (2.3 )      (2.7 )      (2.8 )      (3.1 )    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Cash From / (Used In) Investing

     (2.1 )      (2.3 )      (2.7 )      (2.8 )      (3.1 ) 

Cash Flows From Financing:

          

Proceeds from Issuance / (Repayment) of Debt

     (5.9 )      (4.1 )      (15.8 )      (20.5 )      0.0     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Cash From / (Used In) Financing

     (5.9 )      (4.1 )      (15.8 )      (20.5 )      0.0  

Beginning Cash

     17.0       10.1       4.6       5.3       8.7  

Net Cash Flow

     (6.9 )      (5.5 )      0.7       3.4       31.3     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Ending Cash

   $ 10.1     $ 4.6     $ 5.3     $ 8.7     $ 40.0  

Note: Forecast does not reflect the estimated impact of Fresh Start Accounting
adjustments expected to be implemented upon exit from the Chapter 11 Cases

 

7



--------------------------------------------------------------------------------

EXHIBIT E

Valuation Analysis

 

1



--------------------------------------------------------------------------------

Valuation Analysis of Reorganized Debtors

THE INFORMATION CONTAINED HEREIN IS NOT A PREDICTION OR GUARANTEE OF THE ACTUAL
MARKET VALUE THAT MAY BE REALIZED THROUGH THE SALE OF ANY SECURITIES TO BE
ISSUED PURSUANT TO THE PLAN. THE INFORMATION IS PRESENTED SOLELY FOR THE PURPOSE
OF PROVIDING ADEQUATE INFORMATION UNDER SECTION 1125 OF THE BANKRUPTCY CODE TO
ENABLE THE HOLDERS OF CLAIMS ENTITLED TO VOTE TO ACCEPT OR REJECT THE PLAN TO
MAKE AN INFORMED JUDGMENT ABOUT THE PLAN AND SHOULD NOT BE USED OR RELIED UPON
FOR ANY OTHER PURPOSE, INCLUDING THE PURCHASE OR SALE OF CLAIMS AGAINST THE
DEBTORS OR ANY OF THEIR AFFILIATES.

 

  A.

Estimated Valuation

Solely for the purposes of the Plan and the Disclosure Statement, Imperial
Capital LLC (“Imperial”), as investment banker to the Debtors, has estimated a
range of total enterprise value (“Enterprise Value”) for the Reorganized Debtors
on a consolidated going-concern basis (the “Valuation Analysis”). The Valuation
Analysis is based on financial information and projections provided by the
Debtors’ management, including the Financial Projections attached to the
Disclosure Statement as Exhibit D (collectively the “Projections”), and
information provided by other sources. The Valuation Analysis assumes that the
Effective Date will occur on November 10, 2020. The valuation estimates set
forth herein represent valuation analyses of the Reorganized Debtors generally
based on the application of customary valuation techniques deemed appropriate.
Based on the Projections and solely for the purposes of the Plan, the value of
the Reorganized Debtors’ operations on a going concern basis (the “Enterprise
Value”) is estimated to be approximately $52.6 million to $80.3 million with a
midpoint of $66.4 million. The Valuation Analysis assumes that, between the date
of filing of the Disclosure Statement and the assumed Effective Date, no
material changes that would affect estimated valuation will occur. The Valuation
Analysis does not constitute an opinion as to fairness from a financial point of
view of the consideration to be received or paid under the Plan, of the terms
and provisions of the Plan, or with respect to any other matters.

 

  B.

Valuation Methodology

The consolidated value of the Reorganized Debtors was estimated by primarily
relying on three generally accepted valuation techniques: (i) Precedent
Transaction Analysis, (ii) Comparable Company Analysis and (iii) Discounted Cash
Flow (“DCF”) Analysis.

 

  (i)

Precedent Transaction Analysis:

Precedent Transaction Analysis estimates the value of a company based on prices
paid for similar companies in recent transactions. A set of recent transactions
was selected based on the sellers’ comparability to the Reorganized Debtors
including factors such as business, geography and end markets, growth prospects,
financial stability, and size and scale, among other factors.

In deriving Enterprise Value ranges under the Precedent Transaction Analysis
methodology, transaction value to Earnings Before Interest, Taxes, Depreciation
and Amortization (“EBITDA”) multiples were the primary valuation metric. For
each selected transaction, implied transaction value multiples were calculated
by dividing the total transaction value by the trailing twelve-month EBITDA at
the time of the transaction. Based on trailing twelve-month EBITDA

 

1



--------------------------------------------------------------------------------

multiples of the selected transactions and certain qualitative judgments based
on differences between the characteristics of the Reorganized Debtors and the
selected reference group, a range of multiples was then applied to Reorganized
Debtors’ trailing twelve-month EBITDA.    

 

  (ii)

Comparable Public Company Analysis:

Comparable Public Company Analysis estimates the value of a company relative to
other publicly traded companies with similar operating and financial
characteristics. A set of publicly traded companies was selected based on
similar business and financial characteristics to the Reorganized Debtors.
Criteria for the selected reference group included, among other relevant
characteristics, similarity in business, business risks, growth prospects,
service line mix, customer base, margins, market presence, size and scale of
operations. The selected reference group may not be comparable to the
Reorganized Debtors in all aspects, and may differ materially in others.

In deriving Enterprise Value ranges under the Comparable Public Company Analysis
methodology, enterprise value to EBITDA multiples were the primary valuation
metric. Based on 2019 actual and 2020 and 2021 consensus EBITDA estimates,
enterprise value to EBITDA multiples of this reference group and certain
qualitative judgments based on differences between the characteristics of the
Reorganized Debtors and the selected reference group, a range of multiples was
then applied to the Reorganized Debtors’ 2019 actual EBITDA, and Management’s
estimates for 2020 and 2021 EBITDA. The analysis relied on enterprise values
calculated based on the book value of debt.

 

  (iii)

Discounted Cash Flow Analysis:

DCF analysis is a forward-looking enterprise valuation methodology that
estimates the value of an asset or business by calculating the present value of
expected future cash flows to be generated by that asset or business. Under this
methodology, projected future cash flows are discounted by the business’
weighted average cost of capital (the “Discount Rate”). The Discount Rate
reflects the estimated rate of return that would be required by debt and equity
investors to invest in the asset or business based on its capital structure. The
Enterprise Value of the Reorganized Debtors’ is determined by calculating the
present value of the unlevered after-tax free cash flows based on the
Projections provided by management plus an estimate for the value of the
Reorganized Debtors’ beyond the Projection Period, known as the terminal value.
The range of potential terminal values was calculated by applying a range of
multiples to EBITDA in the final year of the Projection Period. The terminal
value was then discounted back to the assumed Effective Date.

THE VALUATION ANALYSIS REFLECTS WORK PERFORMED BY IMPERIAL ON THE BASIS OF
INFORMATION IN RESPECT OF THE BUSINESSES AND ASSETS OF THE DEBTORS AVAILABLE TO
IMPERIAL AS OF AUGUST 27, 2020. IT SHOULD BE UNDERSTOOD THAT, ALTHOUGH
SUBSEQUENT DEVELOPMENTS MAY AFFECT IMPERIAL’S CONCLUSIONS, IMPERIAL DOES NOT
HAVE ANY OBLIGATION TO UPDATE, REVISE, OR REAFFIRM ITS VALUATION ANALYSIS AND
DOES NOT

 

2



--------------------------------------------------------------------------------

INTEND TO DO SO. IMPERIAL DID NOT INDEPENDENTLY VERIFY THE PROJECTIONS OR OTHER
INFORMATION THAT IMPERIAL USED IN THE VALUATION ANALYSIS, AND NO INDEPENDENT
VALUATIONS OR APPRAISALS OF THE DEBTORS WERE SOUGHT OR OBTAINED IN CONNECTION
THEREWITH. THE VALUATION ANALYSIS WAS DEVELOPED SOLELY FOR PURPOSES OF THE PLAN
AND THE ANALYSIS OF POTENTIAL RELATIVE RECOVERIES TO CREDITORS THEREUNDER. THE
VALUATION ANALYSIS REFLECTS THE APPLICATION OF VARIOUS VALUATION TECHNIQUES,
DOES NOT PURPORT TO BE AN OPINION AND DOES NOT PURPORT TO REFLECT OR CONSTITUTE
AN APPRAISAL, LIQUIDATION VALUE, OR ESTIMATE OF THE ACTUAL MARKET VALUE THAT MAY
BE REALIZED THROUGH THE SALE OF ANY SECURITIES TO BE ISSUED OR ASSETS TO BE SOLD
PURSUANT TO THE PLAN, WHICH MAY BE SIGNIFICANTLY DIFFERENT THAN THE AMOUNTS SET
FORTH IN THE VALUATION ANALYSIS.

THE VALUE OF AN OPERATING BUSINESS IS SUBJECT TO NUMEROUS UNCERTAINTIES AND
CONTINGENCIES THAT ARE DIFFICULT TO PREDICT AND WILL FLUCTUATE WITH CHANGES IN
FACTORS AFFECTING THE FINANCIAL CONDITION AND PROSPECTS OF SUCH A BUSINESS. AS A
RESULT, THE VALUATION ANALYSIS IS NOT NECESSARILY INDICATIVE OF ACTUAL OUTCOMES,
WHICH MAY BE SIGNIFICANTLY MORE OR LESS FAVORABLE THAN THOSE SET FORTH HEREIN.
BECAUSE SUCH ESTIMATES ARE INHERENTLY SUBJECT TO UNCERTAINTIES, NEITHER THE
DEBTORS, IMPERIAL, NOR ANY OTHER PERSON ASSUMES RESPONSIBILITY FOR THEIR
ACCURACY. IN ADDITION, THE POTENTIAL VALUATION OF NEWLY ISSUED SECURITIES IS
SUBJECT TO ADDITIONAL UNCERTAINTIES AND CONTINGENCIES, ALL OF WHICH ARE
DIFFICULT TO PREDICT. ACTUAL MARKET PRICES OF SUCH SECURITIES AT ISSUANCE WILL
DEPEND UPON, AMONG OTHER THINGS, PREVAILING INTEREST RATES, CONDITIONS IN THE
FINANCIAL AND COMMODITY MARKETS, THE ANTICIPATED INITIAL SECURITIES HOLDINGS OF
PREPETITION CREDITORS, SOME OF WHICH MAY PREFER TO LIQUIDATE THEIR INVESTMENT
RATHER THAN HOLD IT ON A LONG-TERM BASIS, THE POTENTIALLY DILUTIVE IMPACT OF
CERTAIN EVENTS, INCLUDING THE ISSUANCE OF EQUITY SECURITIES PURSUANT TO ANY
MANAGEMENT INCENTIVE COMPENSATION PLAN, AND OTHER FACTORS THAT GENERALLY
INFLUENCE THE PRICES OF SECURITIES.

Imperial assumed that the Projections were reasonably prepared in good faith and
on a basis reflecting the Debtors’ best estimates and judgments as to the future
operating and financial performance of the Reorganized Debtors. The Valuation
Analysis assumes that the actual performance of the Reorganized Debtors will
correspond to the Projections in all material respects. If the business performs
at levels below or above those set forth in the Projections, such performance
may have a materially negative or positive impact, respectively, on the
Valuation Analysis and estimated potential ranges of Enterprise Value
therein.    In preparing the Valuation Analysis, Imperial: (a) reviewed certain
historical financial information of the Debtors for recent years and interim
periods; (b) reviewed certain financial and operating data of the Debtors,
including the Projections; (c) discussed the Debtors’ operations and future
prospects with the Debtors’ senior management team and third-party advisors;
(d) reviewed certain publicly available

 

3



--------------------------------------------------------------------------------

financial data for, and considered the market value of, public companies that
Imperial deemed generally relevant in analyzing the value of the Reorganized
Debtors; (e) considered certain economic and industry information that Imperial
deemed generally relevant to the Reorganized Debtors; and (f) conducted such
other studies, analyses, inquiries, and investigations as deemed appropriate.
Imperial assumed and relied on the accuracy and completeness of all financial
and other information furnished to it by the Debtors’ management and other
parties as well as publicly available information. The Valuation Analysis does
not constitute a recommendation to any holder of Allowed Claims or any other
person as to how such person should vote or otherwise act with respect to the
Plan. Imperial has not been requested to, and does not express any view as to,
the potential value of the Reorganized Debtors’ securities at issuance or at any
other time.

Imperial did not estimate the value of any tax attributes nor did it estimate
the impact of any cancellation of indebtedness income on the Reorganized
Debtors’ Projections. Such matters are subject to many uncertainties and
contingencies that are difficult to predict. Any changes to the assumptions on
the availability of tax attributes or the impact of cancellation of indebtedness
income on the Reorganized Debtors’ Projections could materially impact
Imperial’s valuation analysis.

THE SUMMARY SET FORTH ABOVE DOES NOT PURPORT TO BE A COMPLETE DESCRIPTION OF THE
VALUATION ANALYSIS PERFORMED BY IMPERIAL. THE PREPARATION OF A VALUATION
ANALYSIS INVOLVES VARIOUS DETERMINATIONS AS TO THE MOST APPROPRIATE AND RELEVANT
METHODS OF FINANCIAL ANALYSIS AND THE APPLICATION OF THESE METHODS IN THE
PARTICULAR CIRCUMSTANCES AND, THEREFORE, SUCH AN ANALYSIS IS NOT READILY
SUITABLE TO SUMMARY DESCRIPTION. THE VALUATION ANALYSIS PERFORMED BY IMPERIAL IS
NOT NECESSARILY INDICATIVE OF ACTUAL VALUES OR FUTURE RESULTS, WHICH MAY BE
SIGNIFICANTLY MORE OR LESS FAVORABLE THAN THOSE DESCRIBED HEREIN.

IMPERIAL IS ACTING AS INVESTMENT BANKER TO THE DEBTORS, AND HAS NOT BEEN, WILL
NOT BE RESPONSIBLE FOR, AND WILL NOT PROVIDE ANY TAX, ACCOUNTING, ACTUARIAL,
LEGAL, OR OTHER SPECIALIST ADVICE

 

4



--------------------------------------------------------------------------------

EXHIBIT F

Rights Offering Procedures



--------------------------------------------------------------------------------

SAEXPLORATION HOLDINGS, INC. (THE “COMPANY”)

AMENDED RIGHTS OFFERING PROCEDURES8

 

  •  

Prepetition Term Loan Lenders: You and your affiliates combined must hold at
least $1,000,000 principal amount of Term Loan Claims to be able to exercise at
least one of your Subscription Rights to purchase Rights Offering Securities.

 

  •  

Prepetition Credit Agreement Lenders: You and your affiliates combined must hold
at least $300,000 principal amount of Credit Agreement Claims to be able to
exercise at least one of your Subscription Rights to purchase Rights Offering
Securities.

 

  •  

Backstop Parties: Pursuant to the Backstop Agreement, the Backstop Parties have
agreed not to exercise, and not permit any of their controlled affiliates to
exercise, any of their Subscription Rights and, in addition, will be required,
subject to the terms and conditions of the Backstop Agreement, to purchase any
Rights Offering Securities with respect to which Subscription Rights have not
been exercised.

 

  •  

If you exercise your Subscription Rights, you will have to PAY for such exercise
at the Purchase Price, as described further below.

 

  •  

You are not required to exercise any of your Subscription Rights, but you may do
so if you wish and if you follow the required procedures.

 

  •  

Additional information is provided in this document and in the Subscription Form
for Term Loan Lender Offering or Credit Agreement Lender Offering (each, a
“Subscription Form”) enclosed herewith.

 

The Rights Offering Securities comprise $15,000,000 aggregate principal amount
of term loans under the First Lien Exit Facility (the “New Term Loans”),
accompanied by 29,852,914 shares of New First Lien Exit Facility Equity.

 

Each Subscription Right and share of New First Lien Exit Facility Equity is
being distributed and issued by the Company without registration under the
Securities Act of 1933, as amended (the “Securities Act”), in reliance upon the
exemption provided by Section 4(a)(2) thereof and/or Regulation D thereunder or
another available exemption from registration under the Securities Act. None of
the Subscription Rights or the New First Lien Exit Facility Equity issuable upon
exercise of such


 

 

8 

Capitalized terms used and not defined herein shall have the meanings assigned
to them in the (i) Restructuring Support Agreement, dated as of August 27, 2020,
and amended on November 1, 2020 (including all the exhibits thereto, as may be
amended, supplemented or otherwise modified from time to time, the
“Restructuring Support Agreement”), (ii) Backstop Commitment Agreement, dated as
of August 27, 2020 (the “Backstop Agreement”) and (iii) Plan (as defined below).



--------------------------------------------------------------------------------

The Subscription Rights will not be detachable or transferable separately from
Term Loan Claims or Credit Agreement Claims, as applicable. Rather, the
Subscription Rights will trade together with the underlying Term Loan Claims or
Credit Agreement Claims and be evidenced by the underlying Term Loan Claims or
Credit Agreement Claims until the Subscription Instruction Deadline (as set
forth below), subject to such limitations, if any, that would be applicable to
the transferability of the underlying Term Loan Claims or Credit Agreement
Claims; and, provided further, that following the exercise of any Subscription
Rights, the holder thereof shall be prohibited from transferring or assigning
Term Loan Claims or Credit Agreement Claims, as applicable, corresponding to
such Subscription Rights until the termination or consummation of the Rights
Offering.

No New First Lien Exit Facility Equity may be sold or transferred except
pursuant to an exemption from registration under the Securities Act or the
securities laws of any state.

Rights Offering Securities are available only to, and any invitation, offer or
agreement to purchase will be entered into only with, Eligible Holders. Any
person who is not an Eligible Holder should not act or rely on this document or
any of its contents.

The Disclosure Statement has separately been distributed in connection with the
Debtors’ solicitation of votes to accept or reject the Plan and that document
sets forth important information, including risk factors, that should be
carefully read and considered by each Eligible Holder prior to making a decision
to participate in the Rights Offering. Additional copies of the Disclosure
Statement are available upon request from Epiq Corporate Restructuring, LLC (the
“Subscription Agent”) or on the restructuring website,
https://dm.epiq11.com/SAExploration.

The Rights Offering is being conducted by the Company in good faith and in
compliance with the Bankruptcy Code. In accordance with Section 1125(e) of the
Bankruptcy Code, a debtor or any of its agents that participate, in good faith
and in compliance with the applicable provisions of the Bankruptcy Code, in the
offer, issuance, sale, or purchase of a security offered or sold under the plan
of the debtor, of an affiliate participating in a joint plan with the debtor, or
of a newly organized successor to the debtor under the plan, is not liable, on
account of such participation, for violation of any applicable law, rule, or
regulation governing the offer, issuance, sale or purchase of securities.

The distribution or communication of these Rights Offering Procedures and the
issue of the New First Lien Exit Facility Equity in certain jurisdictions may be
restricted by law. No action has been taken or will be taken to permit the
distribution or communication of these Rights Offering Procedures in any
jurisdiction where any


 

2



--------------------------------------------------------------------------------

action for that purpose may be required. Accordingly, these Rights Offering
Procedures may not be distributed or communicated, and the New First Lien Exit
Facility Equity may not be subscribed, purchased or issued, in any jurisdiction
except in circumstances where such distribution, communication, subscription,
purchase or issue would comply with all applicable laws and regulations without
the need for the Company to take any action or obtain any consent, approval or
authorization therefor except for any notice filings required under U.S. federal
and applicable state securities laws.

The New First Lien Exit Facility Equity issued upon exercise of a Subscription
Right shall be stamped or otherwise imprinted with a legend in substantially the
following form:

“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS
ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

(1) REPRESENTS THAT (A) IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A
“QUALIFIED INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE
SECURITIES ACT) AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO
EACH SUCH ACCOUNT OR (B) IT IS AN “ACCREDITED INVESTOR” AS SUCH TERM IS DEFINED
IN RULE 501 OF REGULATION D OF THE SECURITIES ACT OR (C) IT IS A NON-U.S. PERSON
WITHIN THE MEANING OF REGULATION S UNDER THE SECURITIES ACT LOCATED OUTSIDE THE
UNITED STATES, AND

(2) AGREES FOR THE BENEFIT OF SAEXPLORATION HOLDINGS, INC. (THE “COMPANY”) THAT
IT WILL NOT OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY
BENEFICIAL INTEREST HEREIN PRIOR TO DATE THAT IS ONE YEAR AFTER ISSUE DATE
HEREOF, EXCEPT:

(A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, OR

(B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT, OR

(C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR

(D) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT; OR


 

3



--------------------------------------------------------------------------------

(E) PURSUANT TO AN OFFER AND SALE THAT OCCUR OUTSIDE THE UNITED STATES TO A
NON-U.S. PERSON WITHIN THE MEANING OF REGULATION S UNDER THE SECURITIES ACT.

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (2)(D)
ABOVE, THE COMPANY AND ITS TRANSFER AGENT RESERVE THE RIGHT TO REQUIRE THE
DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY
REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING
MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS.
NO REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.”


 

4



--------------------------------------------------------------------------------

Eligible Holders should note the following times relating to the Rights
Offering:

 

Date    Calendar Date    Event Subscription
Commencement
Date    November 6,
2020    Commencement of the Rights Offering and the first date on which Eligible
Holders of the Term Loan Claims and Credit Agreement Claims become eligible to
exercise Subscription Rights.     Subscription
Instruction
Deadline    December 3,
2020   

The deadline for Eligible Holders to subscribe for Rights Offering Securities.

The Eligible Holders’ Subscription Forms must be received by the Subscription
Agent at the address set forth in the Subscription Form by the Subscription
Instruction Deadline.

    Subscription
Payment
Deadline    December 5,
2020   

All Eligible Holders of Term Loan Claims and Credit Agreement Claims must pay
the Purchase Price to the Subscription Agent in accordance with the instructions
provided in the applicable Subscription Form.

Eligible Holders of Term Loan Claims and Credit Agreement Claims must pay the
applicable Purchase Price to the Subscription Agent by the Subscription Payment
Deadline.

To Eligible Holders:

On August 27, 2020, the Company and certain of its affiliates (collectively, the
“Debtors”) commenced voluntary cases captioned In re SAExploration Holdings,
Inc., et.al., Case No. 20-34306 jointly administered under chapter 11 of title
11 of the United States Code, 11 U.S.C. §§ 101 et seq., in the United States
Bankruptcy Court for the Southern District of Texas, Houston Division (the
“Bankruptcy Court”). On November 1, 2020, the Company filed the Debtors’ Second
Amended Chapter 11 Plan of Reorganization (as it may be further amended,
modified and supplemented from time to time, the “Plan”) with the Bankruptcy
Court, which is attached as Exhibit A to the Third Amended Disclosure Statement
for the Debtors’ Chapter 11 Plan of Reorganization (as may be amended from time
to time in accordance with its terms, the “Disclosure Statement”). Pursuant to
the Plan, each Eligible Holder is eligible to participate in the Rights
Offering. You are an Eligible Holder if you are any of the below:

 

  •  

Eligible Term Loan Lender. Each holder of a Term Loan Claim during the period
beginning on the Subscription Commencement Date and ending on the Subscription
Instruction Deadline that is, in each case, either (i) an Accredited Investor,
(ii) a QIB or (iii) a non-U.S. Person within the meaning of Regulation S under
the Securities Act located outside the United States and makes certain other
customary representations and warranties is an “Eligible Term Loan Lender”.

 

5



--------------------------------------------------------------------------------

  •  

Eligible Credit Agreement Lender. Each holder of a Credit Agreement Claim during
the period beginning on the Subscription Commencement Date and ending on the
Subscription Instruction Deadline that is, in each case, either (i) an
Accredited Investor, (ii) a QIB or (iii) a non-U.S. Person within the meaning of
Regulation S under the Securities Act located outside the United States and
makes certain other customary representations and warranties is an “Eligible
Credit Agreement Lender” (collectively with the Eligible Term Lenders, “Eligible
Holders”).

Each Eligible Holder is entitled to participate in the Rights Offering in
accordance with the terms and conditions of these Rights Offering Procedures.

For the avoidance of doubt, an Eligible Holder is anyone who holds the relevant
Term Loan Claims and/ or Credit Agreement Claims during the period beginning on
the Subscription Commencement Date and ending on the Subscription Instruction
Deadline (the “Rights Exercise Period”) and is either (i) an Accredited
Investor, (ii) a QIB or (iii) a non-U.S. Person within the meaning of Regulation
S under the Securities Act located outside the United States at all times during
the Rights Exercise Period. The Term Lender Rights Offering and the Credit
Agreement Rights Offering are collectively referred to herein as the “Rights
Offering”.

Only Eligible Holders that complete the eligibility certifications included as
part of the Subscription Form may participate in the Rights Offering.

Rights Offering Securities: Rights Offering Securities comprise $15,000,000 New
Term Loans and 29,852,914 shares of New First Lien Exit Facility Equity, with
each $1,000 principal amount of the New Term Loans accompanied by 1,990.194267
shares of New First Lien Exit Facility Equity.

Term Loan Claims: Pursuant to the Plan, each holder of Term Loan Claims during
the Rights Exercise Period will have the right (but not the obligation) to
subscribe for its pro rata portion of the Rights Offering Securities (the “Term
Lender Rights Offering,” and such Rights Offering Securities, the “Term Lender
Rights Offering Securities”) at the Purchase Price.

Credit Agreement Claims: Pursuant to the Plan, each holder of Credit Agreement
Claims during the Rights Exercise Period will have the right (but not the
obligation) to subscribe for its pro rata portion of the Rights Offering
Securities (the “Credit Agreement Rights Offering,” and such Rights Offering
Securities, the “Credit Agreement Rights Offering Securities”) at the Purchase
Price.

The “Purchase Price” for the Rights Offering Securities shall equal 100% of the
principal amount of the New Term Loans being purchased as part of the Rights
Offering Securities.

 

6



--------------------------------------------------------------------------------

No Eligible Holder shall be entitled to participate in the Rights Offering
unless the aggregate Purchase Price for the Rights Offering Securities it
subscribes for is received by the Subscription Agent by the Subscription Payment
Deadline.

The rights and obligations of the Backstop Parties in the Rights Offering shall
be governed by the Backstop Agreement to the extent the rights or obligations
set forth therein differ from the rights and obligations set forth in these
Rights Offering Procedures or any Subscription Form.

No interest is payable on any advanced funding of the Purchase Price. If the
Rights Offering is terminated for any reason, the aggregate Purchase Price
previously received by the Subscription Agent will be returned to Eligible
Holders as provided in Section 6 hereof. No interest will be paid on any
returned Purchase Price.

To participate in the Rights Offering, an Eligible Holder must complete all of
the steps outlined below. If an Eligible Holder does not complete all of the
steps outlined below by the Subscription Instruction Deadline or the
Subscription Payment Deadline or Funding Deadline, as applicable, such Eligible
Holder shall be deemed to have forever and irrevocably relinquished and waived
its right to participate in the Rights Offering.

 

  1.

Rights Offering

Eligible Holders that have provided the eligibility certifications included in
the Subscription Forms have the right, but not the obligation, to participate in
the Rights Offering.

During the Rights Exercise Period, (i) Eligible Term Loan Lenders are eligible
to subscribe for their pro rata portion of the Term Lender Rights Offering
Securities, and (ii) Eligible Credit Agreement Lenders are eligible to subscribe
for their pro rata portion of the Credit Agreement Rights Offering Securities.

Subject to the terms and conditions set forth in the Plan and these Rights
Offering Procedures, each Eligible Term Loan Lender during the Rights Exercise
Period is entitled to subscribe for $303.0303 of Term Loan Rights Offering
Securities per $1,000 of principal amount of Term Loan Claims held. You and your
affiliates combined must hold at least $1,000,000 principal amount of Term Loan
Claims to be able to exercise at least one Subscription Right.

Subject to the terms and conditions set forth in the Plan and these Rights
Offering Procedures, each Eligible Credit Agreement Lender during the Rights
Exercise Period is entitled to subscribe for $303.0303 of Credit Agreement
Rights Offering Securities per $1,000 of principal amount of Credit Agreement
Claims held. You and your affiliates combined must hold at least $300,000
principal amount of Credit Agreement Claims to be able to exercise at least one
Subscription Right.

There will be no over-subscription privilege in the Rights Offering. Any Rights
Offering Securities that are unsubscribed by the Eligible Holders entitled
thereto will not be offered

 

7



--------------------------------------------------------------------------------

to other Eligible Holders but will be purchased by the applicable Backstop
Parties in accordance with the Backstop Agreement. Each Backstop Party has
agreed (x) not to exercise, and not to permit any of its controlled affiliates
to exercise, any Subscription Rights, and (y) to purchase its pro rata portion
of the unsubscribed Rights Offering Securities (provided that no Backstop Party
will be required to purchase such unsubscribed Rights Offering Securities for an
aggregate purchase price in excess of such Backstop Party’s Backstop
Commitment), in each case subject to the terms and conditions of the Backstop
Agreement.

Eligible Holders will be subject to restrictions under the Securities Act on
their ability to resell the shares of New First Lien Exit Facility Equity, as
discussed in more detail in Article VI of the Disclosure Statement, entitled
“Transfer Restrictions and Consequences under Federal Securities Laws.”

SUBJECT TO THE TERMS AND CONDITIONS OF THE RIGHTS OFFERING PROCEDURE, ALL
SUBSCRIPTIONS SET FORTH IN THE APPLICABLE SUBSCRIPTION FORM(S) ARE IRREVOCABLE.

 

  2.

Rights Exercise Period

The Rights Offering will commence on the Subscription Commencement Date and will
expire at the Subscription Instruction Deadline. Each Eligible Holder intending
to purchase Rights Offering Securities in any Rights Offering must affirmatively
elect to exercise its Subscription Rights in the manner set forth in the
applicable Subscription Form by the Subscription Instruction Deadline and must
pay for any exercised Subscription Rights by the applicable deadline.

Any exercise (including payment) of the Subscription Rights to purchase Term
Lender Rights Offering Securities (the “Term Lender Subscription Rights”) by an
Eligible Term Lender after the Subscription Instruction Deadline will not be
allowed and any purported exercise (including payment) received by the
Subscription Agent after the Subscription Instruction Deadline, regardless of
when the documents or payment relating to such exercise were sent, will not be
honored, except that the Company shall have the discretion, with the consent of
the Required Backstop Parties, to allow any exercise of Term Lender Subscription
Rights after the Subscription Instruction Deadline.

Any exercise (including payment) of the Subscription Rights to purchase Credit
Agreement Rights Offering Securities (the “Credit Agreement Subscription Rights”
and, together with the Term Lender Subscription Rights, the “Subscription
Rights”) by an Eligible Credit Agreement Lender after the Subscription
Instruction Deadline will not be allowed and any purported exercise (including
payment) received by the Subscription Agent after the Subscription Instruction
Deadline, regardless of when the documents or payment relating to such exercise
were sent, will not be honored, except that the Company shall have the
discretion, with the consent of the Required Backstop Parties, to allow any
exercise of Credit Agreement Subscription Rights after the Subscription
Instruction Deadline.

 

8



--------------------------------------------------------------------------------

The Subscription Instruction Deadline may be extended by the Company with the
prior written consent of the Required Backstop Parties, or as required by law.

 

  3.

Delivery of Subscription Documents

Each Eligible Holder may exercise all or any portion of such Eligible Holder’s
Subscription Rights, but subject to the terms and conditions contained herein.
In order to facilitate the exercise of the Subscription Rights, beginning on the
Subscription Commencement Date, the applicable Subscription Form and these
Rights Offering Procedures will be sent to Eligible Holders at that time,
together with appropriate instructions for the proper completion, due execution
and timely delivery of the executed Subscription Form and the payment of the
applicable aggregate Purchase Price for its Rights Offering Securities.

 

  4.

Exercise of Subscription Rights; Payment

In order to validly exercise its Term Lender Subscription Rights and/or its
Credit Agreement Subscription Rights, all Eligible Holders must:

(a) return duly completed and executed applicable Subscription Forms to the
Subscription Agent (with accompanying IRS Form W-9 or appropriate IRS Form W-8,
as applicable); and

(b) pay the applicable Purchase Price to the Subscription Agent by wire transfer
ONLY of immediately available funds in accordance with the wire instructions
included in the Subscription Form by the Subscription Payment Deadline.

 

  5.

Transfer Restriction; Revocation

 

  •  

The Subscription Rights will not be detachable or transferable separately from
Term Loan Claims or Credit Agreement Claims, as applicable. If any Subscription
Rights are transferred by an Eligible Holder in contravention of the foregoing,
the Subscription Rights will be cancelled, and neither such Eligible Holder nor
the purported transferee will receive any Rights Offering Securities otherwise
purchasable on account of such transferred Subscription Rights;

 

  •  

The Subscription Rights together with the underlying Term Loan Claims or Credit
Agreement Claims, as applicable, will trade together as a unit, subject to such
limitations, if any, that would be applicable to the transferability of the
underlying Term Loan Claims or Credit Agreement Claims, as applicable; and

 

  •  

Once an Eligible Holder has properly exercised its Subscription Rights, subject
to the terms and conditions contained in these Rights Offering Procedures and
the Backstop Agreement, such exercise will be irrevocable. Moreover, following
the exercise of any Subscription Rights, the holder thereof shall be prohibited
from transferring or assigning Term Loan Claims or Credit Agreement Claims, as
applicable, corresponding to such Subscription Rights until the termination or
consummation of the Rights Offering.

 

9



--------------------------------------------------------------------------------

  6.

Release of cash to Debtors/Termination/Return of Payment

(a) The cash paid to the Subscription Agent in accordance with these Rights
Offering Procedures will be deposited and held by the Subscription Agent in a
segregated account until released to the Debtors in connection with the
settlement of the Rights Offering on the Effective Date. The Subscription Agent
may not use such cash for any other purpose and may not encumber or permit such
cash to be encumbered with any lien or similar encumbrance. The cash held by the
Subscription Agent hereunder shall not be deemed part of the Debtors’ bankruptcy
estates.

(b) Unless the Effective Date has occurred, the Rights Offering will be deemed
automatically terminated without any action of any party upon the earlier of
(i) termination of the Backstop Agreement in accordance with its terms,
(ii) termination of the Restructuring Support Agreement in accordance with its
terms and (iii) the revocation or withdrawal of the Plan by the Debtors. In the
event the Rights Offering is terminated, any payments received pursuant to these
Rights Offering Procedures will be returned, without interest, to the applicable
Eligible Holder as soon as reasonably practicable.

 

  7.

Know-Your-Customer and Other Requirements

On or prior to five (5) Business Days prior to the Effective Date, each Eligible
Holder that has exercised its Subscription Rights must provide the
administrative agent for the First Lien Exit Facility (the “First Lien Exit
Agent”) with the following: (i) a completed administrative questionnaire in the
form provided by the First Lien Exit Agent, (ii) all know-your-customer (“KYC”)
information, tax forms, and other documents required by the First Lien Exit
Agent, and (iii) a duly executed signature page to the credit agreement for the
First Lien Exit Facility (collectively, the “First Lien Exit Lender
Documentation”). The form of administrative questionnaire, list of required KYC
information and tax forms, and signature page shall be provided by the
Subscription Agent promptly after the Subscription Instruction Deadline to
Eligible Holders that exercised their Subscription Rights. Each Eligible
Holder’s participation in the Rights Offering shall be subject to the First Lien
Exit Agent’s satisfactory review of such Eligible Holder’s First Lien Exit
Lender Documentation.

 

  8.

Settlement of the Rights Offering and Distribution of the Rights Offering
Securities

The settlement of the Rights Offering is conditioned on confirmation of the Plan
by the Bankruptcy Court, compliance by the Debtors with these Rights Offering
Procedures, and the substantially simultaneous occurrence of the Effective Date.

The New First Lien Exit Facility Equity will be issued directly to the Eligible
Holders in book-entry form on the books of the transfer agent.

 

10



--------------------------------------------------------------------------------

The New Term Loans will be issued directly to the Eligible Holders on the loan
register of the First Lien Exit Agent.

Special Note for the Backstop Parties:

Subject to the terms and conditions of the Backstop Agreement, each Backstop
Party has agreed not to exercise, and not to permit any of its controlled
affiliates to exercise, any Subscription Rights. Following the Subscription
Instruction Deadline, each Backstop Party will receive a Backstop Notice from
the Subscription Agent that will set out such Backstop Party’s Backstop
Commitment and the Funding Amount.

 

  9.

Fractional Rights Offering Securities

No fractional Rights Offering Securities will be issued in the Rights Offering.
All Rights Offering Securities will be calculated such that (a) fractions of
one-half or greater shall be rounded to the next higher $1,000 and (b) fractions
of less than one-half shall be rounded to the next lower $1,000. No compensation
shall be paid, whether in cash or otherwise, in respect of any rounded-down
amounts.

 

  10.

Validity of Exercise of Subscription Rights

All questions concerning the timeliness, viability, form and eligibility of any
exercise of Subscription Rights will be determined in good faith by the Debtors
in consultation with the Required Backstop Parties, and, if necessary, subject
to a final and binding determination by the Bankruptcy Court. The Debtors, with
the consent of the Required Backstop Parties, may waive or reject any defect or
irregularity in, or permit such defect or irregularity to be corrected within
such time as they may determine in good faith, the purported exercise of any
Subscription Rights. Subscriptions will be deemed not to have been received or
accepted until all irregularities have been waived or cured within such time as
the Debtors determine in good faith in consultation with the Required Backstop
Parties.

Before exercising any Subscription Rights, Eligible Holders should read the
Disclosure Statement and the Plan for information relating to the Debtors and
the risk factors to be considered.

All calculations, including, to the extent applicable, the calculation of
Eligible Holders’ Rights Offering Securities, shall each be made in good faith
by the Company with the consent of the Required Backstop Parties and in each
case in accordance with these Rights Offering Procedures and the Plan, and any
disputes regarding such calculations shall be subject to a final and binding
determination by the Bankruptcy Court.

 

  11.

Modification of Procedures

With the prior written consent of the Required Backstop Parties, the Debtors
reserve the right to modify these Rights Offering Procedures, or adopt
additional procedures consistent with these Rights Offering Procedures, to
effectuate the Rights Offering and to issue the Rights Offering Securities,
provided, however, that the Debtors shall provide prompt

 

11



--------------------------------------------------------------------------------

written notice to each Eligible Holder of any material modification to these
Rights Offering Procedures made after the Subscription Commencement Date by
posting a notice with respect to the modified or additional procedures on the
Debtors’ case website, provided further that any amendments or modifications to
the terms of the Rights Offering are subject to the provisions of Section 8.5 of
the Backstop Agreement, mutatis mutandis. In so doing, and subject to the
consent of the Required Backstop Parties, the Debtors may execute and enter into
agreements and take further action that the Debtors determine in good faith is
necessary and appropriate to effectuate and implement the Rights Offering and
the issuance of the Rights Offering Securities.

The Debtors reserve the right to request additional information from any
participant in the Rights Offering to confirm that such participant is an
Eligible Holder.

 

  12.

Inquiries and Transmittal of Documents; Subscription Agent

The Rights Offering Instructions for Eligible Holders attached hereto should be
carefully read and strictly followed by the Eligible Holders.

Questions relating to the Rights Offering should be directed to the Subscription
Agent via email to Tabulation@epiqglobal.com (with a reference to “SAE Rights”
in the subject line). Please note that the Subscription Agent is only able to
respond to procedural questions regarding the Rights Offering, and cannot
provide any information beyond that included in these Rights Offering Procedures
and the Subscription Forms, as applicable.

The risk of non-delivery of any instructions, documents, and payments to the
Subscription Agent is on the Eligible Holder electing to exercise its
Subscription Rights and not the Debtors, the Subscription Agent, or the Backstop
Parties.

Please note that each Eligible Holder that exercises its Subscription Rights
must provide its First Lien Exit Lender Documentation to the First Lien Exit
Agent on or before five (5) Business Days prior to the Effective Date.

 

12



--------------------------------------------------------------------------------

SAEXPLORATION HOLDINGS, INC.

RIGHTS OFFERING INSTRUCTIONS FOR ELIGIBLE HOLDERS

To elect to participate in the Rights Offering, you must follow the instructions
set out below:

 

4.

Insert the principal amount of the Credit Agreement Claims or Term Loan Claims,
as applicable, that you hold in Item 1 of your applicable Subscription Form(s)
(if you do not know such amount, please contact the applicable trustee or
administrative agent immediately).

 

5.

Complete the worksheet in Item 2 of your applicable Subscription Form(s), which
calculates the maximum number of Rights Offering Securities available for you to
purchase. Such amount must be rounded down to the nearest $1,000 of New Term
Loans if the fraction is less than one-half and rounded up to the nearest $1,000
if the fraction is one-half or greater. The number of shares of New First Lien
Exit Facility Equity will be automatically linked to the amount of New Term
Loans you elect to purchase.

 

6.

Complete Item 3 of your applicable Subscription Form(s) to indicate the
principal amount of New Term Loans you elect to purchase (which amount may not
exceed the maximum number of Rights Offering Securities available for you to
purchase), and calculate in Item 3 the aggregate Purchase Price for the Rights
Offering Securities that you elect to purchase.

 

7.

Complete the eligibility certifications in Item 4 of your applicable
Subscription Form(s).

 

8.

Read, complete and sign the certification in Item 7 of your applicable
Subscription Form(s). Such execution shall indicate your acceptance and approval
of the terms and conditions set forth in these Rights Offering Procedures.

 

9.

Return your applicable signed Subscription Form(s) to the Subscription Agent by
the Subscription Instruction Deadline.

 

10.

Pay the applicable Purchase Price.

 

  •  

The Subscription Instruction Deadline is December 3, 2020.

 

  •  

The Subscription Payment Deadline is December 5, 2020.

 

13



--------------------------------------------------------------------------------

SAEXPLORATION HOLDINGS, INC.

SUBSCRIPTION FORM

FOR USE BY ELIGIBLE HOLDERS OF

CREDIT AGREEMENT CLAIMS

IN CONNECTION WITH DEBTORS’

THIRD AMENDED DISCLOSURE STATEMENT

DATED NOVEMBER 1, 2020

 

SUBSCRIPTION INSTRUCTION DEADLINE

 

AND

 

SUBSCRIPTION PAYMENT DEADLINE

 

The Subscription Instruction Deadline is December 3, 2020.

 

The Subscription Payment Deadline is December 5, 2020.

 

 

The Rights Offering Securities comprise $15,000,000 aggregate principal amount
of term loans under the First Lien Exit
Facility (the “New Term Loans”), accompanied by 29,852,914 shares of New First
Lien Exit Facility Equity. The Credit
Agreement Rights Offering Securities comprise approximately $6,212,000 aggregate
principal amount of the New Term
Loans, accompanied by 12,363,328 shares of New First Lien Exit Facility Equity.

 

 

You and your affiliates combined must hold at least $300,000 principal amount of
Credit Agreement Claims to be able to
exercise at least one of your Subscription Rights. You must not be a Backstop
Party or a controlled affiliate of a Backstop
Party to be able to exercise your Subscription Rights.

 

If you wish to exercise your Subscription Rights you must (i) return your
Subscription Form so that it is received by the
Subscription Agent by the Subscription Instruction Deadline, and (ii) submit
your payment by wire transfer of the aggregate
Purchase Price so that it is received by the Subscription Payment Deadline, or
your subscription will not be counted and will
be deemed forever relinquished and waived.

 

The shares of the New First Lien Exit Facility Equity are being distributed and
issued by the Debtors without registration
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon the exemption provided by
Section 4(a)(2) thereof and/or Regulation D thereunder or another available
exemption from registration under the Securities
Act.



--------------------------------------------------------------------------------

None of the New First Lien Exit Facility Equity has been or, at the time of
original issuance, will be registered under the Securities Act, nor any State
law requiring registration for offer or sale of a security.

 

No New First Lien Exit Facility Equity may be sold or transferred except
pursuant to an exemption from registration under the Securities Act or the
securities laws of any state.

 

Rights Offering Securities are available only to, and any invitation, offer or
agreement to purchase will be entered into only with Eligible Holders (as
defined below). Any person who is not an Eligible Holder should not act or rely
on this document or any of its contents.

 

Please consult the Plan, the Disclosure Statement and the Rights Offering
Procedures (including the Rights Offering Instructions attached thereto) for
additional information with respect to this Subscription Form. Any terms
capitalized but not defined herein shall have the meaning as set forth in the
Plan or the Rights Offering Procedures.

If you have any questions, please contact the Subscription Agent via email to
Tabulation@epiqglobal.com (with a reference to “SAE Rights” in the subject
line).

The New First Lien Exit Facility Equity will be issued directly to the Eligible
Holders in book-entry form on the books of the transfer agent.

Prepetition Credit Agreement Lenders who validly subscribe will receive their
aggregate principal amount of the New Term Loans on the loan register of the
First Lien Exit Agent.

 

Item 1.

Amount of Credit Agreement Claims

I certify that I am the Prepetition Credit Agreement Lender of the Credit
Agreement Claims in the following amount (insert amount on the line below) or
that I am the authorized signatory of that Prepetition Credit Agreement Lender.

Insert the principal amount of the Credit Agreement Claims

 

 

 

2



--------------------------------------------------------------------------------

Item 2.         Rights Calculation. Calculate the maximum aggregate principal
amount of New Term Loans and the number of shares of New First Lien Exit
Facility Equity. The number of Credit Agreement Rights Offering Securities for
which you may subscribe, based on the amount shown above, is calculated as
follows:

 

BOX A                   BOX B          

_____________________________

(Insert principal amount of Credit Agreement Claims from Item 1 above divided by
$1,000. Do not round to the nearest cent.)

   X    $303.0303    =   

$____________________

(Maximum dollar amount of the New Term Loans) (Must be denominated in round
thousands; Round DOWN to nearest thousand if the fraction is less than one-half
and UP to the nearest thousand if the fraction is one-half or greater)

Each Eligible Holder is entitled to subscribe for $303.0303 dollar amount of New
Term Loans and 603.08917 shares of New First Lien Exit Facility Equity per
$1,000 of principal amount of the Credit Agreement Claims, subject to the
individual limits included in the calculations in the table above. Actual shares
issued will be rounded to the nearest whole share (i.e. round DOWN to nearest
share if the fraction is less than one-half and UP to the nearest share if the
fraction is one-half or greater).

To subscribe, review and complete all items below, including Items 3, 4, 5, 6
and 7.

 

3



--------------------------------------------------------------------------------

Item 3.         Exercise Instruction. Principal Amount of New Term Loans and
Purchase Price. By filling in the above and the following blanks, you are
indicating that the undersigned Eligible Holder is interested in purchasing the
principal amount of Credit Agreement Rights Offering Securities specified in Box
C (associated with the amount of Term Loan Claims shown in Box A) at the
aggregate Purchase Price shown in Box D, on the terms and subject to the
conditions set forth in the Rights Offering Procedures

 

BOX C                   BOX D          

$_______________________

(Insert principal amount of New Term Loans you wish to purchase in the Rights
Offering (may not exceed maximum amount shown above in Box B)

(Must be denominated in round thousands)

   X    100.00%    =   

$____________________

(Dollar amount of the New Term Loans) (Must be denominated in round thousands)

Along with each $1,000 of principal amount of the New Term Loans, Eligible
Holders will automatically receive 603.08917 shares of New First Lien Exit
Facility Equity subject to the rounding provisions noted above.

 

Item 4.

Eligible Holder Certification.

(This section is for all parties who wish to participate in the Rights
Offering).

The undersigned is an Eligible Holder (as defined in the Rights Offering
Procedures), meaning that such holder (please check one):

 

☐

has reviewed the definition of accredited investor annexed hereto in Exhibit A
and is an accredited investor within the meaning of Rule 501(a) promulgated
under Regulation D of the Securities Act;

 

☐

has reviewed the definition of qualified institutional buyer annexed hereto in
Exhibit A and is a qualified institutional buyer as defined in Rule 144A under
the Securities Act; or

 

☐

has reviewed the definition of U.S. Person annexed hereto in Exhibit A and is a
non-U.S. Person within the meaning of Regulation S under the Securities Act
located outside the United States.

 

4



--------------------------------------------------------------------------------

Item 5.

Administrative and Registration Details.

Administrative details for the New Term Loans and registration details for the
New First Lien Exit Facility Equity will be required from all participating
Eligible Holders. Further information will be provided to Eligible Holders who
participate in the Rights Offering so that required details may be submitted,
and will be sent to the Eligible Holder at the email address listed below.
Please print very clearly:

 

Insert email

address for

Eligible Holder:

   

 

5



--------------------------------------------------------------------------------

Item 6.

Payment and Delivery Instructions.

For all Eligible Holders, payment of the aggregate Purchase Price shown in Box D
above shall be made by Subscription Payment Deadline by wire transfer ONLY of
immediately available funds in accordance with the wire instructions shown
below.

Delivery of Subscription Form

You must deliver the completed Subscription form to the Subscription Agent so
that it is received by the Subscription Agent by the Subscription Instruction
Deadline:

Via email to: Tabulation@epiqglobal.com

(with a reference to “SAE Rights” in the subject line)

If you have any questions, please contact the Subscription Agent via email to
Tabulation@epiqglobal.com (with a reference to “SAE Rights” in the subject
line).

Wire instructions for the payment of the amount shown in Box D:

You must wire the necessary funds so they are received in the following account
by the Subscription Payment Deadline:

 

Account Name:    Epiq Corporate Restructuring LLC as Subscription Agent for
SAExploration Holdings Bank Account No.:      ABA/Routing No.:      Bank Name:
     Bank Address:      Reference:    SAExploration Holdings Rights Offer

Insert YOUR wire information in the event a refund is needed:

 

Account Name:

   

Bank Account No.:

   

ABA/Routing No.:

   

Bank Name:

   

Bank Address:

   

Reference:

   

 

                        PAYMENT MUST BE MADE BY THE SUBSCRIPTION PAYMENT
DEADLINE.                    

 

6



--------------------------------------------------------------------------------

Item 7. Certification.

The undersigned hereby certifies that (i) the undersigned is the Prepetition
Credit Agreement Lender of the Credit Agreement Claims set forth in Item 1 above
(the “Holder”), or the authorized signatory (the “Authorized Signatory”) of such
holder acting on behalf of the Holder, (ii) the Holder has reviewed a copy of
the Plan, the Disclosure Statement and the Rights Offering Procedures (including
the Rights Offering Instructions attached thereto) and (iii) the Holder is an
Eligible Holder (as described in Item 4) and understands that the exercise of
the rights under the Credit Agreement Rights Offering is subject to all the
terms and conditions set forth in the Plan and the Rights Offering Procedures.

By completing and returning this Subscription Form, the Eligible Holder (or the
Authorized Signatory on behalf of the Holder) is committing to (i) continue to
hold the Credit Agreement Claims shown in Box A until the termination or
consummation of the Rights Offering, (ii) subscribe for the number of Credit
Agreement Rights Offering Securities shown in Box C above, (iii) pay the
aggregate Purchase Price listed in Box D above by the Subscription Payment
Deadline, (iv) vote to accept the Plan (which vote shall not be withdrawn,
changed, amended or revoked) and (v) provide its First Lien Exit Lender
Documentation to the First Lien Exit Agent on or before five (5) Business Days
prior to the Effective Date.

The Holder (or the Authorized Signatory on behalf of such Holder) acknowledges
that, by executing this Subscription Form, the Eligible Holder named below has
elected to subscribe for the number of Credit Agreement Rights Offering
Securities designated in Box C above and will be bound to pay the aggregate
Purchase Price listed in Box D above for the Credit Agreement Rights Offering
Securities it has subscribed for and that it may be liable to the Debtors to the
extent of any nonpayment.

Date:                                                                   
                  

Name of Eligible Holder:                                                     

Signature:                                                                  
           

Name of Signatory:                                                             

Title:                                                                   
                  

Telephone Number:                                                              

Email:                                                                   
                  

YOU MUST RETURN THIS FORM DIRECTLY TO THE SUBSCRIPTION AGENT SO THAT IT IS
RECEIVED BY THE SUBSCRIPTION INSTRUCTION DEADLINE. YOU MUST WIRE YOUR PAYMENT SO
IT IS RECEIVED BY THE SUBSCRIPTION PAYMENT DEADLINE.

 

7



--------------------------------------------------------------------------------

EXHIBIT A

“Accredited Investor” as defined in Rule 501 of Regulation D of the Securities
Act shall mean any person who comes within any of the following categories, at
the time of the sale of the securities to the person:

 

(1)

Any bank as defined in Section 3(a)(2) of the Securities Act of 1933 (the
“Act”), or any savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Act whether acting in its individual or fiduciary
capacity; any broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934, as amended; any insurance company as defined in
Section 2(a)(13) of the Act; any investment company registered under the
Investment Company Act of 1940 or a business development company as defined in
Section 2(a)(48) of that Act; any Small Business Investment Company licensed by
the U.S. Small Business Administration under Section 301(c) or (d) of the Small
Business Investment Act of 1958; any plan established and maintained by a state,
its political subdivisions, or any agency or instrumentality of a state or its
political subdivisions for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; any employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974 if the investment decision
is made by a plan fiduciary, as defined in Section 3(21) of such act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are Accredited Investors;

 

(2)

Any private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;

 

(3)

Any organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;

 

(4)

Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

 

(5)

Any natural person whose individual net worth, or joint net worth with that
person’s spouse, exceeds $1,000,000;

(i) Except as provided in clause (ii) paragraph (5), for purposes of calculating
net worth under this paragraph (5):

(A) The person’s primary residence shall not be included as an asset;

 

8



--------------------------------------------------------------------------------

(B) Indebtedness that is secured by the person’s primary residence, up to the
estimated fair market value of the primary residence at the time of the sale of
securities, shall not be included as a liability (except that if the amount of
such indebtedness outstanding at the time of sale of securities exceeds the
amount outstanding 60 days before such time, other than as a result of the
acquisition of the primary residence, the amount of such excess shall be
included as a liability); and

(C) Indebtedness that is secured by the person’s primary residence in excess of
the estimated fair market value of the primary residence at the time of the sale
of securities shall be included as a liability;

(ii) Clause (i) of this paragraph (5) will not apply to any calculation of a
person’s net worth made in connection with a purchase of securities in
accordance with a right to purchase such securities, provided that:

(A) Such right was held by the person on July 20, 2010;

(B) The person qualified as an Accredited Investor on the basis of net worth at
the time the person acquired such right; and

(C) The person held securities of the same issuer, other than such right, on
July 20, 2010.

 

(6)

Any natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year;

 

(7)

Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) under the Act; and

 

(8)

Any entity in which all of the equity owners are Accredited Investors.

“Qualified institutional buyer” as defined in Rule 144A under the Securities Act
shall mean:

 

(i)

Any of the following entities, acting for its own account or the accounts of
other qualified institutional buyers, that in the aggregate owns and invests on
a discretionary basis at least $100 million in securities of issuers that are
not affiliated with the entity:

(A) Any insurance company as defined in section 2(a)(13) of the Act;

 

9



--------------------------------------------------------------------------------

(B) Any investment company registered under the Investment Company Act or any
business development company as defined in section 2(a)(48) of that Act;

(C) Any Small Business Investment Company licensed by the U.S. Small Business
Administration under section 301(c) or (d) of the Small Business Investment Act
of 1958;

(D) Any plan established and maintained by a state, its political subdivisions,
or any agency or instrumentality of a state or its political subdivisions, for
the benefit of its employees;

(E) Any employee benefit plan within the meaning of title I of the Employee
Retirement Income Security Act of 1974;

(F) Any trust fund whose trustee is a bank or trust company and whose
participants are exclusively plans of the types identified in paragraph
(a)(1)(i) (D) or (E) of this section, except trust funds that include as
participants individual retirement accounts or H.R. 10 plans.

(G) Any business development company as defined in section 202(a)(22) of the
Investment Advisers Act of 1940;

(H) Any organization described in section 501(c)(3) of the Internal Revenue
Code, corporation (other than a bank as defined in section 3(a)(2) of the Act or
a savings and loan association or other institution referenced in section
3(a)(5)(A) of the Act or a foreign bank or savings and loan association or
equivalent institution), partnership, or Massachusetts or similar business
trust; and

(I) Any investment adviser registered under the Investment Advisers Act.

 

(ii)

Any dealer registered pursuant to section 15 of the Exchange Act, acting for its
own account or the accounts of other qualified institutional buyers, that in the
aggregate owns and invests on a discretionary basis at least $10 million of
securities of issuers that are not affiliated with the dealer, Provided, That
securities constituting the whole or a part of an unsold allotment to or
subscription by a dealer as a participant in a public offering shall not be
deemed to be owned by such dealer;

 

(iii)

Any dealer registered pursuant to section 15 of the Exchange Act acting in a
riskless principal transaction on behalf of a qualified institutional buyer;

 

10



--------------------------------------------------------------------------------

(iv)

Any investment company registered under the Investment Company Act, acting for
its own account or for the accounts of other qualified institutional buyers,
that is part of a family of investment companies which own in the aggregate at
least $100 million in securities of issuers, other than issuers that are
affiliated with the investment company or are part of such family of investment
companies. Family of investment companies means any two or more investment
companies registered under the Investment Company Act, except for a unit
investment trust whose assets consist solely of shares of one or more registered
investment companies, that have the same investment adviser (or, in the case of
unit investment trusts, the same depositor), Provided That, for purposes of this
section:

(A) Each series of a series company (as defined in Rule 18f-2 under the
Investment Company Act [17 CFR 270.18f-2]) shall be deemed to be a separate
investment company; and

(B) Investment companies shall be deemed to have the same adviser (or depositor)
if their advisers (or depositors) are majority-owned subsidiaries of the same
parent, or if one investment company’s adviser (or depositor) is a
majority-owned subsidiary of the other investment company’s adviser (or
depositor);

 

(v)

Any entity, all of the equity owners of which are qualified institutional
buyers, acting for its own account or the accounts of other qualified
institutional buyers; and

 

(vi)

Any bank as defined in section 3(a)(2) of the Act, any savings and loan
association or other institution as referenced in section 3(a)(5)(A) of the Act,
or any foreign bank or savings and loan association or equivalent institution,
acting for its own account or the accounts of other qualified institutional
buyers, that in the aggregate owns and invests on a discretionary basis at least
$100 million in securities of issuers that are not affiliated with it and that
has an audited net worth of at least $25 million as demonstrated in its latest
annual financial statements, as of a date not more than 16 months preceding the
date of sale under the Rule in the case of a U.S. bank or savings and loan
association, and not more than 18 months preceding such date of sale for a
foreign bank or savings and loan association or equivalent institution.

“U.S. Person” as defined in Rule 902 of Regulation S under the Securities Act
shall mean:

 

(i)

Any natural person resident in the United States;

 

(ii)

Any partnership or corporation organized or incorporated under the laws of the
United States;

 

(iii)

Any estate of which any executor or administrator is a U.S. person;

 

11



--------------------------------------------------------------------------------

(iv)

Any trust of which any trustee is a U.S. person;

 

(v)

Any agency or branch of a foreign entity located in the United States;

 

(vi)

Any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;

 

(vii)

Any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and

 

(viii)

Any partnership or corporation if:

(A) Organized or incorporated under the laws of any foreign jurisdiction; and

(B) Formed by a U.S. person principally for the purpose of investing in
securities not registered under the Securities Act, unless it is organized or
incorporated, and owned, by Accredited Investors who are not natural persons,
estates or trusts.

For purposes of Rule 902 of Regulation S under the Securities Act, the following
are not “U.S. persons”:

 

(i)

Any discretionary account or similar account (other than an estate or trust)
held for the benefit or account of a non-U.S. person by a dealer or other
professional fiduciary organized, incorporated, or (if an individual) resident
in the United States;

 

(ii)

Any estate of which any professional fiduciary acting as executor or
administrator is a U.S. person if:

(A) An executor or administrator of the estate who is not a U.S. person has sole
or shared investment discretion with respect to the assets of the estate; and

(B) The estate is governed by foreign law;

 

(iii)

Any trust of which any professional fiduciary acting as trustee is a U.S.
person, if a trustee who is not a U.S. person has sole or shared investment
discretion with respect to the trust assets, and no beneficiary of the trust
(and no settlor if the trust is revocable) is a U.S. person;

 

(iv)

An employee benefit plan established and administered in accordance with the law
of a country other than the United States and customary practices and
documentation of such country;

 

12



--------------------------------------------------------------------------------

(v)

Any agency or branch of a U.S. person located outside the United States if:

(A) The agency or branch operates for valid business reasons; and

(B) The agency or branch is engaged in the business of insurance or banking and
is subject to substantive insurance or banking regulation, respectively, in the
jurisdiction where located; and

 

(vi)

The International Monetary Fund, the International Bank for Reconstruction and
Development, the Inter-American Development Bank, the Asian Development Bank,
the African Development Bank, the United Nations, and their agencies, affiliates
and pension plans, and any other similar international organizations, their
agencies, affiliates and pension plans.

 

13



--------------------------------------------------------------------------------

SAEXPLORATION HOLDINGS, INC.

SUBSCRIPTION FORM

FOR USE BY ELIGIBLE HOLDERS OF

CLAIMS UNDER THE PREPETITION TERM LOAN

IN CONNECTION WITH DEBTORS’

THIRD AMENDED DISCLOSURE STATEMENT

DATED NOVEMBER 1, 2020

 

 

SUBSCRIPTION INSTRUCTION DEADLINE

 

AND

 

SUBSCRIPTION PAYMENT DEADLINE

 

The Subscription Instruction Deadline is December 3, 2020.

 

The Subscription Payment Deadline is December 5, 2020.

 

 

The Rights Offering Securities comprise $15,000,000 aggregate principal amount
of term loans under the First Lien Exit Facility (the “New Term Loans”),
accompanied by 29,852,914 shares of New First Lien Exit Facility Equity. The
Term Lender Rights Offering Securities comprise approximately $8,788,000
aggregate principal amount of the New Term Loans, accompanied by 17,489,586
shares of New First Lien Exit Facility Equity.

 

 

You and your affiliates combined must hold at least $1,000,000 principal amount
of Term Loan Claims to be able to exercise at least one of your Subscription
Rights. You must not be a Backstop Party or a controlled affiliate of a Backstop
Party to be able to exercise your Subscription Rights.

 

If you wish to exercise your Subscription Rights you must (i) return your
Subscription Form so that it is received by the Subscription Agent by the
Subscription Instruction Deadline, and (ii) submit your payment by wire transfer
of the aggregate Purchase Price so that it is received by the Subscription
Payment Deadline, or your subscription will not be counted and will be deemed
forever relinquished and waived.

 

The shares of the New First Lien Exit Facility Equity are being distributed and
issued by the Debtors without registration under the Securities Act of 1933, as
amended (the “Securities Act”), in reliance upon the exemption provided by
Section 4(a)(2) thereof and/or Regulation D thereunder or another available
exemption from registration under the Securities Act.



--------------------------------------------------------------------------------

 

None of the New First Lien Exit Facility Equity has been or, at the time of
original issuance, will be registered under the Securities Act, nor any State
law requiring registration for offer or sale of a security.

 

No New First Lien Exit Facility Equity may be sold or transferred except
pursuant to an exemption from registration under the Securities Act or the
securities laws of any state.

 

Rights Offering Securities are available only to, and any invitation, offer or
agreement to purchase will be entered into only with Eligible Holders (as
defined below). Any person who is not an Eligible Holder should not act or rely
on this document or any of its contents.

 

Please consult the Plan, the Disclosure Statement and the Rights Offering
Procedures (including the Rights Offering Instructions attached thereto) for
additional information with respect to this Subscription Form. Any terms
capitalized but not defined herein shall have the meaning as set forth in the
Plan or the Rights Offering Procedures.

 

If you have any questions, please contact the Subscription Agent via email to
Tabulation@epiqglobal.com (with a reference to “SAE Rights” in the subject
line).

The New First Lien Exit Facility Equity will be issued directly to the Eligible
Holders in book-entry form on the books of the transfer agent.

Prepetition Term Loan Lenders who validly subscribe will receive their aggregate
principal amount of the New Term Loans on the loan register of the First Lien
Exit Agent.

 

Item 1.

Amount of Term Loan Claims

I certify that I am the Prepetition Term Loan Lender of the Term Loan Claims in
the following amount (insert amount on the line below) or that I am the
authorized signatory of that Prepetition Term Loan Lender.

Insert the principal amount of the Term Loan Claims

 

 

 

2



--------------------------------------------------------------------------------

Item 2.        Rights Calculation. Calculate the maximum aggregate principal
amount of New Term Loans and the number of shares of New First Lien Exit
Facility Equity. The number of Term Loan Rights Offering Securities for which
you may subscribe, based on the amount shown above, is calculated as follows:

 


BOX A                       BOX B

_______________________
(Insert principal amount of Term Loan Claims from Item 1 above divided by
$1,000. Do not round to the nearest cent.)

     X      $ 303.0303      =   

$____________________
(Maximum dollar amount of the New Term Loans) (Must be denominated in round
thousands; Round DOWN to nearest thousand if the fraction is less than one-half
and UP to the nearest thousand if the fraction is one-half or greater)

Each Eligible Holder is entitled to subscribe for $303.0303 dollar amount of New
Term Loans and 603.08917 shares of New First Lien Exit Facility Equity per
$1,000 of principal amount of the Term Loan Claims, subject to the individual
limits included in the calculations in the table above. Actual shares issued
will be rounded to the nearest whole share (i.e. round DOWN to nearest share if
the fraction is less than one-half and UP to the nearest share if the fraction
is one-half or greater).

To subscribe, review and complete all items below, including Items 3, 4, 5, 6
and 7.

Item 3.        Exercise Instruction. Principal Amount of New Term Loans and
Purchase Price. By filling in the above and the following blanks, you are
indicating that the undersigned Eligible Holder is interested in purchasing the
principal amount of Term Loan Rights Offering Securities specified in Box C
(associated with the amount of Term Loan Claims shown in Box A) at the aggregate
Purchase Price shown in Box D, on the terms and subject to the conditions set
forth in the Rights Offering Procedures.

 


BOX C                       BOX D

$______________________
(Insert principal amount of New Term Loans you wish to purchase in the Rights
Offering (may not exceed maximum amount shown above in Box B) (Must be
denominated in round thousands)

     X        100.00 %     =   

$____________________
(Dollar amount of the New Term Loans) (Must be denominated in round thousands)

 

3



--------------------------------------------------------------------------------

Along with each $1,000 of principal amount of the New Term Loans, Eligible
Holders will automatically receive 603.08917 shares of New First Lien Exit
Facility Equity subject to the rounding provisions noted above.

 

Item 4.

Eligible Holder Certification.

(This section is for all parties who wish to participate in the Rights
Offering).

The undersigned is an Eligible Holder (as defined in the Rights Offering
Procedures), meaning that such holder (please check one):

 

☐

has reviewed the definition of accredited investor annexed hereto in Exhibit A
and is an accredited investor within the meaning of Rule 501(a) promulgated
under Regulation D of the Securities Act;

 

☐

has reviewed the definition of qualified institutional buyer annexed hereto in
Exhibit A and is a qualified institutional buyer as defined in Rule 144A under
the Securities Act; or

 

☐

has reviewed the definition of U.S. Person annexed hereto in Exhibit A and is a
non-U.S. Person within the meaning of Regulation S under the Securities Act
located outside the United States.

 

Item 5.

Administrative and Registration Details.

Administrative details for the New Term Loans and registration details for the
New First Lien Exit Facility Equity will be required from all participating
Eligible Holders. Further information will be provided to Eligible Holders who
participate in the Rights Offering so that required details may be submitted,
and will be sent to the Eligible Holder at the email address listed below.
Please print very clearly:

 

Insert email address for Eligible Holder:

    

 

Item 6.

Payment and Delivery Instructions.

For all Eligible Holders, payment of the aggregate Purchase Price shown in Box D
above shall be made by Subscription Payment Deadline by wire transfer ONLY of
immediately available funds in accordance with the wire instructions shown
below.

Delivery of Subscription Form

You must deliver the completed Subscription form to the Subscription Agent so
that it is received by the Subscription Agent by the Subscription Instruction
Deadline:

 

4



--------------------------------------------------------------------------------

Via email to: Tabulation@epiqglobal.com

(with a reference to “SAE Rights” in the subject line)

If you have any questions, please contact the Subscription Agent via email to
Tabulation@epiqglobal.com (with a reference to “SAE Rights” in the subject
line).

Wire instructions for the payment of the amount shown in Box D:

You must wire the necessary funds so they are received in the following account
by the Subscription Payment Deadline:

 

Account Name:

  

Epiq Corporate Restructuring LLC as Subscription Agent for SAExploration
Holdings

Bank Account No.:

    

ABA/Routing No.:

    

Bank Name:

    

Bank Address:

    

Reference:

  

SAExploration Holdings Rights Offer

Insert YOUR wire information in the event a refund is needed:

 

Account Name:

   

Bank Account No.:

   

ABA/Routing No.:

   

Bank Name:

   

Bank Address:

   

Reference:

   

 

PAYMENT MUST BE MADE BY THE SUBSCRIPTION PAYMENT DEADLINE.

 

Item 7.

Certification.

The undersigned hereby certifies that (i) the undersigned is the Prepetition
Term Loan Lender of the Term Loan Claims set forth in Item 1 above (the
“Holder”), or the authorized signatory (the “Authorized Signatory”) of such
holder acting on behalf of the Holder, (ii) the Holder has reviewed a copy of
the Plan, the Disclosure Statement and the Rights Offering Procedures (including
the Rights Offering Instructions attached thereto) and (iii) the Holder is an
Eligible Holder (as described in Item 4) and understands that the exercise of
the rights under the Term Loan Rights Offering is subject to all the terms and
conditions set forth in the Plan and the Rights Offering Procedures.

 

5



--------------------------------------------------------------------------------

By completing and returning this Subscription Form, the Eligible Holder (or the
Authorized Signatory on behalf of the Holder) is committing to (i) continue to
hold the Term Loan Claims shown in Box A until the termination or consummation
of the Rights Offering, (ii) subscribe for the number of Term Loan Rights
Offering Securities shown in Box C above, (iii) pay the aggregate Purchase Price
listed in Box D above by the Subscription Payment Deadline, (iv) vote to accept
the Plan (which vote shall not be withdrawn, changed, amended or revoked) and
(v) provide its First Lien Exit Lender Documentation to the First Lien Exit
Agent on or before five (5) Business Days prior to the Effective Date.

The Holder (or the Authorized Signatory on behalf of such Holder) acknowledges
that, by executing this Subscription Form, the Eligible Holder named below has
elected to subscribe for the number of Term Loan Rights Offering Securities
designated in Box C above and will be bound to pay the aggregate Purchase Price
listed in Box D above for the Term Loan Rights Offering Securities it has
subscribed for and that it may be liable to the Debtors to the extent of any
nonpayment.

Date:                                                                   
                  

Name of Eligible Holder:                                                     

Signature:                                                                  
           

Name of Signatory:                                                             

Title:                                                                   
                  

Telephone Number:                                                              

Email:                                                                   
                  

YOU MUST RETURN THIS FORM DIRECTLY TO THE SUBSCRIPTION AGENT SO THAT IT IS
RECEIVED BY THE SUBSCRIPTION INSTRUCTION DEADLINE. YOU MUST WIRE YOUR PAYMENT SO
IT IS RECEIVED BY THE SUBSCRIPTION PAYMENT DEADLINE.

 

6



--------------------------------------------------------------------------------

EXHIBIT A

“Accredited Investor” as defined in Rule 501 of Regulation D of the Securities
Act shall mean any person who comes within any of the following categories, at
the time of the sale of the securities to the person:

 

(1)

Any bank as defined in Section 3(a)(2) of the Securities Act of 1933 (the
“Act”), or any savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Act whether acting in its individual or fiduciary
capacity; any broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934, as amended; any insurance company as defined in
Section 2(a)(13) of the Act; any investment company registered under the
Investment Company Act of 1940 or a business development company as defined in
Section 2(a)(48) of that Act; any Small Business Investment Company licensed by
the U.S. Small Business Administration under Section 301(c) or (d) of the Small
Business Investment Act of 1958; any plan established and maintained by a state,
its political subdivisions, or any agency or instrumentality of a state or its
political subdivisions for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; any employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974 if the investment decision
is made by a plan fiduciary, as defined in Section 3(21) of such act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are Accredited Investors;

 

(2)

Any private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;

 

(3)

Any organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;

 

(4)

Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

 

(5)

Any natural person whose individual net worth, or joint net worth with that
person’s spouse, exceeds $1,000,000;

(i) Except as provided in clause (ii) paragraph (5), for purposes of calculating
net worth under this paragraph (5):

(A) The person’s primary residence shall not be included as an asset;

 

7



--------------------------------------------------------------------------------

(B) Indebtedness that is secured by the person’s primary residence, up to the
estimated fair market value of the primary residence at the time of the sale of
securities, shall not be included as a liability (except that if the amount of
such indebtedness outstanding at the time of sale of securities exceeds the
amount outstanding 60 days before such time, other than as a result of the
acquisition of the primary residence, the amount of such excess shall be
included as a liability); and

(C) Indebtedness that is secured by the person’s primary residence in excess of
the estimated fair market value of the primary residence at the time of the sale
of securities shall be included as a liability;

(ii) Clause (i) of this paragraph (5) will not apply to any calculation of a
person’s net worth made in connection with a purchase of securities in
accordance with a right to purchase such securities, provided that:

(A) Such right was held by the person on July 20, 2010;

(B) The person qualified as an Accredited Investor on the basis of net worth at
the time the person acquired such right; and

(C) The person held securities of the same issuer, other than such right, on
July 20, 2010.

 

(6)

Any natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year;

 

(7)

Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) under the Act; and

 

(8)

Any entity in which all of the equity owners are Accredited Investors.

“Qualified institutional buyer” as defined in Rule 144A under the Securities Act
shall mean:

 

(i)

Any of the following entities, acting for its own account or the accounts of
other qualified institutional buyers, that in the aggregate owns and invests on
a discretionary basis at least $100 million in securities of issuers that are
not affiliated with the entity:

(A) Any insurance company as defined in section 2(a)(13) of the Act;

 

8



--------------------------------------------------------------------------------

(B) Any investment company registered under the Investment Company Act or any
business development company as defined in section 2(a)(48) of that Act;

(C) Any Small Business Investment Company licensed by the U.S. Small Business
Administration under section 301(c) or (d) of the Small Business Investment Act
of 1958;

(D) Any plan established and maintained by a state, its political subdivisions,
or any agency or instrumentality of a state or its political subdivisions, for
the benefit of its employees;

(E) Any employee benefit plan within the meaning of title I of the Employee
Retirement Income Security Act of 1974;

(F) Any trust fund whose trustee is a bank or trust company and whose
participants are exclusively plans of the types identified in paragraph
(a)(1)(i) (D) or (E) of this section, except trust funds that include as
participants individual retirement accounts or H.R. 10 plans.

(G) Any business development company as defined in section 202(a)(22) of the
Investment Advisers Act of 1940;

(H) Any organization described in section 501(c)(3) of the Internal Revenue
Code, corporation (other than a bank as defined in section 3(a)(2) of the Act or
a savings and loan association or other institution referenced in section
3(a)(5)(A) of the Act or a foreign bank or savings and loan association or
equivalent institution), partnership, or Massachusetts or similar business
trust; and

(I) Any investment adviser registered under the Investment Advisers Act.

 

(ii)

Any dealer registered pursuant to section 15 of the Exchange Act, acting for its
own account or the accounts of other qualified institutional buyers, that in the
aggregate owns and invests on a discretionary basis at least $10 million of
securities of issuers that are not affiliated with the dealer, Provided, That
securities constituting the whole or a part of an unsold allotment to or
subscription by a dealer as a participant in a public offering shall not be
deemed to be owned by such dealer;

 

(iii)

Any dealer registered pursuant to section 15 of the Exchange Act acting in a
riskless principal transaction on behalf of a qualified institutional buyer;

 

9



--------------------------------------------------------------------------------

(iv)

Any investment company registered under the Investment Company Act, acting for
its own account or for the accounts of other qualified institutional buyers,
that is part of a family of investment companies which own in the aggregate at
least $100 million in securities of issuers, other than issuers that are
affiliated with the investment company or are part of such family of investment
companies. Family of investment companies means any two or more investment
companies registered under the Investment Company Act, except for a unit
investment trust whose assets consist solely of shares of one or more registered
investment companies, that have the same investment adviser (or, in the case of
unit investment trusts, the same depositor), Provided That, for purposes of this
section:

(A) Each series of a series company (as defined in Rule 18f-2 under the
Investment Company Act [17 CFR 270.18f-2]) shall be deemed to be a separate
investment company; and

(B) Investment companies shall be deemed to have the same adviser (or depositor)
if their advisers (or depositors) are majority-owned subsidiaries of the same
parent, or if one investment company’s adviser (or depositor) is a
majority-owned subsidiary of the other investment company’s adviser (or
depositor);

 

(v)

Any entity, all of the equity owners of which are qualified institutional
buyers, acting for its own account or the accounts of other qualified
institutional buyers; and

 

(vi)

Any bank as defined in section 3(a)(2) of the Act, any savings and loan
association or other institution as referenced in section 3(a)(5)(A) of the Act,
or any foreign bank or savings and loan association or equivalent institution,
acting for its own account or the accounts of other qualified institutional
buyers, that in the aggregate owns and invests on a discretionary basis at least
$100 million in securities of issuers that are not affiliated with it and that
has an audited net worth of at least $25 million as demonstrated in its latest
annual financial statements, as of a date not more than 16 months preceding the
date of sale under the Rule in the case of a U.S. bank or savings and loan
association, and not more than 18 months preceding such date of sale for a
foreign bank or savings and loan association or equivalent institution.

“U.S. Person” as defined in Rule 902 of Regulation S under the Securities Act
shall mean:

 

(i)

Any natural person resident in the United States;

 

(ii)

Any partnership or corporation organized or incorporated under the laws of the
United States;

 

(iii)

Any estate of which any executor or administrator is a U.S. person;

 

10



--------------------------------------------------------------------------------

(iv)

Any trust of which any trustee is a U.S. person;

 

(v)

Any agency or branch of a foreign entity located in the United States;

 

(vi)

Any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;

 

(vii)

Any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and

 

(viii)

Any partnership or corporation if:

(A) Organized or incorporated under the laws of any foreign jurisdiction; and

(B) Formed by a U.S. person principally for the purpose of investing in
securities not registered under the Securities Act, unless it is organized or
incorporated, and owned, by Accredited Investors who are not natural persons,
estates or trusts.

For purposes of Rule 902 of Regulation S under the Securities Act, the following
are not “U.S. persons”:

 

(i)

Any discretionary account or similar account (other than an estate or trust)
held for the benefit or account of a non-U.S. person by a dealer or other
professional fiduciary organized, incorporated, or (if an individual) resident
in the United States;

 

(ii)

Any estate of which any professional fiduciary acting as executor or
administrator is a U.S. person if:

(A) An executor or administrator of the estate who is not a U.S. person has sole
or shared investment discretion with respect to the assets of the estate; and

(B) The estate is governed by foreign law;

 

(iii)

Any trust of which any professional fiduciary acting as trustee is a U.S.
person, if a trustee who is not a U.S. person has sole or shared investment
discretion with respect to the trust assets, and no beneficiary of the trust
(and no settlor if the trust is revocable) is a U.S. person;

 

(iv)

An employee benefit plan established and administered in accordance with the law
of a country other than the United States and customary practices and
documentation of such country;

 

11



--------------------------------------------------------------------------------

(v)

Any agency or branch of a U.S. person located outside the United States if:

(A) The agency or branch operates for valid business reasons; and

(B) The agency or branch is engaged in the business of insurance or banking and
is subject to substantive insurance or banking regulation, respectively, in the
jurisdiction where located; and

 

(vi)

The International Monetary Fund, the International Bank for Reconstruction and
Development, the Inter-American Development Bank, the Asian Development Bank,
the African Development Bank, the United Nations, and their agencies, affiliates
and pension plans, and any other similar international organizations, their
agencies, affiliates and pension plans.

 

12